



EXHIBIT 10.1


EXECUTION VERSION

--------------------------------------------------------------------------------



CREDIT AGREEMENT
among
RESOLUTE FOREST PRODUCTS INC.,
as Company,
Certain of the Company’s subsidiaries from time to time party hereto as
Borrowers and Guarantors,
VARIOUS LENDERS,
AMERICAN AGCREDIT, PCA,
as Administrative Agent and Collateral Agent,
_______________________________________
Dated as of September 7, 2016,
AMERICAN AGCREDIT, PCA,
as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1DEFINITIONS AND ACCOUNTING TERMS      1
1.01.Defined Terms    1
1.02.Terms Generally    31
SECTION 2AMOUNT AND TERMS OF CREDIT     31
2.01.Commitments    31
2.02.Loans    32
2.03.Borrowing Procedure    33
2.04.Evidence of Debt; Repayment of Loans    34
2.05.Fees    34
2.06.Interest on Loans    35
2.07.Termination and Reduction of Commitments    36
2.08.Interest Elections    36
2.09.Optional and Mandatory Prepayments of Loans    37
2.10.Payments Generally; Pro Rata Treatment; Sharing of Setoffs    39
2.11.Defaulting Lenders    41
2.12.[Reserved]    41
2.13.Commitment Increases    41
2.14.Subsidiary Borrowers    44
SECTION 3YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS    44
3.01.Increased Costs, Illegality, etc    45
3.02.Compensation    47
3.03.Change of Lending Office    48
3.04.Replacement of Lenders    48
SECTION 4[RESERVED]    49
SECTION 5TAXES    49
5.01.Net Payments    49
SECTION 6CONDITIONS PRECEDENT TO CREDIT EXTENSIONS ON THE CLOSING
DATE    51
6.01.Closing Date; Credit Documents    51
6.02.Officer’s Certificate    51
6.03.Opinions of Counsel    51
6.04.Corporate Documents; Proceedings, etc    51
6.05.Solvency Certificate    52
6.06.Collateral Cooperation Agreement    52
6.07.Material Adverse Effect    52
6.08.Fees, etc    52
6.09.Mortgages and Mortgaged Property Support Documents    52
6.10.[Reserved]    52
6.11.Financial Statements    52
6.12.Patriot Act    52
6.13.Insurance    53





--------------------------------------------------------------------------------

Page


6.14.Appraisal    53
6.15.Estoppel Agreement    53
6.16.Farm Credit Equities    53
SECTION 7CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS    53
7.01.Notice of Borrowing    53
7.02.No Default    53
7.03.Representations and Warranties    53
SECTION 8REPRESENTATIONS, WARRANTIES AND AGREEMENTS    53
8.01.Organizational Status    54
8.02.Power and Authority    54
8.03.No Violation    54
8.04.Approvals    54
8.05.Financial Statements; Financial Condition; Projections    55
8.06.Litigation    55
8.07.True and Complete Disclosure    55
8.08.Use of Proceeds; Margin Regulations    55
8.09.Tax Returns and Payments    56
8.10.ERISA    56
8.11.The Security Documents    56
8.12.Real Property    57
8.13.[Reserved]    57
8.14.Subsidiaries    57
8.15.Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA    57
8.16.Investment Company Act    58
8.17.[Reserved]    58
8.18.Environmental Matters    58
8.19.Labor Relations    59
8.20.Intellectual Property    59
SECTION 9AFFIRMATIVE COVENANTS    59
9.01.Information Covenants    59
9.02.Books, Records and Inspections    61
9.03.Maintenance of Property; Insurance    62
9.04.Existence; Franchises    63
9.05.Compliance with Statutes, etc    63
9.06.Compliance with Environmental Laws    64
9.07.ERISA    64
9.08.[Reserved]    64
9.09.[Reserved]    64
9.10.Payment of Taxes    64
9.11.Use of Proceeds    65
9.12.Additional Collateral; Further Assurances; etc    65
9.13.[Reserved]    66
9.14.Completion Dates    66
9.15.Farm Credit Equities    66
9.16.Designation of Unrestricted Subsidiaries    67
9.17.Protection of Collateral    68


ii



--------------------------------------------------------------------------------

Page


SECTION 10NEGATIVE COVENANTS    68
10.01.Liens    68
10.02.Consolidation, Merger, or Sale of Assets, etc    73
10.03.Restricted Payments    76
10.04.Indebtedness    77
10.05.Advances, Investments and Loans    80
10.06.Transactions with Affiliates    83
10.07.Limitations on Payments of Indebtedness; Modifications of Senior Notes
Indenture, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc    84
10.08.Limitation on Certain Restrictions on Subsidiaries    85
10.09.Business    86
10.10.Negative Pledges    87
10.11.Financial Covenants    88
10.12.[Reserved]    88
SECTION 11EVENTS OF DEFAULT    88
11.01.Payments    88
11.02.Representations, etc    88
11.03.Covenants    89
11.04.Default Under Other Agreements    89
11.05.Bankruptcy, etc    89
11.06.ERISA    90
11.07.Credit Documents    91
11.08.Guaranties    91
11.09.Judgments    91
11.10.Change of Control    91
11.11.Application of Funds    91
SECTION 12THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT    91
12.01.Appointment and Authorization    91
12.02.Delegation of Duties    92
12.03.Liability of Agents    92
12.04.Reliance by the Agents    93
12.05.Notice of Default    93
12.06.Credit Decision; Disclosure of Information by the Agents    94
12.07.Indemnification of the Agents    94
12.08.Administrative Agent in Its Individual Capacity    95
12.09.Successor Administrative Agent or Collateral Agent    95
12.10.Administrative Agent May File Proofs of Claim    95
12.11.Collateral and Guaranty Matters    96
12.12.Secured Hedge Providers    96
12.13.Administrative Agent and the Collateral Agent    97
12.14.Withholding Taxes    97
SECTION 13MISCELLANEOUS    97
13.01.Payment of Expenses, etc    97
13.02.Right of Setoff    99
13.03.Notices    99
13.04.Benefit of Agreement; Assignments; Participations, etc    100


iii



--------------------------------------------------------------------------------

Page


13.05.No Waiver; Remedies Cumulative    102
13.06.[Reserved]    103
13.07.Calculations; Computations    103
13.08.GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL    103
13.09.Counterparts    104
13.10.[Reserved]    104
13.11.Headings Descriptive    104
13.12.Amendment or Waiver; etc    104
13.13.Survival    106
13.14.Domicile of Loans    106
13.15.Register    106
13.16.Confidentiality    107
13.17.USA Patriot Act Notice    108
13.18.[Reserved]    108
13.19.[Reserved]    108
13.20.[Reserved]    108
13.21.[Reserved]    108
13.22.Absence of Fiduciary Relationship    108
13.23.Electronic Signatures    109
13.24.[Reserved]    109
SECTION 14CREDIT PARTY GUARANTY    109
14.01.The Guaranty    109
14.02.Bankruptcy    109
14.03.Nature of Liability    109
14.04.Independent Obligation    110
14.05.Authorization    110
14.06.Reliance    111
14.07.Subordination    111
14.08.Waiver    111
14.09.Maximum Liability    112
14.10.Payments    112
14.11.Keepwell    112
14.12.Information    113
14.13.Severability    113








iv



--------------------------------------------------------------------------------






SCHEDULE 1.01A    Unrestricted Subsidiaries
SCHEDULE 1.01B    Immaterial Subsidiaries
SCHEDULE 2.01    Commitments
SCHEDULE 8.12    Real Property
SCHEDULE 8.14    Subsidiaries
SCHEDULE 10.01(iii)    Existing Liens
SCHEDULE 10.04(vii)    Existing Indebtedness
SCHEDULE 10.05(iii)    Existing Investments
SCHEDULE 13.04(l)    Initial Voting Participants


EXHIBIT A‑1     Form of Notice of Borrowing
EXHIBIT A‑2     Form of Notice of Conversion/Continuation
EXHIBIT B‑1     Form of. Revolving Note
EXHIBIT B‑2    Form of Term Note
EXHIBIT C     Form of U.S. Tax Compliance Certificate
EXHIBIT D     Form of Solvency Certificate
EXHIBIT E    Form of Compliance Certificate
EXHIBIT F     Form of Assignment and Assumption Agreement
EXHIBIT G    Form of Assignment Notice
EXHIBIT H    Form of Borrower Designation Request and Assumption Agreement
EXHIBIT I    Form of Borrower Designation Notice









--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT, dated as of September 7, 2016, among RESOLUTE FOREST
PRODUCTS INC. (the “Company”) and each of the other Borrowers (as hereinafter
defined) and Guarantors (as hereinafter defined) party hereto, the Lenders party
hereto from time to time and AMERICAN AGCREDIT, PCA, as the Administrative Agent
(in such capacity, the “Administrative Agent”) and Collateral Agent (in such
capacity, the “Collateral Agent”). All capitalized terms used herein and defined
in Section 1.01 are used herein as therein defined.
W I T N E S S E T H:
WHEREAS, the Borrowers have requested that the Lenders extend credit in the form
of (a) Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $138,750,000 and (b) a Term Loan in an initial aggregate principal
amount of $46,250,000, in each case subject to increase pursuant to the terms of
Section 2.13.
NOW THEREFORE, the Lenders are willing to extend such credit to the Borrowers on
the terms and subject to the conditions set forth herein.

Section 1Definitions and Accounting Terms.

1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
“AAC” means American AgCredit, PCA and its successors and permitted assigns.
“ABL Agent” shall mean Bank of America, N.A., as administrative agent and
collateral agent for the lenders under the ABL Credit Facility, and any
successor or assign in such capacity.
“ABL Credit Facility” shall mean that certain Credit Agreement dated as of May
22, 2015 among the Company, Resolute FP Canada, Inc. and certain of the
Company’s subsidiaries from time to time party thereto, as borrowers and
guarantors, the lenders from time to time party thereto, Bank of America, N.A.,
as U.S. administrative agent and collateral agent, and Bank of America, N.A.
(acting through its Canada branch), as Canadian administrative agent, as amended
restated, modified, refinanced or replaced from time to time.
“ABL Lenders” shall mean the Persons from time to time party to the ABL Credit
Facility and any Affiliate of any such Person.
“ABL Priority Collateral” shall mean all present and future right, title and
interest of the Credit Parties in the following types of Collateral, whether now
owned or hereafter acquired, existing or arising and wherever located: (i) all
“accounts,” as such term is defined in the UCC and all other rights to payment
of money or funds, whether or not earned by performance, for inventory that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of or
for services rendered or to be rendered, whether or not such rights to payment
constitute "accounts" under the UCC or are evidenced in whole or in part by
instruments, chattel paper, general intangibles or documents; (ii) all cash and
all “deposit accounts,” as such term is defined in the UCC, and all monies
deposited therein; (iii) all “inventory,” as such term is defined in the UCC ;
(iv) all commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto), in
each case other than Equity Interests of any Person; (v) to the extent
evidencing or governing any of the items referred to in the preceding clauses
(i) through (iv), (A) all documents, (B) all chattel paper (including all
tangible chattel paper and all electronic chattel paper), (C) all general
intangibles (excluding Intellectual Property), (D) all contracts (together with
all contract rights







--------------------------------------------------------------------------------





arising thereunder) and (E) all instruments; (vi) each promissory note
evidencing Indebtedness that evidences, governs or arises out of the disposition
of any accounts described in clause (i) above or of inventory described in
clause (iii) above which have been pledged to the ABL Agent for the benefit of
the ABL Lenders; (vii) to the extent securing or supporting any of the items
referred to in the preceding clauses (i) through (v), all supporting
obligations, commercial tort claims and letter of credit rights (whether or not
the respective letter of credit is evidenced by a writing); (viii) all books and
records pertaining to the foregoing; and (ix) all products and proceeds of the
foregoing (including all insurance and claims for insurance effected or held for
the benefit of the ABL Agent and/or ABL Lenders in respect thereof and all
collateral security and guarantees given by any Person with respect to any of
the foregoing).
“Accordion Agreement” shall have the meaning provided in Section 2.13.
“Accordion Increase” shall have the meaning provided in Section 2.13(a).
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Company or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the respective acquisition, become a Wholly-Owned
Subsidiary of the Company (or shall be merged or amalgamated with and into the
Company or a Wholly-Owned Subsidiary of the Company).
“Additional Security Documents” shall have the meaning provided in Section
9.12(a).
“Additional Term Loan Facility” shall have the meaning provided in Section
2.13(a).
“Additional Term Loan Facility Agreement” means an agreement evidencing a new
Additional Term Loan Facility in form and substance reasonably acceptable to the
Administrative Agent and the Company.
“Administrative Agent” shall have the meaning given to such term in the Recitals
hereto, and shall include any successor to the Administrative Agent appointed
pursuant to Section 12.09.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Company or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.
“Agent-Related Persons” shall mean the Administrative Agent, the Collateral
Agent, their respective affiliates and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent, the Collateral Agent
and their respective affiliates.
“Agents” shall mean the Administrative Agent, the Collateral Agent and any other
agent with respect to the Credit Documents, including, without limitation, the
Lead Arranger.
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
“AML Legislation” shall have the meaning provided in Section 13.20.


2



--------------------------------------------------------------------------------





“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including the PATRIOT Act, the Criminal Code R.S.C. 1985, c. c-46,
as amended, AML Legislation, the United Nations Act, R.S.C. 1985 c. u-2, as
amended, Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations al-Qaida and Taliban Regulations
promulgated under the United Nations Act.
“Applicable Margin” shall mean (a) with respect to Revolving Loans, the per
annum margin set forth below, as determined by the Capitalization Ratio:
Level
Capitalization Ratio
Applicable Margin for LIBOR Rate Loans
Applicable Margin for Base Rate Loans
I
≤ 20%
1.500%
0.500%
II
˃ 20% but ≤ 30%
1.625%
0.625%
III
˃ 30% but ≤ 40%
1.875%
0.875%
IV
˃ 40%
2.125%
1.125%



and (b) with respect to the Term Loan, the per annum margin set forth below, as
determined by the Capitalization Ratio:
Level
Capitalization Ratio
Applicable Margin for LIBOR Rate Loans
Applicable Margin for Base Rate Loans
I
≤ 20%
1.875%
0.875%
II
˃ 20% but ≤ 30%
2.000%
1.000%
III
˃ 30% but ≤ 40%
2.250%
1.250%
IV
˃ 40%
2.500%
1.500%



Until delivery of the first financial statements and Compliance Certificate
after the Closing Date, the Applicable Margin shall be determined as if Level II
were applicable. Thereafter, the Applicable Margin shall be subject to increase
or decrease based on the Capitalization Ratio, as set forth in the most recent
Compliance Certificate delivered pursuant to Section 9.01(e), and each such
increase or decrease in the Applicable Margin shall be effective as of the fifth
Business Day immediately following the date such Compliance Certificate is
delivered. If the Borrowers fail to deliver any Compliance Certificate on or
before the date required for delivery thereof, then the Applicable Margin shall
be determined as if Level IV were applicable, from the fifth Business Day after
the date on which such Compliance Certificate was required to have been
delivered until the fifth Business Day immediately following the day such
Compliance Certificate is delivered.
“Appraisal” shall mean an independent appraisal of the assets included as
Collateral, in form and detail reasonably acceptable to the Administrative
Agent, as completed by an appraisal firm acceptable to the Administrative Agent
(it being agreed that Suncorp Valuations is an acceptable appraisal firm with
respect to the Appraisal for the Closing Date), which appraisal shall be one
ordered by the Administrative Agent or


3



--------------------------------------------------------------------------------





one ordered by the Company and on which the Administrative Agent and the Lenders
may rely for lending purposes; provided that, it is understood and agreed that
(i) as of the Closing Date, the appraised value of the assets included as
Collateral shall be $567,000,000, which excludes the value of the tissue
operations under construction at the Calhoun Mill, (ii) as of the Tissue
Conversion Asset Completion Date, the appraised value of the assets included as
Collateral shall be $647,000,000, which excludes the value of the tissue
production machine, but includes the value of the tissue conversion assets under
construction as of the Closing Date and (iii) as of the Tissue Project
Completion Date, the appraised value of the assets included as Collateral shall
be $807,000,000, which includes the value of both the tissue conversion assets
under construction as of the Closing Date and the tissue production machine at
the Calhoun Mill.
“Appraisal Test Date” shall mean (a) the date of the delivery of any Appraisal
Update delivered pursuant to Section 9.02(c)(i), (iii), (iv) or (v); (b) the
date an Accordion Increase becomes effective; and (c) the date as of which
Collateral having a value as set forth in the immediately preceding Appraisal in
excess of the greater of (x) 5% of the appraised value of all Collateral
pursuant to the most recent Appraisal and (y) $40,000,000, in each case,
calculated on a cumulative basis for all such transactions since the date of the
most recent Appraisal, is to be released (or substituted), other than pursuant
to an Excluded Asset Disposition.
“Appraisal Updates” shall mean an Appraisal delivered in connection with any
Appraisal Test Date.
“Approved Fund” shall mean any Person (other than a natural Person) engaged in
making, purchasing, holding or otherwise investing in commercial loans in its
ordinary course of activities that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Exchange” shall mean any transfer of operating properties or assets by
the Company or any of its Restricted Subsidiaries to any Person in which at
least 75% of the consideration received by the transferor consists of operating
properties or assets to be used by Company or any of its Restricted Subsidiaries
in its business; provided that a transfer of Collateral the consideration of
which consists of assets that are not Collateral shall not constitute an Asset
Exchange.
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit F (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.
“Availability” shall mean, as of any applicable date, availability under the ABL
Credit Facility.
“Available Liquidity” shall mean, as of any calculation date, the sum of (i)
cash and Cash Equivalents (excluding any such cash or Cash Equivalents that are
held in a collateral account or held in trust for the benefit of a third party,
in each case to which the Company and its Subsidiaries are currently barred from
having access for general corporate purposes), and (ii) Availability.
“Average Usage” shall mean the average daily utilization of Revolving
Commitments.
“Bankruptcy Code” shall have the meaning provided in Section 11.05.
“Base Rate” at any time shall mean the highest of (i) the Prime Rate, (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Rate and (iii) the LIBOR
Rate for a LIBOR Rate Loan with an interest period of one month commencing on
such day plus 1.00%. For purposes of this definition, the LIBOR Rate shall be
determined using the LIBOR Rate as otherwise determined by the Administrative
Agent in accordance


4



--------------------------------------------------------------------------------





with the definition of LIBOR Rate, except that (x) if a given day is a Business
Day, such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, LIBOR Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding the clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or such LIBOR Rate shall be effective as
of the opening of business on the day of such change in the Prime Rate, the
Federal Funds Rate or such LIBOR Rate, respectively. In no event shall the Base
Rate be less than zero.
“Base Rate Loan” shall mean each Loan which is designated or deemed designated
as a Base Rate Loan by the applicable Borrower at the time of the incurrence
thereof or conversion thereto.
“Borrowers” shall mean the Company and each Subsidiary Borrower.
“Borrowing” shall mean the borrowing of the same Type and Class of Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having in the case of LIBOR Rate
Loans, the same Interest Period.
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City or Montreal, Quebec, Canada a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBOR Rate Loans, any day which
is a Business Day described in clause (i) above and which is also a day for
trading by and between banks in the New York or London interbank Eurodollar
market.
“Calhoun Mill” means the mill facility of the Borrowers located in Calhoun,
Tennessee.
“Canadian Subsidiary” shall mean any Subsidiary of the Company organized now or
hereinafter under the laws of Canada or a province or territory thereof.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of the principal portion of all Capitalized Lease
Obligations incurred by such Person.
“Capital Lease” shall have the meaning provided in the definition of the term
“Capitalized Lease Obligations.”
“Capitalization Ratio” means, as of any calculation date, the ratio of (i)
Consolidated Funded Indebtedness of the Company and its Restricted Subsidiaries
as of such calculation date to (ii) Total Capitalization of the Company and its
Restricted Subsidiaries on a consolidated basis as of such calculation date.
“Capitalized Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof
(each, a “Capital Lease”), which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.
For the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time, determined in accordance
with GAAP.


5



--------------------------------------------------------------------------------





“Cash Equivalents” shall mean:
(a)    any evidence of Indebtedness, maturing not more than one year after the
acquisition thereof, issued by the United States of America or Canada, or any
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the United States of America or Canada;
(b)    any certificate of deposit, banker’s acceptance or time deposit
(including Eurodollar time deposits), maturing not more than one year after the
date of purchase, issued or guaranteed by or placed with (i) the ABL Agent, any
lender under the ABL Credit Facility or any bank providing Cash Management
Services to the Company or any of its Subsidiaries or (ii) a commercial banking
institution that has long-term debt rated “A2” or higher by Moody’s or “A” or
higher by S&P and which has a combined capital and surplus of not less than
$500,000,000;
(c)    commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Credit Party or any
Affiliate of a Credit Party) with a rating, at the time as of which any
determination thereof is to be made, of “P‑1” or higher by Moody’s or “A‑1” or
higher by S&P (or equivalent rating in the case of Cash Equivalents held by a
Foreign Subsidiary of the Company);
(d)    investments in fully collateralized repurchase agreements with a term of
not more than 90 days for underlying securities of the types described in clause
(a) above entered into with any bank or trust company meeting the qualifications
specified in clause (b) above;
(e)    demand deposits with any bank or trust company;
(f)    money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (a) through (e) above; and
(g)    in the case of the Foreign Subsidiaries of the Company, short-term
investments comparable to the foregoing.
“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of the Company’s Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“Change of Control” shall mean the occurrence of any of the following:
(1)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the


6



--------------------------------------------------------------------------------





Company and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act);
(2)    the adoption of a plan relating to the liquidation or dissolution of the
Company (other than a plan of liquidation of the Company that is a liquidation
for tax purposes only);
(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above) becomes the beneficial owner, directly or indirectly, of more than 50% of
the voting stock of the Company, measured by voting power rather than number of
shares;
(4)    the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding voting stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the voting stock of the
Company outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
voting stock of such surviving or transferee Person (immediately after giving
effect to such transaction); or
(5)    any event constituting a “change of control” under the Senior Notes
Indenture, the ABL Credit Facility or any other instruments governing any
Indebtedness in excess of the Threshold Amount.
Notwithstanding the foregoing: (A) any holding company whose only significant
asset is Equity Interests of the Company or any of its direct or indirect parent
companies shall not itself be considered a “person” or “group” for purposes of
clause (2) above; (B) the transfer of assets between or among the Company and
its Restricted Subsidiaries shall not itself constitute a Change of Control; (C)
the term “Change of Control” shall not include a merger or consolidation of the
Company with, or the sale, assignment, conveyance, transfer, lease or other
disposition of all or substantially all of the Company’s assets to, an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Company in another jurisdiction and/or for the sole purpose of
forming or collapsing a holding company structure; (D) a “person” or “group”
shall not be deemed to have beneficial ownership of securities subject to a
stock purchase agreement, merger agreement or similar agreement (or voting or
option agreement related thereto) until the consummation of the transactions
contemplated by such agreement; and (E) a transaction in which the Company or
any direct or indirect parent of the Company becomes a Subsidiary of another
Person (other than a Person that is an individual, such Person that is not an
individual, the “New Parent”) shall not constitute a Change of Control if (a)
the shareholders of the Company or such parent immediately prior to such
transaction “beneficially own” (as such term is defined in Rule 13d-3 and Rule
13d-5 under the Exchange Act), directly or indirectly through one or more
intermediaries, at least a majority of the voting power of the outstanding
voting stock of such parent immediately following the consummation of such
transaction or (b) immediately following the consummation of such transaction,
no “person” (as such term is defined above), other than the New Parent,
“beneficially owns” (as such term is defined above), directly or indirectly
through one or more intermediaries, more than 50% of the voting power of the
outstanding voting stock of the Company or the New Parent.


7



--------------------------------------------------------------------------------





“Class” (a) when used with respect to Lenders, shall refer to whether such
Lender has a Loan or Commitment with respect to the Revolving Credit Facility or
the Term Loan Facility, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Commitments or Term Loan Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Loans under the Revolving
Credit Facility or the Term Loan Facility.
“Closing Date” shall mean September 7, 2016.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean the real property and furniture, fixtures and equipment
constituting the Calhoun Mill (other than, for the avoidance of doubt, assets
that constitute ABL Priority Collateral) and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) pursuant to any Security Document
(including any Additional Security Documents) or are required to be granted in
accordance with requirements set forth in Section 2.14, Section 9.12, Section
9.13, or Section 9.14.
“Collateral Agent” shall have the meaning set forth in the recitals hereto.
“Collateral Cooperation Agreement” shall mean that certain Collateral
Cooperation Agreement dated as of September 7, 2016 among the Administrative
Agent, the Collateral Agent and the ABL Agent.
“Collateral Coverage Ratio” shall mean, as of any calculation date, the ratio of
(i) the sum of the appraised value of the assets included as Collateral pursuant
to the most recent Appraisal or Appraisal Update (subject to the proviso in
Section 9.02(c)) to (ii) the sum of (a) the remaining unfunded Commitments under
this Agreement (including, if applicable, any unfunded Commitments pursuant to
Section 2.13 to the extent the option to increase the aggregate Commitments
under this Agreement has been exercised) and (b) outstanding Loans.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Term Loan Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” shall have the meaning provided in the preamble hereto.
“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Company substantially in the form of Exhibit E hereto, and in any case, in
form and substance reasonably satisfactory to the Administrative Agent.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:
(a)    without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:
(i)    Consolidated Interest Expense for such period;
(ii)    provision for taxes based on income, profits or losses (determined on a
consolidated basis) during such period;


8



--------------------------------------------------------------------------------





(iii)    all amounts attributable to depreciation, depletion and amortization
for such period, including, but not limited to, any acceleration thereof;
(iv)    any extraordinary losses for such period;
(v)    any Non-Cash Charges for such period;
(vi)    non-recurring charges and/or restructuring charges for such period
relating to current or anticipated future cash expenditures, including closure
costs, impairment and other related charges in connection with asset closures,
optimization initiatives or consolidation of assets, in an aggregate amount not
to exceed in any Test Period 20% of Consolidated EBITDA for such Test Period
(prior to giving effect to this clause (vi)); and
(vii)    deferred financing fees (and any write-offs thereof);
provided that, to the extent not reflected in Consolidated Net Income for the
period in which such cash payment is made, any cash payment made with respect to
any Non-Cash Charges added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v) above (or that would have been added back had this
Agreement been in effect during such prior period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;
and minus
(b)    without duplication and to the extent included in determining such
Consolidated Net Income:
(i)    any extraordinary gains for such period; and
(ii)    any non-cash gains for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period);
in each case of clauses (a) and (b), determined on a consolidated basis in
accordance with GAAP; provided, further, that Consolidated EBITDA for any period
shall be calculated so as to exclude (without duplication of any adjustment
referred to above) the effect of:
(A)    the cumulative effect of any changes in GAAP or accounting principles
applied by management;
(B)    any gain or loss for such period that represents after-tax gains or
losses attributable to any sale, transfer or other disposition or abandonment of
assets by the Company or any of its Restricted Subsidiaries, other than
dispositions or sales of inventory and other dispositions in the ordinary course
of business;
(C)    any income or loss for such period attributable to the early
extinguishment of Indebtedness or accounts payable;


9



--------------------------------------------------------------------------------





(D)    any non-cash gains or losses on foreign currency derivatives and any
foreign currency transaction non-cash gains or losses and any foreign currency
exchange translation gains or losses that arise on consolidation of integrated
operations; and
(E)    mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities.
“Consolidated Funded Indebtedness” shall mean, with respect to any Person,
without duplication, (i) all Indebtedness of such Person for borrowed money,
(ii) all purchase money Indebtedness of such Person, including without
limitation all Capitalized Lease Obligations, (iii) all guaranty obligations of
such Person with respect to Indebtedness of another Person described in clauses
(i) and (ii) above, (iv) all obligations of such Person as an account party to
reimburse any bank or other Person in respect of letters of credit or
acceptances issued or created for the account of such Person, and (v) all
Indebtedness described in clauses (i) and (ii) above of another Person secured
by a Lien on any property of such Person, whether or not such Indebtedness has
been assumed, in each case, if and to the extent any of the preceding items
would appear as a liability upon a balance sheet (excluding the footnotes) of
such Person prepared in accordance with GAAP.
“Combined Group” shall mean the Credit Parties and each Canadian Subsidiary.
“Consolidated Interest Expense” shall mean, for any period, the interest expense
(other than for the purposes of Consolidated Fixed Charges, net of interest
income on Cash Equivalents) of the Company and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Company and its Restricted
Subsidiaries with respect to Hedging Agreements, but excluding any gain or loss
recognized under GAAP that results from the mark-to-market valuation of any
Hedging Agreement.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Restricted Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded from such calculation (a) the income (or
loss) of any Restricted Subsidiary of the Company that is not wholly owned by
the Company to the extent such income (or loss) is attributable to the
non-controlling interest in such Restricted Subsidiary, and (b) the income (or
loss) of any Person accrued prior to the date it becomes (or, for pro forma
purposes, is deemed to have become) a Restricted Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Restricted
Subsidiaries or the date that Person’s assets are acquired by the Company or any
of its Restricted Subsidiaries.
“Consolidated Net Worth” shall mean, for any date of determination, (i)
Consolidated Total Assets minus the (ii) sum of (x) Consolidated Total
Liabilities and (y) all amounts properly attributable to minority interests in
the stock and surplus of Subsidiaries as of the most recent fiscal quarter end
for which financial statements have been delivered.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Company and its Restricted Subsidiaries as of the most recent fiscal quarter end
for which financial statements have been delivered.


10



--------------------------------------------------------------------------------





“Consolidated Total Liabilities” shall mean, as of any date of determination,
the amount that would, in conformity with GAAP, be set forth opposite the
caption “total liabilities” (or any like caption) on a consolidated balance
sheet of the Company and its Restricted Subsidiaries as of the most recent
fiscal quarter end for which financial statements have been delivered.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Security Document, any intercreditor agreement contemplated by this Agreement,
the Collateral Cooperation Agreement, any other collateral cooperation agreement
contemplated by Section 10.01(vi) and each Additional Term Loan Facility
Agreement and Accordion Agreement.


“Credit Extension” shall mean the making of any Loan but shall not include
conversions and continuations of outstanding Loans.
“Credit Parties” shall mean each Borrower and each Subsidiary Guarantor.
“Credit Party Guaranty” shall mean the guaranty of each Credit Party pursuant to
Section 14.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).
“Defaulting Lender” shall mean any Lender that (a) has failed to comply with its
funding obligations hereunder, and such failure is not cured within two Business
Days; (b) has notified the Administrative Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or under any
other credit facility, or has made a public statement to that effect; (c) has
failed, within three Business Days following request by the Administrative Agent
or any Borrower, to confirm in a manner satisfactory to the Administrative Agent
and Borrowers that such Lender will comply with its funding obligations
hereunder; or (d) has, or has a direct or indirect parent company that has,
become the subject of an insolvency


11



--------------------------------------------------------------------------------





proceeding (including reorganization, liquidation, or appointment of a receiver,
custodian, administrator or similar Person by the Federal Deposit Insurance
Corporation or any other regulatory authority); provided, however, that a Lender
shall not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with a sale of assets that is so designated as Designated Non-Cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.
“Disqualified Equity Interests” shall mean that portion of any Equity Interest
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable (other than redeemable only for
Equity Interests of such Person that are not Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, on or prior to the date that is six months after
the Latest Maturity Date, provided, however, that any Equity Interest that would
not constitute a Disqualified Equity Interest but for provisions thereof giving
holders thereof the right to require such Person to purchase or redeem such
Equity Interest upon the occurrence of a “change of control” shall not
constitute a Disqualified Equity Interest if:
(1)    the “change of control” provisions applicable to such Equity Interest are
not more favorable to the holders of such Equity Interest than the terms
applicable to the Loans; and
(2)    any such requirement only becomes operative after compliance with such
terms applicable to the Loans.
“Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).
“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.
“Eligible Assignee” shall mean a Person that is (a) a Lender, Affiliate of a
Lender or Approved Fund; (b) any other assignee or participant; provided that,
in the case of (i) an assignment or (ii) a sale of a participation by a Farm
Credit Lender to a Person that is not a Farm Credit Lender, such assignee or
participant must be approved by (x) the Company (which approval shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within ten days after notice of the proposed assignment; provided, however,
than an objection to a prospective assignee or participant based on a decrease
in the patronage dividend payable to the Credit Parties shall be considered a
reasonable basis for withholding such approval), and (y) the Administrative
Agent; or (c) during an Event of Default, any Person acceptable to the
Administrative Agent in its discretion.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata, sediments and natural
resources such as wetlands, flora and fauna.


12



--------------------------------------------------------------------------------





“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens
and/or notices of noncompliance or violation, relating to any Environmental Law
or, any permit issued, or any approval given, under any such Environmental Law,
including, without limitation, (a) by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health or the Environment due to any Release or threat of
Release of any Hazardous Materials not in compliance with Environmental Law.
“Environmental Law” shall mean any applicable federal, state, provincial,
foreign, municipal, local or foreign statute, law, rule, regulation, ordinance,
code, binding guideline and rule of common law, now or hereafter in effect and
in each case as amended, and any applicable published judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment relating to pollution or protection of the Environment,
occupational safety or health or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq.; the Federal Water Pollution Control Act (commonly known as the Clean
Water Act), 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq.; and any federal, state, provincial, municipal,
local or foreign counterparts or equivalents, in each case as amended from time
to time.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA as in effect at the date of this Agreement and any successor
Section thereof.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 414(b) or (c) of the Code and, solely with respect
to Section 412 of the Code, within the meaning of Sections 414(b), (c), (m) or
(o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan or Multiemployer Plan that would result
in the imposition of a Lien or other encumbrance or the failure to satisfy the
minimum funding standards set forth in Sections 412 or 430 of the Code or
Section 302 or 303 of ERISA, or the arising of such a Lien or encumbrance, with
respect to a Plan, (c) the incurrence by the Company, a Restricted Subsidiary,
or an ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal (including
under Section 4062(e) of ERISA) of any of the Company, a Restricted Subsidiary,
or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or the receipt by the Company, a
Restricted Subsidiary, or an ERISA Affiliate from the PBGC or a plan


13



--------------------------------------------------------------------------------





administrator of any notice of intent to terminate any Plan or Multiemployer
Plan or to appoint a trustee to administer any Plan, (e) the adoption of any
amendment to a Plan that would require the provision of security pursuant to the
Code, ERISA or other applicable law, (f) the receipt by the Company, a
Restricted Subsidiary, or an ERISA Affiliate of any notice concerning statutory
liability arising from the withdrawal or partial withdrawal of the Company, a
Restricted Subsidiary, or an ERISA Affiliate from a Multiemployer Plan or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) with respect to which the Company or any Restricted Subsidiary
is a “disqualified person” (within the meaning of Section 4975 of the Code) or
with respect to which the Company or any Restricted Subsidiary could reasonably
be expected to have liability, (h) the occurrence of any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of any
Plan or the appointment of a trustee to administer any Plan, (i) the filing of
any request for or receipt of a minimum funding waiver under Section 412(c) of
the Code with respect to any Plan or Multiemployer Plan, (j) a determination
that any Plan is in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), (k) the receipt by the Company, a Restricted
Subsidiary or any ERISA Affiliate of any notice that a Multiemployer Plan is, or
is expected to be, in endangered or critical status under Section 305 of ERISA
or (l) any other extraordinary event or condition with respect to a Plan or
Multiemployer Plan which could reasonably be expected to result in a Lien or any
acceleration of any statutory requirement to fund all or a substantial portion
of the unfunded accrued benefit liabilities of such plan.
“Escrow Indebtedness Escrow Account” shall mean an escrow account subject to a
customary escrow agreement holding the proceeds of Indebtedness permitted
hereunder and providing for the release of such proceeds upon the occurrence of
a specified contingency.
“Event of Default” shall have the meaning provided in Section 11.
“Excluded Asset Disposition” shall mean, with respect to any Collateral, (a) any
transfer to a Credit Party that is made (i) with at least ten (10) Business
Days’ prior written notice to the Administrative Agent and (ii) subject to the
Liens in favor of the Collateral Agent, pursuant to documentation reasonably
satisfactory to the Administrative Agent (if requested by the Administrative
Agent); (b) any disposition or transfer made pursuant to a Tax Incentive
Transaction; (c) transfers of obsolete or worn-out property in the ordinary
course of business; (d) transfers in the ordinary course of business of property
which has previously been replaced by other Collateral having an equal or higher
value than the Collateral being disposed; and (e) the lease, license, or
granting of other occupancy rights in a portion of the land associated with the
Calhoun Mill in connection with the construction of a warehouse (including,
without limitation, any access or other easement rights and any interconnection
rights) on such site, with Resolute FP US Inc. renting such warehouse until it
obtains ownership thereof upon expiration of the lease, so long as such lease,
license or other occupancy rights (including, without limitation, any access or
other easement rights and any interconnection rights) does not materially and
adversely interfere with the Credit Parties’ use of the pulp, paper and tissue
mill currently existing (or under construction) located at such site.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 14.11 hereof and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit


14



--------------------------------------------------------------------------------





Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (b) any branch
profits Taxes under Section 884(a) of the Code, or any similar Tax, imposed by
any jurisdiction described in clause (a) above, (c) in the case of a Lender
(other than an assignee pursuant to a request by the Company under Section
3.04), any U.S. federal withholding Tax that is imposed on amounts payable to
such Lender pursuant to a law in effect at the time such Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new lending office (or assignment), to receive
additional amounts from a Credit Party with respect to such U.S. federal
withholding Tax pursuant to Section 5.01, (d) any withholding Tax that is
attributable to such recipient’s failure to comply with Section 5.01(b) or
Section 5.01(c) (in each case, subject to Section 5.01(d)), (e) any withholding
Taxes imposed under FATCA and (f) U.S. federal backup withholding Taxes pursuant
to Code Section 3406.
“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001.
“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).
“Facility” shall mean the Revolving Credit Facility or the Term Loan Facility,
as the case may be.
“Farm Credit Act” shall mean the Farm Credit Act of 1971 (as amended from time
to time).
“Farm Credit Equities” shall have the meaning provided in Section 9.15.
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act and under the regulation of the Farm
Credit Administration, an agency organized under the authority of the Farm
Credit Act.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above), and any intergovernmental agreements
implementing the foregoing.
“FCPA” shall have the meaning provided in Section 8.15(c).


15



--------------------------------------------------------------------------------





“Federal Funds Rate” shall mean (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the
Administrative Agent on the applicable day on such transactions, as determined
by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States or Canada by the Company or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Company or
such Restricted Subsidiaries residing outside the United States or Canada, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA, or the
Canadian Employee Benefits Legislation.
“Foreign Subsidiaries” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided that determinations made
pursuant to this Agreement in accordance with GAAP are subject (to the extent
provided therein) to Section 13.07(a).
“Governmental Approvals” shall mean all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.
“Governmental Authority” shall mean the government of the United States of
America or any other nation or any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) the Administrative Agent,
any Lender and any Affiliate or branch of the Administrative Agent or any Lender
(even if the Administrative Agent or such Lender subsequently ceases to be the
Administrative Agent or a Lender under this Agreement for any reason) so long as
the Administrative Agent, such Lender or such Affiliate served such purposes at
the time of entry into a particular Secured Hedging Obligation and their
subsequent assigns, if any, whether now in existence or hereafter arising.
“Guarantor” shall mean the each Borrower and each Subsidiary Guarantor.


16



--------------------------------------------------------------------------------





“Guaranty” shall mean and include each of the Credit Party Guaranty and any
additional guaranty entered into pursuant to Section 9.12.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos that is or could become friable, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance regulated under or which can give rise to
liability under any Environmental Law.
“Hedge Reserve” shall mean the aggregate amount of reserves established by the
Administrative Agent from time to time in its discretion in respect of Secured
Reserved Hedges.
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its Subsidiaries shall be a Hedging Agreement.
“Immaterial Subsidiary” shall mean each Restricted Subsidiary of the Company now
existing or hereafter acquired or formed and each successor thereto that (i) for
the most recent period of four consecutive fiscal quarters of the Company
accounted (on a consolidated basis with its Restricted Subsidiaries) for less
than 5% of the consolidated revenues of the Company or (ii) as of the end of
such fiscal quarter, was (on a consolidated basis with its Restricted
Subsidiaries) the owner of less than 5% of the Consolidated Total Assets of the
Company, as shown on the consolidated financial statements of the Company for
such fiscal quarter. Schedule 1.01B sets forth each Restricted Subsidiary that
is an Immaterial Subsidiary that has not executed this Agreement as a Guarantor
on and as of the Closing Date. The Company may designate any Immaterial
Subsidiary which does not constitute an Immaterial Subsidiary under the
foregoing sentence as no longer constituting an Immaterial Subsidiary.
“Incurrence Test” shall the meaning provided in Section 10.04(iv).
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to assets purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued expenses arising in
the ordinary course of business and (ii) any contingent earnout or other
contingent payment obligation incurred in connection with an acquisition
permitted hereunder (but only to the extent that such obligation has not become
fixed)), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person (and in the event
such Person has not assumed or otherwise become liable for payment of such
obligation, the amount of Indebtedness under this clause (e) shall be the lesser
of the amount of such obligation and the fair market value of such property),
(f) all Contingent Obligations of such Person with respect to Indebtedness of
any other Person, (g) all Capitalized Lease Obligations of such Person, (h) all
net obligations


17



--------------------------------------------------------------------------------





of such Person in respect of Hedging Agreements (such net obligations to be
equal at any time to the termination value of such Hedging Agreements or other
arrangements that would be payable by or to such Person at such time), (i) all
obligations of such Person as an account party to reimburse any bank or any
other Person in respect of letters of credit and (j) all Disqualified Equity
Interests issued by such Person issued by Subsidiary of such Person with the
amount of Indebtedness represented by such Disqualified Equity Interests being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, but excluding accrued dividends, if any. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Equity
Interest or preferred stock which does not have a fixed repurchase price shall
be calculated in accordance with the terms of such Disqualified Equity Interest
or preferred stock as if such Disqualified Equity Interest or preferred stock
were purchased on any date on which Indebtedness shall be required to be
determined pursuant to the this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Equity Interest or
preferred stock, such fair market value shall be determined reasonably and in
good faith by the board of directors or comparable body of the issuer of such
Disqualified Equity Interest or preferred stock. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner, except to the extent such Indebtedness is expressly
non-recourse to such Person. Notwithstanding clause (e) above, Indebtedness
shall not include (A) Indebtedness of a Joint Venture or a Joint Venture
Subsidiary secured by a pledge of Equity Interests in such Joint Venture or
Joint Venture Subsidiary and otherwise without recourse to the Pledgor and (B)
Indebtedness incurred by a landlord and secured by real property leased by the
Company or any of its Subsidiaries irrespective of whether the lease held by the
Company or such Subsidiary has been subordinated to the Lien securing such
Indebtedness.
“Indemnified Liabilities” shall have the meaning provided in Section 13.01(a).
“Indemnified Person” shall have the meaning provided in Section 13.01(a).
“Indemnified Taxes” shall mean all Taxes other than (i) Excluded Taxes and (ii)
Other Taxes.
“Instrument” shall have the meaning provided in Article 9 of the UCC.
“Intellectual Property” shall mean all worldwide rights in and to (i) patents,
(ii) trademarks, service marks, trade names, trade dress, trade styles, domain
names and other identifiers of source or goodwill, (iii) copyrights and works
subject to copyright laws, (iv) computer software, data and databases, (v)
industrial designs and other protections for designs, (vi) inventions,
discoveries, trade secrets, know-how and other proprietary or confidential
information, and (vii) issuances, registrations or applications for any of the
foregoing.
“Interest Coverage Ratio” shall mean, on the date of any incurrence of
Indebtedness or any other event, including any change in interest rates
applicable to existing Indebtedness resulting from a modification or amendment
to the documents governing such Indebtedness, in respect of which the Incurrence
Test is to be satisfied (the “Test Date”), the ratio of (a) aggregate amount of
Consolidated EBITDA for the then most recent four fiscal quarters for which
financial statements have been delivered immediately prior to such date (the
“Four Quarter Period”) to (b) the aggregate Consolidated Interest Expense for
such Four Quarter Period. In making the foregoing calculation, (A) pro forma
effect shall be given to any Indebtedness incurred or repaid (including any
Indebtedness irrevocably called for redemption) during the period (the
“Reference Period”) commencing on the first day of the Four Quarter Period and
ending on the Test Date (other than Indebtedness incurred or repaid hereunder or
under any similar arrangement except to the extent commitments hereunder or
thereunder, as the case may be, (or under any predecessor or successor revolving
credit or similar arrangement in effect on the last day of such Four Quarter
Period) are permanently reduced), in each


18



--------------------------------------------------------------------------------





case as if such Indebtedness had been incurred or repaid on the first day of
such Reference Period; (B) pro forma effect shall be given to asset sales and
acquisitions (including giving pro forma effect to the application of proceeds
of any asset sale) that occur during such Reference Period as if they had
occurred and such proceeds had been applied on the first day of such Reference
Period; and (C) pro forma effect shall be given to asset sales and acquisitions
(including giving pro forma effect to the application of proceeds of any asset
sale) that have been made by any Person that has become a Restricted Subsidiary
or has been merged or amalgamated with or into the Company or any Restricted
Subsidiary during such Reference Period and that would have constituted asset
sales or acquisitions had such transactions occurred when such Person was a
Restricted Subsidiary as if such asset sales or acquisitions were asset sales or
acquisitions that occurred on the first day of such Reference Period; provided
that to the extent that clause (B) or (C) of this sentence requires that pro
forma effect be given to an asset sale or acquisition, such pro forma
calculation shall be based upon the four full fiscal quarters immediately
preceding the Test Date of the Person, or division or line of business of the
Person, that is acquired or disposed for which financial information is
available.
“Interest Determination Date” shall mean, with respect to any LIBOR Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBOR Rate Loan.
“Interest Period” shall mean, as to any Borrowing of a LIBOR Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six months (or, if available to all Lenders under the
relevant Facility, twelve months) thereafter, as the Relevant Borrower may
elect, or the date any Borrowing of a LIBOR Rate Loan is converted to a
Borrowing of a Base Rate Loan in accordance with Section 2.08 or repaid or
prepaid in accordance with Section 2.07 or Section 2.09; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
“Investments” shall have the meaning provided in Section 10.05.
“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Company (i) in which the Company or any Restricted Subsidiary holds or
acquires an ownership interest (by way of ownership of Equity Interests or other
evidence of ownership) and (ii) which is engaged in a business permitted by
Section 10.09.
“Joint Venture Subsidiary” shall mean any non-Wholly-Owned Subsidiary which
constitutes a bona fide joint venture with a third party, in each case for so
long as such Subsidiary remains a Non-Wholly-Owned Subsidiary.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment hereunder as of such date of
determination.
“Lead Arranger” shall mean AAC in its capacity as sole lead arranger and sole
bookrunner, as applicable, under this Agreement.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 3.04
or 13.04.


19



--------------------------------------------------------------------------------





“LIBOR Rate” shall mean, for each Interest Period, the per annum rate of
interest (rounded up to the next whole multiple of 1/100 of 1%) reported by
Bloomberg Information Services (or any successor or substitute service
comparable thereto, as determined by the Administrative Agent from time to time,
that provides quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m. (London time) two Business
Days prior to an interest period, for a term equivalent to such period, as the
rate for U.S. Dollar deposits with a maturity comparable to such interest
period; provided, that, if the LIBOR Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.
“LIBOR Rate Loan” shall mean each Revolving Loan or portion of the Term Loan
designated as such by the Relevant Borrower at the time of the incurrence
thereof or conversion thereto.
“Lien” shall mean any mortgage, charge, pledge, hypothecation, collateral
assignment, encumbrance, deemed, constructive or statutory trust, flawed asset
agreement, security conveyance, lien (statutory or other) or arrangement to
provide any preference or priority or other security agreement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
effect as any of the foregoing).
“Loans” shall mean advances made to or at the instructions of a Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans or the Term
Loan.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean any circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Company
and its Restricted Subsidiaries taken as a whole that would, individually or in
the aggregate, reasonably be expected to materially adversely affect, (x) the
ability of the Company and the other Credit Parties, taken as a whole, to
perform their obligations under the Credit Documents or (y) the rights and
remedies of the Administrative Agent, the Collateral Agent or the Lenders under
the Credit Documents.
“Maturity Date” shall mean (a) with respect to the Revolving Credit Facility,
the date that is six (6) years after the Closing Date and (b) with respect to
the Term Loan Facility, the date that is nine (9) years after the Closing Date.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean (a) the Deed of Trust, Security Agreement, Assignment of
Leases and Rents and Fixture Filing or similar security instrument encumbering
the Calhoun Mill and (b) any other mortgage, debenture, leasehold mortgage, deed
of trust, deed of immovable hypothec, leasehold deed of trust, deed to secure
debt, leasehold deed to secure debt or similar security instrument encumbering
any Mortgaged Property in form and substance reasonably satisfactory to the
Administrative Agent, in favor of the Collateral Agent for the benefit of the
Secured Creditors, as the same may be amended, modified, restated and/or
supplemented from time to time.
“Mortgaged Property” means the real property which comprises a part of the
Calhoun Mill and any other real property of a Credit Party or any other Person
that is or will become encumbered by a Mortgage in favor of the Collateral Agent
pursuant to Section 2.09(b)(ii) or otherwise in accordance with the terms of the
Credit Documents.


20



--------------------------------------------------------------------------------





“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the following documents: (a) if reasonably requested by
the Administrative Agent, maps or plats of an as-built survey of the sites of
the applicable Mortgaged Property certified to the Administrative Agent and the
title insurance company issuing the policies referred to in clause (b) below in
a manner reasonably satisfactory to each of the Administrative Agent and such
title insurance company, dated a date reasonably satisfactory to each of the
Administrative Agent and such title insurance company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 2016 with items 2, 3, 4, 6(a), 6(b), 7(a),
7(b)(1), 7(c), 8, 9, 13, 14, 16, 17 and 19 from Table A thereof completed; (b)
ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to the applicable
Mortgaged Property, assuring the Collateral Agent that the applicable Mortgage
creates a valid and enforceable first priority mortgage lien on such Mortgaged
Property, free and clear of all defects and encumbrances except Permitted Liens,
which title insurance policies shall provide for coverage not less than the
aggregate amount of the Facilities (unless otherwise agreed by the
Administrative Agent) and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent and shall include such endorsements as
are reasonably requested by the Administrative Agent; (c) evidence as to (i)
whether the applicable Mortgaged Property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) and (ii) if the applicable Mortgaged Property is a
Flood Hazard Property, (x) whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program,
(y) the applicable Credit Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (z) copies of insurance policies or
certificates of insurance of the Credit Parties evidencing flood insurance
reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as sole loss payee on behalf of the Lenders and (d) a
completed environmental questionnaire on the forms required by the
Administrative Agent regarding each parcel of real property subject to a
Mortgage showing no environmental conditions in violation of Environmental Laws
or liabilities under Environmental Laws, either of which could reasonably be
expected to have a Material Adverse Effect.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which the Company or
a Restricted Subsidiary has any obligation or liability, including on account of
an ERISA Affiliate.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Cash Proceeds” means (a) with respect to any sale, transfer or disposition
of Collateral, proceeds (including, when received, any deferred or escrowed
payments) received by a Credit Party in cash from such sale, transfer or
disposition, net of (i) reasonable and customary costs and expenses actually
incurred in connection therewith, including legal fees, accounting, investment
banking, commissions and other fees and expenses; (ii) amounts applied to
repayment of Indebtedness secured by a Lien permitted pursuant to this Agreement
which is senior to the Collateral Agent’s Liens on the Collateral sold,
transferred or disposed of; (iii) transfer or similar taxes paid or payable with
respect to such sale, transfer or disposition; (iv) all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP as a result of such sale, transfer or disposition and
(v) reserves for indemnities with respect to such sale, transfer or disposition
or with respect to liabilities associated with the Collateral subject to such
sale, transfer or disposition, until such reserves are no longer needed and (b)
with respect to any Recovery Event, an amount


21



--------------------------------------------------------------------------------





equal to cash payments received by a Borrower or any of its Subsidiaries from
such Recovery Event, net of (i) all customary, bona fide, out-of-pocket direct
costs incurred by a Borrower and its Subsidiaries in connection with collecting
such cash payments; (ii) amounts applied to repayment of Indebtedness secured by
a Lien permitted pursuant to this Agreement which is senior to the Collateral
Agent’s Liens on the Collateral subject to such Recovery Event; (iii) transfer
or similar taxes paid or payable with respect to such sale, transfer or
disposition; (iv) all federal, state, provincial, foreign and local taxes
required to be paid or accrued as a liability under GAAP as a result of such
Recovery Event; and (v) reserves for indemnities with respect to such sale,
transfer or disposition or with respect to liabilities associated with the
Collateral subject to such Recovery Event.
“Non-Cash Charges” shall mean any non-cash charges or losses, including (a) any
non-cash closure costs, impairment and other related charges, such as impairment
of assets, accelerated depreciation, pension plan and other postretirement
benefit plan curtailments and other costs, (b) any other impairment charge or
asset write-off or write-down related to intangible assets (including goodwill),
long-lived assets and investments in debt and equity securities pursuant to
GAAP, (c) long-term incentive plan accruals and any non-cash expenses resulting
from the grant of stock options or other equity-based incentives to any
director, officer or employee of the Company, any other Borrower or any
Restricted Subsidiary of the Company and (d) any non-cash charges or losses
resulting from the application of purchase accounting; provided that Non-Cash
Charges shall not include additions to bad debt reserves or bad debt expense.
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Note” shall mean each Revolving Note or Term Note, as applicable.
“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A‑1 hereto.
“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A‑2 hereto.
“Notice Office” shall mean the office of the Administrative Agent located at
5560 South Broadway, Eureka, California 95503; Attention: Celeste Niesen; or
such other offices or persons as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document, including, without limitation, all
obligations to repay principal or interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership, administration or
analogous proceedings in any jurisdiction, regardless of whether allowed or
allowable in such proceeding) on the Loans, and to pay interest, fees, costs,
charges, expenses, professional fees, and all sums chargeable to the Borrowers
or any other Credit Party or for which any Borrower or any other Credit Party is
liable as indemnitor under the Credit Documents, whether or not evidenced by any
note or other instrument (including fees accruing during the pendency of any
bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (y) all Secured Hedging
Obligations; provided, however, that for purposes of the Credit Party Guaranty
and each other guarantee agreement or other instrument or document executed and
delivered pursuant to this Agreement, the term “Obligations” shall not, as to
any Guarantor, include any Excluded Swap Obligations. Notwithstanding anything
to the contrary contained above, (x) obligations of any Credit Party under any
Secured Hedging Obligations shall be secured and guaranteed pursuant to the
Credit Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (y) any release of Collateral or
Guarantors effected in


22



--------------------------------------------------------------------------------





the manner permitted by this Agreement shall not require the consent of holders
of obligations under Secured Hedging Obligations.
“OFAC” shall have the meaning provided in Section 8.15(b).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan); provided, however, that Other Taxes shall not include any
Excluded Taxes.
“Outstanding Amount” shall mean with respect to Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.
“Parent Company” shall mean any direct or indirect parent company of the
Company.
“Participant Register” shall have the meaning provided in Section 13.04(j).
“Patriot Act” shall have the meaning provided in Section 13.17.
“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action and (ii) (a) Availability on a pro forma basis
immediately after giving effect to such action would be at least $75.0 million
and (b) over the 60 consecutive days prior to consummation of such action,
average Availability shall not have been less than $75.0 million, on a pro forma
basis for such action.
“Payment Office” shall mean the office of the Administrative Agent located at
5560 South Broadway, Eureka, California 95503; Attention: Celeste Niesen; or
such other offices or persons as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Acquisition” shall mean the acquisition by the Company or any
Restricted Subsidiary of an Acquired Entity or Business; provided that the
Acquired Entity or Business acquired is in a business permitted by Section
10.09.
“Permitted Acquisition Conditions” shall mean as to Permitted Acquisition,
(i) no Event of Default has then occurred and is continuing or would result from
any action and (ii) (a) Availability on a pro forma basis immediately after
giving effect to such action would be at least $75.0 million and (b) over the 30
consecutive days prior to consummation of such Permitted Acquisition, average
Availability shall not have been less than $75.0 million, on a pro forma basis
for such Permitted Acquisition.


23



--------------------------------------------------------------------------------





“Permitted Encumbrances” shall mean, with respect to any Mortgaged Property,
such exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the holders of any Specified Secured Indebtedness (or the duly authorized
representative thereof) secured by such Mortgaged Property.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Multiemployer Plan, which is subject to Section 412 of the Code or Title
IV of ERISA and is maintained or contributed to by (or to which there is an
obligation to contribute of) a Credit Party or with respect to which a Credit
Party has, or may have, any liability, including, for greater certainty,
liability arising from an ERISA Affiliate.
“Prime Rate” mean a variable rate of interest per annum equal to the “U.S. prime
rate” as reported on such day in the Money Rates Section of the Eastern Edition
of The Wall Street Journal, or if the Eastern Edition of The Wall Street Journal
is not published on such day, such rate as last published in the Eastern Edition
of The Wall Street Journal. In the event the Eastern Edition of The Wall Street
Journal ceases to publish such rate or an equivalent on a regular basis, the
term “Prime Rate” shall be determined on any day by reference to such other
regularly published average prime rate for such date applicable to such
commercial banks as is acceptable to the Administrative Agent in its reasonable
discretion.  Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Company or any other Credit Party.
“Pro Rata Percentage” of any Lender at any time shall mean either (i) the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment or (ii) the percentage of the total Term Loan Commitments
represented by such Lender’s Term Loan Commitment, as applicable.
“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), either (i)
the numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Revolving
Exposures at such time or (ii) the numerator of which is the amount of the Term
Loan of such Lender at such time and the denominator of which is the aggregate
amount of all Term Loans at such time, as applicable. The initial Pro Rata
Shares of each Lender are set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption Agreement pursuant to which such Lender
becomes a party hereto, as applicable.
“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.


24



--------------------------------------------------------------------------------





“Recovery Event” shall mean the receipt by the Company or any Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Company or any
Restricted Subsidiaries (but not by reason of any loss of revenues or
interruption of business or operations caused thereby) and (ii) under any policy
of insurance required to be maintained under Section 9.03, in each case to the
extent such proceeds or awards do not constitute reimbursement or compensation
for amounts previously paid by the Company or any Restricted Subsidiaries in
respect of any such event.
“Register” shall have the meaning provided in Section 13.15.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.
“Relevant Borrower” shall mean, with respect to any Borrowing, the Borrower
requesting such Borrowing.
“Relevant Guaranteed Obligations” shall mean the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on (A) each Note issued by, and (B) all Loans made to,
each other Borrower under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of each other Borrower to the Lenders, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document to
which each other Borrower is a party and the due performance and compliance by
the Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document and (y) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) of such Borrower or any Restricted Subsidiaries owing under any
Secured Hedging Obligations and the due performance and compliance with all
terms, conditions and agreements contained therein; provided, however, that for
purposes of the Credit Party Guaranty and each other guarantee agreement or
other instrument or document executed and delivered pursuant to this Agreement,
the term “Obligations” shall not, as to any Guarantor, include any Excluded Swap
Obligations.


25



--------------------------------------------------------------------------------





“Relevant Guaranteed Party” shall mean (i) with respect to the Company, each
U.S. Subsidiary Borrower and (ii) with respect to any U.S. Subsidiary Borrower,
the Company and any other U.S. Subsidiary Borrower.
“Replaced Lender” shall have the meaning provided in Section 3.04.
“Replacement Lender” shall have the meaning provided in Section 3.04.
“Required Lenders” shall mean Non-Defaulting Lenders holding more than 50% of
the sum of the (i) total Outstanding Amount and (ii) aggregate unused
Commitments, held by Non-Defaulting Lenders at such time as of any date of
determination. With respect to any matter requiring the approval of the Required
Lenders, it is understood that Voting Participants shall have the voting rights
specified in Section 13.04(l) as to such matter.
“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, official administrative
pronouncement, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, chief financial officer or any vice president,
treasurer, chief accounting officer, controller or other officer of such Person
having substantially the same authority and responsibility; provided that, with
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief executive office, chief financial officer, treasurer, chief accounting
officer or controller of the Company, or any other officer of the Company having
substantially the same authority and responsibility.
“Restricted Payment” shall mean, with respect to any Person, any dividend,
distribution or other return on equity capital to its stockholders, partners or
members or any other distribution, payment or delivery of property (other than
common equity of such Person) or cash to its stockholders, partners or members
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any of its Equity Interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes.
“Restricted Subsidiary” shall mean each Subsidiary of the Company other than any
Unrestricted Subsidiary. The Subsidiary Borrowers shall at all times constitute
Restricted Subsidiaries.
“Returns” shall have the meaning provided in Section 8.09.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the relevant Maturity Date and the
date of termination of the Revolving Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “Revolving Commitment,” or in the Assignment and Assumption Agreement
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to


26



--------------------------------------------------------------------------------





time pursuant to assignments by or to such Lender pursuant to Section 13.04. The
aggregate amount of the Lenders’ Revolving Commitments on the Closing Date is
$138,750,000.
“Revolving Commitment Increase” shall have the meaning provided in Section
2.13(a).
“Revolving Credit Facility” shall mean the revolving credit facility made
available to the Borrowers by the Lenders pursuant to Section 2.01(a).
“Revolving Exposure” shall mean, with respect to any Revolving Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender.
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
“Revolving Loans” shall mean advances made to or at the request of a Borrower
pursuant to Section 2.01(a).
“Revolving Note” shall mean each revolving note substantially in the form of
Exhibit B‑1 hereto.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Company or any Restricted Subsidiaries of real
or personal property which has been or is to be sold or transferred by the
Company or such Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person in connection
therewith.
“SEC” shall have the meaning provided in Section 9.01(h).
“Section 9.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).
“Secured Hedging Obligations” shall mean obligations arising under a Hedging
Agreement relating to the Term Loan and owing to a Secured Hedge Provider, up to
the maximum amount specified by such provider in writing to the Administrative
Agent, which amount may be established or increased (by further written notice
by the Company to the Administrative Agent from time to time) as long as no
Default or Event of Default then exists.
“Secured Hedge Provider” shall mean, at the time of entry into a Hedging
Agreement (or, if such Hedging Agreement exists on the Closing Date, as of the
Closing Date) the Administrative Agent, any Lender, any Voting Participant or
any of their respective Affiliates that is providing a Hedging Agreement
relating to the Term Loan; provided such provider who is not the Administrative
Agent delivers written notice to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, by the later of the Closing Date or
ten (10) days following creation of the Hedging Agreement, (i) describing the
Hedging Agreement and setting forth the notional amount hedged, and (ii)
agreeing to be bound by Section 12.12.
“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each Secured Hedge Provider.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


27



--------------------------------------------------------------------------------





“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Security Document” shall mean and include each Mortgage and, after the
execution and delivery thereof, each Additional Security Document.
“Senior Notes” shall mean (a) the 5.875% Senior Notes due 2023 issued on May 8,
2013 by the Company in the aggregate principal amount of $600,000,000.
“Senior Notes Indenture” shall mean the Indenture dated as of May 8, 2013, among
the Company, the guarantors party thereto and Wells Fargo Bank, as trustee, as
modified, amended or supplemented through the Closing Date and as the same may
be modified, amended or supplemented from time to time after the Closing Date in
accordance with the terms hereof and thereof.
“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 14.11 hereof).
“Specified Secured Indebtedness” shall have the meaning given to such term in
Section 10.01(vi).
“Specified Secured Indebtedness Documents” shall mean all agreements and other
documents evidencing or governing the Specified Secured Indebtedness (other
than, for the avoidance of doubt, any of the Credit Documents or any
intercreditor agreement) or providing for any guarantee, security interests or
other right in respect thereof.
“Subsidiary” shall mean, as to any Person, (i) any corporation, more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency), which is at the time owned by such Person and/or one or more
Subsidiaries of such Person and (ii) any partnership, limited liability company,
unlimited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a 50%
Equity Interest at the time.
“Subsidiary Borrower” shall mean each of Resolute FP US Inc.; Fibrek Recycling
U.S. Inc.; Resolute FP Augusta LLC; Atlas Southeast Papers, Inc.; Accurate Paper
Holdings, LLC; and Atlas Paper Mills, LLC and any other Domestic Subsidiaries of
the Company that execute a counterpart hereto and to any other applicable Credit
Document as a Borrower.
“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Company (other than the Subsidiary Borrowers) in existence on the Closing Date
other than (a) any Unrestricted Subsidiary and (b) any Immaterial Subsidiary
(unless such Subsidiary is a Guarantor under the ABL Credit Facility or has
otherwise been designated as a Guarantor hereunder by the Company), as well as
each Wholly-Owned Domestic Subsidiary of the Company established, created or
acquired after the Closing Date which becomes a party to this Agreement as a
Subsidiary Guarantor in accordance with the requirements of this Agreement;
provided that Abibow Recycling LLC shall not be required to be a Subsidiary
Guarantor so long as it has no material assets or business.
“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.


28



--------------------------------------------------------------------------------





“Tax Incentive Transaction” shall mean any arrangement between any Subsidiary of
the Company and a development authority or other similar governmental authority
or entity for the purpose of providing property tax incentives to such
Subsidiary structured as a Sale-Leaseback Transaction whereby the development
authority (i) acquires property from or on behalf of such Subsidiary, (ii)
leases such property back to such Subsidiary, (iii) if and to the extent the
development authority issues the bonds to finance such acquisition, 100% of such
bonds are purchased and held by the Company or a Wholly-Owned Subsidiary of the
Company, (iv) the rental payments on the lease (disregarding any amount that is
concurrently repaid to the Company or a Subsidiary in the form of debt service
on any bonds or otherwise) does not exceed amounts such Subsidiary would have
paid in taxes and other amounts had the Sale-Leaseback Transaction not occurred
and (v) the Company or such Subsidiary has the option to terminate its lease and
reacquire the property for nominal consideration (disregarding any additional
consideration that is concurrently repaid to the Company or a Subsidiary in the
form of repayment of any bonds or otherwise) at any time; provided that if at
any time any of the foregoing conditions shall cease to be satisfied, such
transaction shall cease to be a Tax Incentive Transaction.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority, including any interest, penalties and additions to
tax with respect thereto.
“Term Loan” shall mean advances made to or at the request of a Borrower pursuant
to Section 2.01(b).
“Term Loan Borrowing” shall mean a Borrowing comprised of the Term Loan.
“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment, if any, of such Lender to make the Term Loan hereunder up to the
amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “Term Loan Commitment,” or in the Assignment and Assumption Agreement
pursuant to which such Lender assumed its Term Loan Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ Term Loan
Commitments on the Closing Date is $46,250,000.
“Term Loan Facility” shall mean the term loan facility made available to the
Borrowers by the Lenders pursuant to Section 2.01(b).
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or that holds
a portion of the Term Loan.
“Term Loan Note” shall mean each term loan note substantially in the form of
Exhibit B‑2 hereto.
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company (in each case taken as one accounting period).
“Threshold Amount” shall mean $50,000,000.
“Tissue Conversion Asset Completion Date” shall have the meaning assigned to
such term in Section 9.14.
“Tissue Project Completion Date” shall have the meaning assigned to such term in
Section 9.14.


29



--------------------------------------------------------------------------------





“Total Capitalization” shall mean, as of any date of determination, the sum of
(i) Consolidated Net Worth, and (ii) Consolidated Funded Indebtedness of the
Company and its Restricted Subsidiaries.
“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans on the Closing Date and (ii) the payment
of all Transaction Costs.
“Transaction Costs” shall mean the fees, premiums and expenses payable by the
Company and its Subsidiaries in connection with the transactions described in
clauses (i) through (ii) of the definition of “Transaction.”
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or LIBOR Rate Loan.
“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York governs, the term “UCC” shall mean
the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined in
accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all plan assets of such Plan.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Company listed
on Schedule 1.01A and (ii) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to Section
9.16 subsequent to the Closing Date; provided, however, that no Subsidiary
Borrower shall be designated as an Unrestricted Subsidiary.
“Unused Line Fee” shall have the meaning assigned to such term in Section
2.05(a).
“Unused Line Fee Rate” shall mean a rate per annum determined by reference to
the following grid on a per annum basis based on the Average Usage as a
percentage of the Revolving Commitments during the immediately preceding fiscal
quarter:
Average Usage
Unused Line Fee Rate
≤ 35%
0.325%
> 35%
0.275%

 
“U.S. Dollars” or “Dollars” and the sign “$” shall each mean freely transferable
lawful money (expressed in dollars) of the United States.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.01(c).
“Voting Participant” shall have the meaning provided in Section 13.04(l).


30



--------------------------------------------------------------------------------





“Voting Participant Notification” shall have the meaning provided in Section
13.04(l).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Company and any
Restricted Subsidiary under applicable law).

1.02.    Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern Time (daylight or standard, as applicable).

Section 2    Amount and Terms of Credit.

2.01.    Commitments.


31



--------------------------------------------------------------------------------





(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
to make under the Revolving Credit Facility, Revolving Loans to the Borrowers,
at any time and from time to time on and after the Closing Date until the
earlier of one Business Day prior to the relevant Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof in an aggregate principal amount at any time outstanding that will
not result in any Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the limits set forth above and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans. All Borrowers shall be jointly and
severally liable as borrowers for all Borrowings of Revolving Loans by each
Borrower regardless of which Borrower received the proceeds thereof.
(b)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
to make its portion of the Term Loan to the Borrowers in an amount equal to such
Lender’s Term Loan Commitment on the Closing Date. Any principal amount of the
Term Loan that is repaid or prepaid may not be reborrowed. All Borrowers shall
be jointly and severally liable as borrowers for all Borrowings of the Term Loan
by each Borrower regardless of which Borrower received the proceeds thereof.

2.02.    Loans.
(a)    (i) Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the Revolving Lenders ratably in accordance with
their applicable Revolving Commitments and (ii) the Term Loan shall be made as
part of a Borrowing made by the Term Loan Lenders ratably in accordance with
their applicable Term Loan Commitments; provided that the failure of any Lender
to make any Loan shall not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Revolving Loans comprising any Borrowing shall be in
an aggregate principal amount that is (i) (A) in the case of LIBOR Rate Loans,
an integral multiple of $250,000 and not less than $1,000,000 and (B) in the
case of Base Rate Loans, an integral multiple of $250,000 and not less than
$1,000,000 or (ii) equal to the remaining available balance of the applicable
Revolving Commitments.
(b)    Subject to Section 3.01, each Borrowing shall be comprised entirely of
Base Rate Loans or LIBOR Rate Loans, as the Relevant Borrower may request
pursuant to Section 2.03. Borrowings of more than one Type may be outstanding at
the same time; provided further that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than ten (10)
Borrowings of LIBOR Rate Loans outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds as the
Administrative Agent may designate not later than 3:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account as directed by the Relevant Borrower in the applicable Notice of
Borrowing maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met or waived, return the amounts so received to the respective
Lenders.


32



--------------------------------------------------------------------------------





(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Relevant Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Relevant Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of a Borrower, as applicable, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, for the first such day, the Federal Funds Rate,
and for each day thereafter, the Base Rate.
(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the relevant
Maturity Date.

2.03.    Borrowing Procedure. To request a Borrowing under the Revolving Credit
Facility or the Term Loan, the Relevant Borrower shall notify the Administrative
Agent of such request by telecopy or electronic transmission (i) in the case of
a Borrowing of LIBOR Rate Loans, not later than 12:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing and (ii) in the
case of a Borrowing of Base Rate Loans, not later than 12:00 p.m., New York City
time, one Business Day before the date of the proposed Borrowing.
Notwithstanding the foregoing, all Borrowings on the Closing Date shall be
Borrowings of Base Rate Loans, unless the Administrative Agent shall have
received a satisfactory funding indemnity letter and advance written notice
pursuant to the terms of this Section 2.03. Each such written Notice of
Borrowing shall specify the following information in compliance with Section
2.02:
(a)    the aggregate amount of such Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBOR Rate Loans;
(d)    in the case of a Borrowing of LIBOR Rate Loans, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
(e)    the location and number of the account to which funds are to be
disbursed;
(f)    the Facility under which the Loans are to be borrowed; and
(g)    that the conditions set forth in Section 6 or Section 7, as applicable,
are satisfied or waived as of the date of the notice.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans. If no Interest Period is
specified with respect to any requested Borrowing of LIBOR Rate Loans, then the
Relevant Borrower shall be deemed to have selected an Interest Period of


33



--------------------------------------------------------------------------------





one month’s duration. Promptly following receipt of a Notice of Borrowing in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

2.04.    Evidence of Debt; Repayment of Loans.
(a)    Each Borrower, jointly and severally, hereby unconditionally promises to
pay to the Administrative Agent (A) for the account of each Revolving Lender,
the then unpaid principal amount of each Revolving Loan of such Revolving
Lender, and (B) for the account of each Term Loan Lender, the then unpaid amount
of the Term Loan borrowed by the Borrowers of such Term Loan Lender, in each
case, on the relevant Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Company shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof, the currency
thereof and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender. The Company shall be entitled to review records of such accounts
with prior reasonable notice during normal business hours.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Relevant Borrowers shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B‑1 or Exhibit B‑2, as applicable.

2.05.    Fees.
(a)    Unused Line Fee. With respect to the Revolving Credit Facility, the
Borrowers shall, jointly and severally, pay to the Administrative Agent, for the
pro rata benefit of the Revolving Lenders (other than any Defaulting Lender), a
fee equal to the Unused Line Fee Rate multiplied by the amount by which the
Revolving Commitments (other than Revolving Commitments of a Defaulting Lender)
exceed the average daily balance of outstanding Revolving Loans during any
fiscal quarter (such fee, the “Unused Line Fee”). Such fee shall accrue
commencing on the Closing Date, and will be payable in arrears, on the fifth day
of each fiscal quarter, commencing October 5, 2016.


34



--------------------------------------------------------------------------------





(b)    Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees payable in the
amounts and at the times separately agreed upon between the Company and the
Administrative Agent.
(c)    Subject to Section 2.10(a), all fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the applicable Lenders (other than Defaulting
Lenders). Once paid, none of the fees shall be refundable under any
circumstances.

2.06.    Interest on Loans.
(a)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin in effect from time to time.
(b)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBOR Rate Loans shall bear interest at a rate per annum equal to
the LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fees or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2.00% plus the rate otherwise applicable to such Loan or (ii) in the case
of any other amount, 2.00% plus the rate applicable to Base Rate Loans (in each
case, the “Default Rate”).
(d)    Accrued interest on (x) each Base Rate Loan shall be payable quarterly in
arrears on the first day of each fiscal quarter and on the relevant Maturity
Date commencing with October 1, 2016 and (y) each LIBOR Rate Loan shall be
payable on the last day of each Interest Period and on the relevant Maturity
Date; provided that if any Interest Period exceeds three months, accrued
interest shall be payable on the respective dates that fall every three months
after the beginning of such Interest Period, and, in the case of Revolving
Loans, shall be payable upon termination of the Revolving Commitments; provided
further that (i) interest accrued pursuant to clause (c) of this Section 2.06
shall be payable on demand and, absent demand, on the first day of each fiscal
quarter and upon termination of the Revolving Commitments, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
(e)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Prime Rate
component of the Base Rate shall be computed on the basis of a year of 365 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Base Rate
or LIBOR Rate shall be determined by the Administrative Agent in accordance with
the provisions of this Agreement and such determination shall be conclusive
absent manifest error.


35



--------------------------------------------------------------------------------






2.07.    Termination and Reduction of Commitments.
(a)    (i) the Revolving Commitments shall automatically terminate on the
Maturity Date with respect to the Revolving Credit Facility and (ii) the Term
Loan Commitments shall automatically terminate on the Closing Date after the
Borrowing of the Term Loan on such date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that any such reduction shall be in an amount
that is an integral multiple of $1,000,000.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section 2.07 shall be irrevocable except that, to the
extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and funded. Any
effectuated termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

2.08.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing and, in the case of a Borrowing of LIBOR Rate Loans, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and may elect Interest Periods
therefor, all as provided in this Section 2.08. The Relevant Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, the Borrowers shall not be entitled to request any conversion or
continuation that, if made, would result in more than ten (10) Borrowings of
LIBOR Rate Loans outstanding hereunder at any one time.
(b)    To make an election pursuant to this Section 2.08, the Relevant Borrower
shall notify the Administrative Agent of such election by electronic
transmission by the time that a Notice of Borrowing would be required under
Section 2.03 if such Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election,
subject to Section 3.05. Each such Notice of Conversion/Continuation shall be
substantially in the form of Exhibit A‑2, unless otherwise agreed to by the
Administrative Agent and the relevant Borrower. Promptly after receiving any
such notice, the Administrative Agent shall notify each Lender thereof.
(c)    Each written Notice of Conversion/Continuation shall be irrevocable and
shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Notice of Conversion/Continuation applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information


36



--------------------------------------------------------------------------------





to be specified pursuant to clauses (iii) and (iv) below shall be specified for
each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Borrowing of Base Rate Loans
or a Borrowing of LIBOR Rate Loans; and
(iv)    if the resulting Borrowing is a Borrowing of LIBOR Rate Loans, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Notice of Conversion/Continuation requests a Borrowing of LIBOR Rate
Loans but does not specify an Interest Period, then the Relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. No
Borrowing may be converted into or continued as a Borrowing denominated in a
different currency, but instead must be prepaid in the original currency of such
Borrowing and reborrowed in the other currency.
(d)    Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting borrowing.
(e)    If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBOR Rate Loans is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of LIBOR
Rate Loans and (ii) unless repaid, each Borrowing of LIBOR Rate Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
applicable thereto.

2.09.    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. Any Borrower shall have the right, at any time and
from time to time to prepay, without premium or penalty, any Borrowing, in whole
or in part, subject to the requirements of this Section 2.09; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$250,000.
(b)    Mandatory Prepayments.
(v)    Dispositions. If any Credit Party sells, transfers or disposes of any
Collateral (other than pursuant to an Excluded Asset Disposition) with a value
(determined on a cost basis) in excess of $25,000,000 in the aggregate in any
fiscal year, the Borrowers shall prepay the Obligations in an aggregate amount
equal to 100% of the Net Cash Proceeds thereof that is in excess of $25,000,000
for such fiscal year within three (3) Business Days upon receipt thereof by such
Person; provided, however, that, with respect to any such Net Cash Proceeds
realized under a sale, transfer or disposition described in this Section 2.09


37



--------------------------------------------------------------------------------





(b)(i), at the election of the Company (as notified by the Company to the
Administrative Agent on or prior to the date of such sale, transfer or
disposition), and so long as no Event of Default shall have occurred and be
continuing, such Credit Party may reinvest all or any portion of such Net Cash
Proceeds in operating assets performing the same or a similar function or
otherwise used in the business of a Credit Party and constituting Collateral so
long as within 365 days after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated (as certified by the Borrowers in writing
to the Administrative Agent); and provided further, however, that any Net Cash
Proceeds not so reinvested shall be immediately applied to the prepayment of the
Obligations as set forth in this Section 2.09(b)(i) immediately upon the earlier
of (x) the request of the Required Lenders following the occurrence of an Event
of Default and (y) the expiration of such 365 day period.
(vi)    Recovery Events. If any Credit Party receives proceeds of insurance, a
condemnation award, or other compensation in respect of any Recovery Event or
Recovery Events affecting any Collateral with a value (determined on a cost
basis) in excess of $25,000,000 in the aggregate in any fiscal year, the
Borrowers shall prepay the Obligations in an aggregate amount equal to 100% of
the Net Cash Proceeds thereof that is in excess of $25,000,000 for such fiscal
year within three (3) Business Days upon receipt thereof by such Person;
provided, however, that, with respect to any such Net Cash Proceeds realized
under a Recovery Event described in this Section 2.09(b)(ii), at the election of
the Company (as notified by the Company to the Administrative Agent on or prior
to the date of such receipt), and so long as no Event of Default shall have
occurred and be continuing, such Credit Party may apply all or any portion of
such Net Cash Proceeds to the repair of such property or to replacement property
constituting Collateral so long as within 365 days after the receipt of such Net
Cash Proceeds, such repair or replacement shall have been completed (as
certified by the Borrowers in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Obligations as set forth in this
Section 2.09(b)(ii) immediately upon the earlier of (x) the request of the
Required Lenders following the occurrence of an Event of Default and (y) the
expiration of such 365 day period.
(vii)    Collateral Coverage Ratio. If upon any Appraisal Test Date, the
Collateral Coverage Ratio is less than 1.8:1.0, the Borrowers shall promptly
either (A) prepay the Obligations, (B) reduce the unfunded portion of the
Revolving Commitments pursuant to Section 2.07(b), (C) to the extent (and for so
long as) no Event of Default exists, within 180 days, pursuant to an election by
written notice to the Administrative Agent, pledge additional assets to be
mutually agreed upon by the Company and the Administrative Agent or (D) any
combination of the foregoing, in an aggregate amount sufficient to cause the
Collateral Coverage Ratio to be not less than 1.8:1.0.
(c)    Application of Prepayments.
(i)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Relevant Borrower shall, subject to the immediately succeeding sentence,
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to this paragraph (i) of
Section 2.09(c). All mandatory prepayments shall be applied as follows: first,
to fees and reimbursable expenses of the Administrative Agent and the Collateral
Agent then due and payable pursuant to the Credit Documents; second, to interest
then due and payable on the Loans and other amounts due pursuant to


38



--------------------------------------------------------------------------------





Sections 3.02 and 5.01; third, to the principal balance of the Term Loan until
the same has been prepaid in full; fourth, to the principal balance of the
Revolving Loans until the same have been prepaid in full (with a corresponding
permanent reduction of the Revolving Commitments); and fifth; returned to the
Relevant Borrower or to such party as otherwise required by law. Amounts applied
to prepay the Revolving Loans pursuant to this Section 2.09 may not be
re-borrowed.
(ii)    Amounts to be applied pursuant to this Section 2.09 shall be applied, as
applicable, first to reduce outstanding Base Rate Loans. Any amounts remaining
after each such application shall be applied to prepay LIBOR Rate Loans.
(d)    Notice of Prepayment. The Relevant Borrower shall notify the
Administrative Agent by telecopy or electronic transmission of any prepayment of
the Loans hereunder (i) in the case of prepayment of a Borrowing of LIBOR Rate
Loans, not later than 12:00 p.m., New York City time, three Business Days before
the date of prepayment and (ii) in the case of prepayment of a Borrowing of Base
Rate Loans, not later than 12:00 p.m., New York City time, on the date of
prepayment. Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Each notice of prepayment pursuant to this Section shall be
irrevocable, except that such Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) such
Borrower reimburses each Lender pursuant to Section 3.02 for any funding losses
within five Business Days after receiving written demand therefor and (ii) the
amount of Loans as to which such revocation applies shall be deemed converted to
(or continued as, as applicable) Base Rate Loans in accordance with the
provisions of Section 2.08 as of the date of notice of revocation (subject to
subsequent conversion in accordance with the provisions of this Agreement).
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

2.10.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
or under any other Credit Document (whether of principal, interest, fees or
reimbursement of amounts payable under Sections 3.01, 3.02 and 5.01 or
otherwise) at or before the time expressly required hereunder or under such
other Credit Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in U.S.
Dollars in immediately available funds, without setoff or counterclaim. Any
amounts received after the required time on any date may, in the reasonable
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except that payments pursuant to Sections 3.01, 3.02, 5.01 and 13.01 shall be
made to the Administrative Agent for the benefit of the Persons entitled thereto
and payments pursuant to other Credit Documents shall be made to the
Administrative Agent for the benefit of the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the


39



--------------------------------------------------------------------------------





appropriate recipient promptly following receipt thereof. If any payment under
any Credit Document shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied in the manner as provided in
Section 2.09(c) or 11.11 hereof, as applicable, ratably among the parties
entitled thereto.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or portion of the Term Loan resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and its portion of the Term Loan and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and the Term Loan of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Revolving Loans and portion of the
Term Loan; provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including, but not limited
to, Section 13.12) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or Affiliate thereof or any Subsidiary of
the Company (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Credit Parties rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of a Credit Party in the amount of such
participation.
(d)    Unless the Administrative Agent shall have received notice from the
Relevant Borrower prior to the date on which any payment is due under the
applicable Facility to the Administrative Agent for the account of the
applicable Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders under the applicable
Facility, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the


40



--------------------------------------------------------------------------------





Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.11.    Defaulting Lenders.
(a)    Reallocation of Pro Rata Share; Amendments. For purposes of determining
the Lenders’ obligations to fund or acquire participations in Loans, the
Administrative Agent shall exclude the Commitments and Loans of any Defaulting
Lender(s) from the calculation of Pro Rata Shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Credit
Document, except to the limited extent provided in Section 13.12. In no event
shall any Lender’s obligations pursuant to this Section 2.11(a) cause such
Lender to exceed its aggregate Commitment.
(b)    Payments; Fees. The Administrative Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Credit
Documents, and a Defaulting Lender shall be deemed to have assigned to the
Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non-Defaulting Lenders and other Secured Creditors have
been paid in full. The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations or readvance the amounts to the
Company hereunder. A Lender shall not be entitled to receive any fees accruing
hereunder during the period in which it is a Defaulting Lender, and the unfunded
portion of its Commitment shall be disregarded for purposes of calculating the
Unused Line Fee under Section 2.05(a).
(c)    Cure. The Company and Administrative Agent may agree in writing that a
Lender is no longer a Defaulting Lender. At such time, Pro Rata Shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Loans and other exposures under the Commitments shall be reallocated
among Lenders and settled by the Administrative Agent (with appropriate payments
by the reinstated Lender) in accordance with the readjusted Pro Rata Shares.
Unless expressly agreed in writing by the Company and Administrative Agent, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

2.12.    [Reserved].

2.13.    Commitment Increases.
(a)    Subject to the terms and conditions set forth herein, after the Closing
Date, the Company shall have the right to request, by written notice to the
Administrative Agent, (i) an increase in the Revolving Commitments (a “Revolving
Commitment Increase”), (ii) an increase in the aggregate amount of the Term Loan
and/or the addition of a separate term loan facility (an “Additional Term Loan
Facility”) (each such increase or separate facility pursuant to the foregoing
clauses (i), (ii) and (iii), an “Accordion Increase”) in an aggregate amount not
to exceed $175,000,000; provided that (x) any Accordion Increase shall be on the
terms (including, in the case of a Revolving Commitment Increase or increase in
the aggregate amount of the Term Loan, the Latest Maturity Date) and pursuant to
the documentation to be agreed upon by the Lenders providing such Accordion
Increase, (y) the Company shall only be permitted to request two Accordion
Increases during the term of this Agreement and (z) any Accordion Increase shall
be in a minimum amount of $25,000,000 or, if less than $25,000,000 is available,
the amount left available.


41



--------------------------------------------------------------------------------





(b)    Each notice submitted pursuant to this Section 2.13 (an “Accordion
Increase Notice”) requesting an Accordion Increase shall specify the amount of
the increase in the Revolving Commitments or the Term Loan or the amount of the
new term loan being requested. Upon receipt of an Accordion Increase Notice, the
Administrative Agent may (at the direction of the Company) promptly notify the
applicable Lenders and each such Lender may (subject to the Company’s consent)
have the right to elect to (x) have its Revolving Commitment or Term Loan
Commitment increased by its Pro Rata Share (it being understood and agreed that
a Lender may elect to have its Revolving Commitment or Term Loan Commitment
increased in excess of its Pro Rata Share in its discretion if any other Lender
declines to participate in the Accordion Increase) of the requested increase in
Revolving Commitments or Term Loan Commitments, as applicable or (y) issue a
commitment under the Additional Term Loan Facility; provided that (i) each
Lender may elect or decline, in its sole discretion, to participate in any
Accordion Increase, it being understood that no Lender shall be obligated to
participate in an Accordion Increase unless it, in its sole discretion, so
agrees and, if a Lender fails to respond to any Accordion Increase Notice within
five (5) Business Days after such Lender’s receipt of such request, such Lender
shall be deemed to have declined to participate in such Accordion Increase; (ii)
if any Lender declines to participate in any Accordion Increase and, as a
result, commitments from additional financial institutions are required in
connection with the Accordion Increase, any Person or Persons providing such
commitment shall be subject to the written consent of the Administrative Agent
(in each case, such consent not to be unreasonably withheld or delayed); (iii)
in no event shall a Defaulting Lender be entitled to participate in such
Accordion Increase; (iv) neither the funding of the Accordion Increase nor the
existence of the Liens securing such Accordion Increase would violate the terms
of the Senior Notes Indenture. In the event that any Lender or other Person
agrees to participate in any Accordion Increase (each an “Increase Loan
Lender”), such Accordion Increase shall become effective on such date as shall
be mutually agreed upon by the Increase Loan Lenders and the Company, which date
shall be as soon as practicable after the date of receipt of the Accordion
Increase Notice (such date, the “Increase Date”); provided that the
establishment of such Accordion Increase shall be subject to the satisfaction of
each of the following conditions: (1) no Default or Event of Default would exist
after giving effect thereto; (2) the Accordion Increase shall be effected
pursuant to one or more joinder agreements executed and delivered by the
Company, the Administrative Agent, and the Increase Loan Lenders, each of which
shall be reasonably satisfactory to the Company, the Administrative Agent, and
the Increase Loan Lenders; (3) the Credit Parties shall execute and deliver or
cause to be executed and delivered to the Administrative Agent such amendments
to the Credit Documents, legal opinions and other documents as the
Administrative Agent may reasonably request in connection with any such
transaction, which amendments, legal opinions and other documents shall be
reasonably satisfactory to the Administrative Agent; (4) the representations and
warranties contained in Section 8 shall be true and correct in all material
respects (or in all respects to the extent that any representation or warranty
is qualified by materiality) as of the Increase Date; (5) the Borrowers shall
have paid to the Administrative Agent and the Increase Loan Lenders such
additional fees as may be agreed to be paid by the Borrowers in connection
therewith; and (6) the Company shall be in compliance with the Collateral
Coverage Ratio on a pro forma basis after giving effect to such Accordion
Increase.
(c)    On the Increase Date, upon fulfillment of the conditions set forth in
this Section 2.13, (i) with respect to any Revolving Commitment Increase, the
Administrative Agent shall effect a settlement of all outstanding Revolving
Loans among the Lenders that will reflect the adjustments to the Revolving
Commitments of the Lenders as a result of the Revolving Commitment Increase,
(ii) the Administrative Agent shall notify the Lenders and Credit Parties of the
occurrence of the Accordion Increase to be effected on the Increase Date, (iii)
Schedule 2.01 shall be deemed modified to reflect the revised and/or new
Commitments of the affected Lenders and (iv) Notes will be issued,


42



--------------------------------------------------------------------------------





at the expense of the Borrowers, to any Lender participating in the Accordion
Increase and requesting a Note.
(d)    The terms and provisions of (x) the Revolving Commitment Increase shall
be identical to the Revolving Loans and the Revolving Commitments and, for
purposes of this Agreement and the other Credit Documents, all Revolving Loans
made under the Revolving Commitment Increase shall be deemed to be Revolving
Loans and (y) any Accordion Increase to the existing Term Loan Facility (other
than an Additional Term Loan Facility) shall be identical to the Term Loan and
the Term Loan Commitments and, each loan made in connection with an Accordion
Increase to the existing Term Loan Facility (other than an Additional Term Loan
Facility) shall constitute an increase to the existing Term Loan hereunder.
Without limiting the generality of the foregoing,
(i)    With respect to any Revolving Commitment Increase, (A) the rate of
interest applicable to the Revolving Commitment Increase shall be the same as
the rate of interest applicable to the existing Revolving Loans, (B) unused line
fees applicable to the Revolving Commitment Increase shall be calculated using
the same Unused Line Fee Rates applicable to the existing Revolving Loans,
(C) the Revolving Commitment Increase shall share ratably in any mandatory
prepayments of the Revolving Loans, (D) after giving effect to such Revolving
Commitment Increases, Revolving Commitments shall be reduced based on each
Lender’s Pro Rata Percentage, and (E) the Revolving Commitment Increase shall
rank pari passu in right of payment and security with the existing Revolving
Loans.
(ii)    With respect to any increase to the existing Term Loan, (A) the rate of
interest applicable to such Accordion Increase shall be the same as the rate of
interest applicable to the existing Term Loan, (B) such Accordion Increase shall
share ratably in any mandatory prepayments of the Term Loan, (C) after giving
effect to such Accordion Increase, the Term Commitments shall be reduced based
on each Lender’s Pro Rata Percentage, and (D) such Accordion Increase shall rank
pari passu in right of payment and security with the existing Term Loan.
(iii)    With respect to any Additional Term Loan Facility, (A) the Company and
each Increase Loan Lender providing an Additional Term Loan Facility shall
execute and deliver to the Administrative Agent an Additional Term Loan Facility
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the commitment of such Increase Loan Lender, (B)
the Additional Term Loan Facility Agreement shall specify the pricing, maturity
date and other terms of the Additional Term Loan Facility, (C) the final
maturity date of the Additional Term Loan Facility shall be no earlier than the
Maturity Date for the existing Term Loan, (D) the weighted average life to
maturity of the Additional Term Loan Facility shall be no shorter than the
remaining weighted average life to maturity of the Term Loan and other existing
Additional Term Loan Facility, (E) the Additional Term Loan Facility shall rank
pari passu in right of payment and security with the existing Term Loan, and (F)
the other terms and documentation in respect of the Additional Term Loan
Facility, to the extent not consistent with the existing Term Loan, shall be as
agreed between the Company and the Increase Loan Lenders providing the
Additional Term Loan Facility (but in any case subject to the specific
limitations and requirements set forth above) and the Administrative Agent.


43



--------------------------------------------------------------------------------





(iv)    Each joinder agreement and any amendment to any Credit Document
requested by the Administrative Agent in connection with the establishment of an
Accordion Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (each, an “Accordion Agreement”) and the other
Credit Documents as may be reasonably necessary or appropriate, in the opinion
of the Administrative Agent and the Company, to effect the provisions of this
Section 2.13.

2.14.    Subsidiary Borrowers.
(a)    The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any one or
more Domestic Subsidiaries of the Company (an “Applicant Borrower”) as a
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit I (a
“Borrower Designation Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, constitutional
documents, incumbency certificates, opinions of counsel, Security Documents,
valuations and other documents, instruments or information (including any
“know-your-customer” information requested by the Administrative Agent, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Administrative Agent agrees that an Applicant Borrower shall
have satisfied all of the requirements of this Section 2.14 and, therefore, be
entitled to receive Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, Security Documents, opinions of
counsel and other documents, instruments or information, the Administrative
Agent shall send a notice in substantially the form of Exhibit H (a “Borrower
Designation Notice”) to the Company and the Lenders specifying the effective
date upon which the Applicant Borrower shall constitute a Borrower, whereupon
each of the Lenders agrees to permit such Applicant Borrower to become a
Borrower and to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Applicant Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Notice
of Borrowing may be submitted by or on behalf of such Applicant Borrower until
the date three Business Days after such effective date.
(b)    The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate any
Domestic Subsidiary’s status as a Borrower; provided that there are no
outstanding Loans payable by such Borrower or other amounts payable by such
Borrower on account of any Credit Extensions made to it, as of the effective
date of such termination (unless such Loans and other Obligations have been
assumed by another Borrower). Following the termination of any Subsidiary’s
status as a Borrower hereunder, such Subsidiary shall, subject to the terms of
Section 9.16, remain a Subsidiary Guarantor and shall remain subject to the
terms of this Agreement. The Administrative Agent will promptly notify the
Lenders of any such termination of a Subsidiary Borrower’s status.

Section 3    Yield Protection, Illegality and Replacement of Lenders.


44



--------------------------------------------------------------------------------






3.01.    Increased Costs, Illegality, etc.
(a)    In the event that any Lender shall have determined (which determination
shall, absent demonstrable error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):
(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of “LIBOR Rate”;
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Rate
Loan because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, order, official guideline or request, such as, but not limited to:
(A) any Tax imposed on any Lender (except Indemnified Taxes or Other Taxes
indemnified under Section 5.01 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBOR Rate;
or
(iii)    at any time, that the making or continuance of any LIBOR Rate Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice in writing to the Company
and, except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Rate Loans shall no longer be available until such time as the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Relevant Borrower with respect to LIBOR Rate Loans which have not yet been
incurred (including by way of conversion) shall be deemed rescinded by the
applicable Borrowers, (y) in the case of clause (ii) above, each Borrower,
jointly and severally, agrees to pay, to such Lender, upon such Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice setting forth the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
shall be submitted to the Company by such Lender and shall, absent demonstrable
error, be final and conclusive and binding on all the parties hereto), (z) in
the case of clause (iii) above, the Borrowers shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.
(b)    At any time that any LIBOR Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii), the Relevant Borrower may, and in the case of
a LIBOR Rate Loan affected


45



--------------------------------------------------------------------------------





by the circumstances described in Section 3.01(a)(iii), the Relevant Borrower
shall either (x) if the affected LIBOR Rate Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent written notice on the same date that the Relevant Borrower was notified by
the affected Lender or the Administrative Agent pursuant to Section 3.01(a)(ii)
or (iii) or (y) if the affected LIBOR Rate Loan is then outstanding, upon at
least three Business Days’ written notice to the Administrative Agent, require
the affected Lender to convert such LIBOR Rate Loan into a Base Rate Loan at the
end of the applicable Interest Period, or such earlier date as may be required
by applicable law, provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).
(c)    If any Lender determines that after the Closing Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy or liquidity, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then, each Borrower, jointly
and severally, agrees to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital or liquidity. In determining
such additional amounts, each Lender will act reasonably and in good faith and
will use averaging and attribution methods which are reasonable, provided that
such Lender’s determination of compensation owing under this Section 3.01(c)
shall, absent demonstrable error, be final and conclusive and binding on all the
parties hereto. Each Lender, upon determining that any additional amounts will
be payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Company, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.
(d)    Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a Requirement of Law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 3.01).
(e)    Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not be required to compensate a Lender pursuant to this Section (i) for
any increased costs incurred or reductions suffered more than 90 days prior to
the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation under this Section 3.01; provided, however, that, if the
introduction or change referred to in Section 3.01(a)(ii) or 3.01(c) giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof; or (ii) such Lender is not charging such costs or reduced return to its
borrowers generally with respect to which it has the right to charge such costs.


46



--------------------------------------------------------------------------------





(f)    Cost of Funds True-Up. The Borrowers acknowledge that the LIBOR Rate may
not represent the true cost of funds incurred by the Lenders in connection with
making LIBOR Rate Loans under the Term Loan available to the Borrowers. In
recognition of the foregoing, the Borrowers agree that, if the Current Cost of
Funds (as defined below) for the seven (7) day period ending on each of the
third and sixth anniversaries of the Closing Date (each a “Reset Date”) differs
from the Closing Date Cost of Funds (as defined below) by more than 15 basis
points (in either direction), the Administrative Agent shall have the right, in
the case of an increase in the Current Cost of Funds from the Closing Date Cost
of Funds, and the obligation, in the case of a decrease in the Current Cost of
Funds from the Closing Date Cost of Funds, to adjust the LIBOR Rate applicable
to the Term Loan by 100% of the number of basis points by which the Current Cost
of Funds differs from the Closing Date Cost of Funds, which increase or decrease
shall remain in effect until the earlier of (x) the next Reset Date and (y)
repayment in full of all Obligations with respect to the Term Loan Facility. As
used herein:
(x)    “Closing Date Cost of Funds” means 18 basis points, which is the
difference between (A) the all-in LIBOR Floating Note Rate cost of funds paid by
the Farm Credit Lenders as indicated by the Farm Credit Funding Corporation and
(B) the one-month LIBOR Rate as of the Closing Date.
(y)    “Current Cost of Funds” means, as of any Reset Date, the difference, if
any, between the average all-in LIBOR Floating Note Rate cost of funds paid by
the Farm Credit Lenders as indicated by the Farm Credit Funding Corporation for
the seven (7) day period ending on such Reset Date and the average one-month
LIBOR Rate for such seven (7) day period.
(z)     “LIBOR Floating Note Rate” means, as of any date, the estimated funding
cost (not the actual sale price), including standard underwriting fees, for new
3-year floating rate farm credit debt securities issued into the primary market
based on market observations on such date indicated at approximately 9:30 a.m.
Eastern time; provided that such indications represent the Farm Credit Funding
Corporation's best estimate of the cost of new debt issues based on a
combination of daily surveys of selected farm credit selling group members
(participating bond dealers) and ongoing monitoring of the fixed income markets
for actual, recent, primary market issuance by other government-sponsored of
similar bonds and notes and pricing within related derivative markets,
particularly the interest rate swap market. Historical information on such
funding costs is available, for the prior week, on the Farm Credit Funding
Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.

3.02.    Compensation. Each Borrower, jointly and severally, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Rate Loans but excluding loss of the
Applicable Margin or other anticipated profits) which such Lender may sustain:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing of, or conversion from or into, LIBOR Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the applicable Borrower or
deemed withdrawn


47



--------------------------------------------------------------------------------





pursuant to Section 3.01(a)); (ii) if any prepayment or repayment (including any
termination or reduction of Commitments made pursuant to Section 2.07 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of
any of its LIBOR Rate Loans occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any LIBOR Rate
Loans is not made on any date specified in a notice of termination or reduction
given by the Company; (iv) as a consequence of (x) any other default by any
Borrower to repay its LIBOR Rate Loans when required by the terms of this
Agreement or any Note held by such Lender or (y) any election made pursuant to
Section 3.01(b).

3.03.    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 3.01(a)(ii) or (iii), Section
3.01(c) or Section 5.01 with respect to such Lender, it will, if requested by
the Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of such Section. Nothing in this Section 3.03 shall affect or postpone any of
the obligations of the Borrowers or the right of any Lender provided in Sections
3.01 and 5.01.

3.04.    Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of Section
3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01 with respect to such
Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Company shall have the right, if no
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Assignees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumption Agreements pursuant to Section
13.04(b) (and with all fees payable pursuant to Section 13.04(c) to be paid by
the Replacement Lender and/or the Replaced Lender (as may be agreed to at such
time by and among the Company, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 3.04 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the applicable Borrower, (x) the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement


48



--------------------------------------------------------------------------------





(including, without limitation, Sections 3.01, 3.02, 5.01, 12.07 and 13.01),
which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 3.04,
each Borrower hereby irrevocably authorizes the Company to take all necessary
action, in the name of such Borrower, as described above in this Section 3.04 in
order to effect the replacement of the respective Lender or Lenders in
accordance with the preceding provisions of this Section 3.04.

Section 4     [Reserved].

Section 5    Taxes.

5.01.    Net Payments.
(a)    All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
by applicable law to be withheld or deducted by any applicable withholding agent
from such payments, (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
by the applicable Credit Party as necessary so that after all required
deductions or withholding (including deduction or withholdings applicable to
additional sums payable under this Section 5.01) have been made, the Lender (or
the Administrative Agent if the Administrative Agent receives the payment for
its own account) receives an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) the applicable withholding
agent will make such deductions or withholdings, and (iii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority. In addition, the Credit Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law. The Credit Parties will furnish to the Administrative Agent
within 45 days after the date the payment by any of them of any Indemnified
Taxes or Other Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the applicable Credit Party. The Credit
Parties jointly and severally agree, to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 days of written request therefor, for the amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent or
such Lender or required to be withheld or deducted in respect of any payment to
the Administrative Agent or such Lender under any Credit Document, and any Other
Taxes (including any Indemnified Taxes and Other Taxes imposed on or
attributable to amounts payable under this Section 5.01), and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared in good faith and delivered by such
Administrative Agent or Lender (or by the Administrative Agent on behalf of a
Lender) shall be conclusive absent manifest error.
(b)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduce rate of, withholding Tax. In addition, each Lender
shall deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the


49



--------------------------------------------------------------------------------





Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.01(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to the Company and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Company or the Administrative
Agent) or promptly notify the Company and the Administrative Agent in writing of
its inability to do so.
(c)    Without limiting the generality of the foregoing: (x) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Company and the Administrative Agent on or prior
to the date on which it becomes a party to this Agreement, (i) two accurate and
complete original signed copies of (A) Internal Revenue Service Form W‑8BEN or
W-8BEN-E (or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party or (B) Internal Revenue Service
Form W‑8ECI (or successor form) or (ii) in the case of a Lender claiming
exemption from U.S. federal withholding Tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a certificate
substantially in the form of Exhibit C (any such certificate, a “U.S. Tax
Compliance Certificate”) and two accurate and complete original signed copies of
Internal Revenue Service Form W‑8BEN or W-8BEN-E (or successor form); (iii) to
the extent a Lender is not the beneficial owner (for example, where the Lender
is a partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W‑8IMY (or successor form) of the
Lender, accompanied by Form W‑8ECI, Form W‑8BEN, W-8BEN-E, U.S. Tax Compliance
Certificate, Form W‑8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more direct or indirect partners are claiming
the portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such direct or indirect partner(s)); or
(iv) two accurate and complete original signed copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding Tax on any payments to such Lender under the Credit
Documents; and (y) each Lender that is a United States person, as defined in
Section 7701(a)(30) of the Code, shall deliver to the Company and the
Administrative Agent, on or prior to the date on which it becomes a party to
this Agreement, two accurate and complete original signed copies of Internal
Revenue Service Form W‑9, or any successor form, certifying that such Lender is
exempt from United States back-up withholding. If any payment made to a Lender
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company or the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA and to determine, if necessary, the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 5.01(c), “FATCA” shall include any amendment made to FATCA after the
Closing Date.


50



--------------------------------------------------------------------------------





(d)    Notwithstanding any other provision of this Section 5.01, a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.
(e)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 5.01(b)
or 5.01(c).
(f)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Credit Parties or with respect to which a Credit Party has paid additional
amounts pursuant to Section 5.01(a), it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 5.01(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Nothing in this Section
5.01(f) shall be construed to obligate the Administrative Agent or any Lender to
disclose its Tax returns or any other information regarding its Tax affairs or
computations to any Person or otherwise to arrange its Tax affairs in any manner
other than as it determines in its sole discretion.

Section 6    Conditions Precedent to Credit Extensions on the Closing Date. The
Administrative Agent and the Lenders shall not be required to fund any Loans on
the Closing Date, until the following conditions are satisfied or waived.

6.01.    Closing Date; Credit Documents. Each Credit Party, the Administrative
Agent and each of the Lenders on the date hereof shall have signed a counterpart
of this Agreement (whether the same or different counterparts) and shall have
delivered (by electronic transmission or otherwise) the same to the
Administrative Agent.

6.02.    Officer’s Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate, dated the Closing Date and signed on behalf
of the Company (and not in any individual capacity) by a Responsible Officer of
the Company, certifying on behalf of the Company that (i) no Default or Event of
Default exists; (ii) the representations and warranties set forth in Section 8
are true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty); and
(iii) the Credit Parties have complied with all agreements and conditions to be
satisfied by them under the Credit Documents.

6.03.    Opinions of Counsel. On the Closing Date, the Administrative Agent
shall have received from Troutman Sanders LLP, U.S. counsel to the Credit
Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent.

6.04.    Corporate Documents; Proceedings, etc.
(f)    On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and


51



--------------------------------------------------------------------------------





attested to by the Secretary or any Assistant Secretary of such Credit Party, in
customary form, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent.
(g)    On the Closing Date, the Administrative Agent shall have received
good-standing certificates (or similar instrument) and bring-down telegrams or
facsimiles certified by proper governmental authorities.

6.05.    Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer of
the Company substantially in the form of Exhibit D.

6.06.    Collateral Cooperation Agreement. The Administrative Agent, the
Collateral Agent and the ABL Agent on the date hereof shall have signed a
counterpart of the Collateral Cooperation Agreement (whether the same or
different counterparts), the Company shall have signed an acknowledgment page to
such agreement, and each of the foregoing Persons shall have delivered (by
electronic transmission or otherwise) the same to the Administrative Agent.

6.07.    Material Adverse Effect. Since December 31, 2015, there shall not have
occurred a Material Adverse Effect.

6.08.    Fees, etc. On the Closing Date, the Company shall have paid to the
Agents all fees required to be paid on the Closing Date and all reasonable and
documented out-of-pocket expenses required to be reimbursed by the Company to
the Administrative Agent and the Lead Arranger in connection with the
Transaction, in the case of such expenses to the extent invoiced at least one
Business Day prior to the Closing Date.

6.09.    Mortgages and Mortgaged Property Support Documents . The Administrative
Agent shall have received all Mortgages and Mortgaged Property Support Documents
with respect to each Mortgaged Property.

6.10.    [Reserved].

6.11.    Financial Statements. On or prior to the Closing Date, the Agents and
the Lenders shall have received (i) unaudited consolidated balance sheets and
the related consolidated statements of operations, comprehensive loss, changes
in equity and cash flows of the Company for each fiscal quarter of the Company
ended after the fiscal year 2015 of the Company for which financial statements
are available, (ii) audited consolidated balance sheets and the related
consolidated statements of operations, comprehensive loss, changes in equity and
cash flows of the Company for the two most recently completed fiscal years prior
to the Closing Date and (iii) the Borrowers’ and their respective Restricted
Subsidiaries’ most recent annual projected income statement, balance sheet and
statement of cash flows for the period through December 31, 2020.

6.12.    Patriot Act. The Company and each other Credit Party shall have
provided to the Administrative Agent the documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, the Patriot Act and AML
Legislation, in each case, at least 3 Business Days prior to the Closing Date,
to the extent reasonably requested in writing at least 5 Business Days prior to
the Closing Date.


52



--------------------------------------------------------------------------------






6.13.    Insurance. The Administrative Agent shall have received certificates of
insurance, together with appropriate endorsements, for the insurance policies
carried by the Credit Parties, all in compliance with the Credit Documents,
including Section 9.03(c) hereof.

6.14.    Appraisal. The satisfactory completion of reasonable and customary
business and legal due diligence, including satisfactory review of the final
Appraisal prepared by Suncorp Valuations with an effective date of April 29,
2016.

6.15.    Estoppel Agreement.     The Administrative Agent shall have received an
executed consent and/or estoppel agreement, in form and substance reasonably
satisfactory to the Administrative Agent, from the Industrial Development Board
of McMinn County, as lessor, with respect to the Mortgaged Property and certain
other Collateral.

6.16.    Farm Credit Equities.     The Administrative Agent shall have received
evidence that the Company has made a minimum equity investment of $1,000 in AAC.

Section 7    Conditions Precedent to All Credit Extensions. The obligation of
each Lender to make any Credit Extension shall be subject to the satisfaction
(or waiver) of each of the conditions precedent set forth below:

7.01.    Notice of Borrowing. The Administrative Agent shall have received (a) a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested and
(b) if the Relevant Borrower with respect to such Credit Extension is any
Borrower other than Resolute FP US Inc., such Relevant Borrower (or,
alternatively, all of the Borrowers acting collectively) shall have executed an
amended or replacement membership agreement, or joinder to the existing
membership agreement, with American AgCredit, PCA, consistent with Section 9.15.

7.02.    No Default. No Default or Event of Default shall exist at the time of,
or result from, such funding or issuance.

7.03.    Representations and Warranties. Each of the representations and
warranties made by any Credit Party set forth in Section 8 hereof or in any
other Credit Document shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (without duplication of any materiality
standard set forth in any such representation or warranty).
The acceptance of the benefits of each Credit Extension shall constitute a
representation and warranty by each Borrower to the Administrative Agent and
each of the Lenders that all the conditions specified in this Section 7 and
applicable to such Credit Extension are satisfied as of that time (other than
such conditions which are subject to the discretion of the Administrative Agent
or the Lenders). All of the Notes, certificates, legal opinions and other
documents and papers referred to in Section 6 and in this Section 7, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders.

Section 8    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each Credit Party,
as applicable, make the following representations, warranties and agreements.


53



--------------------------------------------------------------------------------






8.01.    Organizational Status. The Company and each of its Restricted
Subsidiaries (i) is a duly organized or incorporated and validly existing
corporation, partnership or limited or unlimited liability company, as the case
may be, in good standing under the laws of the jurisdiction of its organization
or incorporation, to the extent applicable, (ii) has the corporate, partnership,
limited liability company or unlimited holding company power and authority, as
the case may be, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is, to the extent
such concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate, have not had, and could
not reasonably be expected to have, a Material Adverse Effect.

8.02.    Power and Authority. Each Credit Party thereof has the corporate,
partnership or limited liability company power and authority, as the case may
be, to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is party and has taken all necessary corporate,
partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party thereof has duly executed and delivered each of the
Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

8.03.    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, other than any law, statute, rule or
regulation the violation of which could not reasonably be expected to result in
a Material Adverse Effect, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party or any of its respective
Restricted Subsidiaries pursuant to the terms of, any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject, the violation of which could
reasonably be expected to result in a Material Adverse Effect or (iii) will
violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its respective Restricted Subsidiaries.

8.04.    Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date, (y) filings which are
necessary to perfect the security interests and Liens created under the Security
Documents and (z) periodic reports under the Securities and Exchange Act of
1934, as amended), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document. Each Credit Party has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
properties except to the extent the failure to have, or


54



--------------------------------------------------------------------------------





comply with, such Governmental Approvals would not reasonably be expected to
have a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and the Credit Parties have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

8.05.    Financial Statements; Financial Condition; Projections.
(a)    The consolidated balance sheets and the related consolidated statements
of operations, comprehensive loss, changes in equity and cash flows of the
Company and its consolidated Subsidiaries that have been and are hereafter
delivered to the Administrative Agent and the Lenders, are prepared in
accordance with GAAP, and fairly present, in all material respects, the
financial positions and results of operations of the Company and its
consolidated Subsidiaries as of the dates and for the periods indicated. All
projections delivered from time to time to the Administrative Agent and the
Lenders have been prepared in good faith, based on assumptions believed at the
time to be reasonable in light of the circumstances at such time. Since December
31, 2015, there has been no change in the condition, financial or otherwise, of
the Company or Subsidiary that could reasonably be expected to have a Material
Adverse Effect.
(b)    On and as of the Closing Date, after giving effect to the consummation of
the Transaction (including the incurrence of all Loans), (i) the present fair
saleable value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds the amount that will be required to be paid on or in
respect of the debts and other liabilities (including, without limitation,
subordinated and contingent liabilities) of the Company and its Subsidiaries, on
a consolidated basis, as they become absolute and mature, (ii) the Company and
its Subsidiaries, on a consolidated basis, will not have unreasonably small
capital to carry out their businesses as conducted or as proposed to be
conducted, and (iii) the Company and its Subsidiaries, on a consolidated basis,
do not intend to incur debts and other liabilities (including, without
limitation, subordinated and contingent liabilities) beyond their ability to pay
such debts as they become absolute and mature.

8.06.    Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of any Credit Party, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that either individually or in the
aggregate, have had, or could reasonably be expected to have, a Material Adverse
Effect.

8.07.    True and Complete Disclosure. All written information (taken as a
whole) furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender (including, without limitation, all such
written information contained in the Credit Documents) for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein does not, and all other such written information
(taken as a whole) hereafter furnished by or on behalf of any Credit Party in
writing to the Administrative Agent or any Lender will not, on the date as of
which such written information is dated or certified, contain any material
misstatement of fact or omit to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such written information was
provided.

8.08.    Use of Proceeds; Margin Regulations.
(a)    All proceeds of the Loans will be used to pay Transaction Costs and for
working capital needs and general corporate purposes, including the financing of
capital expenditures,


55



--------------------------------------------------------------------------------





Permitted Acquisitions, and other permitted Investments, Restricted Payments and
any other purpose not prohibited hereunder.
(b)    No Credit Party is engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of any Credit Extension (or the proceeds
thereof) will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any Margin Stock, unless following
such use or extension of credit the value of all Margin Stock held by all Credit
Parties and their Restricted Subsidiaries in the aggregate does not exceed 25%
of the value of the assets of the Credit Parties and their Restricted
Subsidiaries on a consolidated basis. Neither the making of any Loan nor the use
of the proceeds thereof nor the occurrence of any other Credit Extension will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

8.09.    Tax Returns and Payments. Except where the failure to do so could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect: (i) the Company and each of its Restricted Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all Tax returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Company and/or any of its Restricted Subsidiaries, (ii) the Returns
accurately reflect liability for Taxes of the Company and its Restricted
Subsidiaries for the periods covered thereby, and (iii) the Company and each of
its Restricted Subsidiaries have paid all Taxes payable by them, other than
those that are being contested in good faith by appropriate proceedings and
fully provided for as a reserve on the financial statements of the Company and
its Restricted Subsidiaries in accordance with GAAP. There is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
best knowledge of the Company or any of its Restricted Subsidiaries, threatened
in writing by any authority regarding any Taxes relating to the Company or any
of its Restricted Subsidiaries. As of the Closing Date, neither the Company nor
any of its Restricted Subsidiaries has entered into an agreement or waiver that
is still in effect or been requested in writing to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of Taxes of the Company or any of its Restricted Subsidiaries.

8.10.    ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect. Except as could not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.
(b)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Company or
any Restricted Subsidiary, threatened, which could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

8.11.    The Security Documents.
(a)    The provisions of each Mortgage are effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors legal, valid and
enforceable security interests and


56



--------------------------------------------------------------------------------





Liens (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) in and on all
right, title and interest of the Credit Parties in the personal property
Collateral specified therein in which a security interest or Lien can be created
under applicable law, and upon the timely and proper filing of financing
statements listing each applicable Credit Party, as a debtor, and the Collateral
Agent, as secured party, in the secretary of state’s office (or other similar
governmental entity) of the jurisdiction of organization of such Credit Party),
the Collateral Agent, for the benefit of the Secured Creditors, has a fully
perfected security interest in and Lien on all right, title and interest in all
of the Collateral, subject to no other Liens other than Permitted Liens, in each
case, to the extent perfection can be accomplished under applicable law through
these actions.
(b)    Each Mortgage will create, as security for the obligations purported to
be secured thereby, a valid and enforceable (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) and, upon recordation in the appropriate recording office,
perfected security interest in and mortgage Lien on the respective Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except as may exist
pursuant to the Permitted Encumbrances related thereto) and subject to no other
Liens (other than Permitted Liens related thereto).

8.12.    Real Property. Set forth on Schedule 8.12 is a list of all real
property included in the Mortgaged Properties as of the Closing Date (including
(i) the name of the Credit Party owning such Mortgaged Property, (ii) the
property address, and (iii) the county and state in which such real property is
located).

8.13.    [Reserved].

8.14.    Subsidiaries. On and as of the Closing Date, the Company has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14. Schedule
8.14 correctly sets forth, as of the Closing Date, the percentage ownership
(direct and indirect) of the Company in each class of capital stock of each of
its Subsidiaries and also identifies the direct owner thereof.

8.15.    Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA.
(a)    Each of the Company and each of its Restricted Subsidiaries, and each of
their respective officers, is in compliance with all applicable statutes,
regulations and orders of (including Anti-Terrorism Laws and any other laws
relating to terrorism, money laundering, embargoed persons or the Patriot Act
and AML Legislation), and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect.
There have been no citations, notices or orders of material noncompliance issued
to any Credit Party or Restricted Subsidiary under (i) any applicable law (other
than Anti-Terrorism Laws) which would reasonably be expected to have a Material
Adverse Effect or (ii) any Anti-Terrorism Laws.


57



--------------------------------------------------------------------------------





(b)    None of the Company or any Restricted Subsidiary, and each of their
respective directors and officers, is in violation of any of the applicable
foreign assets control regulations of the Office of Foreign Assets Control
(“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) or of the Government of Canada, including pursuant to the Special
Economic Measures Act (Canada) and similar laws of Canada or any enabling
legislation or executive order relating thereto, and none of the Company or any
Subsidiary or any Affiliate thereof is in violation of and shall not violate any
of the country or list based economic and trade sanctions administered and
enforced by OFAC or by the Government of Canada, including pursuant to the
Special Economic Measures Act (Canada) and similar laws of Canada. No part of
the proceeds of any Loans hereunder will be used directly, by any Credit Party
or any of its Subsidiaries, or indirectly, to the knowledge of the Credit
Parties and their Subsidiaries, to fund any operations in, finance any
investments or activities in or make any payments in violation OFAC, the Special
Economics Measures Act (Canada), Anti-Terrorism Laws, AML Legislation and any
similar laws of Canada or the FCPA.
(c)    The Company has implemented and maintains in effect, for itself and its
Subsidiaries, policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and each of their respective directors, officers
employees and agents with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq. (“FCPA”), and any foreign counterpart thereto applicable to
the Company or such Subsidiary, and the Company, its Restricted Subsidiaries and
their respective officers and employees and, to the knowledge of the Company,
its directors and agents, are in compliance with the FCPA in all material
respects.

8.16.    Investment Company Act. None of the Company or any Restricted
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, required to be registered as such.

8.17.    [Reserved].

8.18.    Environmental Matters.
(a)    The Company and each Restricted Subsidiary and their respective
operations and facilities are in compliance with all Environmental Laws and have
obtained, maintained and are in compliance with the requirements of all
applicable permits, licenses and other approvals required to be issued under
such Environmental Laws, except where the failure to obtain, maintain or comply
would not reasonably be expected to have a Material Adverse Effect. There are no
pending or, to the knowledge of any Credit Party, threatened Environmental
Claims which would reasonably be expected to have a Material Adverse Effect
relating in any way to the Company or any Restricted Subsidiaries or any Real
Property currently or formerly owned, leased or operated by the Company or any
Restricted Subsidiaries. To the knowledge of any Credit Party, there are no
facts, circumstances, conditions or occurrences with respect to the business or
operations of the Company or any Restricted Subsidiaries, or any Real Property
currently or formerly owned, leased or operated by the Company or any Restricted
Subsidiaries that could be reasonably expected (i) to form the basis of an
Environmental Claim against the Company or any Restricted Subsidiaries or (ii)
to cause any Real Property owned, leased or operated by the Company or any
Restricted Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by the Company or any
Restricted Subsidiaries under any applicable Environmental Law, in each case
which would reasonably be expected to have a Material Adverse Effect.


58



--------------------------------------------------------------------------------





(b)    Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
currently, or to the knowledge of the Company or any Restricted Subsidiary,
formerly owned, leased or operated by the Company or any Restricted Subsidiaries
where such generation, use, treatment, storage, transportation or Release has
(i) violated or could be reasonably expected to violate any Environmental Law,
(ii) give rise to an Environmental Claim or (iii) give rise to liability under
any Environmental Law, in each case which would reasonably be expected to have a
Material Adverse Effect.

8.19.    Labor Relations. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) as of the Closing Date, there are no strikes,
lockouts, slowdowns or other labor disputes pending against the Company or any
Restricted Subsidiaries or, to the knowledge of each Credit Party, threatened
against the Company or any Restricted Subsidiaries, (b) to the knowledge of each
Credit Party, there are no questions concerning union representation with
respect to the Company or any Restricted Subsidiaries, (c) the hours worked by
and payments made to employees of the Company or any Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, provincial, municipal, local, or foreign law dealing
with such matters and (d) to the knowledge of each Credit Party, no wage and
hour department investigation has been made of the Company or any Restricted
Subsidiaries.

8.20.    Intellectual Property. The Company and each other Restricted Subsidiary
owns or has the right to use Intellectual Property used in, held for use in and
otherwise necessary for the present conduct of its respective business. The
operation of their respective businesses by the Company and each other
Restricted Subsidiary does not infringe upon, misappropriate, violate or
otherwise conflict with the Intellectual Property of any third party except as
such would not reasonably expected to have a Material Adverse Effect.

Section 9    Affirmative Covenants. The Company and each other Restricted
Subsidiary hereby covenants and agrees that on and after the Closing Date and so
long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) any indemnification obligations arising
hereunder for which no claim has been made and (ii) Secured Hedging
Obligations):

9.01.    Information Covenants. The Company will furnish to the Administrative
Agent for distribution to each Lender:
(a)    Quarterly Financial Statements. Within 60 days (or such earlier date on
which the Company is required (giving effect to any extensions granted by the
SEC) to make any public filing of such information) after the end of each of the
first three fiscal quarters of each fiscal year, (i) the consolidated balance
sheet of the Company and its Subsidiaries as of the end of such quarterly
accounting period and the related consolidated statements of operations,
comprehensive income (loss), changes in equity and cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year, certified by a Responsible Officer of the Company that they
fairly present, in all material respects and in accordance with GAAP, the
financial condition of the Company and its consolidated Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period. If the Company
has filed (within the time period required above) a Form 10‑Q with the SEC for
any fiscal quarter described above, then the Lenders shall accept such Form 10‑Q
in lieu of such items.


59



--------------------------------------------------------------------------------





(b)    Annual Financial Statements. Within 105 days (or such earlier date on
which the Company is required (giving effect to any extensions granted by the
SEC) to make any public filing of such information) after the end of each fiscal
year, (i) the consolidated balance sheet of the Company and its Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
operations, comprehensive income (loss), changes in equity and cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal
year, together with an opinion from PricewaterhouseCoopers LLP or other
independent certified public accountants of recognized national standing (which
opinion (1) may be addressed to the board of directors and the shareholders of
the Company and (2) shall be without a “going concern” or like qualification or
exception nor any qualification or exception as to the scope of such audit)
which states that such statements presents fairly, in all material respects, the
financial position of the Company and its consolidate subsidiaries as of the
close of such fiscal year, and the results of operations and their cash flows
for the periods indicated, in conformity with GAAP and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year. If the Company has filed (within the time period
required above) a Form 10‑K with the SEC for any fiscal year described above,
then the Lenders shall accept such Form 10‑K in lieu of such items.
(c)    [Reserved].
(d)    Annual Budget. No later than 60 days following the first day of each
fiscal year of the Company, a consolidated annual plan, prepared in accordance
with the Company’s normal accounting procedures applied on a consistent basis,
for the next fiscal year and the Borrowers’ and their respective Restricted
Subsidiaries’ most recent annual projected statements of revenues and cash flows
by business segment, including underlying assumptions and changes in cash
positions, for the next two (2) fiscal years, in a form consistent with those
provided to the Administrative Agent prior to the Closing Date.
(e)    Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a Compliance Certificate from a Responsible Officer of the Company
substantially in the form of Exhibit E, certifying on behalf of the Company
that, to such Responsible Officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall (i) set forth the reasonably detailed
calculations with respect to the financial covenants set forth in Section
10.11(a) through (c) for such period and (ii) identify any existing Subsidiary
which has become an Immaterial Subsidiary or any new Subsidiary which qualifies
as an Immaterial Subsidiary.
(f)    Notices. Promptly after any Responsible Officer of the Company or any of
its Restricted Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or
any default or event of default under the Senior Notes Indenture or any
refinancing thereof or any Specified Secured Indebtedness or other debt
instrument in excess of the Threshold Amount, (ii) any litigation or
governmental investigation or proceeding pending against the Company or any of
its Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
(g)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Company or any of its Restricted Subsidiaries shall publicly file with the
Securities and Exchange Commission or any


60



--------------------------------------------------------------------------------





successor thereto (the “SEC”) or deliver to holders (or any trustee, agent or
other representative therefor) of the Senior Notes pursuant to the terms of the
Senior Notes Indenture.
(h)    Real Estate Taxes. As part of the first Compliance Certificate to come
due following the date upon which any real estate taxes secured by the Mortgaged
Property would first become delinquent, a certificate executed by a Responsible
Officer of the Company certifying that all such real estate taxes have been paid
in full.
(i)    Notices to Holders of Senior Notes and Specified Secured Indebtedness.
Contemporaneously with the sending or filing thereof, the Company will provide
to the Administrative Agent for distribution to each of the Lenders, any notices
provided to, or received from, holders of (I) Senior Notes, or any refinancing
thereof or (II) Specified Secured Indebtedness or other Indebtedness, in each
case of this clause (II), with a principal amount in excess of the Threshold
Amount.
(j)    Financial Statements of Unrestricted Subsidiaries. If following the
Closing Date, any Subsidiary (other than an Immaterial Subsidiary) is designated
as an Unrestricted Subsidiary, then simultaneously with the delivery of each set
of Section 9.01 Financials, a reconciliation reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
(k)    [Reserved].
(l)    Pension Plan Notices. The Company shall deliver to the Administrative
Agent upon request a complete copy of the most recent annual report (on Internal
Revenue Service Form 5500 series, including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) filed with the Internal Revenue
Service or other Governmental Authority of each Plan that is maintained or
sponsored by the Company or a Restricted Subsidiary.
(m)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.
(n)    Information required to be delivered pursuant to this Section shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information (including, in the case of
certifications required pursuant to clause (a) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the Securities and Exchange Commission
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications permitted by
Section 13.03.

9.02.    Books, Records and Inspections.
(a)    The Company and any Restricted Subsidiary will keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP in all material respects.
(b)    The Company will permit the Administrative Agent, subject to reasonable
advance notice to, and reasonable coordination with, the Company and normal
business hours, to visit and


61



--------------------------------------------------------------------------------





inspect the properties of any Borrower, at the Borrowers’ expense to the extent
provided in clause (c) below, inspect, audit and make extracts from any
Borrower’s corporate, financial or operating records, and discuss with its
officers, employees, agents, advisors and (in the presence of the Company, any
Borrower or a Subsidiary of the Company, unless a Default or Event of Default
shall have occurred and be continuing) independent accountants (subject to such
accountants’ customary policies and procedures) such Borrower business,
financial condition, assets and results of operations. Neither the
Administrative Agent nor any Lender shall have any duty to any Borrower to share
any results of any field examination with any Borrower. The Company acknowledges
that all field examinations are conducted by or for the Administrative Agent and
Lenders for their purposes, and the Borrowers shall not be entitled to rely upon
them. The Administrative Agent and the Lenders shall, at the request of the
Company, share any results of any appraisal with the Credit Parties, subject to
any non-reliance or similar undertakings, if any, required by the appraiser or
the Lenders.
(c)    The Company (i) shall obtain an Appraisal Update prior to the third
anniversary of the most recent Appraisal; (ii) shall obtain an Appraisal Update
not more than six (6) months prior to, and giving pro forma effect to, any event
described in clauses (b) or (c) of the definition of “Appraisal Test Date”;
(iii) shall obtain an Appraisal Update not more than six (6) months (or such
later period as the Administrative Agent may approve in its discretion)
following the occurrence of an uninsured Recovery Event or other involuntary
sale, transfer or disposition with respect to the Collateral (unless the
Borrowers elect to restore or replace the property subject to such Recovery
Event or involuntary disposition pursuant to the terms of Section 2.09(b))
having a value as set forth in the immediately preceding Appraisal in excess in
excess of 5% of the appraised value of all Collateral pursuant to the most
recent Appraisal, calculated on a cumulative basis for all such events since the
date of the most recent Appraisal; provided that any Appraisal Update may, at
the option of the Company, be limited to the assets subject to such Recovery
Event or involuntary disposition; (iv) shall obtain an Appraisal Update upon the
request of the Administrative Agent or the Required Lenders following the
occurrence and during the continuance of an Event of Default; (v) may obtain an
Appraisal Update at such other times as it may determine.
(d)    Subject to Section 13.01(a), reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with one examination per fiscal year of any Borrower’s books and
records, any Appraisal Update or any other financial or Collateral matters as
the Administrative Agent deems appropriate in each case subject to the
limitations on such examinations, audits and appraisals permitted under the
preceding two (2) paragraphs.

9.03.    Maintenance of Property; Insurance.
(a)    The Company and each Restricted Subsidiary will, (i) keep all tangible
property necessary to the business of the Company and such Restricted Subsidiary
in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Company and such Restricted Subsidiary and (iii) furnish to the Administrative
Agent, upon its request therefor, full information as to the insurance carried.
(b)    If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special


62



--------------------------------------------------------------------------------





flood hazard area with respect to which flood insurance has been made available
under the National Flood Insurance Act of 1968 (as now or hereafter in effect or
successor act thereto), then the Relevant Borrower shall, or shall cause the
applicable Credit Party to (i) maintain, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such insurance in
form and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.
(c)    The Company and each Restricted Subsidiary will at all times keep its
property constituting Collateral insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Company and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee or additional
insured, as applicable) and (ii) if agreed by the insurer (which agreement the
Relevant Borrower shall use commercially reasonable efforts to obtain), shall
state that such insurance policies shall not be canceled without at least 30
days’ prior written notice thereof (or, with respect to non-payment of premiums,
10 days’ prior written notice) by the respective insurer to the Collateral
Agent; provided that the requirements of this Section 9.03(c) shall not apply to
(x) insurance policies covering (1) directors and officers, fiduciary or other
professional liability, (2) employment practices liability, (3) workers’
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs.
(d)    If the Company or any Restricted Subsidiary shall fail to maintain
insurance in accordance with this Section 9.03, or the Company or any Restricted
Subsidiary shall fail to so endorse and deposit all policies or certificates
with respect thereto, after any applicable grace period, the Administrative
Agent shall have the right (but shall be under no obligation), after 5 days’
notice to the Company, to procure such insurance and the Credit Parties jointly
and severally agree to reimburse the Administrative Agent for all reasonable
costs and expenses of procuring such insurance.

9.04.    Existence; Franchises. The Company and any Restricted Subsidiary will
(a) do all things necessary to preserve and keep in full force and effect its
existence and (b) in the case of the Company and such Restricted Subsidiaries,
its and their rights, franchises, licenses, permits, and Intellectual Property,
in each case under this clause (b), to the extent the failure to do so would
reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Company or such Restricted Subsidiaries in accordance with
Section 10.02, (ii) the abandonment by the Company or such Restricted
Subsidiaries of any rights, franchises, licenses, permits, or Intellectual
Property that the Company reasonably determines are no longer material to the
operations of the Company and such Restricted Subsidiaries taken as a whole, or
(iii) the withdrawal by the Company or such Restricted Subsidiaries of its
qualification as a foreign corporation, partnership, limited liability company
or unlimited liability company, as the case may be, in any jurisdiction if such
withdrawal could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

9.05.    Compliance with Statutes, etc. The Company and any Restricted
Subsidiary will comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its


63



--------------------------------------------------------------------------------





property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls, ERISA, OFAC, FCPA,
Anti-Terrorism Laws, AML Legislation and Patriot Act), except in each case such
noncompliance as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.06.    Compliance with Environmental Laws. The Company and any Restricted
Subsidiary will comply with all Environmental Laws and permits applicable to, or
required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Company or any Restricted Subsidiary, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws (other
than Liens imposed on leased Real Property resulting from the acts or omissions
of the owner of such leased Real Property or of other tenants of such leased
Real Property who are not within the control of the Company), except, in each
case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Restricted Subsidiary will
generate, use, treat, store, Release or permit the generation, use, treatment,
storage, or Release of Hazardous Materials at, on or under any Real Property now
or hereafter owned, leased or operated by the Company or any Restricted
Subsidiary, or transport or permit the transportation of Hazardous Materials to
or from any such Real Property, except in compliance with all Environmental Laws
or where such non-compliance would not reasonably be expected to have a Material
Adverse Effect.

9.07.    ERISA. As soon as reasonably practicable and, in any event, within ten
(10) Business Days after the Company or any Restricted Subsidiary knows of the
occurrence of any of the following, the Company will deliver to the
Administrative Agent a certificate setting forth a reasonable level of detail as
to such occurrence and the action, if any, that the Company, such Restricted
Subsidiary or, to the knowledge of the Company, an ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
or filed by the Company, such Restricted Subsidiary, the Plan administrator or,
to the extent available, such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan participant and any notices received by the
Company, such Restricted Subsidiary or, to the extent available, such ERISA
Affiliate from the PBGC or any other Governmental Authority, or a Plan
participant with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; (b) there has been
an increase in Unfunded Pension Liabilities since the date the representations
hereunder are given, or from any prior notice, as applicable, in either case,
which is reasonably expected to result in a Material Adverse Effect; (c) there
has been an increase in the estimated withdrawal liability under Section 4201 of
ERISA, if the Company, any Restricted Subsidiary and the ERISA Affiliates were
to withdraw completely from any and all Multiemployer Plans which is reasonably
expected to result in a Material Adverse Effect; (d) the Company, any Restricted
Subsidiary or, to the knowledge of the Company, any ERISA Affiliate adopts, or
commences contributions to, any Plan subject to Section 412 of the Code, or
adopts any amendment to a Plan subject to Section 412 of the Code which is
reasonably expected to result in a Material Adverse Effect.

9.08.    [Reserved].

9.09.    [Reserved].

9.10.    Payment of Taxes. Each of the Company and any Restricted Subsidiary
will pay and discharge all material Taxes imposed upon it or upon its income or
profits or upon any properties belonging to it, prior to the date on which
penalties attach thereto and all material lawful claims which, if unpaid, might
become a Lien or charge upon any properties of the Company or any Restricted
Subsidiary not otherwise permitted under Section 10.01(i); provided that neither
the Company nor any Restricted Subsidiary shall be


64



--------------------------------------------------------------------------------





required to pay any such Tax which is being contested in good faith and by
appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with GAAP.

9.11.    Use of Proceeds. Each Borrower will use the proceeds of the Loans only
as provided in Section 8.08.

9.12.    Additional Collateral; Further Assurances; etc.
(a)    Each Borrower and each Wholly-Owned Restricted Subsidiary which is a
Domestic Subsidiary, but excluding any Immaterial Subsidiary (unless such
Subsidiary is a Guarantor under the ABL Credit Facility or has otherwise been
designated as a Guarantor hereunder by the Company), will, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests in
any Collateral owned by such Borrower and such Restricted Subsidiaries as are
not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent, the Collateral Agent or
the Required Lenders (collectively, as may be amended, modified or supplemented
from time to time, the “Additional Security Documents”). All such security
interests and Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and (subject to
exceptions as are reasonably acceptable to the Administrative Agent) shall
constitute, upon taking all necessary perfection action valid and enforceable
perfected security interests and Mortgages (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights in any jurisdiction and by equitable principles (regardless of whether
enforcement is sought in equity or at law)), superior to and prior to the rights
of all third Persons and subject to no other Liens except for Permitted Liens.
The Additional Security Documents or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect (subject to exceptions as are
reasonably acceptable to the Administrative Agent) the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Security
Documents and all Taxes, fees and other charges payable in connection therewith
shall be paid in full.
(b)    With respect to any person that is or becomes after the Closing Date a
Wholly-Owned Restricted Subsidiary which is a Domestic Subsidiary, but excluding
any Immaterial Subsidiary (unless such Subsidiary is a Guarantor under the ABL
Credit Facility or has otherwise been designated as a Guarantor hereunder by the
Company), the applicable Credit Party that is the parent of such Wholly-Owned
Restricted Subsidiary or such Wholly-Owned Restricted Subsidiary, as applicable,
shall promptly (i) cause such new Domestic Subsidiary (A) to execute a joinder
agreement to this Agreement in form and substance satisfactory to the
Administrative Agent to join as a Borrower, or to the Credit Party Guaranty set
forth herein to join as a Guarantor and a joinder agreement to each applicable
Security Document, substantially in the form annexed thereto, and (B) if such
new Wholly-Owned Domestic Subsidiary owns any Collateral, cause such new
Wholly-Owned Domestic Subsidiary to take all actions necessary or advisable in
the opinion of the Administrative Agent or the Collateral Agent to cause the
Lien in the Collateral created by the applicable Security Document to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent; and (ii) at the request of the Administrative Agent,
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the other Lenders, of counsel


65



--------------------------------------------------------------------------------





to the Credit Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 9.12(b) as the Administrative Agent may
reasonably request.
(c)    Each of the Credit Parties which own any of the Collateral will, at the
expense of the Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at Company’s expense, any document
or instrument supplemental to or confirmatory of the Security Documents,
including opinions of counsel, or otherwise deemed by the Administrative Agent
or the Collateral Agent reasonably necessary for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except for Permitted Liens or as otherwise permitted by the
applicable Security Document.
(d)    Each of the Credit Parties agrees that each action required by clauses
(a) through (c) of this Section 9.12 shall be completed as soon as reasonably
practicable, but in no event later than 90 days after such action is required to
be taken pursuant to such clauses or requested to be taken by the Administrative
Agent, Collateral Agent or the Required Lenders (or such longer period as the
Administrative Agent shall otherwise agree), as the case may be; provided that
in no event will the Credit Parties be required to take any action, other than
using its commercially reasonable efforts, to obtain consents from third parties
with respect to its compliance with this Section 9.12.

9.13.    Post-Closing Obligation. Within thirty (30) days of the Closing Date
(or such longer period as the Administrative Agent may agree in its sole
discretion), with respect to the Lien listed as No.2 for Augusta Newsprint
Company on Schedule 10.01(iii), use commercially reasonable efforts to deliver
to the Administrative Agent (i) such additional information with respect such
Lien as may be reasonably requested by the Administrative Agent, (ii) evidence
that such Lien has been properly terminated, (iii) a certification from a
Responsible Officer of the Company that such Lien was not authorized by the
Company or Augusta Newsprint Company or (iv) a certification from a Responsible
Officer of the Company that such Lien is permitted under Section 10.01 of this
Agreement.

9.14.    Completion Dates. Promptly upon (i) substantial completion of the
tissue conversion assets at the Calhoun Mill under construction as of the
Closing Date, the Borrowers shall deliver to the Administrative Agent a
certificate reasonably satisfactory to it that (x) such conversion assets are
fully operational at a capacity sufficient for the Borrowers’ projected needs
and (y) the Borrowers have commenced the process of selling the products
produced by such conversion assets (the date of receipt of such notice, the
“Tissue Conversion Asset Completion Date”) and (ii) completion of the tissue
machine operations at the Calhoun Mill under construction as of the Closing
Date, the Borrowers shall (x) deliver to the Administrative Agent (x) a
certificate of substantial completion reasonably satisfactory to it and (y)
provide for a release of any mechanics lien exception under the lenders’ title
insurance policy with regard to the Calhoun Mill (the date of receipt of such
notice, the “Tissue Project Completion Date”).

9.15.    Farm Credit Equities.
(a)    So long as any Farm Credit Lender is a Lender hereunder, Resolute FP US
Inc. and each other Borrower that acts as a Relevant Borrower under this
Agreement (or, alternatively, all of the Borrowers acting collectively) will
acquire equity in such Farm Credit Lender in such amounts and at such times as
such Farm Credit Lender may require in accordance with its bylaws and capital
plan, as applicable, (as each may be amended from time to time), except that,
notwithstanding any other agreement to the contrary, the maximum amount of
equity that the Borrower(s) may be required to purchase (x) in each Farm Credit
Lender in connection with the Loans made by such Farm Credit


66



--------------------------------------------------------------------------------





Lender may not exceed the maximum amount permitted by such Farm Credit Lender’s
bylaws and the capital plan, as applicable, (1) at the time this Agreement is
entered into or (2) in the case of a Farm Credit Lender that becomes a Lender
after the Closing Date as a result of an assignment or Accordion Increase, at
the time of the closing of the related assignment or Accordion Increase, and (y)
in all Farm Credit Lenders in the aggregate may not exceed $10,000. The
Borrower(s) acknowledge receipt of a copy of (i) each Farm Credit Lender’s most
recent annual report, and if more recent, it’s latest quarterly report, (ii)
each Farm Credit Lender’s Notice to Prospective Stockholders (or other
applicable notice document) and (iii) each Farm Credit Lender’s bylaws and
capital plan, as applicable (and, if applicable, any related loan or membership
application), which describe the nature of all of Resolute FP US Inc. and each
other Relevant Borrower’s stock and other equities in each Farm Credit Lender
required in connection with its patronage loan from the Farm Credit Lenders as
well as capitalization requirements (the “Farm Credit Equities”), and agrees to
be bound by the terms thereof.
(b)    Each party hereto acknowledges that the bylaws and capital plan, as
applicable, of each Farm Credit Lender that is a Lender hereunder (as each may
be amended from time to time) shall govern (i) the rights and obligations of the
parties with respect to the Farm Credit Equities and any patronage refunds or
other distributions made on account thereof or on account of the patronage of
the Borrower(s) with such Farm Credit Lender, (ii) the eligibility of the
Borrower(s) for patronage distributions from such Farm Credit Lender (in the
form of Farm Credit Equities and cash) and (iii) patronage distributions, if
any, in the event of a sale of a participation interest. Subject to the
definition of “Eligible Assignee”, each Farm Credit Lender that is a Lender
hereunder reserves the right to assign or sell participations in all or any part
of its Commitments or outstanding Loans hereunder on a non-patronage basis.
(c)    Each party hereto acknowledges that each Farm Credit Lender that is a
Lender hereunder has a statutory first Lien pursuant to the Farm Credit Act on
all Farm Credit Equities that the Borrower(s) may now own or hereafter acquire,
which statutory Lien shall be the sole and exclusive benefit of each such Farm
Credit Lender. Notwithstanding anything herein or in any other Loan Document to
the contrary, the Farm Credit Equities shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Loan
Documents create a Lien on the Farm Credit Equities or on patronage accrued by
any Farm Credit Lender for the account of the Borrower(s) (including, in each
case, proceeds thereof), such Lien shall be for the sole and exclusive benefit
of such Farm Credit Lender and shall not be subject to pro rata sharing
hereunder. Neither the Farm Credit Equities nor any accrued patronage shall be
offset against the Obligations except that, in the event of an Event of Default,
each Farm Credit Lender that is a Lender hereunder may elect to apply the cash
portion of any patronage distribution or retirement of equity to amounts due
under this Agreement. The Borrower(s) acknowledge that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrower(s). No Farm Credit Lender shall have an obligation to retire the Farm
Credit Equities upon any Event of Default, Default or any other default by a
Borrower or any other Credit Party, or at any other time, either for application
to the Obligations or otherwise.

9.16.    Designation of Unrestricted Subsidiaries. The Company may at any time
after the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary by written
notice to the Administrative Agent; provided that (i) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Payment Conditions shall be satisfied on a pro forma basis, (iii) in the case of
any Borrower designated as an Unrestricted Subsidiary, all Loans outstanding to
such Borrower shall


67



--------------------------------------------------------------------------------





be repaid in full, (iv) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, such designation shall constitute an Investment in such
Unrestricted Subsidiary (calculated as an amount equal to the aggregate fair
market value of all outstanding Investments owned by the Company and its
Restricted Subsidiaries in such Subsidiary), and such Investment shall be
permitted under Section 10.05, (v) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(I) the Senior Notes Indenture, (II) the ABL Credit Facility or (III) any other
debt instrument of the Company or its Restricted Subsidiaries, in each case of
this clause (III), with a principal amount in excess of the Threshold Amount,
(vi) immediately after giving effect to the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the Company shall comply with the
provisions of Section 9.12 with respect to such designated Restricted
Subsidiary, (vii) no Restricted Subsidiary may be a Subsidiary of an
Unrestricted Subsidiary, (viii) in the case of the designation of any Subsidiary
as an Unrestricted Subsidiary, no recourse whatsoever (whether by contract or by
operation of law or otherwise) may be had to the Company or any Restricted
Subsidiary or any of their respective properties or assets for any obligations
of such Unrestricted Subsidiary except as permitted by Section 10.05 and (ix)
the Company shall have delivered to the Administrative Agent and each Lender a
certificate executed by its chief financial officer or treasurer, certifying to
the best of such officer’s knowledge, compliance with the requirements of the
preceding clauses (i) through (vii), inclusive, and containing the calculations
(in reasonable detail) required by the preceding clause (ii). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (A) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (B) a return on any Investment by
the Company in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Company’s Investment in such Subsidiary.

9.17.    Protection of Collateral . All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by the Collateral Agent to any Person to
realize upon any Collateral, shall be borne and paid by the Credit Parties. The
Collateral Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in the Collateral Agent’s
actual possession), for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at the Credit Parties’ sole risk.

Section 10    Negative Covenants. The Company and any Restricted Subsidiary
hereby covenant and agree that on and after the Closing Date and so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than (i) any indemnification obligations arising hereunder for
which no claim has been made and (ii) Secured Hedging Obligations).

10.01.    Liens. Each of the Company and any Restricted Subsidiary will not
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of the Company or
any Restricted Subsidiary, whether now owned or hereafter acquired; provided
that the provisions of this Section 10.01 shall not prevent the creation,
incurrence, assumption or existence of, or any filing in respect of, the
following (Liens described below are herein referred to as “Permitted Liens”):
(i)    Liens for Taxes, assessments or governmental charges or levies not
delinquent or as to which the period of grace, if any, related thereto has not
expired or Liens for Taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;


68



--------------------------------------------------------------------------------





(ii)    Liens in respect of property or assets of the Company or any Restricted
Subsidiary, which were incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
contractors’, materialmen’s and mechanics’ Liens and other similar Liens arising
in the ordinary course of business, and which are either (i) not overdue for a
period of more than 60 days, or, (ii) if more than 60 days overdue, (A) as to
which no action has been taken to enforce such Lien or (B) that are being
contested in good faith by appropriate action diligently pursued; provided that
in each case full provision for the payment of such Liens has been made on the
books of such Person if and to the extent required by GAAP;
(iii)    Liens in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii), plus modifications,
renewals, replacements, refinancings and extensions of such Liens; provided that
(x) the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase from that amount outstanding at the time of any such
renewal, replacement or extension, plus accrued and unpaid interest and cash
fees and expenses (including premium) incurred in connection with such renewal,
replacement or extension, and (y) any such renewal, replacement or extension
does not encumber any additional assets or properties of the Company or any
Restricted Subsidiary which are Collateral (other than after-acquired property
that is affixed or incorporated into the property encumbered by such Lien on the
Closing Date and the proceeds and products thereof) and (z) the lien priority
attaching to any such renewal, replacement or extension shall be no higher than
the original Liens in existence on the Closing Date;
(iv)    Liens created pursuant to the Credit Documents (including Liens on
Secured Hedging Obligations);
(v)    Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Company or any Restricted
Subsidiary and any interest or title of a lessor under any lease (whether a
Capital Lease or an operating lease) permitted by this Agreement or the Security
Documents;
(vi)    Liens on assets not constituting Collateral securing Indebtedness
incurred in reliance (A) on the Incurrence Test or (B) under Section 10.04(ix)
(any such Indebtedness described in clause (A) or (B) that is secured by Liens
permitted under this clause (x), “Specified Secured Indebtedness”);
(vii)    Liens placed upon property acquired, improved, repaired or constructed
after the Closing Date and used in the ordinary course of business of the
Company or any Restricted Subsidiary and placed at the time of the acquisition,
improvement, repair or construction thereof by the Company or such Restricted
Subsidiary or within 270 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase, improvement, repair or construction price
thereof or to secure Indebtedness incurred solely for the purpose of financing
the acquisition, improvement, repair or construction of any such property or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided that (x) the Indebtedness secured by such Liens is
permitted by Section 10.04(iii) and (y) in all events, the Lien encumbering such
property so acquired, improved, repaired or constructed does not encumber any
other asset of the Company or


69



--------------------------------------------------------------------------------





such Restricted Subsidiary; provided, further that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender on customary terms;
(viii)    imperfections of title, statutory exceptions to title, restrictive
covenants, rights of way, easements, servitudes, mineral interest reservations,
reservations made in the grant from the Crown, municipal and zoning by-laws and
ordinances or similar laws or rights reserved to or vested in any Governmental
Authority agency to control or regulate the use of any real property, general
real estate taxes and assessments not yet delinquent and other encumbrances on
real property that (i) do not arise out of the incurrence of any Indebtedness
for money borrowed and (ii) do not interfere with or impair in any material
respect the operation, in the ordinary course of business, of the real property
on which such Lien is imposed;
(ix)    Liens arising from precautionary UCC, the Civil Code of the Province of
Quebec, the Personal Property Security Act (as in effect in any other province
in Canada) and the regulations thereunder, or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;
(x)    attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09 or securing appeal or other surety bonds relating to such
judgments;
(xi)    statutory and common law landlords’ liens under leases to which the
Company or any Restricted Subsidiary is a party;
(xii)    Liens (other than Liens imposed under Canadian Employee Benefits
Legislation) incurred in the ordinary course of business in connection with
workers’ compensation claims, unemployment insurance and social security
benefits and Liens, deposits, and pledges securing the performance of bids,
tenders and leases in the ordinary course of business, statutory obligations,
surety, stay, customs or appeal bonds, performance bonds and other obligations
of a like nature (other than letters of credit) incurred in the ordinary course
of business;
(xiii)    Permitted Encumbrances;
(xiv)    Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of any Restricted Subsidiary in existence
at the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 10.04, and (y) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Company or any
Restricted Subsidiary; and any extensions, renewals and replacements thereof so
long as the aggregate principal amount of the Indebtedness secured by such Liens
does not increase from that amount outstanding at the time of any such
extension, renewal or replacement, plus accrued and unpaid interest and cash
fees and expenses (including premium) incurred in connection with such renewal,
replacement or extension, and such extension, renewal or replacement does not
encumber any asset or properties of the Company or any Restricted Subsidiary
other than the proceeds of the assets subject to such Lien;


70



--------------------------------------------------------------------------------





(xv)    Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04 or securing other obligations
of such Foreign Subsidiaries not constituting Indebtedness;
(xvi)    Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xv);
(xvii)    any encumbrances or restrictions (including, without limitation, put
and call agreements) with respect to the Equity Interests of any Joint Venture
or Joint Venture Subsidiary arising pursuant to the agreement evidencing or
governing such Joint Venture, Joint Venture Subsidiary or their respective
members or partners;
(xviii)    Liens in favor of any Credit Party securing intercompany Indebtedness
permitted by Section 10.04; provided that any Liens securing such Indebtedness
shall, to the extent such Lien are on Collateral, be subordinated to the Liens
created pursuant to the Security Documents pursuant to an intercreditor
arrangement or subordination agreement reasonably satisfactory to the
Administrative Agent;
(xix)    Liens solely on specific items of inventory or other goods (and
proceeds thereof) of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;
(xx)    Liens solely on insurance policies and the proceeds thereof (whether
accrued or not) and rights or claims against an insurer, in each case securing
insurance premium financings permitted under Section 10.04(x);
(xxi)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(xxii)    Liens (x) comprising rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by any Credit Party or Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements, (y) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (z) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;
(xxiii)    Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;
(xxiv)    Liens securing obligations of Credit Parties under Indebtedness
incurred under Sections 10.04(iv) and (ix) that, to the extent such Liens are on
Collateral, are secured


71



--------------------------------------------------------------------------------





on a junior basis to the Obligations pursuant to intercreditor arrangements
reasonably satisfactory to the Administrative Agent;
(xxv)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Restricted Subsidiary in the ordinary course of business;
(xxvi)    receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(xxvii)    Liens on assets of or Equity Interests issued by a Joint Venture,
Joint Venture Subsidiary or Unrestricted Subsidiary securing Indebtedness of
such Joint Venture or Unrestricted Subsidiary, so long as, such Indebtedness is
recourse to the Company or its Restricted Subsidiaries only to the extent of
such Equity Interest;
(xxviii)    Liens relating solely to employee contributions withheld from pay by
a Canadian Subsidiary but not yet due to be remitted to a Canadian Pension Plan
pursuant to any Canadian Employee Benefits Legislation;
(xxix)    Liens securing obligations under a Tax Incentive Transaction on the
property subject thereto, so long as the related Indebtedness is permitted by
Section 10.04(xiv);
(xxx)    Liens on assets other than the Collateral securing obligations under
Hedging Agreements that do not constitute Obligations hereunder and other
Indebtedness permitted under Section 10.04(xiii);
(xxxi)    Liens on an Escrow Indebtedness Escrow Account and on the funds on
deposit therein;
(xxxii)    Movable hypothecs granted to landlords in the Province of Quebec to
secure the payment of rent and the performance of other obligations arising
under a lease of real or immovable property provided that such movable hypothec
affects only the tangible assets of the tenant situated in the premises leased
under such lease;
(xxxiii)    Liens created under any agreement relating to the sale, transfer or
other disposition of assets permitted hereunder; provided that such Liens relate
solely to the assets to be sold, transferred or otherwise disposed;
(xxxiv)    Liens on not more than Cdn.$132,000,000 of cash collateral of
Canadian Subsidiaries securing Indebtedness permitted under Section 10.04(xvi);
(xxxv)    so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$25,000,000 (or such greater amount as approved by the Administrative in its
sole discretion) securing any Hedging Agreements permitted hereunder that do not
constitute Obligations hereunder;
(xxxvi)    Liens on the ABL Priority Collateral securing the ABL Credit Facility
and any other obligations owed to the ABL Lenders;


72



--------------------------------------------------------------------------------





(xxxvii)     each Farm Credit Lender’s statutory Lien in the Farm Credit
Equities; and
(xxxviii)    Liens not securing Indebtedness and not otherwise permitted by the
foregoing clauses (i) through (xxvii), to the extent securing liabilities not in
excess of, $25,000,000 in the aggregate at any time outstanding.
In connection with the granting of Liens of the type described in this Section
10.01 by the Company and any Restricted Subsidiary, the Administrative Agent and
the Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

10.02.    Consolidation, Merger, or Sale of Assets, etc. Each of the Company and
any Restricted Subsidiary will not wind up, liquidate or dissolve its affairs or
merge, amalgamate or consolidate, or convey, sell, lease or otherwise dispose of
all or any part of its property or assets, or enter into any sale-leaseback
transactions of any Person, except that:
(i)    any member of the Combined Group may make any Investment permitted by
Section 10.05;
(ii)    Subject to Section 2.09(b)(i), the Company and any Restricted Subsidiary
may sell assets, so long as (x) no Default or Event of Default has occurred and
is continuing or would result therefrom, (y) each such sale is on terms and
conditions not less favorable to the Company or such Restricted Subsidiary as
would reasonably be obtained by the Company or such Restricted Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate and the Company or the respective Restricted Subsidiary receives at
least fair market value (as determined in good faith by the Company or such
Restricted Subsidiary, as the case may be) and (z) in the case of any single
transaction (other than an Asset Exchange) that involves (I) any of the
Collateral (other than Collateral transferred in an Excluded Asset Disposition)
or (II) assets or Equity Interests having a fair market value of more than
$25,000,000, at least 75% of the consideration received by the Company or such
Restricted Subsidiary shall be in the form of cash or Cash Equivalents (taking
into account the amount of cash and Cash Equivalents, the principal amount of
any promissory notes and the fair market value, as determined by the Company or
such Restricted Subsidiary, as the case may be, in good faith, of any other
consideration) and is paid at the time of the closing of such sale; provided,
however, that for purposes of this clause (z)(II), the following shall be deemed
to be cash: (A) any liabilities (as shown on such Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of such Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable disposition and for which the Company
and its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Borrower or
such Restricted Subsidiary from such transferee that are converted by such
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable asset sale, and (C) any Designated
Non-Cash Consideration received by the Company or any Restricted Subsidiary in
such asset sale having an aggregate fair market value, taken together with all
other Designated Non-


73



--------------------------------------------------------------------------------





Cash Consideration received pursuant to this clause (z)(II) that is at that time
outstanding, not to exceed the greater of (1) $75,000,000 and (2) 2.00% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);
(iii)    each of the Company and any Restricted Subsidiary may sell upon payment
therefor in the ordinary course of business any accounts in connection with the
financing program established by the account debtor in effect on the Closing
Date or a substantially similar program entered into hereafter;
(iv)    each of the Company and any Restricted Subsidiary may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;
(v)    each of the Company and any Restricted Subsidiary may sell assets
pursuant to a Tax Incentive Transaction;
(vi)    each of the Company and any Restricted Subsidiary may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Company or any Restricted Subsidiary,
including of Intellectual Property;
(vii)    (x) any Domestic Subsidiary of the Company may be merged, consolidated,
or amalgamated with or into the Company (so long as the surviving Person of such
merger, consolidation or amalgamation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving Person is not the Company, such Person expressly assumes, in
writing, all the obligations of the Company under the Credit Documents pursuant
to an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any other Domestic Subsidiary (y) any Foreign
Subsidiary may be merged, consolidated, dissolved, amalgamated or liquidated
with or into any Wholly-Owned Foreign Subsidiary of the Company, so long as such
Wholly-Owned Foreign Subsidiary is the surviving or continuing corporation of
such merger, consolidation, dissolution, amalgamation or liquidation and (z) any
Foreign Subsidiary of the Company may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving or continuing corporation of such merger, consolidation,
dissolution, amalgamation or liquidation); provided that any such merger,
consolidation, dissolution, amalgamation or liquidation shall only be permitted
pursuant to this clause (vii), so long as (I) no Default and no Event of Default
then exists or would exist immediately after giving effect thereto, (II) if any
such merger, consolidation or amalgamation is between a Credit Party and a
Subsidiary not a Credit Party, then the surviving Person of such merger,
consolidation or amalgamation must be a Credit Party; and (III) any security
interests and Liens granted to the Collateral Agent for the benefit of the
Secured Creditors in and on the assets of any such Person subject to any such
transaction shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation or liquidation);


74



--------------------------------------------------------------------------------





(viii)    any Subsidiary of the Company may be liquidated or dissolved so long
as no Default or Event of Default exists or would result therefrom, and (a) if
such Subsidiary is a Restricted Subsidiary, all of the assets of such entity are
transferred to another Restricted Subsidiary and (b) if such Subsidiary is a
Credit Party, (1) all of the assets of such Subsidiary are transferred to
another Credit Party and (2) any security interests and Liens granted to the
Collateral Agent for the benefit of the Secured Creditors in and on the assets
of any such Person subject to any such transaction shall remain in full force
and effect and perfected and enforceable;
(ix)    any transfer arising out of the granting or creation of any Permitted
Lien;
(x)    sales, transfers or dispositions of Cash Equivalents in the ordinary
course of business;
(xi)    sale of accounts pursuant to put options entered into in the ordinary
course of business, not for speculative purposes but to complement trade
insurance;
(xii)    each of the Company and any Restricted Subsidiary may make sales or
leases of (A) inventory and (B) goods held for sale, in each case in the
ordinary course of business;
(xiii)    each of the Company and any Restricted Subsidiary may sell or
otherwise dispose of (x) outdated, obsolete, surplus or worn out tangible or
real property, in each case, in the ordinary course of business or in connection
with the sale or other disposition of manufacturing assets, (y) tangible or real
property no longer used or useful in the conduct of the business of the Company
and any Restricted Subsidiary or (z) leasehold improvements or leased assets in
connection with the termination of the lease;
(xiv)    in order to effect a sale, transfer or disposition otherwise permitted
by this Section 10.02, any Restricted Subsidiary may be merged, amalgamated or
consolidated with or into another Person, or may be dissolved or liquidated;
(xv)    each of the Company and any Restricted Subsidiary may affect
Sale-Leaseback Transactions involving real property and/or equipment acquired
after the Closing Date and not more than 180 days prior to such Sale-Leaseback
Transaction for cash in an amount at least equal to the cost of such property;
(xvi)    each of the Company and any Restricted Subsidiary may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;
(xvii)    each of the Company and any Restricted Subsidiary may make transfers
of property subject to casualty or condemnation proceedings upon the occurrence
of the related Recovery Event;
(xviii)    each of the Company and any Restricted Subsidiary may abandon or
allow to lapse Intellectual Property rights in the ordinary course of business,
which in the reasonable business judgment of the Company or a Restricted
Subsidiary are not material to the conduct of the business of the Company and
any Restricted Subsidiary taken as a whole;


75



--------------------------------------------------------------------------------





(xix)    each of the Company and any Restricted Subsidiary may make voluntary
terminations of or unwind Hedging Agreements;
(xx)    each of the Company and any Restricted Subsidiary may terminate leases
and subleases;
(xxi)    each of the Company or any Restricted Subsidiary may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;
(xxii)    sales, dispositions or contributions of property (A) between members
of the Combined Group, (B) between Restricted Subsidiaries (other than members
of the Combined Group), (C) by Restricted Subsidiaries that are not Credit
Parties to the Credit Parties or (D) by Credit Parties to any Restricted
Subsidiary that is not a member of the Combined Group; provided that (1) the
portion (if any) of any such sale, disposition or contribution of property made
for less than fair market value, (2) any noncash consideration received in
exchange for any such sale, disposition or contribution of property, shall in
each case constitute an Investment in such Restricted Subsidiary and (3) no
Collateral may be sold, disposed of or contributed by a Credit Party to a
Restricted Subsidiary that is not a Credit Party pursuant to this clause (xxii)
other than pursuant to an Excluded Asset Disposition;
(xxiii)    dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and
(xxiv)    dispositions permitted by Section 10.03.

10.03.    Restricted Payments. Each of the Company and any Restricted Subsidiary
will not make any Restricted Payment with respect to the Company or any
Restricted Subsidiary, except that:
(i)    any Restricted Subsidiary may make Restricted Payments to the Company or
to other Restricted Subsidiaries which directly or indirectly own equity
therein;
(ii)    any non-Wholly-Owned Subsidiary of the Company may declare and pay cash
dividends to its shareholders generally so long as the Company or any Restricted
Subsidiary which owns the Equity Interests in the Subsidiary paying such
dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(iii)    so long as no Default or Event of Default exists at the time of the
applicable Restricted Payment or would exist immediately after giving effect
thereto, the Company may make Restricted Payments to redeem or repurchase Equity
Interests of the Company from management, employees, officers and directors (and
their successors and assigns) of the Company and any Restricted Subsidiary;
provided that (A) the aggregate amount paid in respect of all such Equity
Interests so redeemed or repurchased shall not (net of any cash proceeds
received from issuances of its Equity Interests in connection with such
redemption


76



--------------------------------------------------------------------------------





or repurchase), in either case, exceed $20,000,000 in any calendar year; (B)
such amount in any calendar year may be increased by an amount not to exceed:
(I) the cash proceeds of key man life insurance policies received by the Company
or any Restricted Subsidiary after the Closing Date; plus (II) the net proceeds
from the sale of Equity Interests of the Company, in each case to members of
management, managers, directors or consultants that occurs after the Closing
Date; less (III) the amount of any Restricted Payments previously made with the
cash proceeds described in the preceding clause (I); and (C) cancellation of
Indebtedness owing to the Company from members of management, officers,
directors, employees of the Company or any Subsidiary in connection with a
repurchase of Equity Interests of any Parent Company will not be deemed to
constitute a Restricted Payment for purposes of this Agreement;
(iv)    the Company may make cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Company;
(v)    reasonable and customary indemnities to directors, officers and employees
in the ordinary course of business;
(vi)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards or programs (including,
but not limited to, with respect to the payment of tax obligations triggered by
such exercise);
(vii)    the Company may make Restricted Payments so long as the Payment
Conditions are satisfied on a pro forma basis immediately after giving effect to
such Restricted Payment;
(viii)    purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Company and the Guarantors permitted in Section 10.05;
(ix)    the Company and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests of such Person so
long as in the case of dividend or other distribution by a Restricted
Subsidiary, the Company or a Restricted Subsidiary receives at least its pro
rata share of such Restricted Payment;
(x)    the Company or any Subsidiary may make payments of dividends on
Disqualified Equity Interests issued in accordance with Section 10.04;
(xi)    the Company may make payments with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as such payments are made substantially concurrently with such
contribution and, with respect to any such payments, no Event of Default shall
have occurred and be continuing or would result therefrom; and
(xii)    the Company and any Restricted Subsidiary may make Restricted Payments
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with another
provision of this Section 10.03.

10.04.    Indebtedness. The Company will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:


77



--------------------------------------------------------------------------------





(i)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(ii)    Indebtedness under Hedging Agreements so long as the entering into of
such Hedging Agreements are bona fide hedging activities and are not for
speculative purposes;
(iii)    Indebtedness of the Company and any Restricted Subsidiary evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 10.01(vii); provided that in no event shall the aggregate principal
amount of all such Indebtedness incurred or assumed after the Closing Date
permitted by this clause (iii) exceed at any one time outstanding of
$125,000,000;
(iv)    Indebtedness if, after giving effect to the incurrence thereof and any
substantially simultaneous application of proceeds thereof, the pro forma
Interest Coverage Ratio would be greater than or equal to 2.00 to 1.00 (such
test, the “Incurrence Test”);
(v)    Indebtedness of any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) at the time such
Indebtedness is incurred or assume, the Incurrence Test is met on a pro forma
basis for such incurrence or assumption and (ii) any refinancings, renewals or
extensions of any Indebtedness incurred pursuant to clause (i); provided that
(a) the aggregate principal amount of the Indebtedness to be refinanced, renewed
or extended does not increase from that amount outstanding at the time of any
such refinancing, renewal or extension, plus accrued and unpaid interest and
cash fees and expenses (including premium) incurred in connection with such
renewal, replacement or extension, (b) no additional obligors shall incur or
guarantee such refinancing beyond those obligated as of the Permitted
Acquisition, (c) such Indebtedness shall not be secured by assets other than by
some or all of the assets (including after acquired assets of the applicable
type) that secured the Indebtedness to be refinanced, (d) such Indebtedness does
not have a Weighted Average Life to Maturity at the time such refinancing
Indebtedness is incurred which is less than the remaining Weighted Average Life
to Maturity of the Indebtedness being refinanced, renewed or extended, (e) such
Indebtedness has a maturity that is later than the maturity of the Indebtedness
being refinanced, renewed or extended and (f) to the extent such refinancing
Indebtedness extends, renews or refinances Indebtedness subordinated to the
Loans in right of payment or security, such refinancing Indebtedness is
subordinated to the Loans at least to the same extent as the Indebtedness being
extended, renewed or refinanced;
(vi)    intercompany Indebtedness among the Company and any Restricted
Subsidiary to the extent permitted by Section 10.05(vi) or Section 10.05(xix);
(vii)    Indebtedness outstanding on the Closing Date and listed on
Schedule 10.04(vii) (“Existing Indebtedness”) and any subsequent extension,
renewal or refinancing thereof; provided that the aggregate principal amount of
the Indebtedness to be extended, renewed or refinanced does not increase from
that amount outstanding at the time of any such extension, renewal or
refinancing, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or


78



--------------------------------------------------------------------------------





extension; provided, further, that such refinancing Indebtedness: (x) has a
Weighted Average Life to Maturity at the time such refinancing Indebtedness is
incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness being extended, renewed or refinanced; and (y) to the extent
such refinancing Indebtedness extends, renews or refinances Indebtedness
subordinated to the Loans in right of payment or security, such refinancing
Indebtedness is subordinated to the Loans at least to the same extent as the
Indebtedness being extended, renewed or refinanced;
(viii)    Indebtedness of Foreign Subsidiaries that are not members of the
Combined Group; provided that the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (viii) shall not at any time exceed the
greater of (x) $75,000,000 and (y) 1.5% of Consolidated Total Assets, calculated
as of the then most recent fiscal quarter for which financial statements have
been delivered immediately prior to the date such Indebtedness is incurred;
(ix)    other Indebtedness of the Company and its Restricted Subsidiaries up to
$500,000,000; provided that either (x) the Payment Conditions shall have been
satisfied on a pro forma basis for such Indebtedness or (y) such Indebtedness
shall have a Weighted Average Life to Maturity of at least 6 months greater than
the Latest Maturity Date;
(x)    Indebtedness incurred in the ordinary course of business to finance
insurance premiums not exceeding the amount of such unpaid premiums in the
aggregate;
(xi)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including, in each case, Bank Product Debt;
(xii)    unsecured Indebtedness of the Company and any Restricted Subsidiary up
to $500,000,000; provided that any Indebtedness incurred under this clause (xii)
that either (x) is incurred when the Payment Conditions have not been satisfied
on a pro forma basis for such Indebtedness or (y) does not have a Weighted
Average Life to Maturity of at least 6 months greater than the Latest Maturity
Date, shall not exceed $100,000,000;
(xiii)    to the extent constituting Indebtedness, (i) performance, surety, bid,
appeal or similar bonds, completion guarantees or similar instruments, including
letters of credit and bankers’ acceptances (not incurred for the purpose of
borrowing money), in each case provided in the ordinary course of business, and
(ii) agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guarantees or letters of credit, surety bonds or
performance bonds securing any obligations pursuant to such agreement, incurred
in connection with the disposition of any business, assets or Subsidiary of the
Company or lease permitted by Section10.02 (but not in respect of Indebtedness
for borrowed money or Capitalized Lease Obligations);
(xiv)    Indebtedness under a Tax Incentive Transaction;
(xv)    Indebtedness in the form of any earnout or other similar contingent
payment obligation incurred in connection with an acquisition permitted
hereunder;


79



--------------------------------------------------------------------------------





(xvi)    Indebtedness in respect of letters of credit issued and reimbursement
obligations with respect to amounts drawn under such letters of credit, in an
aggregate principal amount at any time outstanding not in excess of
Cdn.$125,000,000; provided that (A) such Indebtedness may be secured only by
Liens permitted under Section 10.01(xxxiv);
(xvii)    Contingent Obligations to insurers required in connection with
worker’s compensation and other insurance coverage incurred in the ordinary
course of business;
(xviii)    guarantees made by the Company or any Restricted Subsidiary of
Indebtedness of the Company or any such Restricted Subsidiary permitted to be
outstanding under this Section 10.04; provided that such guarantees are
permitted by Section 10.05;
(xix)    guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;
(xx)    guarantees of Indebtedness of directors, officers and employees of the
Company or any Restricted Subsidiary in respect of expenses of such Persons in
connection with relocations and other ordinary course of business purposes;
(xxi)    guarantees of Indebtedness of a Person in connection with a Joint
Venture and Indebtedness of Subsidiaries of the Company that are not
Wholly-Owned Subsidiaries; provided that the aggregate principal amount of any
Indebtedness so guaranteed or incurred shall not exceed $50,000,000;
(xxii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
(xxiii)    salary, wages, bonuses, severance, pension and health and welfare
retirement benefits, fringe benefits or the equivalent thereof to current and
former employees or other service providers of the Company or any Restricted
Subsidiary incurred in the ordinary course of business, (y) Indebtedness
representing deferred compensation or stock-based compensation to employees of
the Company and its Restricted Subsidiaries and (z) Indebtedness consisting of
promissory notes issued by any member of the Combined Group to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03;
(xxiv)    Indebtedness of any member of the Combined Group as an account party
in respect of trade letters of credit issued in the ordinary course of business;
(xxv)    Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xvi); and
(xxvi)    Indebtedness under the ABL Credit Facility.

10.05.    Advances, Investments and Loans. Each of the Company and any
Restricted Subsidiary will not, directly or indirectly, lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other


80



--------------------------------------------------------------------------------





Person, or purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or hold any cash or Cash Equivalents or designate a
Subsidiary as an Unrestricted Subsidiary (each of the foregoing, an “Investment”
and, collectively, “Investments” and with the value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value or any write-ups, write-downs or write-offs thereof but giving effect to
any cash return or cash distributions received by the Company and any Restricted
Subsidiary with respect thereto), except that the following shall be permitted:
(i)    Investments consisting of accounts receivable created or acquired, and
deposits, prepayments and other credits to suppliers made, in the ordinary
course of business;
(ii)    the Company and any Restricted Subsidiary may acquire and hold cash and
Cash Equivalents;
(iii)    the Company and any Restricted Subsidiary may hold the Investments held
by them or committed to be made by them on the Closing Date and described on
Schedule 10.05(iii), and any modification, replacement, renewal or extension
thereof that does not increase the principal amount thereof unless any
additional Investments made with respect thereto are permitted under the other
provisions of this Section 10.05;
(iv)    the Company and any Restricted Subsidiary may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;
(v)    Investments consisting of Hedging Agreements permitted by
Section 10.04(ii);
(vi)    (a) the Company and any Restricted Subsidiary may make intercompany
loans to and other Investments in members of the Combined Group, (b) any Foreign
Subsidiary may make intercompany loans to and other Investments in the Company
or any Restricted Subsidiary so long as all payment obligations of the Credit
Parties are, unless prohibited by the terms of the ABL Credit Facility,
subordinated to their obligations under the Credit Documents on terms consistent
with Section 14.07 hereof or otherwise reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other Investments in, Subsidiaries that are not
members of the Combined Group so long as the aggregate amount of outstanding
loans, guarantees and other Indebtedness made or committed to be made on or
after the Closing Date pursuant to this subclause (c) does not exceed
$25,000,000 at any time, (d) any Restricted Subsidiary that is not a Credit
Party may make intercompany loans to, and other Investments in, any other
Restricted Subsidiary that is also not a Credit Party, (e) additional loans and
advances made to or in such Subsidiaries as part of the Company’s consolidated
cash management operations in the ordinary course of business in an aggregate
amount not to exceed $50,000,000 outstanding at any time; provided that each
cash management account between any Credit Party and any Subsidiary that is not
Wholly‑Owned shall be settled at least quarterly and (e) Credit Parties may make
intercompany loans and other Investments in any Restricted Subsidiary that is
not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that


81



--------------------------------------------------------------------------------





results in the proceeds of the initial Investment being invested in one or more
members of the Combined Group;
(vii)    Permitted Acquisitions so long as (x) if the acquisition consideration
exceeds $50,000,000, (i) the Permitted Acquisition Conditions shall be satisfied
on a pro forma basis and (ii) the Acquired Entity or Business shall have
complied with the provisions of Section 9.12 to the extent any Person is
required to become a Credit Party or grant or perfect security thereunder; and
(y) to the extent the aggregate amount of Permitted Acquisitions in any month
exceeds $25,000,000, the Company shall have delivered to the Administrative
Agent and each Lender a certificate executed by its chief financial officer or
treasurer, certifying to the best of such officer’s knowledge, compliance with
the requirements of the definition of “Permitted Acquisition Conditions,” and
containing the calculations (in reasonable detail) required by clause (ii)
thereof;
(viii)    loans and advances by the Company and any Restricted Subsidiary to
officers, directors and employees of the Company and any Restricted Subsidiary
not to exceed $20,000,000 at any time outstanding in connection with (i)
relocations and other ordinary course of business purposes (including travel and
entertainment expenses) and (ii) any such Person’s purchase of Equity Interests
of any Parent Company; provided that no cash is actually advanced pursuant to
this clause (ii) unless immediately repaid;
(ix)    advances of payroll payments to employees of the Company and any
Restricted Subsidiary in the ordinary course of business;
(x)    non-cash consideration may be received in connection with any sale of
assets permitted pursuant to Section 10.02(ii);
(xi)    Investments in existence on the Closing Date by the Company, each other
Borrower and their respective Subsidiaries in their respective Subsidiaries;
(xii)    Investments consisting of guaranties and Contingent Obligations
permitted by Section 10.04;
(xiii)    any Investments consisting of (i) any contract pursuant to which the
Company or any Subsidiary obtains the right to cut, harvest or otherwise acquire
timber on property owned by any other Person, whether or not the Company’s or
such Subsidiary’s obligations under such contract are evidenced by a note or
other instrument, or (ii) loans or advances to customers of the Company or any
Subsidiary of the Company, including leases of personal property of the Company
or such Subsidiary to such customers provided that the contracts, loans and
advances constituting permitted Investments pursuant to this clause (xiii) shall
not exceed $20,000,000 at any time outstanding;
(xiv)    extensions of trade credit may be made in the ordinary course of
business (including advances made to distributors), Investments received in
satisfaction or partial satisfaction of previously extended trade credit from
financially troubled account debtors, Investments consisting of prepayments to
suppliers made in the ordinary course of business and loans or advances made to
distributors, suppliers or subcontractors in the ordinary course of business;


82



--------------------------------------------------------------------------------





(xv)    earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxiii);
(xvi)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;
(xvii)    Investments in the nature of prepaid expenses, pledges or deposits
with respect to leases, utilities, workers’ compensation, performance and
similarly deposits provided to third parties in the ordinary course of business;
(xviii)    Investments in the ordinary course of business consisting of UCC
Article 3 or similar endorsements for collection or deposit;
(xix)    Investments in assets not meeting the definition of “Acquired Entity or
Business” so long as the Payment Conditions are satisfied on a pro forma basis
immediately after giving effect to such Investments;
(xx)    Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(xxi)    the Farm Credit Equities and any other stock or securities of, or
Investments in, any Farm Credit Lender or its investment services or programs;
and
(xxii)    Other Investments in an aggregate amount not to exceed the greater of
(x) $100,000,000 or (y) 2.25% of Consolidated Total Assets, calculated as of the
then most recent fiscal quarter for which financial statements have been
delivered immediately prior to the date such Investment is made, net of any
return of or on such Investments; provided that no more than $50,000,000 of such
Investments at any time shall be made other than in Joint Ventures and
Unrestricted Subsidiaries.

10.06.    Transactions with Affiliates. Each of the Company and any Restricted
Subsidiary will not enter into any transaction or series of related transactions
with any Affiliate of the Company or any of its Subsidiaries, other than on
terms and conditions not less favorable to the Company or such Restricted
Subsidiary as would reasonably be obtained by the Company or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except:
(i)    Restricted Payments may be paid to the extent provided in Section 10.03;
(ii)    loans and other transactions among the Company and any Restricted
Subsidiary (and any Parent Company) may be made to the extent otherwise
expressly permitted under Section 10;


83



--------------------------------------------------------------------------------





(iii)    customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of the Company and any
Restricted Subsidiary;
(iv)    the Company and any Restricted Subsidiary may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of the Company
and any Restricted Subsidiary in the ordinary course of business;
(v)    to the extent not otherwise prohibited by this Agreement, transactions
between or among the Company and any Restricted Subsidiary shall be permitted
(including equity issuances);
(vi)    transactions with any Person (other than an Unrestricted Subsidiary)
that is an Affiliate by reason of the ownership by the Company or its Restricted
Subsidiaries in the Equity Interest of such Person; and
(vii)    any Investment permitted by Section 10.05.

10.07.    Limitations on Payments of Indebtedness; Modifications of Senior Notes
Indenture, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc. Each of the Company and any Restricted Subsidiary will not:
(a)    make in respect of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of (including, in each case without
limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due),
the Senior Notes or any Specified Secured Indebtedness or unsecured
Indebtedness, other than (i) any refinancing of Indebtedness permitted by
Section 10.04; (ii) prepayments, repurchases, redemptions or defeasances of
Indebtedness with shares of common stock of the Company or out of the Net
Proceeds from the sale of common stock of the Company; (iii) any prepayment on
or redemption or acquisition for value of any such Indebtedness (including, in
each case without limitation, by way of depositing with the trustee with respect
thereto or any other Person money or securities before due for the purpose of
paying when due) so long as the Payment Conditions are satisfied on a pro forma
basis immediately after giving effect to the consummation of the proposed
repayment or prepayment; (iv) prepayments of Indebtedness between the Company
and its Subsidiaries; and (v) in an aggregate amount since the Closing Date not
to exceed $5,000,000;
(b)    amend or modify, or permit the amendment or modification of any provision
of, the Senior Notes Indenture other than any amendment or modification that is
not adverse to the interests of the Lenders in any material respect;
(c)    amend or modify, or permit the amendment or modification of any provision
of, any documents governing Specified Secured Indebtedness (after the entering
into thereof) with an aggregate principal amount of $50,000,000 or more other
than any amendment or modification that is not adverse to the interests of the
Lenders in any material respect; or
(d)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent


84



--------------------------------------------------------------------------------





organizational documents in the relevant jurisdiction), as applicable, or any
agreement entered into by it with respect to its Equity Interests, or enter into
any new agreement with respect to its Equity Interests, unless such amendment,
modification, change or other action contemplated by this clause (d) could not
reasonably be expected to be adverse in any material respect to the interests of
the Lenders.

10.08.    Limitation on Certain Restrictions on Subsidiaries. Each of the
Company and any Restricted Subsidiary will not, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Company or any
Restricted Subsidiary, or pay any Indebtedness owed to the Company or any
Restricted Subsidiary, (b) make loans or advances to the Company or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Company or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of:
(i)    applicable law;
(ii)    this Agreement and the other Credit Documents;
(iii)    the Senior Notes Indenture or in any agreement evidencing, governing or
securing any Specified Secured Indebtedness or effecting a refinancing,
replacement or substitution of the Senior Notes or any Specified Secured
Indebtedness; provided that the provisions relating to such encumbrance or
restriction contained in any such agreement are no more onerous, when taken as a
whole, to any Subsidiary of the Company than those contained in the Senior Notes
Indenture;
(iv)    customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Company or any Restricted Subsidiary;
(v)    customary provisions restricting assignment of any licensing agreement
(in which the Company or any Restricted Subsidiary is the licensee) or other
contract entered into by the Company or any Restricted Subsidiary in the
ordinary course of business;
(vi)    restrictions on the transfer of any asset pending the close of the sale
of such asset;
(vii)    any agreement or instrument governing Indebtedness assumed in
connection with a Permitted Acquisition, to the extent the relevant encumbrance
or restriction was not agreed to or adopted in connection with, or in
anticipation of, the respective Permitted Acquisition and does not apply to the
Company or any Restricted Subsidiary, or the properties of any such Person,
other than the Persons or the properties acquired in such Permitted Acquisition;
(viii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(ix)    any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;


85



--------------------------------------------------------------------------------





(x)    an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no more onerous, when taken as a whole, to any
Subsidiary of the Company than those contained in the agreements or instruments
referred to in such clause (vii);
(xi)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Company that is not
a Credit Party, which Indebtedness is permitted by Section 10.04;
(xii)    Restrictions arising out of Permitted Liens, so long as such
restrictions only apply to the assets subject to such Permitted Lien;
(xiii)    customary subordination of subrogation, contribution and similar
claims contained in guaranties permitted hereunder;
(xiv)    any restrictions on the payment of dividends imposed on any Foreign
Subsidiary organized under the laws of Canada in favor of Canadian Governmental
Authorities;
(xv)    customary encumbrances or restrictions in joint venture agreements,
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which restrictions relate solely to the activities of
such joint venture or are otherwise applicable only to the assets that are the
subject to such agreement or,
(xvi)    customary encumbrances or restrictions contained in sales of, or in
agreements relating to the sale of Equity Interests or assets of any Subsidiary
of the Company pending such sale, provided that such encumbrances and
restrictions apply only to the Subsidiary of the Company to be sold and such
sale is permitted hereunder;
(xvii)    any such encumbrances or restrictions imposed in connection with
consignment agreements entered into in the ordinary course of business; and
(xviii)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens on the Collateral for the
benefit of the Administrative Agent and/or the Collateral Agent and the Secured
Creditors with respect to the credit facilities established hereunder and the
Obligations under the Credit Documents on a senior basis and without a
requirement that such holders of such Indebtedness be secured by such Liens
securing the Obligations under the Credit Documents equally and ratably or on a
junior basis.

10.09.    Business.
(a)    The Company will not permit at any time the primary business activities
taken as a whole conducted by the Company and any Restricted Subsidiary to be
other than in the forest products, paper products, energy and recycling
industries (including, without limitation, the manufacturing and production of
paper, packaging products, wood products, tissue products and wood pulp), the
distribution of any such product, and any business or other activities resulting
from


86



--------------------------------------------------------------------------------





a conversion of existing assets or that are reasonably similar, ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, such businesses.
(b)    The Company will not change its (i) accounting policies or reporting
practices, except as permitted by GAAP, or (ii) fiscal year.

10.10.    Negative Pledges. Each of the Company and any Restricted Subsidiary
shall not agree or covenant with any Person to restrict in any way its ability
to grant any Lien on its assets in favor of the Lenders, other than pursuant to
any intercreditor agreement contemplated by this agreement, and except that this
Section 10.10 shall not apply to:
(i)    any covenants contained in this Agreement or any other Credit Documents
or that exist on the Closing Date;
(ii)    covenants contained in the Senior Notes Indenture as in effect on the
Closing Date;
(iii)    any documents governing Specified Secured Indebtedness (in each case so
long as same do not restrict the granting of Liens to secure Indebtedness
pursuant to this Agreement);
(iv)    covenants and agreements made in connection with any agreement relating
to secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;
(v)    customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;
(vi)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;
(vii)    restrictions imposed by law;
(viii)    customary restrictions and conditions contained in agreements relating
to any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;
(ix)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(x)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if either such Indebtedness is
not incurred by a Credit Party and such lien does not attach to assets of a
Credit Party or such negative pledge or restriction expressly permits Liens on
the Collateral for the benefit of the Administrative Agent and/or the Collateral
Agent and the Secured Creditors with respect to the credit facilities
established hereunder and the Obligations under the Credit Documents on a senior
basis and without a requirement that such holders of such Indebtedness be
secured by such


87



--------------------------------------------------------------------------------





Liens securing the Obligations under the Credit Documents equally and ratably or
on a junior basis;
(xi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;
(xii)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(xiii)    any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii) (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and
(xiv)    covenants contained in the ABL Credit Facility.

10.11.    Financial Covenants.
(a)    Each of the Company and any Restricted Subsidiary shall not permit the
Capitalization Ratio to be greater than 45.0% at any time.
(b)    Each of the Company and any Restricted Subsidiary shall not permit
Available Liquidity to be less than $100,000,000 at any time.
(c)    Each of the Company and any Restricted Subsidiary shall not permit both
(i) the Collateral Coverage Ratio to be less than 1.8 to 1.0 as of (A) the
Closing Date or (B) any Appraisal Test Date and (ii) a period of 180 days to
elapse following the Closing Date or such Appraisal Test Date where the Credit
Parties have not (x) prepaid the Obligations, (y) reduced the unfunded portion
of the Revolving Commitments pursuant to Section 2.07(b) or (z) pledged
additional assets pursuant to Section 2.09(b)(iii), in each case in an amount
sufficient to cause the Collateral Coverage Ratio to be not less than 1.8:1.0.

10.12.    [Reserved].

Section 11    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01.    Payments. Any Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02.    Representations, etc. Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or


88



--------------------------------------------------------------------------------






11.03.    Covenants. The Company or any Restricted Subsidiary shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.02(b), 9.04 (as to the existence of the
Company), 9.11, (other than any such default which is not directly caused by the
action or inaction of the Company or any Restricted Subsidiary, which such
default shall be subject to clause (iii) below), or Section 10, (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in Section 9.02(c), and such default shall continue unremedied for a
period of 10 Business Days after the earlier of (x) written notice thereof to
the defaulting party by the Administrative Agent or the Required Lenders or (y)
a Responsible Officer of such defaulting party gains knowledge of such default
or (iii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 11.01 and 11.02), and such
default shall continue unremedied for a period of 30 days after the earlier of
(x) written notice thereof to the defaulting party by the Administrative Agent
or the Required Lenders or (y) a Responsible Officer of such defaulting party
gains knowledge of such default; or

11.04.    Default Under Other Agreements. (i) The Company or any Restricted
Subsidiary shall (x) default in any payment of any Indebtedness (other than the
Obligations and other than intercompany Indebtedness permitted by Section 10.04)
beyond the period of grace, if any, provided in an instrument or agreement under
which such Indebtedness was created or (y) default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Indebtedness to become due prior to its stated
maturity, or (ii) any Indebtedness (other than the Obligations) of the Company
or any Restricted Subsidiary shall be declared to be (or shall become) due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof; provided that (A) other than
with respect to the ABL Credit Facility, it shall not be a Default or an Event
of Default under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least equal to
the Threshold Amount and (B) the preceding clause (ii) shall not apply to
Indebtedness that becomes due as a result of a voluntary sale or transfer of the
property or assets securing such Indebtedness, if such sale or transfer is
otherwise permitted hereunder; or

11.05.    Bankruptcy, etc. The Company or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) shall, to the extent applicable, commence
a voluntary case or proceeding concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”) or commence analogous case,
proceeding, step or procedure in any jurisdiction; or an involuntary case or
proceeding is commenced against the Company or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in any jurisdiction, and the
petition or proceeding is not controverted within 21 days, or is not dismissed
within 60 days, after commencement of the case or proceeding; or a custodian (as
defined in the Bankruptcy Code), receiver, interim receiver, receiver-manager,
trustee, liquidator, administrator, monitor or similar officer is appointed for,
or takes charge of, all or substantially all of the property of the Company or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or
the Company or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary), or there is
commenced against the Company or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) any such proceeding which remains undismissed for a
period of 60 days, or the Company or any of its Restricted Subsidiaries (other


89



--------------------------------------------------------------------------------





than any Immaterial Subsidiary) is adjudicated, or is deemed for the purposes of
any applicable law to be, insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Company or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) suffers any
appointment of any custodian, receiver, interim receiver, receiver-manager,
trustee, liquidator, administrator, monitor or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Company or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) makes a general assignment for the benefit of
creditors; or any corporate, limited liability company or similar action is
taken by the Company or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) for the purpose of effecting any of the foregoing; or

11.06.    ERISA . (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted in a Material Adverse Effect; (b) there is
or arises Unfunded Pension Liability which has resulted in a Material Adverse
Effect, (c) there is or arises any potential withdrawal liability under Section
4201 of ERISA, if the Company, any Restricted Subsidiary or the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans which has
resulted in a Material Adverse Effect or (d) a Foreign Pension Plan has failed
to comply with, or be funded in accordance with, applicable law which has
resulted in a Material Adverse Effect; or

11.07.    Credit Documents. (i) Any Credit Document shall for any reason cease
to be, or shall be asserted in writing by any Borrower or any Restricted
Subsidiary not to be, a legal, valid and binding obligation of any party thereto
or (ii) any of the Security Documents shall for any reason cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation (to the extent provided therein),
a perfected security interest in, and Lien on, all of the Collateral (other than
immaterial Collateral), in favor of the Collateral Agent, superior to and prior
to the rights of all third Persons (except as permitted by Section 10.01), and
subject to no other Liens (except as permitted by Section 10.01)); or

11.08.    Guaranties. Any Credit Party Guaranty or any provision thereof shall
cease to be in full force or effect as to any Credit Party, or any Guarantor or
any Person acting for or on behalf of such Credit Party shall deny or disaffirm
such Credit Party’s obligations under the Credit Party Guaranty to which it is a
party; or

11.09.    Judgments. One or more judgments or decrees shall be entered against
the Company or any Restricted Subsidiary (other than an Immaterial Subsidiary)
involving in the aggregate for the Company and any such Restricted Subsidiary a
liability or liabilities (not paid or fully covered by a reputable and solvent
insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments and decrees (to
the extent not paid or fully covered by such insurance company) equals or
exceeds the Threshold Amount; or

11.10.    Change of Control. A Change of Control shall occur;
then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Credit Party, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below


90



--------------------------------------------------------------------------------





shall occur automatically without the giving of any such notice): (i) declare
the Commitments terminated, whereupon all Commitments of each Lender shall
forthwith terminate immediately; (ii) declare the principal of and any accrued
interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) enforce, as
Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; (iv) enforce each Credit Party Guaranty and (v)
terminate, reduce or condition any Commitment.

11.11.    Application of Funds. After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and
payable):
(a)    any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.11, be applied in the following order:
First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent, the Collateral
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by the Administrative Agent and/or the Collateral
Agent in connection therewith;
Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Hedging Obligations);
Third, to interest then due and payable on Loans and other amounts due pursuant
to Sections 3.01, 3.02 and 5.01;
Fourth, to the principal balance of Loans then outstanding and all Secured
Hedging Obligations pro rata;
Fifth, to all other Obligations pro rata; and
Sixth, the balance, if any, as required by any intercreditor agreement or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns).
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Sixth of this Section 11.11(a), the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of any intercreditor
agreement.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 11.11.

Section 12    The Administrative Agent and Collateral Agent.

12.01.    Appointment and Authorization.


91



--------------------------------------------------------------------------------





(a)    Each Lender hereby irrevocably designates and appoints (i) AAC as
Administrative Agent and Collateral Agent for such Lender, and (ii) AAC as Lead
Arranger for such Lender, each to act as specified herein and in the other
Credit Documents. Each Lender hereby irrevocably authorizes the Administrative
Agent and the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent and the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein. None of the Agents (other than the
Administrative Agent and the Collateral Agent) shall have any rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement or any
of the other Credit Documents, except in its capacity, as applicable, as a
Lender hereunder. The Agents shall not have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Agents. Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in the other Credit Documents with reference to the
Agents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
(b)    Each of the Lenders (including in its capacity as a Secured Hedge
Provider) hereby further authorizes the Administrative Agent to enter into any
intercreditor agreement (including those contemplated by Section 10.01(vi)) and
any respective amendments thereto on behalf of such Lender. Without limiting the
generality of the foregoing, each of the Lenders hereby authorizes and directs
the Administrative Agent to bind each Lender to the actions required by such
Lender under the terms of any intercreditor agreement (including those
contemplated by Section 10.01(vi)).
(c)    The provisions of this Section 12 (other than Sections 12.09 and 12.11)
are solely for the benefit of the Agents, the Lenders and the Borrowers shall
not have rights as a third party beneficiary of any of such provisions.

12.02.    Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their duties under this Agreement or any other Credit
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of such Administrative Agent’s
or the Collateral Agent’s gross negligence or willful misconduct as determined
in a final nonappealable judgment by a court of competent jurisdiction.

12.03.    Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or any other Credit Document or the transactions contemplated hereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11) or (ii) in the absence of its own gross
negligence or willful misconduct as determined in a final nonappealable judgment
by a court of competent jurisdiction in connection with its duties expressly set
forth herein, (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Credit Party or
any officer thereof, contained herein or in any other Credit Document, or in any
certificate,


92



--------------------------------------------------------------------------------





report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Credit Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
for any failure of any Credit Party or any other party to any Credit Document to
perform its obligations hereunder or thereunder, or (c) have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Credit Documents that such Agent-Related Person is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Administrative Agent or Collateral Agent
to liability or that is contrary to any Credit Document or applicable law. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof.

12.04.    Reliance by the Agents.
(a)    Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Credit Party), independent accountants and other experts selected
by such Administrative Agent or Collateral Agent. Each of the Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

12.05.    Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Section 11;


93



--------------------------------------------------------------------------------





provided, however, that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable or in the best interest of the Lenders.

12.06.    Credit Decision; Disclosure of Information by the Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrowers
and the other Credit Parties hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

12.07.    Indemnification of the Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent (and its officers, directors, employees, agents and attorneys in fact
which are acting on behalf of the such Agent) (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so), pro rata, and hold harmless each Agent (and its
officers, directors, employees, agents and attorneys in fact which are acting on
behalf of such Agent) from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent (and its officers, directors, employees, agents and
attorneys in fact which are acting on behalf of such Agent) of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such Agent’s
(and its officers, directors, employees, agents and attorneys in fact which are
acting on behalf such Agent) own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including, without limitation, the reasonable
fees and disbursements of counsel) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the such Agent is not reimbursed for such expenses by
or on behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Revolving Commitments, the payment of all other Obligations
and the resignation of the Agents.


94



--------------------------------------------------------------------------------






12.08.    Administrative Agent in Its Individual Capacity. AAC and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Credit Parties and their respective Affiliates as though AAC was not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, AAC or its Affiliates
may receive information regarding any Credit Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Credit Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, AAC shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
an Administrative Agent, and the terms “Lender” and “Lenders” include AAC in its
individual capacity.

12.09.    Successor Administrative Agent or Collateral Agent . The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders and to the Company. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Company at all times other than during the existence of
an Event of Default under Section 11.01 or 11.05 (which consent of the Company
shall not be unreasonably withheld or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and with the consent of the Company at all times other than
during the existence of an Event of Default under Section 11.01 or 11.05, a
successor administrative agent from among the Lenders; provided that any such
successor administrative agent shall be either (a) a Farm Credit Lender or (b)a
domestic office of a commercial bank organized under the laws of the United
States or any State thereof, or a United States branch of a bank that is
organized under the laws of another jurisdiction, in either case which has a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
its appointment as successor administrative agent hereunder, the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent and the term “Administrative
Agent” shall mean such successor administrative agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 12 and Section
13.01 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. The foregoing
provisions of this Section 12.09 shall apply mutatis mutandis to the Collateral
Agent.

12.10.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,


95



--------------------------------------------------------------------------------





disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.05 and 13.01) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 13.01.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

12.11.    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent and the Collateral Agent, as applicable,
(i)    to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Revolving
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations and expense reimbursement obligations not yet due
and payable and (ii) Secured Hedging Obligations not due and payable), (B) that
is sold or to be sold to a Person that is not a Credit Party as part of or in
connection with any sale permitted hereunder or (C) subject to Section 13.12, if
approved, authorized or ratified in writing by the Required Lenders;
(ii)    at the request of the Company, to subordinate any Lien on any property
granted to or held by the Collateral Agent or Administrative Agent under any
Credit Document to the holder of any Lien on such property that is permitted by
Section 10.01 (vii) and (xiv) but only to the extent such sections permit such
Lien to be prior to the Liens held by the Collateral Agent and the
Administrative Agent under the Credit Documents; and
(iii)    to release any Guarantor from its obligations under the Credit Party
Guaranty if such Person (1) becomes an Unrestricted Subsidiary or Immaterial
Subsidiary (unless such Subsidiary is a Guarantor under the ABL Credit Facility)
in accordance with the terms hereof or (2) ceases to be a Subsidiary as a result
of a transaction permitted hereunder.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Credit Party Guaranty pursuant to this Section
12.11.

12.12.    Secured Hedge Providers. Each Secured Hedge Provider, by delivery of a
notice to the Administrative Agent of such agreement, agrees to be bound by this
Section 12. Each such Secured Hedge Provider shall indemnify and hold harmless
Agent-Related Persons, to the extent not reimbursed by the


96



--------------------------------------------------------------------------------





Credit Parties, against all claims that may be incurred by or asserted against
any Agent-Related Person in connection with such provider’s Secured Hedging
Obligations.

12.13.    Administrative Agent and the Collateral Agent. The Administrative
Agent shall also act as the “collateral agent” under the Credit Documents, and
each of the Lenders (in its capacity as a Lender) and other Agent hereby
irrevocably appoint and authorize the Administrative Agent to act as the agent
of such Lender and such Agent for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this capacity, the Administrative Agent, as
“collateral agent” and any agent, employee or attorney-in-fact appointed by the
“collateral agent” pursuant to Section 12.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the “collateral agent,” shall be entitled to the benefits of all
provisions of this Section 12 and Section 13 as though such agent, employee or
attorney-in-fact were the “collateral agent” under the Credit Documents, as set
forth in full herein with respect thereto.

12.14.    Withholding Taxes. To the extent required by any applicable laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 5.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent demonstrable
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Credit Document against any amount due the Administrative Agent
under this Section 12.14. The agreements in this Section 12.14 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 13    Miscellaneous.

13.01.    Payment of Expenses, etc.
(a)    The Credit Parties hereby jointly and severally agree to: (i) pay all
reasonable and documented out-of-pocket costs and expenses, within 30 days of
demand therefor, (A) of the Agents, the Lead Arranger (including, without
limitation, the reasonable fees and disbursements of one primary counsel, and,
if reasonably necessary, one local counsel in any relevant jurisdiction and an
additional counsel in the case of conflicts) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein, the administration
hereof and thereof and any amendment, waiver or consent relating hereto or
thereto (whether or not effective), (B) of the Agents and the Lead Arranger in
connection with their syndication efforts with respect to this Agreement, (C) of
the Agents, the Lead Arranger and each Lender in connection with the enforcement
of this Agreement and the other Credit


97



--------------------------------------------------------------------------------





Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings and (D) of the Agents, Lead Arranger and
Lenders in connection with Collateral monitoring, Collateral reviews and
appraisals (including, without limitation, appraiser fees and out-of-pocket
expenses), and while an Event of Default has occurred and is continuing, the
fees and expenses of other advisors and professionals engaged by the Agents and
the Lead Arranger; (ii) [reserved]; and (iii) indemnify each Agent, the Lead
Arranger, each Lender and their respective Affiliates and branches, and the
officers, directors, employees, agents, and investment advisors of each of the
foregoing (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements ((including, without limitation, the reasonable fees
and disbursements of one primary counsel, and, if reasonably necessary, one
local counsel in any relevant jurisdiction and an additional counsel in the case
of conflicts, and consultants’ fees and disbursements) (but excluding Taxes
other than Taxes that represent liabilities, obligations, losses, damages,
penalties, actions, costs, expenses and disbursements arising from a non-Tax
claim) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, the
Lead Arranger or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the Environment relating in any way to any
Real Property owned, leased or operated, at any time, by the Company or any
Restricted Subsidiary; the generation, storage, transportation, handling,
Release or threat of Release of Hazardous Materials by the Company or any
Subsidiaries at any location, whether or not owned, leased or operated by the or
any of its Subsidiaries; the non-compliance by the Company or any Subsidiaries
with any Environmental Law (including applicable permits thereunder); or any
Environmental Claim or other liability under Environmental Law relating in any
way to the Company, any Subsidiaries or relating in any way to any Real Property
at any time owned, leased or operated by the Company or any Subsidiaries,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding in each case
any losses, liabilities, claims, damages or expenses to the extent (x) incurred
by reason of the gross negligence or willful misconduct of the applicable
Indemnified Person, any Affiliate or branch of such Indemnified Person or any of
their respective directors, officers, employees, representatives, agents,
Affiliates, trustees or investment advisors as determined by a court of
competent jurisdiction in a final and non-appealable decision or (y) arising
from a breach in bad faith by an Indemnified Person of its obligations
hereunder) (collectively, the “Indemnified Liabilities”). To the extent that the
undertaking to indemnify, pay or hold harmless any Agent, the Lead Arranger or
any Lender or other Indemnified Person set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the Credit
Parties shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.
(b)    No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (I)(x) any determination made by it
pursuant to this Agreement or any other Credit Document or (y) any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission


98



--------------------------------------------------------------------------------





systems, in each case, in the absence of (x) gross negligence, bad faith or
willful misconduct on the part of such Agent or Indemnified Person (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (z) material breach by an Indemnified Person of its
obligations hereunder or (II) any indirect, special, exemplary, incidental,
punitive or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings) which may be alleged as a result of
this Agreement or any other Credit Document or the financing contemplated
hereby.

13.02.    Right of Setoff.
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special, in
whatever currency) (other than accounts used exclusively for payroll, payroll
taxes, fiduciary and trust purposes, and employee benefits) and any other
Indebtedness (in whatever currency) at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Company or any Subsidiaries against and on
account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

13.03.    Notices.
(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including electronic
communication) and mailed, or delivered:  (x) if to any Credit Party, c/o
Resolute Forest Products, Inc., 111 Duke Street, Suite 5000, Montreal, Québec
H3C 2MI, Canada, Attention: Jo-Ann Longworth, Senior Vice President and Chief
Financial Officer (email:  Jo-Ann.Longworth@resolutefp.com), with copies to (i)
Resolute Forest Products, Inc., 111 Duke Street, Suite 5000, Montreal, Québec
H3C 2MI, Canada, Attention: Jacques Vachon, Senior Vice President, Corporate
Affairs and Chief Legal Officer (email: jacques.vachon@resolutefp.com) and (ii)
Troutman Sanders LLP, 600 Peachtree Street, N.E., Suite 5200, Atlanta, Georgia
30308-2216, Attention:  Hazen H. Dempster (email: 
hazen.dempster@troutmansanders.com); and (y) if to any Lender, at its address
specified in writing to the Administrative Agent, at the Notice Office; or, (z)
as to any Credit Party or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the Company and the Administrative Agent. 
All such notices and communications shall, when mailed, sent by electronic
transmission or sent by overnight courier, be effective five (5) Business Days
after deposit in the mails, one (1) Business Day after delivery to the overnight
courier, as the case may be, or sent by electronic transmission, except that
notices and communications to the Administrative Agent and the Credit Parties
shall not be effective until received by the Administrative Agent or the
Company, as the case may be.


99



--------------------------------------------------------------------------------





(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. Each of the Administrative Agent, the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

13.04.    Benefit of Agreement; Assignments; Participations, etc.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Agents, Lenders, and their respective successors and
assigns, except that (a) no Credit Party shall have the right to assign its
rights or delegate its obligations under any Credit Documents; and (b) any
assignment by a Lender must be made in compliance with this Section 13.04. The
Administrative Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with this Section 13.04. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.
(b)    A Lender may assign to an Eligible Assignee any of its rights and
obligations under the Credit Documents, as long as (a) in the case of a partial
assignment, is in a minimum principal amount of $5,000,000 (unless otherwise
agreed by Administrative Agent in its discretion) and integral multiples of
$100,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by the Administrative Agent and the Company in their
discretion); and (c) the parties to each such assignment shall execute and
deliver an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and recording. Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Credit Documents to secure obligations of
such Lender to a Federal Reserve Bank or the Federal Farm Credit Banks Funding
Corporation; provided, however, that no such pledge or assignment shall release
the Lender from its obligations hereunder nor substitute the pledge or assignee
for such Lender as a party hereto. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitments assigned.
(c)    Upon delivery to the Administrative Agent of an assignment notice in the
form of Exhibit G and a processing fee of $3,500 (unless otherwise agreed by the
Administrative Agent in its discretion), the assignment shall become effective
as specified in the notice, if it complies with this Section 13.04. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Credit Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, the
Administrative Agent and the Company shall make appropriate arrangements for
issuance of replacement and/or new Notes, if applicable. The transferee Lender
shall comply with Section 5 and deliver, upon request, an administrative
questionnaire satisfactory to the Administrative Agent.


100



--------------------------------------------------------------------------------





(d)    No assignment or participation may be made to a Borrower, Affiliate of a
Borrower, Defaulting Lender or natural person. The Administrative Agent has no
obligation to determine whether any assignee is permitted under the Credit
Documents. Assignment by a Defaulting Lender shall be effective only if there is
concurrent satisfaction of all outstanding obligations of the Defaulting Lender
under the Credit Documents in a manner satisfactory to the Administrative Agent,
including payment by the Eligible Assignee or Defaulting Lender to the
Administrative Agent of an aggregate amount sufficient upon distribution
(through direct payment, purchases of participations or other methods acceptable
to the Administrative Agent) to satisfy all funding and payment liabilities of
the Defaulting Lender. If assignment by a Defaulting Lender occurs (by operation
of law or otherwise) without compliance with the foregoing sentence, the
assignee shall be deemed a Defaulting Lender for all purposes until compliance
occurs.
(e)    The Administrative Agent, acting as a non-fiduciary agent of the
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment and Assumption Agreement delivered to it, and (b)
a register for recordation of the names, addresses and Commitments of, and the
Loans and interest owing to, each Lender. Entries in the register shall be
conclusive, absent manifest error, and Borrowers, the Administrative Agent and
Lenders shall treat each Person recorded in such register as a Lender for all
purposes under the Credit Documents, notwithstanding any notice to the contrary.
The Administrative Agent may choose to show only one Borrower as the borrower in
the register, without any effect on the liability of any Credit Party with
respect to the Obligations. The register shall be available for inspection by
the Borrowers or any Lender, from time to time upon reasonable notice.
(f)    Subject to this Section 13.04, any Lender may sell to an Eligible
Assignee (in such context, a “Participant”) a participating interest in the
rights and obligations of such Lender under any Credit Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Credit Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by the Borrowers shall be determined as if it had
not sold such participating interests, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with the Credit Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Credit Documents, and the
Administrative Agent and the other Lenders shall not have any obligation or
liability to any such Participant.
(g)    Subject to Section 13.04(h), the Credit Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.02 and 5.01
(subject to the requirements and limitations of such Sections and Section 3.04)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.04(b). To the extent permitted by applicable
law, each Participant also shall be entitled to the benefits under this
Agreement as though it were a Lender; provided that such Participant agrees to
be subject to Section 2.10 as though it were a Lender.
(h)    A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.02 or 5.01 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant except to
the extent such entitlement to a greater payment results from a change in law
occurring after the sale of the participation takes place.
(i)    Subject to Section 13.04(l), each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of a Credit Document


101



--------------------------------------------------------------------------------





other than that which forgives principal, interest or fees, reduces the stated
interest rate or fees payable with respect to any Loan or Commitment in which
such Participant has an interest, postpones any relevant Maturity Date or any
date fixed for any regularly scheduled payment of principal, interest or fees on
such Loan or Commitment, or releases any Borrower, Guarantor or substantially
all Collateral.
(j)    Each Lender that sells a participation shall, acting as a non-fiduciary
agent of the Borrowers (solely for Tax purposes), maintain a register (the
“Participant Register”) in which it enters the Participant’s name, address and
interest in Commitments and Loans (and stated interest). Entries in the register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.
(k)    Borrowers agree that each Participant shall have a right of setoff in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
setoff with respect to any participating interests sold by it. By exercising any
right of setoff, a Participant agrees to share with Lenders all amounts received
through its setoff, in accordance with Section 2.10(c) as if such Participant
were a Lender.
(l)    Notwithstanding anything in Section 13.04 to the contrary, any Farm
Credit Lender that (a) has purchased a participation or sub-participation in the
Loans in the minimum amount of $10,000,000 on or after the Closing Date, (b) is,
by written notice to the Company and Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of the Company and Administrative Agent
to become a Voting Participant (to the extent such consent would be required
pursuant to Section 13.04(b) if such transfer were an assignment rather than a
sale of a participation or sub-participation), shall be entitled to vote (and
the voting rights of the selling Lender shall be correspondingly reduced), on a
dollar for dollar basis, as if such participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of an assignee as set forth in
Exhibit F hereto and (ii) state the dollar amount of the participation or
sub-participation purchased. The Company and Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph. Notwithstanding the foregoing, each bank or other
lending institution that is a member of the Farm Credit System designated as a
Voting Participant in Schedule 13.04(l) hereto shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Company and the Administrative Agent. The voting rights
of each Voting Participant are solely for the benefit of such Voting Participant
and shall not inure to any assignee or participant of such Voting Participant
that is not otherwise a Voting Participant.

13.05.    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document


102



--------------------------------------------------------------------------------





preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent or any Lender would otherwise have.
No notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent or any Lender to any other or further action in any circumstances without
notice or demand.

13.06.    [Reserved].

13.07.    Calculations; Computations.
(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP in effect from time to time;
provided that if the Company notifies the Administrative Agent that it requests
an amendment to any provision hereof to eliminate the effect of any change
occurring in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. The Company shall have the right, if
required by relevant regulatory authorities, to adopt the International
Financial Reporting Standards, as promulgated by the International Accounting
Standards Board (or any successor board or agency), as in effect on the date of
the election, which election shall, for purposes of this Agreement, be treated
as a permitted change in GAAP and shall be subject to the terms of the
immediately preceding sentence. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to Statement of Financial Accounting Standards
141R or ASC 805 (or any other financial accounting standard having a similar
result or effect).
(b)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
(a)    UNLESS EXPRESSLY PROVIDED IN ANY CREDIT DOCUMENT, THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT
FEDERAL LAWS RELATING TO NATIONAL BANKS.
(b)    EACH CREDIT PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTRY OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY CREDIT DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION,


103



--------------------------------------------------------------------------------





LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS
AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT
MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.03. A final
judgment in any proceeding of any such court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or any other manner
provided by applicable law.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent.

13.10.    [Reserved].

13.11.    Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12.    Amendment or Waiver; etc.
(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Security Documents in accordance with the provisions hereof and thereof without
the consent of the other Credit Parties party thereto or the Required Lenders);
provided that no such change, waiver, discharge or termination shall (i) without
the prior written consent of each Lender directly and adversely affected
thereby, extend any Maturity Date, or reduce the rate or extend the time of
payment of interest or Fees thereon or reduce or forgive the principal amount
thereof or forgive the payment of such interest or Fees (it being understood
that waivers or modifications of conditions precedent, mandatory prepayments,
Defaults or Events of Default shall not constitute a reduction or extension of
the time of payment of interest or Fees thereon of any Lender), (ii) except as
otherwise expressly provided herein or in the Security Documents, release all or
substantially all of the Collateral under all the Security Documents without the
prior written consent of each Lender, (iii) except as otherwise provided in the
Credit Documents, release all or substantially all of the value of the Credit
Party Guaranty without the prior written consent of each Lender, (iv) amend,
modify or waive any pro rata sharing provision of Section 2.10, the payment
waterfall provision of Section 11.11, or any provision of this Section 13.12(a)
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Commitments on the Closing
Date),


104



--------------------------------------------------------------------------------





in each case, without the prior written consent of each Lender directly and
adversely affected thereby, (v) reduce the percentage specified in the
definitions of “Required Lenders” without the prior written consent of each
Lender directly and adversely affected thereby (it being understood that, with
the prior written consent of the Required Lenders additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of
Commitments are included on the Closing Date), (vi) consent to the assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement without the consent of each Lender; provided, further, that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Commitments shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase of the Commitment of such Lender), (2)
without the consent of each Agent adversely affected thereby, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of such Agent, (3) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.
(b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Company shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Loans of such Lender in
accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto, provided, further, that in
any event the Company shall not have the right to replace a Lender, terminate
its Commitments or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).
(c)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Accordion Increase may, in accordance with the provisions of
Section 2.13, enter into an Accordion Agreement or Additional Term Loan Facility
Agreement; provided that after the execution and delivery by the Borrowers, the
Administrative Agent and each such Lender may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 13.12.
(d)    Without the consent of any other person, the applicable Credit Party or
Credit Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property


105



--------------------------------------------------------------------------------





to become Collateral for the benefit of the Secured Creditors, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Creditors, in any property or so that the security interests therein
comply with applicable Requirements of Law.
(e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
(g)    Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
(h)    With respect to any matter requiring the approval of each Lender, each
Lender directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 13.04(l) as to such matter.

13.13.    Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

13.14.    Domicile of Loans. Each Lender may transfer and carry its Loans at, to
or for the account of any office, branch, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans pursuant to this Section 13.14 would, at the time of
such transfer, result in increased costs under Section 3.01 or 5.01 from those
being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15.    Register. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Commitments and principal amount (and related
interest amounts) of Loans by each of the Lenders and each repayment in respect
of the principal amount of the Loans of each Lender. The Company, the
Administrative Agent and the Lenders shall treat each Person


106



--------------------------------------------------------------------------------





whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement (and the entries in the Register
shall be conclusive for such purposes (absent manifest error)), notwithstanding
notice to the contrary. With respect to any Lender, the transfer of the
Commitments of, and the principal (and interest) amounts of the Loans owing to,
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The registration of any
provision of Accordion Increases pursuant to Section 2.13 shall be recorded by
the Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Accordion Agreement or
Additional Term Loan Facility Agreement, as applicable. Coincident with the
delivery of such Accordion Agreement for acceptance and registration of the
provision of Accordion Increases, as the case may be, or as soon thereafter as
practicable, to the extent requested by such Lenders, Notes shall be issued, at
the Borrowers’ expense, to such Lender of an Accordion Increase, to be in
conformity with Section 2.04 (with appropriate modification) to the extent
needed to reflect Accordion Increases, and outstanding Loans made by such Lender
of an Accordion Increase.

13.16.    Confidentiality.
(a)    Subject to the provisions of clause (b) of this Section 13.16, each
Agent, the Lead Arranger and Lender agrees that it will use its commercially
reasonable efforts not to disclose without the prior consent of the Company
(other than to its employees, auditors, advisors or counsels or to another
Lender if such Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information; provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender (or language substantially
similar to this Section 13.16(a))) any information with respect to the Company
or any Restricted Subsidiary which is now or in the future furnished pursuant to
this Agreement or any other Credit Document; provided that any Lender may
disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this Section 13.16(a), (ii) upon the
request or demand of any governmental, regulatory or self-regulatory authority
or as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge, insurance, re-insurance or similar agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section 13.16 (or language substantially similar to
this Section 13.16(a)), (vii) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit


107



--------------------------------------------------------------------------------





Document or the enforcement of rights hereunder or thereunder and (viii) to any
prospective or actual transferee, pledgee or participant in connection with any
contemplated transfer, pledge or participation of any of the Notes or
Commitments or any interest therein by such Lender; provided that such
prospective transferee, pledge or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.16 (or language
substantially similar to this Section 13.16(a)); provided, further, that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations with
respect to such Lender, in the case of any disclosure pursuant to the foregoing
clause (ii), (iii) or (iv), such Lender will use its commercially reasonable
efforts to notify the Company in advance of such disclosure so as to afford the
Company the opportunity to protect the confidentiality of the information
proposed to be so disclosed.
(b)    The Borrowers hereby acknowledge and agree that each Lender may share
with any of its Affiliates and branches, and such Affiliates and branches may
share with such Lender, any information related to the Company or any Subsidiary
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Company and the Subsidiaries); provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17.    USA Patriot Act Notice. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act Title III of Pub. 107-56
(signed into law October 26, 2001 and amended on March 9, 2009) (the “Patriot
Act”) and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” policies, regulations, laws or rules
and Anti-Terrorism Laws, it is required to obtain, verify, and record
information that identifies the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance therewith, and
each Credit Party agrees to provide such information from time to time to any
Lender.

13.18.    [Reserved].

13.19.    [Reserved].

13.20.    [Reserved].

13.21.    [Reserved].

13.22.    Absence of Fiduciary Relationship. Notwithstanding any other provision
of this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arranger or any Lender shall, solely by reason of this Agreement or any
other Credit Document, have any fiduciary, advisory or agency relationship or
duty in respect of any Lender or any other Person and (ii) the Borrowers hereby
waive, to the fullest extent permitted by law, any claims they may have against
the Lead Arranger or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty. Each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates.

13.23.    Electronic Signatures. The words “execution,” “signed,” “signature,”
and words of like import in any Credit Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record keeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National


108



--------------------------------------------------------------------------------





Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

13.24.    [Reserved].

Section 14    Credit Party Guaranty.

14.01.    The Guaranty. In order to induce the Agents, the Collateral Agent and
the Lenders to enter into this Agreement and to extend credit hereunder, and to
induce the other Guaranteed Creditors to enter into Secured Hedging Obligations
in recognition of the direct benefits to be received by each Credit Party from
the proceeds of the Loans and the entering into of such Secured Hedging
Obligations, each Credit Party hereby agrees with the Guaranteed Creditors as
follows: each Credit Party hereby unconditionally and irrevocably guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of its Relevant
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Guaranteed Obligations of any Credit Party to the Guaranteed Creditors
becomes due and payable hereunder, such Credit Party, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Relevant Guaranteed Obligations.
This Credit Party Guaranty is a guaranty of payment and not of collection. This
Credit Party Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. If claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Relevant Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Relevant Guaranteed Party), then and in such event the respective
Credit Party agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Credit Party, notwithstanding any
revocation of this Credit Party Guaranty or any other instrument evidencing any
liability of any Relevant Guaranteed Party, and each Credit Party shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

14.02.    Bankruptcy. Additionally, each Credit Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in the currency
in which the obligation was originally denominated.

14.03.    Nature of Liability. The liability of each Credit Party hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Relevant Guaranteed Obligations, whether executed
by any other guarantor or by any other party, and each Credit Party understands
and agrees, to the fullest extent permitted under law, that the liability of
such Credit Party hereunder shall not be affected or impaired by (a) any
direction as to application of payment by any Relevant Guaranteed Party or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Relevant
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking (other than payment in cash of the Relevant Guaranteed
Obligations), or (d) any dissolution, termination or increase, decrease or
change in personnel by any Relevant Guaranteed Party, or (e) any payment made to
any Guaranteed Creditor on the Relevant Guaranteed


109



--------------------------------------------------------------------------------





Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, insolvency, receivership,
reorganization, arrangement, moratorium, winding up or other debtor relief
proceeding, and each Credit Party waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction by the Guaranteed Creditors as contemplated in
Section 14.05, or (g) any invalidity, irregularity or enforceability of all or
any part of the Relevant Guaranteed Obligations or of any security therefor, or
(h) any change in the corporate existence, structure or ownership of any Credit
Party or any other Person liable for any of the Relevant Guaranteed Obligations,
or (i) any bankruptcy, insolvency, receivership, reorganization, arrangement,
moratorium, winding up or other debtor relief proceeding affecting any Credit
Party, or their assets or any resulting release or discharge of any obligation
of any Credit Party, or (j) the existence of any claim, setoff or other rights
which any Credit Party may have at any time against any other Credit Party, a
Guaranteed Creditor, or any other Person, whether in connection herewith or in
any unrelated transactions, or (k) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Credit Party in respect
of the Relevant Guaranteed Obligations or a Credit Party in respect of this
Credit Party Guaranty or the Relevant Guaranteed Obligations.

14.04.    Independent Obligation. The obligations of each Credit Party hereunder
are independent of the obligations of any other guarantor, any other party or
any Relevant Guaranteed Party, and a separate action or actions may be brought
and prosecuted against any Credit Party whether or not action is brought against
any other guarantor, any other party or any Relevant Guaranteed Party and
whether or not any other guarantor, any other party or any Relevant Guaranteed
Party be joined in any such action or actions. Each Credit Party waives, in its
capacity as a Guarantor, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Party.

14.05.    Authorization. To the fullest extent permitted under law, each Credit
Party authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:
(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Relevant Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Credit Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;
(b)    take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;
(c)    exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;
(d)    release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;


110



--------------------------------------------------------------------------------





(e)    settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;
(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Secured Hedging Obligations or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Credit Document, any
Secured Hedging Obligations or any of such other instruments or agreements;
and/or
(h)    take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Credit Party
from its liabilities under this Credit Party Guaranty.

14.06.    Reliance. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07.    Subordination. Any indebtedness of any Relevant Guaranteed Party now
or hereafter owing to any Credit Party is hereby subordinated to the Relevant
Guaranteed Obligations of such Relevant Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Relevant Guaranteed Party to
such Credit Party shall be collected, enforced and received by such Credit Party
for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of any Credit Party under the other provisions of this Credit Party
Guaranty. Without limiting the generality of the foregoing, each Credit Party
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Credit Party Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Relevant Guaranteed Obligations have been
irrevocably paid in full in cash.

14.08.    Waiver.
(a)    Each Credit Party waives any right (except as shall be required by
applicable law and cannot be waived) to require any Guaranteed Creditor to (i)
proceed against any Relevant Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Relevant
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. Each Credit Party
waives any defense (except as shall be required by applicable statute and cannot
be waived) based on or arising out of any defense of any Relevant Guaranteed
Party, any other guarantor or any other party, other than payment of the
Relevant Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of any Relevant Guaranteed Party, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Relevant Guaranteed Obligations or any part thereof from


111



--------------------------------------------------------------------------------





any cause, or the cessation from any cause of the liability of any Relevant
Guaranteed Party other than payment of the Relevant Guaranteed Obligations to
the extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Relevant Guaranteed Party
or any other party, or any security, without affecting or impairing in any way
the liability of any Credit Party hereunder except to the extent the Relevant
Guaranteed Obligations have been paid. Each Credit Party waives, to the fullest
extent permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Credit Party against any Relevant Guaranteed Party or any other party or any
security.
(b)    Each Credit Party waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Party Guaranty, and notices of the
existence, creation or incurring of new or additional Relevant Guaranteed
Obligations. Each Credit Party assumes all responsibility for being and keeping
itself informed of each Relevant Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks which such Credit Party assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guaranteed Creditors shall
have any duty to advise any Credit Party of information known to them regarding
such circumstances or risks.

14.09.    Maximum Liability. It is the desire and intent of each Credit Party
and the Guaranteed Creditors that this Credit Party Guaranty shall be enforced
against such Credit Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of any Credit Party under this
Credit Party Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable federal,
state, provincial or foreign law relating to fraudulent conveyances or
transfers), then the amount of such Credit Party’s obligations under this Credit
Party Guaranty shall be deemed to be reduced and such Credit Party shall pay the
maximum amount of the Relevant Guaranteed Obligations which would be permissible
under applicable law.

14.10.    Payments. All payments made by a Credit Party pursuant to this Section
14 will be made without setoff, counterclaim or other defense, and shall be
subject to the provisions of Section 2.06.

14.11.    Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the
time the Credit Party Guaranty or the grant of the security interest under the
Credit Documents, in each case, by any Specified Credit Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under this Credit Party Guaranty and the other Credit Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 14
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 14.11 shall remain in full force
and effect until the Obligations have been indefeasibly paid and


112



--------------------------------------------------------------------------------





performed in full. Each Qualified ECP Guarantor intends this Section 14.11 to
constitute, and this Section 14.11 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Credit Party for all purposes of the Commodity
Exchange Act.

14.12.    Information. Each Credit Party assumes all responsibility for being
and keeping itself informed of each applicable Borrower’s financial condition
and assets, and of all other circumstances bearing upon the risk of non-payment
of the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks that each Credit Party assumes and incurs under this guarantee, and agrees
that no Guaranteed Creditor shall have any duty to advise any Credit Party of
information known to it regarding those circumstances or risks.

14.13.    Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
14.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by debtor relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
*    *    *




113



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
BORROWERS:                RESOLUTE FOREST PRODUCTS INC.
By:     /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Senior Vice President and
Chief Financial Officer
    
RESOLUTE FP US INC.
FIBREK RECYCLING U.S. INC.
ATLAS SOUTHEAST PAPERS, INC.
By:         /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Senior Vice President and
Chief Financial Officer
    
RESOLUTE FP AUGUSTA LLC
By:    Abitibi Consolidated Sales LLC, its Manager
By:    Resolute Forest Products Inc., its Sole Member
By:        /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Senior Vice President and
Chief Financial Officer




ATLAS PAPER MILLS, LLC
ACCURATE PAPER HOLDINGS, LLC
By:         /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Vice President and
Chief Financial Officer






Signature Page - 1



--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:        BOWATER NUWAY MID-STATES INC.
DONOHUE CORP.
FIBREK U.S. INC.
CALHOUN NEWSPRINT COMPANY
RESOLUTE FP FLORIDA INC.
ATLAS TISSUE HOLDINGS, INC.
By:         /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Vice President and Chief Financial Officer
ABITIBI CONSOLIDATED SALES LLC
RESOLUTE GROWTH US LLC
By:    Resolute Forest Products Inc., its Sole Member
By:        /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:
Senior Vice President and Chief Financial Officer

AUGUSTA NEWSPRINT HOLDING LLC
By:    Abitibi Consolidated Sales LLC, its Member
By:    Resolute Forest Products Inc., its Sole Member
By:        /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:
Senior Vice President and Chief Financial Officer

BOWATER NEWSPRINT SOUTH LLC
FD POWERCO LLC
By:        /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:
Manager







Signature Page - 2



--------------------------------------------------------------------------------






GLPC RESIDUAL MANAGEMENT, LLC
By:    Fibrek Recycling U.S. Inc., its Sole Member
By:        /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:
Vice President and Chief Financial Officer



RFP ATLAS SALES LLC


By:    Resolute Growth US LLC,
its Sole Member


By:    Resolute Forest Products Inc.,
its Sole Member


By:     /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Senior Vice President and
Chief Financial Officer




ACCURATE PAPER FLEET, LLC


By:    Accurate Paper Holdings, LLC,
its Sole Member


By:    Atlas Tissue Holdings, Inc.,
its Sole Member


By:     /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Senior Vice President and
Chief Financial Officer    




ATLAS PAPER MANAGEMENT, LLC


By:    Atlas Paper Mills, LLC,
its Sole Member


By:    Atlas Tissue Holdings, Inc.,
its Sole Member


By:     /s/ Jo-Ann Longworth    
Name:    Jo-Ann Longworth
Title:    Vice President and Chief Financial Officer    


Signature Page - 3

--------------------------------------------------------------------------------







AMERICAN AGCREDIT, PCA
as Administrative Agent, Collateral Agent and a Lender
By:    /s/ Michael J. Black    
Name: Michael J. Black
Title: Vice President


Signature Page - 4



--------------------------------------------------------------------------------


EXECUTION VERSION


EXHIBIT A-1
FORM OF NOTICE OF BORROWING
[Date]
American AgCredit, PCA, as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
5560 South Broadway
Eureka, California 95503
Attention: Celeste Niesen
Ladies and Gentlemen:
The undersigned, on behalf of the applicable borrowers, refers to the Credit
Agreement, dated as of September 7, 2016 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Resolute Forest Products
Inc., a Delaware corporation (the “Company”), each of the other Borrowers and
Guarantors party thereto, various Lenders and American AgCredit, PCA, as
Administrative Agent, and hereby gives you irrevocable notice pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement and sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.03 of the Credit Agreement:
(i)The Business Day of the Proposed Borrowing is ________, ________.1 
(ii)The aggregate principal amount of the Proposed Borrowing is $__________.
(iii)The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [LIBOR Rate Loans].
(iv)[The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months] [twelve months]2.3 
(v)The location and number of the account to which funds shall be disbursed is
as follows: [________________].
(vi)The Loans are to be borrowed under the [Revolving Credit Facility] [Term
Loan Facility].


_______________________________
1 Shall be a Business Day and shall be at least one Business Day in the case of
Base Rate Loans and at least three Business Days in the case of LIBOR Rate
Loans, in each case, after the date hereof, provided that (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 12:00 p.m. (New York City time) on such day.
2 Twelve month Interest Period may be requested only if available to all Lenders
under the relevant facility.
3 To be included for a Proposed Borrowing of LIBOR Rate Loans.


A-1-1

--------------------------------------------------------------------------------





[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)the representations and warranties contained in the Credit Agreement and the
other Credit Documents are and will be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty), before and after giving effect to the Proposed
Borrowing and to the application of the proceeds thereof, as though made on such
date, unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (without duplication of any materiality
standard set forth in any such representation or warranty); and
(B)no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.]4 














_________________________________
4 To be included for a Proposed Borrowing after the Closing Date.






A-1-2

--------------------------------------------------------------------------------






Very truly yours,
[RESOLUTE FOREST PRODUCTS INC.
By:        
Name:
Title:]5 






















_______________________________
5 Use applicable Borrower if not the Company.






A-1-3



--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
American AgCredit, PCA, as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
5560 South Broadway
Eureka, California 95503
Attention: Celeste Niesen
Ladies and Gentlemen:
The undersigned, on behalf of the applicable borrowers, refers to the Credit
Agreement, dated as of September 7, 2016 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Resolute Forest Products
Inc., a Delaware corporation (the “Company”), each of the other Borrowers and
Guarantors party thereto, various Lenders and American AgCredit, PCA, as
Administrative Agent, and hereby gives you irrevocable notice pursuant to
Section 2.08 of the Credit Agreement that the undersigned hereby requests to
[convert][continue] the Borrowing of Revolving Loans referred to below and sets
forth below the information relating to such [conversion][continuation] (the
“Proposed [Conversion][Continuation]”) as required by Section 2.08 of the Credit
Agreement:
(i)The Proposed [Conversion][Continuation] relates to the Borrowing of
[Revolving][Term] Loans originally made on _____ __, 20__ (the “Outstanding
Borrowing”) in the principal amount of $________ and currently maintained as a
Borrowing of [Base Rate Loans][LIBOR Rate Loans with an Interest Period ending
on___________ ___, 20__].
(ii)The Business Day of the Proposed [Conversion][Continuation] is
____________.1 
(iii)The Outstanding Borrowing shall be [continued as a Borrowing of [Base Rate
Loans] [LIBOR Rate Loans with an Interest Period ending on___________ ___,
______][converted into a Borrowing of [Base Rate Loans] [LIBOR Rate Loans with
an Interest Period ending on___________ ___, ______].2 
[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion].3 


_____________________________
1 Shall be a Business Day at least three Business Days (or the same Business Day
in the case of a conversion into Base Rate Loans) after the date hereof,
provided that such notice shall be deemed to have been given on a certain day
only if given before 12:00 p.m. (New York City time) on such day.
2 To be included for a Proposed Conversion or Continuation.
3 In the case of a Proposed Conversion, insert this sentence only in the event
that the conversion is from a Base Rate Loan to a LIBOR Rate Loan.




A-2-1

--------------------------------------------------------------------------------






Very truly yours,
[RESOLUTE FOREST PRODUCTS INC.
By:        
Name:
Title:]1 










____________________________
1 Use applicable Borrower if not the Company.


A-2-2



--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF REVOLVING NOTE
New York, New York
_________ __, ____
FOR VALUE RECEIVED, RESOLUTE FOREST PRODUCTS INC., a Delaware corporation, and
each other borrower signatory hereto (collectively, the “Borrowers”), hereby
jointly and severally promise to pay to [_____________________] (the “Lender”),
in immediately available funds, at the Payment Office on or before the Maturity
Date for Revolving Loans the principal amount of each Revolving Loan from time
to time made by the Lender to such Borrowers under that certain Credit
Agreement, dated as of September 7, 2016, among the Borrowers and the Guarantors
party thereto, the various Lenders and American AgCredit, PCA, as Administrative
Agent (as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), payable at such times and in such amounts as are specified
in the Credit Agreement. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The Borrowers promise also to pay interest on the unpaid principal amount of
each Revolving Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.06 of
the Credit Agreement.
This Note is one of the Revolving Notes referred to in the Credit Agreement and
is entitled to the benefits thereof and of the other Credit Documents. This Note
is secured by the Collateral and is entitled to the applicable benefits of the
Credit Party Guaranty with respect to the Relevant Guaranteed Obligations upon
the terms and subject to the limitations set forth in the Credit Party Guaranty.
As provided in the Credit Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Maturity Date, in whole or in
part, and Revolving Loans may be converted from one Type into another Type to
the extent provided in the Credit Agreement. This Note may only be transferred
to the extent and in the manner set forth in the Credit Agreement. The Lender
may also attach schedules to this Note and endorse thereon the date and amount
of its Revolving Loans and payments with respect thereto.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.




B-1-1

--------------------------------------------------------------------------------






THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
RESOLUTE FOREST PRODUCTS INC.
By:             
Name:    
Title:    
RESOLUTE FP US INC.
FIBREK RECYCLING U.S. INC.
ATLAS SOUTHEAST PAPERS, INC.
By:             
Name:    
Title:    
RESOLUTE FP AUGUSTA LLC
By:    Abitibi Consolidated Sales LLC, its Manager
By:    Resolute Forest Products Inc., its Sole Member
By:             
Name:    
Title:    
ATLAS PAPER MILLS, LLC
ACCURATE PAPER HOLDINGS, LLC
By:    Atlas Tissue Holdings, Inc., its Sole Member
By:             
Name:    
Title:    




B-1-2

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





B-1-3

--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF TERM LOAN NOTE
New York, New York
_________ __, ____
FOR VALUE RECEIVED, RESOLUTE FP US INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [_____________________] (the “Lender”),
in immediately available funds, at the Payment Office on or before the Maturity
Date the principal amount of the portion of the Term Loan made by the Lender to
the Borrower on the Closing Date under that certain Credit Agreement, dated as
of September 7, 2016, among the Borrower, the other Borrowers and Guarantors
party thereto, various Lenders and American AgCredit, PCA, as Administrative
Agent (as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), payable at such times and in such amounts as are specified
in the Credit Agreement. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The Borrower promises also to pay interest on the unpaid principal amount of the
Term Loan made by the Lender in like money at said office from the date hereof
until paid at the rates and at the times provided in Section 2.06 of the Credit
Agreement.
This Note is one of the Term Loan Notes referred to in the Credit Agreement and
is entitled to the benefits thereof and of the other Credit Documents. This Note
is secured by the Collateral and is entitled to the benefits of the Credit Party
Guaranty upon the terms and subject to the limitations set forth in the Credit
Party Guaranty. As provided in the Credit Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, and Term Loans may be converted from one Type into another
Type to the extent provided in the Credit Agreement. This Note may only be
transferred to the extent and in the manner set forth in the Credit Agreement.
The Lender may also attach schedules to this Note and endorse thereon the date
and amount of its Term Loans and payments with respect thereto.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.




B-2-1

--------------------------------------------------------------------------------






THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
RESOLUTE FP US INC.
By:            
Name:    
Title:    




B-2-2

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







B-2-3

--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 7, 2016
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Resolute Forest Products Inc., a Delaware corporation
(the “Company”), each of the other Borrowers and Guarantors party thereto, the
Lenders party thereto from time to time and American AgCredit, PCA, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a controlled foreign corporation related to any of the Borrowers
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Credit Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (or
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent in writing, and (2)
the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which payment is to be made to the
undersigned, or in either of the two calendar years preceding such payment.
[NAME OF LENDER]
By:        
Name:
Title:
Date: ________ __, 20[ ]




C-1

--------------------------------------------------------------------------------






EXHIBIT C-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 7, 2016
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Resolute Forest Products Inc., a Delaware corporation
(the “Company”), each of the other Borrowers and Guarantors party thereto, the
Lenders party thereto from time to time and American AgCredit, PCA, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any of the Borrowers within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code, and (v) no payments in connection with any Credit Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (or successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which payment is to be made to the
undersigned, or in either of the two calendar years preceding such payment.
[NAME OF PARTICIPANT]
By:        
Name:
Title:
Date: ________ __, 20[ ]




C-2-1

--------------------------------------------------------------------------------






EXHIBIT C-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 7, 2016
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Resolute Forest Products Inc., a Delaware corporation
(the “Company”), each of the other Borrowers and Guarantors party thereto, the
Lenders party thereto from time to time and American AgCredit, PCA, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its applicable
partners/members is a ten percent shareholder of any of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Credit Document are effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its applicable
partners/members: (i) an IRS Form W-8BEN or W-8BEN-E (or successor form) or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
applicable partners/members. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made to the undersigned, or in either of the two calendar
years preceding such payment.
[NAME OF PARTICIPANT]
By:        
Name:
Title:
Date: ________ __, 20[  ]




C-3-1

--------------------------------------------------------------------------------






EXHIBIT C-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 7, 2016
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among Resolute Forest Products Inc., a Delaware corporation
(the “Company”), each of the other Borrowers and Guarantors party thereto, the
Lenders party thereto from time to time and American AgCredit, PCA, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its applicable
partners/members is a ten percent shareholder of any of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Credit Document are effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
applicable partners/members: (i) an IRS Form W-8BEN or W-8BEN-8 (or successor
form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E
from each of such applicable partners/members. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made to the undersigned, or in either of the two calendar years preceding
such payment.
[NAME OF LENDER]
By:        
Name:
Title:
Date: ________ __, 20[  ]




C-4-1

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF SOLVENCY CERTIFICATE
[Date]
To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:
I, the undersigned, the Chief Financial Officer of Resolute Forest Products
Inc., a Delaware corporation (the “Company”), in that capacity only and not in
my individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:
1.    This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.05 of the Credit Agreement, of even date herewith (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”), among the Company, each of the other Borrowers and Guarantors party
thereto, the Lenders party thereto from time to time and American AgCredit, PCA,
as Administrative Agent. Unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.
2.    For purposes of this Certificate, I, or officers of the Company under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a)    I have reviewed the financial statements referred to in Section 8.05 of
the Credit Agreement.
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
(c)    As Chief Financial Officer of the Company, I am familiar with the
financial condition of the Company and its Subsidiaries.
3.    Based on and subject to the foregoing, I hereby certify on behalf of the
Company that, after giving effect to the consummation of the Transaction
(including the incurrence of all Loans), it is my opinion that (i) the present
fair saleable value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds the amount that will be required to be paid on or in
respect of the debts and other liabilities (including, without limitation,
subordinated and contingent liabilities) of the Company and its Subsidiaries, on
a consolidated basis, as they become absolute and mature; (ii) the Company and
its Subsidiaries, on a consolidated basis, will not have unreasonably small
capital to carry out their businesses as conducted or as proposed to be
conducted; and (iii) the Company and its Subsidiaries, on a consolidated basis,
do not intend to incur debts and other liabilities (including, without
limitation, subordinated and contingent liabilities) beyond their ability to pay
such debts as they become absolute and mature.
* * *
[Signature Page Follows]


D-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the day and year first above
written.
RESOLUTE FOREST PRODUCTS INC.
By:    
Name:    
Title:        Chief Financial Officer






D-2

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered to you pursuant to Section 9.01(e) of
the Credit Agreement, dated as of September 7, 2016 (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”), among
Resolute Forest Products Inc., a Delaware corporation (the “Company”), each of
the other Borrowers and Guarantors party thereto, various Lenders and American
AgCredit, PCA, as Administrative Agent. Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as therein defined.
1.    I am the duly elected, qualified and acting [Chief Financial Officer]1 of
the Company.
2.    I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
the [Chief Financial Officer] of the Company and not in my individual capacity
(and without personal liability). The matters set forth herein are true to the
best of my knowledge after due inquiry.
3.    I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Company and its
Restricted Subsidiaries during the accounting period covered by the financial
statements attached hereto as ANNEX 1 (the “Financial Statements”). Based on
such review, no Default or Event of Default has occurred and is continuing[,
except as set forth below and described in detail, the nature and extent thereof
and what actions the Company has taken and proposes to take with respect
thereto].
4.    Attached hereto as ANNEX 2 is the reasonably detailed calculation with
respect to the financial covenants set forth in Section 10.11 of the Credit
Agreement.
*    *    *














_________________________
1 May be any Responsible Officer.


E-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this Compliance Certificate this [ ]th day
of [             ], 20[__].
RESOLUTE FOREST PRODUCTS INC.
By:    
Name:    
Title:    [Chief Financial Officer]






E-2

--------------------------------------------------------------------------------






Exhibit E
ANNEX 1
Financial Statements to be Attached






1-E-1

--------------------------------------------------------------------------------






Exhibit E
ANNEX 2
Calculation of Financial Covenants








2-E-1

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION
Reference is made to the Credit Agreement, dated as of September 7, 2016, among
Resolute Forest Products Inc., a Delaware corporation (the “Company”), each of
the other Borrowers and Guarantors party thereto, various Lenders and American
AgCredit, PCA, as Administrative Agent. Terms are used herein as defined in the
Credit Agreement.
__________________________________ (“Assignor”) and ____________________
_____________ (“Assignee”) agree as follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor [(a) a principal amount of $________ of Assignor’s
outstanding Revolving Loans,] [(b) the amount of $__________ of Assignor’s
Revolving Commitment (which represents ____% of the total Revolving
Commitments),] [(c) a principal amount of $________ of Assignor’s outstanding
advances under the Term Loan] and [(d) the amount of $__________ of Assignor’s
Term Loan Commitment (which represents ____% of the total Term Loan Commitments]
(the foregoing items being, collectively, “Assigned Interest”), together with an
interest in the Credit Documents corresponding to the Assigned Interest. This
Agreement shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to the applicable Administrative
Agent, provided such Assignment Notice is executed by Assignor, Assignee, the
applicable Administrative Agent and the Company, if applicable. From and after
the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, [its Revolving Commitment is $__________,] [the outstanding
balance of its Revolving Loans is $__________,] [its Term Loan Commitment is
$__________] and [the outstanding balance of its advances made under the Term
Loan is $___________]; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Credit Documents. [Assignor is
attaching the promissory note[s] held by it and requests that Agent exchange
such note[s] for new promissory notes payable to Assignee [and Assignor].]
3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment; (b) confirms that it has received copies of the
Credit Agreement and such other Credit Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment; (c) agrees that it shall, independently and without reliance
upon Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (f) agrees that it will
observe and perform all obligations that are required to be performed by it as a
“Lender” under the Credit Documents and (g) represents and


F-1

--------------------------------------------------------------------------------





warrants that the assignment evidenced hereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA.
4.    This Agreement shall be governed by the laws of the State of New York. If
any provision is found to be invalid under applicable law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)    If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):
    
    
    
(b)    If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):
    
    
    
    
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
    
    
ABA No.    
    
Account No.    
Reference:    


F-2

--------------------------------------------------------------------------------







If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
    
    
ABA No.    
    
Account No.    
Reference:    


F-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
    
(“Assignee”)
By:    
Title:
    
(“Assignor”)
By:    
Title:






F-4

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF
ASSIGNMENT NOTICE
Reference is hereby made to (i) the Credit Agreement, dated as of September 7,
2016 (as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among Resolute Forest Products Inc., a Delaware corporation (the
“Company”), each of the other Borrowers and Guarantors party thereto, various
Lenders and American AgCredit, PCA, as Administrative Agent; and (2) the
Assignment and Assumption dated as of ____________, 20__ (“Assignment”), between
__________________ (“Assignor”) and ____________________ (“Assignee”). Terms are
used herein as defined in the Credit Agreement.
Assignor hereby notifies the Borrowers and the Administrative Agent of
Assignor’s intent to assign to Assignee pursuant to the Assignment [(a) a
principal amount of $________ of Assignor’s outstanding Revolving Loans,] [(b)
the amount of $__________ of Assignor’s Revolving Commitment (which represents
____% of the total Revolving Commitments),] [(c) the principal amount of
$__________ of Assignor’s outstanding advances made under the Term Loan] and
[(d) the amount of $_________ of Assignor’s Term Loan Commitment (which
represents ____% of the total Term Loan Commitments)] (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Credit Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, the Administrative Agent
and the Company, if applicable. Pursuant to the Assignment, Assignee has
expressly assumed all of Assignor’s obligations under the Credit Agreement to
the extent of the Assigned Interest, as of the Effective Date.
For purposes of the Credit Agreement, the Administrative Agent shall deem
[Assignor’s Revolving Commitment to be reduced by $_________,] [Assignor’s Term
Loan Commitment to be reduced by $_________,] [Assignee’s Revolving Commitment
to be increased by $_________] and [Assignee’s Term Loan Commitment to be
increased by $_________].
The address of Assignee to which notices and information are to be sent under
the terms of the Credit Agreement is:
    
    
    
    
The address of Assignee to which payments are to be sent under the terms of the
Credit Agreement is shown in the Assignment.




G-1

--------------------------------------------------------------------------------






This Notice is being delivered to the Administrative Agent pursuant to 13.04(c)
of the Credit Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
    
(“Assignee”)
By:    
Title:
    
(“Assignor”)
By:    
Title:
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
COMPANY:*
    
By:    
Title:
* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default under Section 11.01 or Section 11.05 of
the Credit Agreement exists.
[AMERICAN AGCREDIT, PCA,
as Administrative Agent
By:    
Title:]






G-2

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF BORROWER DESIGNATION REQUEST AND ASSUMPTION AGREEMENT
THIS BORROWER DESIGNATION REQUEST AND ASSUMPTION AGREEMENT (this “Agreement”)
dated as of [ ] is by and among Resolute Forest Products, Inc., a Delaware
corporation (the “Company”), [ ], a [ ] (the “Applicant Borrower”), and American
AgCredit, PCA, as Administrative Agent under the Credit Agreement, dated as of
September 7, 2016 (as amended, restated, modified and/or supplemented from time
to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined), among the Company, each of the other Borrowers and Guarantors
party thereto, various Lenders and American AgCredit, PCA, as Administrative
Agent.
The Company has indicated its desire to designate the Applicant Borrower as a
Designated Borrower pursuant to Section 2.14 of the Credit Agreement.
Accordingly, each of the Company and the Applicant Borrower hereby agrees with
the Administrative Agent, for the benefit of the Lenders, as follows:
1.    Each of the Applicant Borrower and the Company hereby confirms, represents
and warrants to the Administrative Agent and the Lenders that the Applicant
Borrower is a Subsidiary of the Company.
2.    The Applicant Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement and upon execution by the Administrative Agent
of a Borrower Designation Notice (it being understood that such Borrower
Designation Notice is conditioned upon receipt of the documents requested by the
Administrative Agent and the Lenders pursuant to Section 2.14(a) of the Credit
Agreement), the Applicant Borrower will be deemed to be a party to the Credit
Agreement as a “Designated Borrower” and such Designated Borrower for all
purposes of the Credit Agreement and the other Credit Documents, and shall have
all of the obligations of a Borrower thereunder as if it had executed the Credit
Agreement and the other Credit Documents. The Applicant Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Documents, including (i) all
of the representations and warranties of the Credit Parties set forth in Section
8 of the Credit Agreement, and (ii) all of the affirmative and negative
covenants set forth in Sections 9 and 10 of the Credit Agreement.
3.    The Applicant Borrower acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto.
4.    The Company confirms that all of the Obligations under the Credit
Agreement are, and upon the Applicant Borrower becoming a Designated Borrower
shall continue to be, in full force and effect. The Company further confirms
that immediately upon the Applicant Borrower becoming a Designated Borrower, the
term “Obligations,” as used in the Credit Agreement, shall include all
Obligations of such Designated Borrower under the Credit Agreement and under
each other Credit Document.
5.    The Applicant Borrower hereby agrees that upon becoming a Designated
Borrower it will assume all of the Obligations of a Borrower as set forth in the
Credit Agreement.
6.    Each of the Company and the Applicant Borrower agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts and things
as the Administrative Agent may reasonably request in order to effect the
purposes of this Agreement.
7.    This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


H-1

--------------------------------------------------------------------------------





8.    This Agreement shall constitute a Credit Document under the Credit
Agreement.
9.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]






H-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Applicant Borrower, the Company and the Administrative
Agent have caused this Agreement to be duly executed by their authorized
officers.
APPLICANT BORROWER:    [APPLICANT BORROWER],
a [____________________________]
By:    
Name:
Title:
COMPANY:    RESOLUTE FOREST PRODUCTS INC.,
a Delaware corporation
By:    
Name:
Title:
Acknowledged by:
ADMINISTRATIVE AGENT:    AMERICAN AGCREDIT, PCA,
as Administrative Agent
By:    
Name:
Title:






H-3

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF BORROWER DESIGNATION NOTICE
To: The Company (as defined below) and the Lenders
Ladies and Gentlemen:
This Borrower Designation Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of September 7, 2016 (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Resolute Forest Products Inc., a Delaware corporation (the “Company”), each of
the other Borrowers and Guarantors party thereto, various Lenders and American
AgCredit, PCA, as Administrative Agent.
The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [ ] shall be a Designated Borrower and may
receive Loans under the Revolving Credit Facility and the Term Loan Facility for
its account on the terms and conditions set forth in the Credit Agreement.
This Borrower Designation Notice shall constitute a Credit Document under the
Credit Agreement.
AMERICAN AGCREDIT, PCA,
as Administrative Agent
By:    
Name:
Title:


I-1



--------------------------------------------------------------------------------








Schedule 1.01A


Unrestricted Subsidiaries


Calhoun Note Holdings AT, LLC
Calhoun Note Holdings TI, LLC





--------------------------------------------------------------------------------






Schedule 1.01B


Immaterial Subsidiaries


3284649 Nova Scotia Company
9192-8515 Québec Inc.
9340939 Canada Inc.
9340963 Canada Inc.
AbiBow Recycling, LLC
Abitibi-Consolidated Europe
AbitibiBowater Canada Inc.
Bowater Asia Pte. Ltd.
Bowater Canada Finance Corporation
Bowater Canadian Holdings Incorporated
Bowater Canadian Limited
Bowater Korea Ltd.
Bowater LaHave Corporation
Bowater S. America Ltda.
Bowater South American Holdings Incorporated
Donohue Malbaie Inc.
Fibrek Canada L.P.
Fibrek Canada ULC
Fibrek General Partnership
Fibrek International Inc.
Lake Superior Forest Products Inc.
Produits Forestiers Mauricie S.E.C.
Resolute Growth Canada Inc.
RFPG Holding Inc./Gestion RFPG Inc.
RFPG Limited Partnership





--------------------------------------------------------------------------------





SFK Pulp Finco Inc.
The International Bridge and Terminal Company





--------------------------------------------------------------------------------







Schedule 2.01
Commitments


Lender


Term Loan Commitment
Revolving Commitment
American AgCredit, PCA


$46,250,000.00




$138,750,000.00


TOTAL


$46,250,000.00




$138,750,000.00












--------------------------------------------------------------------------------







Schedule 8.12


Real Property Owned by
Resolute FP US Inc.


Located in McMinn County and
Bradley County, Calhoun, Tennessee




See attached Exhibit A Legal Description and Exhibit B Excluded Tracts





--------------------------------------------------------------------------------







EXHIBIT A


Legal Descriptiona101creditagreementab_image1.jpg
[a101creditagreementab_image1.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image2.jpg [a101creditagreementab_image2.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image3.jpg [a101creditagreementab_image3.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image4.jpg [a101creditagreementab_image4.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image5.jpg [a101creditagreementab_image5.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image6.jpg [a101creditagreementab_image6.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image7.jpg [a101creditagreementab_image7.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image8.jpg [a101creditagreementab_image8.jpg]





--------------------------------------------------------------------------------







a101creditagreementab_image9.jpg [a101creditagreementab_image9.jpg]





--------------------------------------------------------------------------------







a101creditagreementa_image10.jpg [a101creditagreementa_image10.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image11.jpg [a101creditagreementa_image11.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image12.jpg [a101creditagreementa_image12.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image13.jpg [a101creditagreementa_image13.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image14.jpg [a101creditagreementa_image14.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image15.jpg [a101creditagreementa_image15.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image16.jpg [a101creditagreementa_image16.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image17.jpg [a101creditagreementa_image17.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image18.jpg [a101creditagreementa_image18.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image19.jpg [a101creditagreementa_image19.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image20.jpg [a101creditagreementa_image20.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image21.jpg [a101creditagreementa_image21.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image22.jpg [a101creditagreementa_image22.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image23.jpg [a101creditagreementa_image23.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image24.jpg [a101creditagreementa_image24.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image25.jpg [a101creditagreementa_image25.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image26.jpg [a101creditagreementa_image26.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image27.jpg [a101creditagreementa_image27.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image28.jpg [a101creditagreementa_image28.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image29.jpg [a101creditagreementa_image29.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image30.jpg [a101creditagreementa_image30.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image31.jpg [a101creditagreementa_image31.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image32.jpg [a101creditagreementa_image32.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image33.jpg [a101creditagreementa_image33.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image34.jpg [a101creditagreementa_image34.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image35.jpg [a101creditagreementa_image35.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image36.jpg [a101creditagreementa_image36.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image37.jpg [a101creditagreementa_image37.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image38.jpg [a101creditagreementa_image38.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image39.jpg [a101creditagreementa_image39.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image40.jpg [a101creditagreementa_image40.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image41.jpg [a101creditagreementa_image41.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image42.jpg [a101creditagreementa_image42.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image43.jpg [a101creditagreementa_image43.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image44.jpg [a101creditagreementa_image44.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image45.jpg [a101creditagreementa_image45.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image46.jpg [a101creditagreementa_image46.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image47.jpg [a101creditagreementa_image47.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image48.jpg [a101creditagreementa_image48.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image49.jpg [a101creditagreementa_image49.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image50.jpg [a101creditagreementa_image50.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image51.jpg [a101creditagreementa_image51.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image52.jpg [a101creditagreementa_image52.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image53.jpg [a101creditagreementa_image53.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image54.jpg [a101creditagreementa_image54.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image55.jpg [a101creditagreementa_image55.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image56.jpg [a101creditagreementa_image56.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image57.jpg [a101creditagreementa_image57.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image58.jpg [a101creditagreementa_image58.jpg]





--------------------------------------------------------------------------------







EXHIBIT B


Excluded Tractsa101creditagreementa_image59.jpg
[a101creditagreementa_image59.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image60.jpg [a101creditagreementa_image60.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image61.jpg [a101creditagreementa_image61.jpg]





--------------------------------------------------------------------------------





a101creditagreementa_image62.jpg [a101creditagreementa_image62.jpg]





--------------------------------------------------------------------------------







Schedule 8.14


Subsidiaries


Subsidiary
Jurisdiction
Owner(s)
% Ownership
U.S. Subsidiaries
AbiBow Recycling LLC
Delaware
Resolute Forest Products Inc.
100%
Abitibi Consolidated Sales LLC


Delaware
Resolute Forest Products Inc.
100%
Accurate Paper Fleet, LLC
Delaware
Accurate Paper Holdings, LLC
100%
Accurate Paper Holdings, LLC
Delaware
Atlas Tissue Holdings, Inc.
100%
Atlas Paper Management, LLC
Delaware
Atlas Paper Mills, LLC
100%
Atlas Paper Mills, LLC
Delaware
Atlas Tissue Holdings, Inc.
100%
Atlas Southeast Papers, Inc.
Delaware
Atlas Tissue Holdings, Inc.
100%
Atlas Tissue Holdings, Inc.
Delaware
Resolute FP Florida Inc.
100%
Augusta Newsprint Holding LLC
Delaware
Abitibi Consolidated Sales LLC


100%
Bowater Newsprint South LLC
Delaware
Resolute Forest Products Inc.
100%
Bowater Nuway Mid-States Inc.
Delaware
Resolute FP US Inc.
100%
Bowater South American Holdings Incorporated
Delaware
Resolute FP US Inc.
100%
Calhoun Newsprint Company
Delaware
Resolute FP US Inc.
100%






--------------------------------------------------------------------------------





Subsidiary
Jurisdiction
Owner(s)
% Ownership
Calhoun Note Holdings AT, LLC
Delaware
Calhoun Newsprint Company
100%
Calhoun Note Holdings TI, LLC
Delaware
Calhoun Newsprint Company
100%
Donohue Corp.
Delaware
Resolute Forest Products Inc.
100%
FD Powerco LLC
West Virginia
Fibrek Recycling U.S. Inc.
100%
Fibrek Recycling U.S. Inc.
Delaware
Fibrek U.S. Inc.
100%
Fibrek U.S. Inc.
Delaware
Resolute Forest Products Inc.
100%
GLPC Residual Management, LLC
Delaware
Fibrek Recycling U.S. Inc.
100%
Lake Superior Forest Products Inc.
Delaware
Resolute FP US Inc.
100%
Resolute FP Augusta LLC
Delaware
Abitibi Consolidated Sales LLC
52.5%
Augusta Newsprint Holding LLC
47.5%
Resolute FP Florida Inc.
Delaware
Resolute Growth US LLC
100%
Resolute FP US Inc.
Delaware
Resolute Forest Products Inc.
73% (100 shares)
Bowater Newsprint South LLC
27% (37 shares)
Resolute Growth US LLC
Delaware
Resolute Forest Products Inc.
100%
RFP Atlas Sales LLC
Delaware
Resolute Growth US LLC
100%
Canadian Subsidiaries
3284649 Nova Scotia Company
Nova Scotia
Resolute FP Canada Inc.
100%
9192-8515 Québec Inc.
Québec
Resolute FP Canada Inc.
93.18%






--------------------------------------------------------------------------------





Subsidiary
Jurisdiction
Owner(s)
% Ownership
9340939 Canada Inc.
Canada
Resolute Growth Canada Inc.
100%
9340963 Canada Inc.
Canada
Resolute Growth Canada Inc.
100%
AbitibiBowater Canada Inc.
Canada
Bowater Canadian Limited
100%
Bowater Canada Finance Corporation
Nova Scotia
Resolute FP US Inc.
100%
Bowater Canadian Holdings Incorporated
Nova Scotia
Resolute FP US Inc.
100%
Bowater Canadian Limited
Canada
Resolute FP US Inc.
100%
Bowater LaHave Corporation
Nova Scotia
Resolute FP Canada Inc.
100%
Donohue Malbaie Inc.
Québec
Resolute FP Canada Inc.
51%
Fibrek Canada L.P.
Quebec
Resolute Growth Canada Inc.
50%
9340963 Canada Inc.
50%
Fibrek General Partnership
Québec
Fibrek Canada ULC
90,472,699 Units
SFK Pulp Finco Inc.
1 Unit
Fibrek Canada ULC
Canada
Fibrek Canada L.P.
100%
Fibrek International Inc.
Canada
Fibrek General Partnership
100%
Produits Forestiers Mauricie S.E.C.
Québec
Resolute FP Canada Inc.
93.18%
9192-8515 Québec Inc.
0.01%
Resolute FP Canada Inc.
Canada
AbitibiBowater Canada Inc.
101,080,000 Voting Preferred Shares
100 Voting Shares
Resolute Forest Products Inc.
58,564,769 Non-voting Common Shares






--------------------------------------------------------------------------------





Subsidiary
Jurisdiction
Owner(s)
% Ownership
Resolute Growth Canada Inc.
Canada
Resolute Forest Products Inc.
0.01%
Resolute FP US Inc.
99.99%
RFPG Holding Inc.
Canada
Resolute Growth Canada Inc.
100%
RFPG L.P.
Quebec
Resolute Growth Canada Inc.
99.9%
RFPG Holding Inc.
0.1%
SFK Pulp Finco Inc.
Canada
Fibrek Canada ULC
100%
The International Bridge and Terminal Company
Canada-Special Act
Resolute FP Canada Inc.
100%
Other Foreign Subsidiaries
Abitibi-Consolidated Europe
Belgium
Resolute FP Canada Inc.
99.9%
Bowater Asia Pte. Ltd.
Singapore
Resolute FP US Inc.
100%
Bowater Korea Ltd.
Korea
Bowater LaHave Corporation
100%
Bowater S. America Ltda.
Brazil
Resolute FP US Inc.
99.9%
Bowater South American Holdings Incorporated
0.01%






--------------------------------------------------------------------------------







Schedule 10.01(iii)


Existing Liens


1.
Liens evidenced by the following UCC Financing Statements:



RESOLUTE FOREST PRODUCTS INC.


Delaware Secretary of State


No. 1
Debtor:            Resolute Forest Products Inc.
Secured Party:        Buckman Laboratories, Inc.
File No.:        2012 3860923     10/5/2012
Collateral:        Duplex hydra-cell feed skid


No. 2
Debtor:            Resolute Forest Products Inc.
Secured Party:        Buckman Laboratories, Inc.
File No.:        2012 3860998        10/5/2012
Collateral:        6,500 gal poly tank


No. 3
Debtor:            Bowater Incorporated
Secured Party:        Applied Industrial Technologies-Dixie, Inc.
File No.:        2014 0452581        2/4/2014
Collateral:
Consignee’s inventory, tools and equipment pursuant to that certain Consignment
Agreement and further described as Bearings, V-Belts, Chemicals (Loctite)
Couplings, Roller Chains, Power Transmissions, Safety Products, Seals, Packing,
O-Rings, Fluid Power, General Industrial Supplies, Hose Products Lubricants,
Janitorial Supplies Coupling Parts, Neumatic Connectors, Hydraulic Cylinders,
Specialty Tapes.

●Amendment filed 4/22/2015 to change Debtor name to    
Resolute Forest Products
●Amendment filed 10/8/2015 to add Debtor: Resolute FP US Inc.
●Amendment filed 108/2015 to restate collateral
No. 4
Debtor:            Resolute Forest Products Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2205093        5/22/2015
Collateral:        Accounts; Deposit Accounts; Inventory; General Intangibles;
                Contracts; Proceeds.













--------------------------------------------------------------------------------







RESOLUTE FP US INC.


Delaware Secretary of State


No. 1
Debtor:            Resolute FP US Inc.
Secured Party:        NMHG Financial Services, Inc.
File No.:        2013 2382829        6/21/2013
Collateral:        Leased equipment


No. 2
Debtor:            Bowater Incorporated
Secured Party:        Applied Industrial Technologies-Dixie, Inc.
File No.:        2014 0452581        2/4/2014
Collateral:
Consignee’s inventory, tools and equipment pursuant to that certain Consignment
Agreement and further described as Bearings, V-Belts, Chemicals (Loctite)
Couplings, Roller Chains, Power Transmissions, Safety Products, Seals, Packing,
O-Rings, Fluid Power, General Industrial Supplies, Hose Products Lubricants,
Janitorial Supplies Coupling Parts, Neumatic Connectors, Hydraulic Cylinders,
Specialty Tapes.

●Amendment filed 4/22/2015 to change Debtor name to    
Resolute Forest Products
●Amendment filed 10/8/2015 to add Debtor: Resolute FP US Inc.
●Amendment filed 108/2015 to restate collateral


No. 3
Debtor:            Resolute FP US Inc.
Secured Party:        Thompson Tractor Co., Inc.
File No.:        2014 1280544        4/1/2014
Collateral:        Caterpillar and Proceeds


No. 4
Debtor:            Resolute FP US Inc.
Secured Party:        Citibank,N.A., its Branches, Subsidiaries and Affiliates
File No.:        2014 2623924        7/2/2014
Collateral:
All right, title and interest of Resolute FP US Inc. (“Supplier”) in and to all
accounts and other forms of obligations (“Accounts Receivable”) owing to
Supplier by Kimberly-Clark Corporation and its subsidiaries and affiliates
(“Account Debtor”) whether now existing or hereafter created, arising out of
Supplier’s sale and delivery of goods and services to Account Debtor, to the
extent

such Accounts Receivable are purchased by Secured Party under
that certain Supplier Agreement between Secured Party and
Supplier, as such agreement may be amended, supplemented or
modified from time to time, and all collections thereon and
proceeds thereof.





--------------------------------------------------------------------------------







No. 5
Debtor:            Resolute FP US Inc.
Secured Party:        Citibank,N.A., its Branches, Subsidiaries and Affiliates
File No.:        2014 5194931        12/22/2014
Collateral:
All right, title and interest of Resolute FP US Inc. (“Supplier”) in and to all
accounts and other forms of obligations (“Accounts Receivable”) owing to
Supplier by The Procter & Gamble Company and its subsidiaries and affiliates
(“Account Debtor”) whether now existing or hereafter created, arising out of
Supplier’s sale and delivery of goods and services to Account Debtor, to the
extent such Accounts Receivable are purchased by Secured Party under that
certain Supplier Agreement between Secured Party and

Supplier, as such agreement may be amended, supplemented or
modified from time to time, and all collections thereon and
proceeds thereof.


No. 6
Debtor:            Resolute FP US Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2205218         5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds



No. 7
Debtor:            Resolute FP US Inc.
Secured Party:        Thompson Tractor Co., Inc.
File No.:        2015 5330245            11/12/2015
Collateral:
Caterpillar, D8T, SN: KPZ03931; Proceeds.



No. 8
Debtor:            Resolute FP US Inc.
Secured Party:        Thompson Tractor Co., Inc.
File No.:        2016 2833927            5/11/2016
Collateral:
Caterpillar, 980M, SN: KRS00348. Proceeds.



No. 9
Debtor:            Resolute FP US Inc.
Secured Party:        Air Liquide Industrial U.S. LP
File No.:        2016 4317929            7/18/2016
Collateral:
Oxygen Supply System, includes, Vacuum Pump Skid; Main Valve Skid; Air Blower;
Oxygen Compressor; Cooling Tower with Pumps; Electric Transformer and
Switchgear; Metering Equipment; Oxygen Storage and Vaporization Analysers; Steam
Vaporizer; related Controls, Piping, Valves & other Appurtenances; tools and
spare parts.










--------------------------------------------------------------------------------







FIBREK RECYCLING U.S. INC.


Delaware Department of State


No. 1
Debtor:            Fibrek Recycling U.S. Inc.
Secured Party:        NMHG Financial Services, Inc.
File No.:        2011 0055312        1/6/2011
Collateral:        All of the equipment now or hereafter leased by Lessor to
Lessee; and all accessions, additions, replacements, and
substitutions thereto and therefore; and all proceeds
including insurance proceeds thereof.
●Continuation filed 8/11/2015 by NMHG Financial Services, Inc.    


No. 2
Debtor:            Fibrek Recycling U.S. Inc.
Secured Party:        Hewlett-Packard Financial Services Company
File No.:        2011 1496531        4/21/2011
Collateral:        All equipment and software now or hereafter acquired,
which Secured Party has leased to or financed for Debtor
●Continuation filed 2/21/2016 by Hewlett-Packard Financial Services Company


No. 3
Debtor:            Fibrek Recycling U.S. Inc.
Secured Party:        Andritz Inc.
File No.:        2014 2831931        7/16/2014
Collateral:        Specific equipment – Screen Baskets (sale on approval)


No. 4
Debtor:            Fibrek Recycling U.S. Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2204807        5/22/2015
Collateral:        Accounts; Inventory; General Intangibles; Contracts.        


ABITIBIBOWATER INC.


Delaware Secretary of State


LAPSED.


Debtor:            AbitibiBowater Inc.
Secured Party:        Buckman Laboratories, Inc.
File No.:        2010 1386493        4/21/2010
Collateral:        Buckman owned equipment maintained at Debtor’s
facility at 17589 Plant Road Coosa Pines, AL





--------------------------------------------------------------------------------







ABIBOW US INC.


Delaware Secretary of State


No. 1
Debtor:            Bowater Incorporated
Secured Party:        Winthrop Resources Corporation
File No.:        3093493 8        4/2/2003
Collateral:        Leased equipment


●Continuation filed 12/10/2007 by Winthrop Resources Corporation
●Amendment filed 1/10/2011 to change Debtor name to    
AbiBow US Inc.
●Continuation filed 2/11/213 by Winthrop Resources Corporation


No. 2 - LAPSED
Debtor:            Bowater Incorporated
Secured Party:        CSI Leasing, Inc.
File No.:        2010 1230261        4/9/2010
Collateral:        Leased equipment, software and personal property


●Amendment filed 4/22/2010 to change Debtor address
●Amendment filed 12/20/2010 to change Debtor name to    
AbiBow US Inc.


No. 3 - LAPSED
Debtor:            AbiBow US Inc.
Secured Party:        Winthrop Resources Corporation
File No.:        2011 0254170        1/24/2011
Collateral:        Leased equipment


No. 4 - LAPSED
Debtor:            AbiBow US Inc.
Secured Party:        Andritz Inc.
File No.:        2011 0873789        3/9/2011
Collateral:        Goods consisting of refiner plates and associates parts
delivered by Secured Party to the Debtor as a “sale on approval”.


No. 5 - LAPSED
Debtor:            AbiBow US Inc.
Secured Party:        Andritz Inc.
File No.:        2011 1173296        3/30/2011
Collateral:        Goods consisting of refiner plates and associates parts
delivered by Secured Party to the Debtor as a “sale on approval”.









--------------------------------------------------------------------------------







No. 6 - LAPSED
Debtor:            AbiBow US Inc.
Secured Party:        AstenJohnson, Inc.
File No.:        2011 2053547        5/31/2011
Collateral:        Consigned goods


AUGUSTA NEWSPRINT COMPANY


Georgia, Superior Court Clerk Central Index


No. 1
Debtor:            Augusta Newsprint Company
Secured Party:        Hagermeyer North America, Inc.
File No.:        121-2010-000374    3/11/2010
Richmond County
Collateral:        Consigned goods
●Continuation filed 1/7/2015


No. 2
Debtor:            Augusta Newsprint Company
Secured Party:        Thompson Tractor Co., Inc.
File No.:        006-2016-000166    5/19/2016
Banks County
            
ABITIBI CONSOLIDATED SALES LLC


Delaware Secretary of State


No. 1
Debtor:            Abitibi Consolidated Sales LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2203791        5/22/2015
Collateral:        Accounts; Deposit Accounts; Inventory; General Intangibles;
                Contracts; Proceeds.




ACCURATE PAPER FLEET, LLC


Delaware Secretary of State


No. 1
Debtor:            Accurate Paper Fleet, LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0071611        1/5/2016
Collateral:        Accounts; Deposit Accounts; Inventory; General Intangibles;
                Contracts; Proceeds.







--------------------------------------------------------------------------------







ACCURATE PAPER HOLDINGS, LLC


Delaware Secretary of State


No. 1
Debtor:            Accurate Paper Holdings, LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0071751        1/5/2016
Collateral:        Accounts; Deposit Accounts; Inventory; General Intangibles;
                Contracts; Proceeds.


ATLAS PAPER MANAGEMENT, LLC


Delaware Secretary of State


No. 1
Debtor:            Atlas Paper Management, LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0071793        1/5/2016
Collateral:        Accounts; Deposit Accounts; Inventory; General Intangibles;
                Contracts; Proceeds.


ATLAS PAPER MILLS, LLC


Delaware Secretary of State


No. 1 - LAPSED
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Wells Fargo Bank, N.A.
File No.:        2011 0499361        2/10/2011
Collateral:        1 – Crown Work Assist Vehicle WAV50-118 S/N: 9A173792


No. 2
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Toyota Motor Credit Corporation and Nationwide Lift Trucks
Inc.
File No.:        2012 2421586        6/22/2012
Collateral:
1 – New 2012 Toyota Industrial Forklift Model 7FGCU35 Serial NO. 7FGCU45-72145

No. 3
Debtor:            Toyota Motor Credit Corporation and Atlas Paper Mills, LLC
Secured Party:        Toyota Motor Credit Corp.
File No.:        2012 3294024        8/24/2012
Collateral:
2 – New 2012 Toyota Industrial Forklift Model 8FGCU25; Serial No. 8FGCU25-38410
NLT 22156 and Serial No. 8FGCU25-40383 NLT 22481






--------------------------------------------------------------------------------







●Amendment filed 8/27/2012 to delete Debtor Toyota Motor Credit Corporation
No. 4
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Wells Fargo Bank, N.A.
File No.:        2012 3371608        8/30/2012
Collateral:
1 – Crown WAV50-118 Work Assist Vehicle S/N: 9A186472



No. 5
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Wells Fargo Bank, N.A.
File No.:        2013 1193441        3/28/2013
Collateral:
2 – New 2013 Crown RC5545-40 Forklifts S/N 1A397980, 1A397979, 1A397979 with
Batteries and chargers.



No. 6
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Toyota Motor Credit Corporation and Nationwide Lift Trucks
Inc.
File No.:        2013 1858951    5/15/2013
Collateral:
2 – New 2013 Toyota Industrial Forklift Truck Model 8FGCU15; Serial No.
8FGCUSU20-20111 NLT 23413 and Serial No. 8FGCSU20-20113 NLT 23414

3 – New 2013 Toyota Industrial Forklifts Truck Model 8FGCU15; Serial No.
8FGCSU20-20114 NLT 23415; Serial No. 8FGCSU20-20115 NLT 23416; Serial No.
8FGCSU20-20117 NLT 23417


No. 7
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Toyota Motor Credit Corporation and Nationwide Lift Trucks
Inc.
File No.:        2013 2479039        6/27/2013
Collateral:
1 – New 2013 Toyota Industrial Forklift Trust Model 8FGU15 Serial No.
8FGCSU20-20067



No. 8
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Wells Fargo Bank, N.A.
File No.:        2014 0271163        1/22/2014
Collateral:
1 – Used Toyota Forklift 8FGCU25 sn 15818



No.9
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Wells Fargo Bank, N.A.
File No.:        2014 0695858        2/24/2014
Collateral:
1 – Used 2010 Toyota 8FGU25 Forklift S/N 21883.



No. 10





--------------------------------------------------------------------------------









Debtor:            Atlas Paper Mills, LLC
Secured Party:        Wells Fargo Bank, N.A.
File No.:        2014 3764180        9/19/2014
Collateral:
1 – Refurbished 2005 Yale NR040AEN24TEO95 Reconditioned Reach Trust S/N
C815N01666Y





No. 11
Debtor:            Atlas Paper Mills, LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0071843        1/5/2016
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



ATLAS SOUTHEAST PAPERS, INC.


Delaware Secretary of State


No. 1
Debtor:            Atlas Southeast Papers, Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0071876        1/5/2016
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts;
Proceeds.    



ATLAS TISSUE HOLDINGS, INC.


Delaware Secretary of State


No. 1
Debtor:            Atlas Tissue Holdings, Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0071934        1/5/2016
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



AUGUSTA NEWSPRINT HOLDING LLC


Delaware Secretary of State


No. 1
Debtor:            Augusta Newsprint Holding LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2204351        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.








--------------------------------------------------------------------------------







BOWATER NEWSPRINT SOUTH LLC


Delaware Secretary of State


No. 1
Debtor:            Bowater Newsprint South LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2204468        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



BOWATER NUWAY MID-STATES INC.


Delaware Secretary of State


No. 1
Debtor:            Bowater Nuway Mid-States Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2204526        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



CALHOUN NEWSPRINT COMPANY


Delaware Secretary of State


No. 1
Debtor:            Calhoun Newsprint Company
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2204559        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



DONOHUE CORP.


Delaware Secretary of State


No. 1
Debtor:            Donohue Corp.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2204609        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.

FD POWERCO LLC





--------------------------------------------------------------------------------











West Virginia Secretary of State


No. 1
Debtor:            FD PowerCo LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015E052800001    5/28/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



FIBREK U.S. INC.


Delaware Secretary of State


No. 1
Debtor:            Fibrek U.S. Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2204880        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



GLPC RESIDUAL MANAGEMENT, LLC


Delaware Secretary of State


No. 1
Debtor:            GLPC Residual Management, LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2205044        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



RESOLUTE FP AUGUSTA LLC


Delaware Secretary of State


No. 1
Debtor:            Resolute FP Augusta LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2015 2205135        5/22/2015
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



RESOLUTE FP FLORIDA INC.


Delaware Secretary of State







--------------------------------------------------------------------------------







No. 1
Debtor:            Resolute FP Florida Inc.
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0071967        1/5/2016
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.

RESOLUTE GROWTH US LLC


Delaware Secretary of State


No. 1
Debtor:            Resolute Growth US LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 0072064        1/5/2016
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.



RFP ATLAS SALES LLC


Delaware Secretary of State


No. 1
Debtor:            RFP Atlas Sales LLC
Secured Party:        Bank of America, N.A., as Collateral Agent
File No.:        2016 2330858        4/20/2016    
Collateral:
Accounts; Deposit Accounts; Inventory; General Intangibles; Contracts; Proceeds.







2.
Liens arising in connection with that certain Lease Agreement, made as of June
1, 2008 between K&K WHSE, L.L.C., as lessor, and Fibrek Recycling U.S., Inc.
(f/k/a SFK Pulp Recycling U.S., Inc.), as lessee.












--------------------------------------------------------------------------------


85







3.
Liens evidenced by the following Registrations:



Register of Personal and Movable Real Rights
(Certification date: August 26, 2016 at 3:00 p.m.)
Resolute FP Canada Inc.
PF Resolu Canada Inc.
HYPOTHECS





--------------------------------------------------------------------------------

86





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
A)    
Conventional hypothec without delivery
April 1, 2008
at 9:00 a.m.
08-0169543-0002
Secured Party:
Canadian Imperial Bank of Commerce
Grantor:
Abitibi-Consolidated Company of Canada
Compagnie Abitibi-Consolidated du Canada
Purchaser:
PF Résolu Canada Inc.
Resolute FP Canada Inc.
[Abibow Canada Inc.]
Charged property: 1. Collateral Account in CDN Dollars number 00-06211, transit
00001 and in US Dollars number 03-15419, transit 0001 in the name of Secured
Party opened with the Secured Party and any other account which may in the
future be opened with the Secured Party (either in the name of the Secured Party
or in the name of Abitibi-Consolidated Company of Canada or a successor thereof)
to replace any such account(a "replacement account") or to replace a replacement
account (each of the foregoing accounts being a "Collateral Account");
2. All present and future Deposits; and
3. All interest payable in respect of Deposits.
"Deposits" means any and all present and future sums of money credited to or
otherwise recorded in the Collateral Accounts and includes any present and
future credit balance in any of such accounts but excludes, for greater
certainty, any sums which are withdrawn from Collateral Accounts or proceeds of
such withdrawals.
Amount: $60,000,000 with interest at a rate of 20% per annum.
Expiry date: March 31, 2018
Comments:
Preservation of a hypothec registered on December 20, 2010 under number
10-0891406-0001 by Abibow Canada Inc.
Voluntary reduction registered on January 21, 2011 under number 11-0038943-0001
of the amount of the hypothec to $60,000,000.
Change of name registered on September 15, 2015 under number 15-0895635-0001
from Abibow Canada Inc. to PF Résolu Canada Inc. and Resolute FP Canada Inc.






--------------------------------------------------------------------------------

87





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
B)    
Conventional hypothec without delivery
December 14, 2010
at 9:00 a.m.
10-0875435-0001
Secured Party:
Canadian Imperial Bank of Commerce
Grantor:
PF Résolu Canada Inc. Resolute FP Canada Inc.
[AbiBow Canada Inc.]
Charged property: Collateral Accounts in Cdn Dollars number 00-06211, transit
00001 and in US Dollars number 03-15419, transit 00001 in the name of the
Secured Party (the “Agent”) opened with the Agent and any other collateral
account which in the future may be opened with the Agent (either in the name of
the Agent, of ACI (as successor to ACCC or otherwise) or a successor thereof);
b) All present and future Deposits; and
c) All interest payable in respect of Deposits.
DEFINITIONS
“ACCC" means Abitibi-Consolidated Company of Canada;
"ACI" means ABITIBI-CONSOLIDATED INC.;
"Collateral Account" means any account (and any replacement account) opened with
the Agent in accordance with Article 8 of the Facility Agreement;
"Deposits" means any and all present and future sums of money credited to or
otherwise recorded in the Collateral Accounts and includes any present and
future credit balance in any of such accounts but excludes, for greater
certainty, any sums which are withdrawn from Collateral Accounts or proceeds of
such withdrawals;
"Facility Agreement" means the facility agreement dated as of April 1, 2008 (as
amended, supplemented, restated or otherwise modified from
time to time) entered into between ACCC, acting as borrower and the Agent, as
Lender and as Agent.
Amount: $60,000,000 with interest at a rate of 20% per annum.
Expiry date: December 14, 2020
Comments:
Change of name registered on September 15, 2015 under number 15-0895635-0001
from Abibow Canada Inc. to PF Résolu Canada Inc. and Resolute FP Canada Inc.






--------------------------------------------------------------------------------

88





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
C)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
[Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a) All Claims;
b) All cash and Deposit Accounts and all monies deposited therein;
c) All Inventory;
d) All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e) To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(i)    all Documents of Title;
(ii)    all incorporeal movable property (excluding Intellectual Property);
(iii)    all Contracts; and
(iv)    all Instruments;
f)    Each promissory note evidencing Indebtedness that evidences, governs or
arises out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(i)    promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(ii)    promissory notes in a principal amount of less than US$20,000,000, so
long as the aggregate principal amount of promissory notes not so pledged under
the exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
g)    To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
h)    All Books and Record pertaining to the foregoing;








--------------------------------------------------------------------------------

89





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
i)    All fruits and revenues emanating from the Collateral (the “Proceeds”);
and
j)    Any and all Collateral which is acquired, transformed or manufactured
after the date of the Deed shall be charged:
(i)    whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(ii)    whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(iii)    in the case of any of the Pledged Debt Securities, whether or not they
have been issued pursuant to the purchase, redemption, conversion or
cancellation or any other transformation of such charged Pledged Debt
Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.








--------------------------------------------------------------------------------

90





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
D)    
Conventional hypothec without delivery
December 15, 2015
at 12:03 p.m.
15-1215052-0001
Secured Party:
3284649 Nova Scotia Company
Grantor:
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Charged Property: All of the Grantor’s present and future right, title and
interest in, to and under the Charged Property.
“Charged Property” means the LP Promise to Pay and any and all proceeds in any
form derived directly or indirectly from any dealing therewith.
“LP Promise to Pay” means the Secured Party’s promise in Section 5.1 of the
Purchase and Forward Repurchase Agreement to pay Cdn$600,000,000 to the Grantor
on December 11, 2018 (as such date may be extgended in accordance with the terms
of the Purchase and Forward Repurchase Agreement), together with interest
thereon at the rate of 6.7% per annum, all upon and subject to the terms and
contitions set out in the Purchase and Forward Repurchase Agreement”;
“Purchase and Forward Repurchase Agreement” means the purchase and forward
repurchase agreement (as amended, restated, supplemented, replaced, extended or
otherwise modified from time to time) entered into on December 11, 2015 between
the Grantor, RFPG L.P. and the Secured Party.
Amount: $600,000,000
Expiry date: December 15, 2025






--------------------------------------------------------------------------------

91





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
E)    
Conventional hypothec without delivery
December 14, 2015
at 12:00 p.m.
15-1210108-0001
Secured Party:
RFPG L.P.
PFRC s.e.c.
Grantor:
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Charged Property: All of the Grantor’s present and future right, title and
interest in, to and under the Charged Property.
“Charged Property” means the Purchase and Forward Repurchase Agreement
(including the LP Promise to Pay) and any and all proceeds in any form derived
directly or indirectly from any dealing therewith.
“LP Promise to Pay” means the Secured Party’s promise in Section 5.1 of the
Purchase and Forward Repurchase Agreement to pay Cdn$600,000,000 to the Grantor
on December 11, 2018 (as such date may be extgended in accordance with the terms
of the Purchase and Forward Repurchase Agreement), together with interest
thereon at the rate of 6.7% per annum, all upon and subject to the terms and
contitions set out in the Purchase and Forward Repurchase Agreement”;
“Purchase and Forward Repurchase Agreement” means the purchase and forward
repurchase agreement (as amended, restated, supplemented, replaced, extended or
otherwise modified from time to time) entered into on December 11, 2015 between
the Grantor, the Secured Party and 3284649 Nova Scotia Company (the “Newco
RFPC”).
Amount: $600,000,000
Expiry date: December 15, 2025






--------------------------------------------------------------------------------

92





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
F)    
Conventional hypothec without delivery
September 30, 2015
at 10:26 a.m.
15-0953360-0001
Secured Party:
Canadian Imperial Bank of Commerce
Grantor:
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Charged property: The following property:
a) Collateral Accounts in Cdn Dollars number 00-06211, transit 00001 and in US
Dollars number 03-15419, transit 00001 in the name of the Agent opened with the
Depositary Bank and any other Collateral Account which in the future may be
opened with the Depositary Bank (either in the name of the Agent or in the name
of Resolute FP Canada or a successor thereof);
 b) all present and future Deposits; and
 c) all interest payable in respect of Deposits.
 DEFINITIONS
 "Agent" means Canadian Imperial Bank of Commerce, as agent for the Lenders.
 "Collateral Account" means any account (and any replacement account) opened
with the Depositary Bank in accordance with Article 8 of the Facility Agreement;
 "Depositary Bank" means Canadian Imperial Bank of Commerce;
 "Deposits" means any and all present and future sums of money credited to or
otherwise recorded in the Collateral Accounts and includes any present and
future credit balance in any of such accounts but excludes, for greater
certainty, any sums which are withdrawn from Collateral Accounts or proceeds of
such withdrawals;
"Facility Agreement" means the amended and restated facility agreement dated as
of September 21, 2015 among Resolute FP Canada and Resolute Growth Canada Inc.,
acting as borrowers, and Canadian Imperial Bank of Commerce, acting as Lender
and as Agent(as amended, supplemented, restated or otherwise modified from time
to time);
 "Lenders" means Canadian Imperial Bank of Commerce as initial Lender under the
Facility Agreement and any other financial institution that becomes a Lender
thereunder;
 "Resolute FP Canada" means Resolute FP Canada Inc.
Amount: $120,000,000 with interest at the rate of 20% per annum.
Expiry date: September 30, 2025








--------------------------------------------------------------------------------

93





OTHER REGISTRATIONS
 
Nature of right
Date and
Registration N°
Parties
Information
1.    
Assignment of a universality of claims
April 6, 1998
at 2:15 p.m.
98-0038040-0001
Assignors:
Macro Trust
The Canada Trust Company, as trustee
[Abitibi-Consolidated Inc.]
[Abitibi Consolidated Sales Corporation]
Assignee:
Abitibi-Consolidated Inc.
Abitibi Consolidated Sales Corporation
[Macro Trust]
Property: The universality of all present and future Eligible Receivables, as
defined in, and as such eligible receivables may be identified and paid from
time to time in accordance with, the receivables purchase Agreement dated as of
March 31, 1998 entered into between Abitibi-Consolidated Inc. and Canadian
Imperial Bank of Commerce, in its capacity as administrative agent of Macro
Trust, including all present and future claims and rights of action associated
therewith and all accessories thereto.
Date of the agreement: March 31, 1998
Expiry date: -
Comments:
Assignment of a universality of claims registered on October 26, 2005 under
number 05-0610147-0002 by Macro Trust and The Canada Trust Company, as trustee
in favour of Abitibi Consolidated Sales Corporation.
Assignment of a universality of claims registered on October 26, 2005 under
number 05-0610147-0001 by Macro Trust and The Canada Trust Company, as trustee
in favour of Abitibi Consolidated Inc.






--------------------------------------------------------------------------------

94





 
Nature of right
Date and
Registration N°
Parties
Information
2.    
Rights of ownership of the Lessor (Leasing agreement)
(Global registration)
October 28, 1999
at 9:00 a.m.
99-0179420-0002
Lessor:
PHH Vehicle Management Services Inc.
Lessees:
Resolute FP Canada Inc./
PF Résolution Canada Inc.
[Abibow Canada Inc.]
[Abitibi-Consolidated Inc.]
Abitibi Consolidated
Produits Forestiers Saguenay Inc.
Assignee:
Element Fleet Lease Receivables L.P. represented by FLR GP 1 Inc.
[Fleet Leasing Receivables Trust]
[BNY Trust Company of Canada, as
Issuer Trustee]
[PHH Fleet Lease Receivables L.P.]
[FLR LP Inc.]


Property: All present and future motor vehicles, automotive equipment and
materials-handling equipment leased from time to time by the Lessor to the
Lessee, together with all present and future attachments, accessions,
appurtenances, accessories and replacement parts, and all proceeds of or
relating to any of the foregoing.
Date of the agreement: November 16, 1993
Expiry date: September 15, 2024
Comments:
Assignments of rights by PHH Vehicle Management Services Inc. in favour of FLR
LP Inc. (Rectifications and modifications to correct the equipment.)
Assignments of rights by FLR LP Inc. in favour of PHH Fleet Lease Receivables
L.P. (Rectifications to correct the equipment.)
Assignments of rights by PHH Fleet Lease Receivables L.P. in favour of Fleet
Leasing Receivables Trust and BNY Trust Company of Canada, Issuer Trustee.
(Rectifications to correct the equipment.) and Re-Assignments of rights by Fleet
Leasing Receivables Trust and BNY Trust Company of Canada in favour of PHH Fleet
Lease Receivables L.P.
Re-Assignments of rights by PHH Fleet Lease Receivables L.P. in favour of PHH
Vehicle Management Services Inc.
Assignments of rights by Safe Trust and The Canada Trust Company, as trustee in
favour of PHH Vehicle Management Services Inc./PHH Services de Gestion de
Véhicules Inc.
Assignments of rights by Leaf Trust and Computershare Trust Company of Canada,
as trustee in favour of Safe Trust and The Canada Trust Company, as trustee.
Assignments of rights by PHH Vehicle Management Services Inc./PHH Services de
Gestion de Véhicules Inc. in favour of PHH Vehicle Management Services Inc./PHH
Services de Gestion de Véhicules Inc.
Assignment of rights by FLR LP Inc. in favour of PHH Fleet Lease Receivables
L.P. (Modifications to add specific equipment).








--------------------------------------------------------------------------------

95





 
Nature of right
Date and
Registration N°
Parties
Information
 
 
 
 
Assignments of rights by PHH Fleet Lease Receivables L.P. in favour of Fleet
Leasing Receivables Trust and BNY Trust Company of Canada, Issuer Trustee.
Modification registered on August 4, 2004 under number 04-0456270-0001 to add
Produits Forestiers Saguenay Inc. as Lessee.
Renewal registered on October 14, 2009 under number 09-0636700-0008.
Change of name registered on August 10, 2011 under number 11-0609868-0001 from
Abitibi Consolidated Inc. to Abibow Canada Inc.
Change of name registered on August 8, 2012 under number 12-0645584-0001 from
Abibow Canada Inc. to Resolute FP Canada Inc./PF Résolution Canada Inc.
Renewal registered on September 15, 2014 under number 14-0855431-0004.
Re-assignment of rights registered on December 23, 2014 under number
14-1189455-0001 from Fleet Leasing Receivables Trust and BNY Trust Company of
Canada, as Issuer Trustee, in favour of Element Fleet Lease Receivables L.P.
represented by FLR GP 1 Inc.








--------------------------------------------------------------------------------

96





 
Nature of right
Date and
Registration N°
Parties
Information
3.    
Rights of ownership of the Lessor (Leasing agreement)
(Global registration)
June 21, 2000
at 1:50 p.m.
00-0171311-0001F
Lessor:
PHH Vehicle Management Services Inc.
PHH Services de Gestion de Véhicules Inc.
Lessees:
Resolute FP Canada Inc./
PF Résolution Canada Inc.
[Abibow Canada Inc.]
[Abitibi-Consolidated Inc.]
Abitibi consolidated
Produits Forestiers Saguenay Inc.
Cascades Inc.
Assignee:
Fleet Leasing Receivables Trust
BNY Trust Company of Canada, as
Issuer Trustee
[PHH Fleet Lease Receivables L.P.]
[FLR LP Inc.]


Property: All present and future motor vehicles, automotive equipment and
materials-handling equipment leased from time to time by the Lessor to the
Lessee, together with all present and future attachments, accessions,
appurtenances, accessories and replacement parts, and all proceeds of or
relating to any of the foregoing.
Date of the agreement: July 1st, 1999
Expiry date: May 12, 2020
Comments:
Assignments of rights by PHH Vehicle Management Services Inc. in favour of Leaf
Trust and TD Trust Company, as Trustee. (Rectifications to correct the
equipment.)
Assignments of rights by PHH Vehicle Management Services Inc. in favour of Leaf
Trust and The Canada trust Company, as Trustee. (Rectifications to correct the
equipment or address.)
Modification registered on May 1, 2002 under number 02-0175503-0001 of one
vehicule.
Modification registered on September 5, 2003 under number 03-0465017-0009 of the
address of the Lessor.
Modification registered on August 4, 2004 under number 04-0456270-0002 to
include subsidiaries and/or affiliates.
Assignments of rights by PHH Vehicle Management Services Inc. in favour of Leaf
Trust and Computershare Trust Company of Canada, as Trustee.
Assignments of rights by Leaf Trust and Computershare Trust Company of Canada,
as its Trustee in favour of Safe Trust and The Canada Trust Company, as its
trustee. (Assignment by Safe Trust and The Canada Trust Company, as its trustee
in favour of PHH Vehicle Management Services Inc./PHH Services de Gestion de
Véhicules Inc.
Renewal registered on May 14, 2010 under number 10-0305893-0009.
Change of name registered on August 10, 2011 under number 11-0609868-0001 from
Abitibi Consolidated Inc. to Abibow Canada Inc.
Change of name registered on August 8, 2012 under number 12-0645584-0001 from
Abibow Canada Inc. to Resolute FP Canada Inc./PF Résolution Canada Inc.






--------------------------------------------------------------------------------

97





 
Nature of right
Date and
Registration N°
Parties
Information
4.    
Rights of ownership of the Lessor (Leasing agreement)
September 20, 2004
at 11:41 a.m.
04-0546699-0012
Lessor:
GE Vehicle and Equipment Leasing
Lessee:
Bowater Canadain Forest Products Inc.
Bowater Produits Forestiers du Canada Inc.
Property: Specific vehicle (Chevrolet Silverado 25, 2005) with all attachments,
accessories additions, alterations and replacement parts together with all cash
and non-cash proceeds.
Date of the agreement: -
Expiry date: September 20, 2018
Comments: 
Renewal registered on August 20, 2009 under number 09-0514254-0001.
5.    
Rights of ownership of the Lessor (Leasing agreement)
February 22, 2005
at 2:47 p.m.
05-0093167-0014
Lessor:
GE Vehicle and Equipment Leasing
Lessee:
Bowater Canadain Forest Products Inc.
Bowater Produits Forestiers du Canada Inc.
Property: Specific vehicle (Chevrolet Silverado 25, 2005) with all attachments,
accessories additions, alterations and replacement parts together with all cash
and non-cash proceeds.
Date of the agreement: -
Expiry date: February 22, 2018
Comments: 
Renewal registered on August 20, 2009 under number 09-0514301-0001.
6.    
Reservation of ownership (instalment sale)
(Global registration)
September 22, 2006
at 11:07 a.m.
06-0551209-0001
Vendor:
Samuel Manu-Tech Inc.
Purchaser:
Abitibi-Consolidated Inc.
Property: Specific equipment.
Date of the agreement: September 7, 2006
Expiry date: September 21, 2016






--------------------------------------------------------------------------------

98





 
Nature of right
Date and
Registration N°
Parties
Information
7.    
Assignment of a universality of claims
October 27, 2006
at 2:06 p.m.
06-0626682-0002
Assignor:
Bowater Produits Forestiers du Canada Inc.
Bowater Canadian Forest Products Inc.
Assignee:
Export Development Canada
Property: All the present and future claims, accounts and other intangibles
representing the refund of all cash deposits together with all accrued interest
on such deposits to which the United States Customs and Border Protection has
determined the debtor is entitled under the Softwood Lumber Agreement entered
into between the Government of Canada and the Government of the United States,
including, without limitation:
- the refund of all deposits covered by the “Antidumping Duty Order regarding
Certain Softwood Lumber from Canada”, 67 Fed. Reg.36,068 (May 22, 2002) as
amended; and
- the refund of all deposits covered by the “Countervailing Duty Order regarding
Certain Softwood Lumber from Canada”, 67 Fed. Reg.36,070 (May 22, 2002) as
amended.
Date of the agreement: September 19, 2006
Expiry date: -
8.    
Rights resulting from a lease
January 25, 2007
at 9:00 a.m.
07-0038692-0001
Lessor:
Gemofor Inc.
Lessee:
Bowater Produits Forestiers du Canada Inc.
Property: Specific equipment.
Date of the agreement: March 27, 2003
Expiry date: January 24, 2017
9.    
Reservation of ownership (instalment sale)
(Global registration)
March 30, 2007
at 10:47 a.m.
07-0164522-0001
Vendor:
Samuel Manu-Tech Inc.
Purchaser:
Abitibi-Consolidated Inc.
Property: Specific equipment.
Date of the agreement: March 21, 2007
Expiry date: March 30, 2017
10.    
Rights of ownership of the Lessor (Leasing agreement)
June 5, 2007
at 9:00 a.m.
07-0313503-0001
Lessor:
Les Services Financiers Caterpillar Limitee
Lessees:
Abitibi-Consolidated Inc.
Compagnie Abitibi-Consolidated du Canada
Abibow Canada Inc.
Property: Specific equipment (one new 2007 Kalmr lift truck).
Date of the agreement: May 27, 2007
Expiry date: May 27, 2017
Comments:
Modification registered on April 11, 2011 under number 11-0244247-0003 to add
Abibow Canada Inc. as Lessee and change the Lessor’s address.






--------------------------------------------------------------------------------

99





 
Nature of right
Date and
Registration N°
Parties
Information
11.    
Reservation of ownership (instalment sale)


November 28, 2007
at 9:00 a.m.
07-0682055-0001
Vendor:
Rotobec Inc.
Purchasers:
Abitibi-Consolidated Inc.
Strongco Inc.
Property: Specific equipment.
Date of the agreement: November 14, 2007
Expiry date: November 20, 2017
12.    
Reservation of ownership (instalment sale)
(Global registration)
January 13, 2009
at 11:22 a.m.
09-0015195-0004
Vendor:
Asten Johnson, Inc.
Purchaser:
Bowater Canadian Forest Products Inc.
Property: The universality of consumable inventories of stock paper machine
clothing, in the form of forming fabrics, press fabrics, dryer fabrics and
specialty fabrics, furnished from time to time by the Vendor to the Purchaser,
and all proceeds thereof, derived directly and indirectly from any dealing with
the property.
Date of the agreement: -
Expiry date: January 13, 2019
13.    
Rights resulting from a lease
January 15, 2009
at 10:25 a.m.
09-0020184-0001
Lessor:
Vallée Inc.
Lessee:
Abitibi-Consolidated Inc.
Property: Specific equipment.
Date of the agreement: January 7, 2009
Expiry date: January 6, 2019
14.    
Reservation of ownership (instalment sale)


April 20, 2009
at 9:00 a.m.
09-0212144-0002
Vendor:
Metso Paper Ltd.
Purchaser:
Bowater Produits Forestiers du Canada inc.


Property: Specific equipment.
Date of the agreement: March 23, 2009
Expiry date: April 16, 2019
15.    
Rights resulting from a lease
January 26, 2010
at 2:48 p.m.
10-0044547-0001
Lessor:
Les Chariots Élévateurs du Québec Inc.
Lessee:
Abitibi-Consolidated Inc.
Property: Specific equipment (lift truck Yale, 2004).
Date of the agreement: January 12, 2010
Expiry date: January 12, 2020
16.    
Rights resulting from a lease
January 27, 2010
at 9:42 a.m.
10-0046665-0001
Lessor:
Les Chariots Élévateurs du Québec Inc.
Lessee:
Abitibi-Consolidated Inc.
Property: Specific equipment (lift truck Yale, 2006).
Date of the agreement: January 18, 2010
Expiry date: January 18, 2020
17.    
Rights of ownership of the Lessor (Leasing agreement)
January 19, 2011
at 11:42 a.m.
11-0035151-0017
Lessor:
Les Services Financiers Caterpillar Limitee
Lessees:
Abitibi-Consolidated Company of Canada
Abitibi-Consolidated
Property: Specific equipment.
Date of the agreement: April 20, 2007
Expiry date: April 20, 2017






--------------------------------------------------------------------------------

100





 
Nature of right
Date and
Registration N°
Parties
Information
18.    
Rights of ownership of the Lessor (Leasing agreement)
January 19, 2011
at 11:42 a.m.
11-0035151-0018
Lessor:
Les Services Financiers Caterpillar Limitee
Lessees:
Compagnie Abitibi-Consolidated
Property: Specific equipment (one 2007 950H Caterpillar loader on wheels)
Date of the agreement: April 25, 2007
Expiry date: April 25, 2017
19.    
Rights resulting from a lease
May 12, 2011
at 9:49 a.m.
11-0342699-0001
Lessor:
Les Chariots Elevateurs du Quebec Inc.
Lessee:
Abibow Canada Inc.
Property: Specific equipment.
Date of the agreement: May 4, 2011
Expiry date: May 3, 2021
20.    
Reservation of ownership (instalment sale)
(Global registration)
May 1, 2012
at 9:00 a.m.
12-0329451-0001
Vendor:
Andritz Inc.
Purchaser:
Abibow Canada Inc.


Property: The universality of all present and future Vendor’s new manufactured
equipment from time to time sold by the Vendor to the Purchaser including
without limitation, the refiner plates and the goods specifically described in
the registration.
Date of the agreement: April 27, 2012
Expiry date: May 1, 2022






--------------------------------------------------------------------------------

101





 
Nature of right
Date and
Registration N°
Parties
Information
21.    
Rights resulting from a lease
November 7, 2012
at 9:00 a.m.
12-0916976-0002
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd]
Lessee:
Resolute FP Canada Inc.


Property: All equipment and goods sold, leased, procured under a leasing
contract, or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-480091800 dated
October 31 2012, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: October 31, 2012
Expiry date: November 5, 2016
Comments:
Assignment of rights registered on January 11, 2013 under number 13-0021758-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 11, 2013 under number 13-0280553-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on July 25, 2013 under number 13-0646177-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on October 25, 2013 under number 13-0949429-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on January 27, 2014 under number 14-0059055-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

102





 
Nature of right
Date and
Registration N°
Parties
Information
 
 
 
 
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

103





 
Nature of right
Date and
Registration N°
Parties
Information
22.    
Rights resulting from a lease
December 5, 2012
at 9:22 a.m.
12-1003702-0005
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract, or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-481371300 dated
November 30, 2012, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: November 30, 2012
Expiry date: December 4, 2016
Comments:
Assignment of rights registered on January 11, 2013 under number 13-0021758-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 11, 2013 under number 13-0280553-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on July 25, 2013 under number 13-0646177-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on October 25, 2013 under number 13-0949429-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on January 27, 2014 under number 14-0059055-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

104





 
Nature of right
Date and
Registration N°
Parties
Information
 
 
 
 
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

105





 
Nature of right
Date and
Registration N°
Parties
Information
23.    
Rights resulting from a lease
December 5, 2012
at 10:45 a.m.
12-1003915-0014
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract, or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-480091800 dated
October 31, 2012, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: October 31, 2012
Expiry date: December 4, 2016
Comments:
Assignment of rights registered on January 11, 2013 under number 13-0021758-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 11, 2013 under number 13-0280553-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on July 25, 2013 under number 13-0646177-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on October 25, 2013 under number 13-0949429-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on January 27, 2014 under number 14-0059055-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

106





 
Nature of right
Date and
Registration N°
Parties
Information
 
 
 
 
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

107





 
Nature of right
Date and
Registration N°
Parties
Information
24.    
Rights resulting from a lease
December 5, 2012
at 10:45 a.m.
12-1003915-0016
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract, or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-480091800 dated
October 31 2012, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: October 31, 2012
Expiry date: December 4, 2016
Comments:
Assignment of rights registered on January 11, 2013 under number 13-0021758-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 11, 2013 under number 13-0280553-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on July 25, 2013 under number 13-0646177-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on October 25, 2013 under number 13-0949429-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on January 27, 2014 under number 14-0059055-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

108





 
Nature of right
Date and
Registration N°
Parties
Information
 
 
 
 
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

109





 
Nature of right
Date and
Registration N°
Parties
Information
25.    
Rights resulting from a lease
December 18, 2012
at 11:35 a.m.
12-1040517-0007
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract, or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-481912400 dated
December 13, 2012, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: December 13, 2012
Expiry date: December 17, 2016
Comments:
Assignment of rights registered on January 11, 2013 under number 13-0021758-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 11, 2013 under number 13-0280553-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on July 25, 2013 under number 13-0646177-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on October 25, 2013 under number 13-0949429-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on January 27, 2014 under number 14-0059055-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

110





 
Nature of right
Date and
Registration N°
Parties
Information
 
 
 
 
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

111





 
Nature of right
Date and
Registration N°
Parties
Information
26.    
Rights resulting from a lease
December 20, 2012 
at 10:50 a.m.
12-1048742-0002
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract, or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-481912400 dated
December 13, 2012, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: December 13, 2012
Expiry date: December 19, 2016
Comments:
Assignment of rights registered on January 11, 2013 under number 13-0021758-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 11, 2013 under number 13-0280553-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on July 25, 2013 under number 13-0646177-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on October 25, 2013 under number 13-0949429-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on January 27, 2014 under number 14-0059055-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

112





 
Nature of right
Date and
Registration N°
Parties
Information
 
 
 
 
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.








--------------------------------------------------------------------------------

113





 
Nature of right
Date and
Registration N°
Parties
Information
27.    
Rights resulting from a lease
February 28, 2013
at 2:14 p.m.
13-0151048-0009
Lessor:
Praxair Canada Inc.
Lessee:
Resolute FP Canada Inc.
Property: Specific equipment consisting of bulk cryogenic storage tanks used for
the storages, filling and delivery of industrial and medical gases including
without limitation, argon, hydrogen, carbon dioxide, nitrogen, nitrous oxide and
oxygen, and cryogenic freezers, together with all related accessories, parts,
components and attachments and all proceeds of relating to any of the foregoing
as well as all present or after-acquired property that may be derived from the
sale or other disposition of the collateral described herein.
Date of the agreement: August 23, 2001
Expiry date: February 25, 2019






--------------------------------------------------------------------------------

114





 
Nature of right
Date and
Registration N°
Parties
Information
28.    
Rights resulting from a lease
March 8, 2013
at 9:00 a.m.
13-0171768-0004
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract, or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-483620100 dated
February 13, 2013, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: February 13, 2013
Expiry date: March 6, 2017
Comments:
Assignment of rights registered on April 11, 2013 under number 13-0280553-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on July 25, 2013 under number 13-0646177-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on October 25, 2013 under number 13-0949429-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on January 27, 2014 under number 14-0059055-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.






--------------------------------------------------------------------------------

115





 
Nature of right
Date and
Registration N°
Parties
Information
29.    
Rights resulting from a lease
January 31, 2014
at 9:00 a.m.
14-0073559-0001
Lessor:
Liebherr Canada Ltd.
Lessee:
PF Resolu Canada Inc. – Division Baie Comeau
Property: Specific equipment (1 used 2008 Liebherr Wheel Loader).
Date of the agreement: January 30, 2014
Expiry date: January 30, 2017
30.    
Rights resulting from a lease
February 11, 2014
at 1:55 p.m.
14-0106089-0001
Lessor:
Samuel, Son & Co., Limited
Samuel & Fils & Cie Ltée
both carrying on business under the name:
Samuel-Acme Systèmes de cerclage
Lessee:
PF Résolu Canada Inc. 
Resolute FP canada Inc.
both carrying on business under the name:
Produits Forestiers Résolu
Property: Specific equipment located at 5850 Desjardins Ave., La Doré, Québec,
G8J 1B4.
Date of the agreement: February 10, 2014
Expiry date: February 11, 2024






--------------------------------------------------------------------------------

116





 
Nature of right
Date and
Registration N°
Parties
Information
31.    
Rights resulting from a lease
March 3, 2014
at 9:00 a.m.
14-0159655-0002
Lessor:
BNP Paribas
[BNP Paribas (Canada)]
[Xerox Canada Ltd.]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-493599500 dated
February 10, 2014, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: February 10, 2014
Expiry date: February 27, 2017
Comments:
Assignment of rights registered on April 14, 2014 under number 14-0301119-0001
from Xerox Canada Ltd. in favour of BNP Paribas (Canada).
Assignment of rights registered on June 23, 2014 under number 14-0567664-0001
from BNP Paribas (Canada) in favour of BNP Paribas.
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.






--------------------------------------------------------------------------------

117





 
Nature of right
Date and
Registration N°
Parties
Information
32.    
Rights resulting from a lease
May 26, 2014
at 2:58 p.m.
14-0463125-0006
Lessor:
BNP Paribas
[Xerox Canada Ltd.]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-481371300 dated
November 30, 2012, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: November 30, 2012
Expiry date: May 25, 2018
Comments:
Assignment of rights registered on July 17, 2014 under number 14-0648915-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on October 7, 2014 under number 14-00939509-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
33.    
Rights resulting from a lease
December 15, 2014
at 2:53 p.m.
14-1164526-0003
Lessor:
Xerox Canada Ltd.
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-501668800 dated
December 12, 2014, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: December 12, 2014
Expiry date: December 14, 2017
34.    
Rights of ownership of the Lessor (Leasing agreement)
February 24, 2014
at 9:00 a.m.
14-0138061-0001
Lessor:
Société de services de crédit-bail GE Canada
Lessee:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Property: Specific equipment with all accessories.
Date of the agreement: February 7, 2014
Expiry date: February 7, 2020






--------------------------------------------------------------------------------

118





 
Nature of right
Date and
Registration N°
Parties
Information
35.    
Reservation of ownership (Instalment sale)
April 11, 2014
at 2:03 p.m.
14-0300924-0002
Vendor:
Centre de Recherche Industrielle du Québec
Purchaser:
PF Resolu Canada Inc.
Property: Specific equipment.
Date of the agreement: April 9, 2014
Expiry date: April 11, 2017
36.    
Reservation of ownership (Instalment sale)
April 11, 2014
at 2:03 p.m.
14-0300924-0001
Vendor:
Centre de Recherche Industrielle du Québec
Purchaser:
PF Resolu Canada Inc.
Property: Specific equipment.
Date of the agreement: April 9, 2014
Expiry date: April 11, 2017
37.    
Rights resulting from a lease
September 19, 2014
at 9:00 a.m.
14-0872356-0001
Lessor:
Liebherr-Canada Ltd.
Lessee:
PF Résolu Canada Ltd – Division Baie Comeau
Property: Specific equipment (one (1) Liebherr Charger, model L580, 2014).
Date of the agreement: September 17, 2014
Expiry date: September 18, 2017
38.    
Rights resulting from a lease
May 4, 2015
at 9:00 a.m.
15-0386985-0001
Vendor:
Liebherr Canada Ltd.
Purchaser:
PF Resolu Canada Inc.
Property: Specific equipment (one (1) Liebherr Charger, model L556 IND, 2014 and
its accessories) with the products, services and repairs resulting from the
sale, exchange, replacement, lease and additions and all insurance indemnities
therefrom.
Date of the agreement: May 1, 2015
Expiry date: May 1, 2018
39.    
Rights resulting from a lease
May 5, 2016
at 10:53 a.m.
16-0414725-0008
Lessor:
BNP Paribas
[Xerox Canada Ltd.]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-514080100 dated
April 6, 2016, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: April 6, 2016
Expiry date: May 4, 2017
Comments:
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.






--------------------------------------------------------------------------------

119





 
Nature of right
Date and
Registration N°
Parties
Information
40.    
Rights resulting from a lease
May 3, 2016
at 12:27 p.m.
16-0404023-0001
Lessor:
BNP Paribas
[Xerox Canada Ltd.]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-514080100 dated
April 6, 2016, the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: April 6, 2016
Expiry date: May 4, 2017
Comments:
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
41.    
Rights resulting from a lease
June 25, 2015
at 9:00 a.m.
15-0593197-0003
Lessor:
BNP Paribas
[Xerox Canada Ltd.]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-506298900 dated
May 25, 2015 the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: May 25, 2015
Expiry date: June 23, 2017
Comments:
Assignment of rights registered on February 8, 2016 under number 16-0101268-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.






--------------------------------------------------------------------------------

120





 
Nature of right
Date and
Registration N°
Parties
Information
42.    
Rights resulting from a lease
February 1, 2016
at 2:29 p.m.
16-0082580-0001
Lessor:
BNP Paribas
[Xerox Canada Ltd.]
Lessee:
Resolute FP Canada Inc.
Property: All equipment and goods sold, leased, procured under a leasing
contract or otherwise provided to the Lessee by the Lessor or provided in
replacement thereof, further to the agreement number 958800856-511851800 dated
January 11, 2016 the whole as may have been completed, amended, adjusted or
otherwise modified from time to time.
Date of the agreement: January 11, 2016
Expiry date: January 31, 2020
Comments:
Assignment of rights registered on April 20, 2016 under number 16-0351525-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
Assignment of rights registered on July 7, 2016 under number 16-0681634-0001
from Xerox Canada Ltd. in favour of BNP Paribas.
43.    
Rights resulting from a lease
August 14, 2015
at 10:45 a.m.
15-0782436-0001
Lessor:
Samuel Strapping Systems, a division of Samuel & Cie Ltée
[Samuel Strapping Systems]
Lessee:
PF Resolu Canada Inc.
Resolute FP Canada Inc.
Property: Specific equipment.
Date of the agreement: July 15, 2015
Expiry date: July 15, 2019
Comments:
Rectification registered on August 20, 2015 under number 15-0805362-0001 to
correct the name of the Lessor.
44.    
Rights resulting from a lease
August 26, 2016
at 2:13 p.m.
16-0838855-0001
Lessor:
Liebherr Canada Limited
Lessee:
PF Résolu Canada Inc, (Division Baie Comeau)
Property: Specific equipment (one (1) Liebherr model A934CHD wheel loader,
serial number 035245-1007, project number 400121, rental number contract 20825).
Date of the agreement: August 26, 2016
Expiry date: August 26, 2019
45.    
Rights resulting from a lease
July 14, 2016
at 12:58 p-.m.
16-0680276-0001
Lessor:
Liebherr Canada Ltd.
Lessee:
PF Résolu Canada Inc. (Division Baie Comeau)
Property: Specific equipment (one (1) Liebherr wheel loader, model L556 IND,
serial number 1288-41428) with accessories and all proceeds therefrom.
Date of the agreement: July 14, 2016
Expiry date: July 14, 2019






--------------------------------------------------------------------------------

121





 
Nature of right
Date and
Registration N°
Parties
Information
46.    
Rights resulting from a lease
March 16, 2016
at 11:27 a.m.
16-0222165-0001
Lessor:
Liebherr Canada Ltd.
Lessee:
PF Résolu Canada Inc. / Resolute FP Canada Inc.
Property: Specific equipment (one (1) Liebherr wheel loader, 2015, model LH50M,
serial number 1203-83545) with accessories and all proceeds therefrom.
Date of the agreement: March 16, 2016
Expiry date: March 16, 2019


47.    
Rights resulting from a lease
February 19, 2016
at 9:00 a.m.
16-0139011-0001
Lessor:
Liebherr Canada Ltd.
Lessee:
PF Resolut Canada Inc. (Division Baie Comeau)
Property: Specific equipment (one (1) used wheeled Excavator 2004 Liebherr,
model A934BHD, serial number 935-019551) with accessories and all proceeds
therefrom.
Date of the agreement: February 18, 2016
Expiry date: February 18, 2019



Bowater Canadian Limited
Bowater Canadienne Limitee
HYPOTHECS





--------------------------------------------------------------------------------

122





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
G)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
[Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(ii)
all Documents of Title;
(iii)
all incorporeal movable property (excluding Intellectual Property);
(iv)
all Contracts; and
(v)
all Instruments;
f)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(i)
promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(ii)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
g)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
h)
All Books and Record pertaining to the foregoing;
i)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and
j)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:








--------------------------------------------------------------------------------

123





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 


(i)
whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(ii)
whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(iii)
in the case of any of the Pledged Debt Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of such charged Pledged Debt Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.








--------------------------------------------------------------------------------

124







AbitibiBowater Canada Inc.
HYPOTHECS
 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
H)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
[Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(ii)
all Documents of Title;
(iii)
all incorporeal movable property (excluding Intellectual Property);
(iv)
all Contracts; and
(v)
all Instruments;
a)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(iii)
promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(iv)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
b)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
c)
All Books and Record pertaining to the foregoing;
d)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and










--------------------------------------------------------------------------------

125





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
e)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:
(iv)
whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(v)
whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(vi)
in the case of any of the Pledged Debt Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of such charged Pledged Debt Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.










--------------------------------------------------------------------------------

126





Bowater Lahave Corporation
HYPOTHECS
 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
I)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
[Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(ii)
all Documents of Title;
(iii)
all incorporeal movable property (excluding Intellectual Property);
(iv)
all Contracts; and
(v)
all Instruments;
a)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(v)
promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(vi)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
b)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);








--------------------------------------------------------------------------------

127





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
c)
All Books and Record pertaining to the foregoing;
d)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and
e)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:
(vii)
whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(viii)
whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(ix)
in the case of any of the Pledged Debt Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of such charged Pledged Debt Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.










--------------------------------------------------------------------------------

128





Fibrek Canada ULC
HYPOTHECS
 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
J)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
[Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(ii)
all Documents of Title;
(iii)
all incorporeal movable property (excluding Intellectual Property);
(iv)
all Contracts; and
(v)
all Instruments;
a)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(vii)
promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(viii)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
b)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);








--------------------------------------------------------------------------------

129





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
c)
All Books and Record pertaining to the foregoing;
d)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and
e)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:
(x)
whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(xi)
whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(xii)
in the case of any of the Pledged Debt Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of such charged Pledged Debt Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.










--------------------------------------------------------------------------------

130





OTHER REGISTRATIONS
 
Nature of right
Date and
Registration N°
Parties
Information
2.    
Rights of ownership of the Lessor (Leasing agreement)
November 4, 2011
at 11:27 a.m.
11-0853523-0001
Lessor:
CBSC Capital Inc.
Lessees:
Fibrek S.E.N.C.
Fibrek Holding Inc.
Gestion Fibrek Inc.
[Fibrek Inc.]
Property: All goods supplied by the Lessor to the Lessee, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing and all proceeds.
Date of the agreement: November 4, 2011
Expiry date: November 3, 2017
Comments: 
Change of name resulting from an amalgamation registered on January 9, 2013
under number 13-0014823-0001 from Fibrek Inc., Fibrek Holding Inc., Gestion
Fibrek Inc. to Fibrek Holding Inc. and Gestion Fibrek Inc.
3.    
Reservation of ownership (Instalment sale)
August 13, 2014
at 2:58 p.m.
14-0746462-0001
Vendor:
Acklands-Grainger Inc.
Purchaser:
Fibrek Inc.
Property: Specific equipment.
Date of the agreement: -
Expiry date: August 13, 2019
4.    
Rights of ownership of the Lessor (Leasing agreement)
October 5, 2015
at 9:00 a.m.
15-0966384-0001
Lessor:
De Lage Landen Financial Serevices Canada Inc.
Lessees:
Fibrek S.E.N.C.
Fibrek General Partnership
Fibrek S.E.N.C./Fibrek General Partnership
Fibrek General Partnership/ Fibrek S.E.N.C.
Fibrek Canada Ulc
SFK Pate Finco Inc.
SFK Pulp Finco Inc.
SFK Pate Finco Inc./ SFK Pulp Finco Inc.
SFK Pulp Finco Inc./ SFK Pate Finco Inc.
[Skf Pate Finco Inc.]
[Skf Pulp Finco Inc.]
[Skf Pate Finco Inc./Skf Pulp Finco Inc.]
[Skf Pulp Finco Inc./Skf Pate Finco Inc.]
Property: Specific equipment (new 2015 Titan trackmobile mobile raidcar mover)
with all attachments and accessories including all parts, accessories,
replacements, additions and accessions, tangible and intangible (including
software), now and hereafter relating thereto or affixed thereon and including
any documentation, manuals or information provided in connection therewith.
Date of the agreement: November 5, 2015
Expiry date: October 1, 2021
Comments:
Rectification registered on January 4, 2016 under number 15-1253459-0001 to
correct the name of a Lessee
Modification registered on January 6, 2016 under number 16-0007717-0001 to amend
the date of the agreement from October 2, 2016 to November 5, 2015.








--------------------------------------------------------------------------------

131







Fibrek General Partnership
Fibrek S.E.N.C.
HYPOTHECS
 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
K)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
[Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(ii)
all Documents of Title;
(iii)
all incorporeal movable property (excluding Intellectual Property);
(iv)
all Contracts; and
(v)
all Instruments;
a)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(ix)
promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(x)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
b)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);








--------------------------------------------------------------------------------

132





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
c)
All Books and Record pertaining to the foregoing;
d)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and
e)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:
(xiii)
whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(xiv)
whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(xv)
in the case of any of the Pledged Debt Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of such charged Pledged Debt Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.










--------------------------------------------------------------------------------

133





OTHER REGISTRATIONS
 
Nature of right
Date and
Registration N°
Parties
Information
2.    
Rights resulting from a lease
December 23, 2010
at 9:52 a.m.
10-0902123-0006
Lessor:
Deragon Location Inc.
Lessee:
Fibrek Senc.
Property: Specific vehicle (BMW 528 I, 2010).
Date of the agreement: December 22, 2010
Expiry date: December 22, 2017
3.    
Rights resulting from a lease
December 23, 2010
at 9:52 a.m.
10-0902123-0005
Lessor:
Deragon Location Inc.
Lessee:
Fibrek Senc.
Property: Specific vehicle (BMW 335XI, 2010).
Date of the agreement: December 22, 2010
Expiry date: December 22, 2017
4.    
Rights of ownership of the Lessor (Leasing agreement)
April 21, 2011
at 10:48 a.m.
11-0278791-0004
Lessor:
Hewlett-Packard Financial Services Canada Company
Compagnie de Services Financiers Hewlett-Packard Canada
Lessee:
Fibrek S.E.N.C.
Property: Any and all equipment, tangible and intangible, pursuant to equipment
schedule no. 3495523556000001 and amendments thereto, under Master Lease
Agreement no. 3495523556, and all amounts owing thereunder.
Date of the agreement: April 19, 2011
Expiry date: April 19, 2016
5.    
Rights of ownership of the Lessor (Leasing agreement)
(Global registration)
April 21, 2011
at 10:48 a.m.
11-0278791-0003
Lessor:
Hewlett-Packard Financial Services Canada Company
Compagnie de Services Financiers Hewlett-Packard Canada
Lessee:
Fibrek S.E.N.C.
Property: Any and all equipment, tangible and intangible, leased pursuant to
schedules under Master Lease Agreement no. 3495523556 and any proceeds
therefrom.
Date of the agreement: April 19, 2011
Expiry date: April 19, 2021
6.    
Rights resulting from a lease
May 5, 2011
at 9:00 a.m.
11-0318320-0015
Lessor:
Deragon Location Inc.
Lessee:
Fibrek S.E.N.C.
Property: Specific vehicle (BMW X3, 2011).
Date of the agreement: April 26, 2011
Expiry date: April 26, 2018






--------------------------------------------------------------------------------

134





 
Nature of right
Date and
Registration N°
Parties
Information
7.    
Rights of ownership of the Lessor (Leasing agreement)
November 4, 2011
at 11:27 a.m.
11-0853523-0001
Lessor:
CBSC Capital Inc.
Lessees:
Fibrek S.E.N.C.
Fibrek Holding Inc.
Gestion Fibrek Inc.
[Fibrek Inc.]
Property: All goods supplied by the Lessor to the Lessee, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing and all proceeds.
Date of the agreement: November 4, 2011
Expiry date: November 3, 2017
Comments: 
Change of name resulting from an amalgamation registered on January 9, 2013
under number 13-0014823-0001 from Fibrek Inc., Fibrek Holding Inc., Gestion
Fibrek Inc. to Fibrek Holding Inc. and Gestion Fibrek Inc.
8.    
Rights of ownership of the Lessor (Leasing agreement)
October 5, 2015
at 9:00 a.m.
15-0966384-0001
Lessor:
De Lage Landen Financial Serevices Canada Inc.
Lessees:
Fibrek S.E.N.C.
Fibrek General Partnership
Fibrek S.E.N.C./Fibrek General Partnership
Fibrek General Partnership/ Fibrek S.E.N.C.
Fibrek Canada Ulc
SFK Pate Finco Inc.
SFK Pulp Finco Inc.
SFK Pate Finco Inc./ SFK Pulp Finco Inc.
SFK Pulp Finco Inc./ SFK Pate Finco Inc.
[Skf Pate Finco Inc.]
[Skf Pulp Finco Inc.]
[Skf Pate Finco Inc./Skf Pulp Finco Inc.]
[Skf Pulp Finco Inc./Skf Pate Finco Inc.]
Property: Specific equipment (new 2015 Titan trackmobile mobile raidcar mover)
with all attachments and accessories including all parts, accessories,
replacements, additions and accessions, tangible and intangible (including
software), now and hereafter relating thereto or affixed thereon and including
any documentation, manuals or information provided in connection therewith.
Date of the agreement: November 5, 2015
Expiry date: October 1, 2021
Comments:
Rectification registered on January 4, 2016 under number 15-1253459-0001 to
correct the name of a Lessee
Modification registered on January 6, 2016 under number 16-0007717-0001 to amend
the date of the agreement from October 2, 2016 to November 5, 2015.








--------------------------------------------------------------------------------

135





Fibrek International Inc.
HYPOTHECS
 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
L)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
[Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(ii)
all Documents of Title;
(iii)
all incorporeal movable property (excluding Intellectual Property);
(iv)
all Contracts; and
(v)
all Instruments;
a)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(xi)
promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(xii)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
b)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);








--------------------------------------------------------------------------------

136





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
c)
All Books and Record pertaining to the foregoing;
d)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and
e)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:
(i)
whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(ii)
whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(iii)
in the case of any of the Pledged Debt Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of such charged Pledged Debt Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.










--------------------------------------------------------------------------------

137







Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
HYPOTHEC
 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
M)    
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Fibrek Canada ULC
[Resolute Sales Inc.]
(i)    [Résolu Ventes Inc.]
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a) All Claims;
b) All cash and Deposit Accounts and all monies deposited therein;
c) All Inventory;
d) All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e) To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(i)    all Documents of Title;
(ii)    all incorporeal movable property (excluding Intellectual Property);
(iii)    all Contracts; and
(iv)    all Instruments;
f)    Each promissory note evidencing Indebtedness that evidences, governs or
arises out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(i)    promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and
(ii)    promissory notes in a principal amount of less than US$20,000,000, so
long as the aggregate principal amount of promissory notes not so pledged under
the exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);








--------------------------------------------------------------------------------

138





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
g)    To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
h)    All Books and Record pertaining to the foregoing;
i)    All fruits and revenues emanating from the Collateral (the “Proceeds”);
and
j)    Any and all Collateral which is acquired, transformed or manufactured
after the date of the Deed shall be charged:
(i)    whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(ii)    whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(iii)    in the case of any of the Pledged Debt Securities, whether or not they
have been issued pursuant to the purchase, redemption, conversion or
cancellation or any other transformation of such charged Pledged Debt
Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.








--------------------------------------------------------------------------------

139





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
N)    
Conventional hypothec without delivery
September 30, 2015
at 10:26 a.m.
15-0953360-0002
Secured Party:
Canadian Imperial Bank of Commerce
Grantor:
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
Charged property: The following property:
a) Collateral Accounts in Cdn Dollars number 00-00817, transit 00001 and in US
Dollars number 02-42918, transit 00001 in the name of the Agent opened with the
Depositary Bank and any other Collateral Account which in the future may be
opened with the Depositary Bank (either in the name of the Agent or in the name
of Resolute Growth or a successor thereof);
 b) all present and future Deposits; and
 c) all interest payable in respect of Deposits.
 DEFINITIONS
 "Agent" means Canadian Imperial Bank of Commerce, as agent for the Lenders.
 "Collateral Account" means any account (and any replacement account) opened
with the Depositary Bank in accordance with Article 8 of the Facility Agreement;
 "Depositary Bank" means Canadian Imperial Bank of Commerce;
 "Deposits" means any and all present and future sums of money credited to or
otherwise recorded in the Collateral Accounts and includes any present and
future credit balance in any of such accounts but excludes, for greater
certainty, any sums which are withdrawn from Collateral Accounts or proceeds of
such withdrawals;
"Facility Agreement" means the amended and restated facility agreement dated as
of September 21, 2015 among Resolute FP Canada Inc. and Resolute Growth, acting
as borrowers, and Canadian Imperial Bank of Commerce, acting as Lender and as
Agent(as amended, supplemented, restated or otherwise modified from time to
time);
 "Lenders" means Canadian Imperial Bank of Commerce as initial Lender under the
Facility Agreement and any other financial institution that becomes a Lender
thereunder;
 "Resolute Growth" means Resolute Growth Canada Inc.
Amount: $120,000,000 with interest at the rate of 20% per annum.
Expiry date: September 30, 2025






--------------------------------------------------------------------------------

140







3284649 Nova Scotia Company
HYPOTHECS
 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
O)
Conventional hypothec without delivery
May 19, 2015
at 2:52 p.m.
15-0448416-0001
Secured Party:
Bank of America, N.A.
Grantors:
AbitibiBowater Canada Inc.
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Lahave Corporation
Fibrek Holding Inc.
Gestion Fibrek Inc.
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek International Inc.
Resolute Growth Canada Inc.
Croissance Résolu Canada Inc.
3294649 Nova Scotia Company
Resolute Sales Inc.
Résolu Ventes Inc.
Charged property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(ii)
all Documents of Title;
(iii)
all incorporeal movable property (excluding Intellectual Property);
(iv)
all Contracts; and
(v)
all Instruments;
a)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(ii)
promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and








--------------------------------------------------------------------------------

141





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 


(iii)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
b)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
c)
All Books and Record pertaining to the foregoing;
d)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and
e)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:
(iv)
whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(v)
whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(vi)
in the case of any of the Pledged Debt Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of such charged Pledged Debt Securities.








--------------------------------------------------------------------------------

142





 
Nature of right
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: $1,500,000,000 with interest at the rate of 25% per annum.
Expiry date: May 19, 2025
Comments:
Modification registered on August 19, 2015 under number 15-0801206-0001 to
remove Resolute Sales Inc./Resolu Ventes Inc. as a grantor.
Change of name registered on August 3, 2015 under number 15-0734317-0001 to
change the name “Gestion Fibrek Inc.” and “Fibrek Holding Inc.” to “Fibrek
Canada ULC”.
Rectification registered on May 28, 2015 under number 15-0464062-0001 to correct
the definition of “Revolving Exposure”.












--------------------------------------------------------------------------------

143







RFPG Holding Inc.
Gestion RFPG Inc.
RFPG L.P.
PFRC S.E.C.
HYPOTHEC
 
Nature of
rights
Date and
Registration N°
Parties
Summary of Charge and Information
P)    
Conventional hypothec without delivery
October 5, 2015
at 11:06 a.m.
15-0969359-0001
Secured Party:
Bank of America, N.A.
Grantors:
RFPG Holding Inc.
Gestion RFPG Inc.
RFPG L.P.
PFRC S.E.C.
Charged Property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a) All Claims;
b) All cash and Deposit Accounts and all monies deposited therein;
c) All Inventory;
d) All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(i) all Documents of Title;
(ii) all incorporeal movable property (excluding Intellectual Property);
(iii)all Contracts; and
(iv) all Instruments;
(f) Each promissory note evidencing Indebtedness that evidences, governs or
arises out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(i) promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and








--------------------------------------------------------------------------------

144





 
Nature of
rights
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
(ii) promissory notes in a principal amount of less than US$20,000,000, so long
as the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
(g) To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
(h) All Books and Record pertaining to the foregoing;
(i) All fruits and revenues emanating from the Collateral (the “Proceeds”); and
(j) Any and all Collateral which is acquired, transformed or manufactured after
the date of the Deed shall be charged:
(i) whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(ii) whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(iii) in the case of any of the Pledged Debt Securities, whether or not they
have been issued pursuant to the purchase, redemption, conversion or
cancellation or any other transformation of such charged Pledged Debt
Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: Each Grantor grants a hypothec for the amount of $1,500,000,000 with
interest at the rate of 25% per annum.
Expiry date: October 5, 2025








--------------------------------------------------------------------------------

145





 
Nature of
rights
Date and
Registration N°
Parties
Summary of Charge and Information
Q)    
Conventional hypothec with delivery
December 11, 2015
at 10:42 a.m.
15-1205182-0001
Secured Party:
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Grantors:
RFPG L.P.
PFRC S.E.C.
Charged Property: All of the Grantor’s present and future right, title and
interest in, to and under the Charged Property.
“Charged Property” means, collectively, the Preferred Shares, the Related Assets
and the Proceeds;
“LP Promise to Pay” means the Secured Party’s promise in Section 5.1 of the
Purchase and Forward Repurchase Agreement to pay Cdn$600,000,000 to the Grantor
on December 11, 2018 (as such date may be extgended in accordance with the terms
of the Purchase and Forward Repurchase Agreement), together with interest
thereon at the rate of 6.7% per annum, all upon and subject to the terms and
contitions set out in the Purchase and Forward Repurchase Agreement”;
"Newco RFPC" means 3284649 Nova Scotia Company, an unlimited company under the
laws of the Province of Nova Scotia;
"Preferred Shares" means 600,000,000 issued and outstanding preferred shares in
the capital stock of Newco RFPC;
"Proceeds" shall mean any and all proceeds, whether in the form of cash or other
property, received, receivable, or otherwise distributed in respect of or in
exchange for or as a replacement of or a substitution for, any of the Preferred
Shares or the Related Assets;
"Related Assets" means:
(a) any dividends, distributions, interest and other income payable from time to
time in respect of any of the Preferred Shares;
(b) any allotments, rights, money or property arising from time to time from any
of the Preferred Shares by way of conversion, stock split, merger, exchange,
redemption, bonus, preference, option, substitution, transformation or
otherwise, and all moneys or property distributed thereon by way of return of
capital;
(c) any stock or other securities offered from time to time in addition to or
substitution for any of the Preferred Shares; and








--------------------------------------------------------------------------------

146





 
Nature of
rights
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
(d) all other rights, benefits and proceeds in respect of or derived from any of
the Preferred Shares.
Amount: $600,000,000 with interest thereon from the date of the Agreement at the
rate of 6.7% per annum.
Expiry date: December 31, 2025
Comments:
Convention hypothec without deliverey registered on December 14, 2015 under
number 15-1210108-0001 granted by Resolute FP Canada Inc./PF Résolu Canada Inc.
in favour of RFPG L.P./PFRC S.E.C.
Convention hypothec without deliverey registered on December 15, 2015 under
number 15-1215052-0001 granted by Resolute FP Canada Inc./PF Résolu Canada Inc.
in favour of 3284649 Nova Scotia Company.








--------------------------------------------------------------------------------

147







9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada L.P./Fibrek Canada S.E.C.
HYPOTHEC
 
Nature of
rights
Date and
Registration N°
Parties
Summary of Charge and Information
R)    
Conventional hypothec without delivery
July 6, 2015
at 1:47 p.m.
15-0629990-0001
Secured Party:
Bank of America, N.A.
Grantors:
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada L.P.
Fibrek Canada S.E.C.
Charged Property: All of each Grantor’s right, title and interest in and to the
following property, whether now owned or hereafter acquired, and wheresoever
situate (collectively, the “Collateral”):
a)
All Claims;
b)
All cash and Deposit Accounts and all monies deposited therein;
c)
All Inventory;
d)
All commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
e)
To the extent evidencing or governing any of the items referred to in the
preceding clauses (a) through (d):
(i) all Documents of Title;
(ii) all incorporeal movable property (excluding Intellectual Property);
(iii) all Contracts; and
(iv) all Instruments;
f)
Each promissory note evidencing Indebtedness that evidences, governs or arises
out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (a) or Inventory included in the preceding
clauses (c), excluding in each case:
(i) promissory notes executed in favour of a Grantor by any Credit Party or
Subsidiary; and








--------------------------------------------------------------------------------

148





 
Nature of
rights
Date and
Registration N°
Parties
Summary of Charge and Information
 
 
 
 
(ii) promissory notes in a principal amount of less than US$20,000,000, so long
as the aggregate principal amount of promissory notes not so pledged under the
exclusion does not exceed US$40,000,000,
(collectively, the “Pledged Debt Securities”);
g)
To the extent securing or supporting any of the items referred to in the
preceding clauses (a) through (e), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
h)
All Books and Record pertaining to the foregoing;
i)
All fruits and revenues emanating from the Collateral (the “Proceeds”); and
j)
Any and all Collateral which is acquired, transformed or manufactured after the
date of the Deed shall be charged:
(i) whether or not such property has been acquired in replacement of other
Collateral which may have been alienated by such Grantor in the ordinary course
of business;
(ii) whether or not such property results from a transformation, mixture or
combination of any Collateral; and
(iii) in the case of any of the Pledged Debt Securities, whether or not they
have been issued pursuant to the purchase, redemption, conversion or
cancellation or any other transformation of such charged Pledged Debt
Securities.
Capitalized terms used but not otherwise defined have the meaning ascribed in
the registration.
Amount: Each Grantor grants a hypothec for the amount of $1,500,000,000 with
interest at the rate of 25% per annum.
Expiry date: July 6, 2025





No registrations to the other names listed in Schedule 1 were found.





--------------------------------------------------------------------------------

149





Personal Property Security Register (Alberta)
(Certification date: August 29, 2016)
 
Date
File N°
Parties
Summary of Charge and Information
S)    
May 7, 1998
98050711625
Secured Party:
PHH Vehicle Management Services Inc.
Debtor:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Resolute FP Canada Inc./ PF Resolu Canada Inc.
PF Resolu Canada Inc./ Resolute FP Canada Inc.
[Abibow Canada Inc.]
[Compagnie Abitibi-Consolidated du Canada/Abitibi-Consolidated Company of
Canada]
[Abitibi-Consolidated Company of Canada/ Compagnie Abitibi-Consolidated du
Canada]
[Abitibi-Consolidated Company of Canada]
[Compagnie Abitibi-Consolidated du Canada]
[Abitibi Consolidated Inc.]
Collateral classification: Motor vehicles (including without limitation, truck
tractors, trucks trailers, truck chassis or truck bodies), automotive equipment
(including, without limitation, trailers, boxes and refrigeration units) and
materials-handling equipment leased by the Debtor from the Secured Party
together with all attachments, accessions, appurtenances, accessories or
replacement parts and all proceeds.
Expiry date: May 7, 2018
Comments:
Amendment registered under number 02022122788.
Amendment registered under number 03072102696 to modify the address of the
Secured Party.
Amendment registered under number 11072103711 to change the name of the Debtor.
Amendment registered under number 12071923008 to change the name of the Debtor.
Renewals registered under numbers 03040322889, 08043014815 and 13041019088.






--------------------------------------------------------------------------------

150





 
Date
File N°
Parties
Summary of Charge and Information
T)    
May 15, 2015
15051527607
Secured Party:
Bank of America, N.A.
Debtor:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Resolute FP Canada Inc./PF Resolu Canada Inc.
PF Resolu Canada Inc./Resolute FP Canada Inc.
Resolute FP Canada Inc. PF Resolu Canada Inc.
PF Resolu Canada Inc. Resolute FP Canada Inc.
AbitibiBowater Canada Inc.
Bowater Canadienne Limitée
Bowater Canadian Limited/Bowater Canadienne Limitée
Bowater Canadienne Limitée/Bowater Canadian Limited
Bowater Canadian Limited Bowater Canadienne Limitée
Bowater Canadienne Limitée Bowater Canadian Limited
Bowater Lahave Corporation
Fibrek Holding Inc.
Gestion Fibrek Inc.
Fibrek Holding Inc./Gestion Fibrek Inc.
Gestion Fibrek Inc./Fibrek Holding Inc.
Fibrek Holding Inc. Gestion Fibrek Inc.
Gestion Fibrek Inc. Fibrek Holding Inc.
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek General Partnership/Fibrek S.E.N.C.
Fibrek S.E.N.C./Fibrek General Partnership
Fibrek General Partnership Fibrek S.E.N.C.
Fibrek S.E.N.C. Fibrek General Partnership
Fibrek International Inc.
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Resolute Growth Canada Inc./Croissance Resolu Canada Inc.
Croissance Resolu Canada Inc./Resolute Growth Canada Inc.
Resolute Growth Canada Inc. Croissance Resolu Canada Inc.
Croissance Resolu Canada Inc. Resolute Growth Canada Inc.
Collateral classification: All of the following assets and properties now owned
or at any time hereafter acquired by the Debtor or in which the Debtor now has
or at any time in the future may acquire any right, title or interest
(collectively the “Collateral”):
(i)    All Accounts;
(ii)    All cash and all Deposit Accounts and all monies deposited therein;
(iii)    All Inventory;
(iv)    All future contracts, future accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto);
(v)    To the extent evidencing or governing any if the items referred to in the
preceding clauses (i) through (iv), (a) all documents, (b) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (c) all Intangibles (excluding Intellectual Property), (d) all
Contracts (together with all Contract Rights arising thereunder) and (e) all
instruments;
(vi)    Each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (i) or Inventory included in the preceding
clauses (iii), excluding in each case (x) promissory notes executed in favour of
the Debtor by any Credit Party or Subsidiary, and (y) promissory notes in a
principal amount of less than US$20,000,000 so long as the aggregate principal
amount of promissory notes not so pledged under the exclusion does not exceed
US$40,000,000 (the “Pledged Debt Securities”);








--------------------------------------------------------------------------------

151





 
Date
File N°
Parties
Summary of Charge and Information
 
 
 
(vii)    To the extent securing or supporting any of the items referred to in
the preceding clauses (i) through (v), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);
(viii)    All books and records pertaining to the foregoing; and
(ix)    All products and proceeds of the foregoing (including, without
limitation, all insurance and claims for insurance effected or held for the
benefit of the Debtor or the Secured Creditors in respect thereof and all
collateral security and guarantees given by any Person with respect to any of
the foregoing).
Capitalized terms used above have the meanings set out in the registration.
Expiry date: May 15, 2021





No registrations against the other names listed in Schedule 1 were found.







--------------------------------------------------------------------------------


152





Personal Property Security Register (British Columbia)
(Certification date: August 29, 2016)





--------------------------------------------------------------------------------

153





 
Date
Base Registration N°
Control N°
Parties
Summary of Charge and Information
U)    
July 15, 2002
505042A
B4759064
Secured Party:
PHH Vehicle Management Services Inc.
Debtor:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Resolute FP Canada Inc./PF Resolu Canada Inc.
PF Resolu Canada Inc./Resolute FP Canada Inc.
[Abibow Canada Inc.]
 [Abitibi-Consolidated Inc.]
Collateral: Specific vehicles.
General collateral: Motor vehicle, automotive equipment and materials handling
equipment leased by the Debtor from the Secured Party together with all
attachments, appurtenances, accessories or replacement parts and all proceeds
therefrom.
Expiry date: July 15, 2017
Comments:
Amendment registered on July 23, 2003 under number 177245B to amend the Secured
Party address.
Amendment registered on November 16, 2005 under number 691714C to delete the
vehicles and add four others.
Amendment registered on November 29, 2006 under number 376680D to include serial
number collateral.
Partial discharge registered on April 16, 2007 of a specific vehicle.
Renewal registered on June 15, 2007 under number 739947D.
Addition of collateral registered on August 15, 2007 under number 858108D to add
a new vehicle.
Partial discharge registered on April 30, 2008 under number 32214E.
Partial discharge registered on May 21, 2010 under number 572101F of four
vehicles.
Amendment registered on July 21, 2011 under number 260871G to delete
Abitibi-Consolidated Inc. to add Abibow Canada Inc. as Debtor.
Renewal registered on June 19, 2012 under number 802270G.
Amendment registered on July 19, 2012 under number 857231G to amend the name of
the Debtor.






--------------------------------------------------------------------------------

154





 
Date
Base Registration N°
Control N°
Parties
Summary of Charge and Information
V)    
May 20, 2015
611557I
D3088943
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Resolute FP Canada Inc./PF Resolu Canada Inc.
PF Resolu Canada Inc./Resolute FP Canada Inc.
AbitibBowater Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Canadian Limited/Bowater Canadienne Limitée
Bowater Canadienne Limitée/ Bowater Canadian Limited
Bowater LaHave Corporation
Fibrek Canada ULC
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
[Fibrek Holding Inc./Gestion Fibrek Inc.]
[Gestion Fibrek Inc./ Fibrek Holding Inc.]
Fibrek General Partnership
Fibrek SENC
Fibrek General Partnership/Fibrek SENC
Fibrek SENC/Fibrek General Partnership
Fibrk International Inc.
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Resolute Growth Canada Inc./Croissance Resolu Canada Inc.
Croissance Resolu Canada Inc./ Resolute Growth Canada Inc.
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada S.E.C.
General Collateral: 1. All of the following assets and properties now owned or
at any time hereafter acquired by the Debtors or in which the Debtors now have
or at any time in the future may acquire any right, title or interest
(collectively the “Collateral”):
(i) All Accounts;
(ii) All cash and all Deposit Accounts and all monies deposited therein;
(iii) All Inventory;
(iv) All future contracts, future accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto);
(v) To the extent evidencing or governing any if the items referred to in the
preceding clauses (i) through (iv), (a) all documents, (b) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (c) all Intangibles (excluding Intellectual Property), (d) all
Contracts (together with all Contract Rights arising thereunder) and (e) all
instruments;
(vi) Each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (i) or Inventory included in the preceding
clauses (iii), excluding in each case (x) promissory notes executed in favour of
the Debtor by any Credit Party or Subsidiary, and (y) promissory notes in a
principal amount of less than US$20,000,000 so long as the aggregate principal
amount of promissory notes not so pledged under the exclusion does not exceed
US$40,000,000 (the “Pledged Debt Securities”);
(vii) To the extent securing or supporting any of the items referred to in the
preceding clauses (i) through (v), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);








--------------------------------------------------------------------------------

155





 
Date
Base Registration N°
Control N°
Parties
Summary of Charge and Information
 
 
Fibrek Canada L.P.
Fibrek Canada S.E.C./Fibrek Canada L.P.
Fibrek Canada L.P./Fibrek Canada S.E.C.
3287647 Nova Scotia Company
RFPG LP
PFRC SEC
RFPG LP/PFRC SEC
PFRC SEC/ RFPG LP
RFPG Holding Inc./Gestion RFPG Inc.
RFPG Holding Inc.
Gestion RFPG Inc.
                   Gestion RFPG Inc./RFPG Holding Inc.


(viii) All books and records pertaining to the foregoing; and
(ix) All products and proceeds of the foregoing (including, without limitation,
all insurance and claims for insurance effected or held for the benefit of the
Debtor or the Secured Creditors in respect thereof and all collateral security
and guarantees given by any Person with respect to any of the foregoing).
Capitalized terms used above have the meanings set out in the registration.
Expiry date: May 20, 2021
Comments:
Amendment registered on July 3, 2015 under number 700623I to add Debtor names
and address.
Amendment registered on July 21, 2015 under number 735408I to add Fibrek Canada
ULC as new Debtor.
Amendment registered on July 29, 2015 under number 752397I to delete Fibrek
Holding Inc./Gestion Fibrek Inc.
Amendment registered on October 5, 2015 to add RFPG
LP/PFRC SEC and RFPG Holding Inc./Gestion RFPG Inc.as Debtors.










--------------------------------------------------------------------------------


156





Personal Property Security Register (Manitoba)
(Certification date: August 29, 2016)
 
Date
Registration N°
Parties
Summary of Charge and Information
W)    
May 19, 2015
at 4:51:10 p.m.
201508882403
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Resolute FP Canada Inc./PF Resolu Canada Inc.
PF Resolu Canada Inc./Resolute FP Canada Inc.
AbitibBowater Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Canadian Limited/Bowater Canadienne Limitée
Bowater Canadienne Limitée/ Bowater Canadian Limited
Bowater LaHave Corporation
Fibrek Canada ULC
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
[Fibrek Holding Inc./Gestion Fibrek Inc.]
[Gestion Fibrek Inc./ Fibrek Holding Inc.]
Fibrek General Partnership
Fibrek SENC
Fibrek General Partnership/Fibrek SENC
Fibrek SENC/Fibrek General Partnership
Fibrk International Inc.
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Resolute Growth Canada Inc./Croissance Resolu Canada Inc.
Croissance Resolu Canada Inc./ Resolute Growth Canada Inc.


General Collateral: 1. All of the following assets and properties now owned or
at any time hereafter acquired by the Debtors or in which the Debtors now have
or at any time in the future may acquire any right, title or interest
(collectively the “Collateral”):
(i) All Accounts;
(ii) All cash and all Deposit Accounts and all monies deposited therein;
(iii) All Inventory;
(iv) All future contracts, future accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto);
(v) To the extent evidencing or governing any if the items referred to in the
preceding clauses (i) through (iv), (a) all documents, (b) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (c) all Intangibles (excluding Intellectual Property), (d) all
Contracts (together with all Contract Rights arising thereunder) and (e) all
instruments;
(vi) Each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (i) or Inventory included in the preceding
clauses (iii), excluding in each case (x) promissory notes executed in favour of
the Debtor by any Credit Party or Subsidiary, and (y) promissory notes in a
principal amount of less than US$20,000,000 so long as the aggregate principal
amount of promissory notes not so pledged under the exclusion does not exceed
US$40,000,000 (the “Pledged Debt Securities”);
(vii) To the extent securing or supporting any of the items referred to in the
preceding clauses (i) through (v), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);






--------------------------------------------------------------------------------

157





 
Date
Registration N°
Parties
Summary of Charge and Information
 
 
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada S.E.C.
Fibrek Canada L.P.
Fibrek Canada S.E.C./Fibrek Canada L.P.
Fibrek Canada L.P./Fibrek Canada S.E.C.
3287647 Nova Scotia Company
RFPG LP
PFRC SEC
RFPG LP/PFRC SEC
PFRC SEC/ RFPG LP
RFPG Holding Inc./Gestion RFPG Inc.
RFPG Holding Inc.
Gestion RFPG Inc.
Gestion RFPG Inc./RFPG Holding Inc.


2. (viii) All books and records pertaining to the foregoing; and
(ix) All products and proceeds of the foregoing (including, without limitation,
all insurance and claims for insurance effected or held for the benefit of the
Debtor or the Secured Creditors in respect thereof and all collateral security
and guarantees given by any Person with respect to any of the foregoing).
Capitalized terms used above have the meanings set out in the registration.
Expiry date: May 19, 2021
Comments:
Amendment registered on July 3, 2015 under number 201512361310 to change
business Debtors.
Amendment registered on July 21, 2015 under number 201513646017 to change
business Debtors.
Amendment registered on July 29, 2015 under number 201514321219 to change
business Debtors.
Amendment registered on October 5, 2015 under number 201519070613 to change
business Debtors.












--------------------------------------------------------------------------------


158





Personal Property Security Register (Saskatchewan)
(Certification date: August 29, 2016)
 
Date
Registration N°
Parties
Summary of Charge and Information
X)    
May 20, 2015 

301340159
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Resolute FP Canada Inc./PF Resolu Canada Inc.
PF Resolu Canada Inc./Resolute FP Canada Inc.
AbitibBowater Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Canadian Limited/Bowater Canadienne Limitée
Bowater Canadienne Limitée/ Bowater Canadian Limited
Bowater LaHave Corporation
Fibrek Canada ULC
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
[Fibrek Holding Inc./Gestion Fibrek Inc.]
[Gestion Fibrek Inc./ Fibrek Holding Inc.]
Fibrek General Partnership
Fibrek SENC
Fibrek General Partnership/Fibrek SENC
Fibrek SENC/Fibrek General Partnership
Fibrk International Inc.
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Resolute Growth Canada Inc./Croissance Resolu Canada Inc.
Croissance Resolu Canada Inc./ Resolute Growth Canada Inc.


General Collateral: 1. All of the following assets and properties now owned or
at any time hereafter acquired by the Debtors or in which the Debtors now have
or at any time in the future may acquire any right, title or interest
(collectively the “Collateral”):
(i) All Accounts;
(ii) All cash and all Deposit Accounts and all monies deposited therein;
(iii) All Inventory;
(iv) All future contracts, future accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto);
(v) To the extent evidencing or governing any if the items referred to in the
preceding clauses (i) through (iv), (a) all documents, (b) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (c) all Intangibles (excluding Intellectual Property), (d) all
Contracts (together with all Contract Rights arising thereunder) and (e) all
instruments;
(vi) Each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the Closing Date of any accounts receivable
included in the preceding clauses (i) or Inventory included in the preceding
clauses (iii), excluding in each case (x) promissory notes executed in favour of
the Debtor by any Credit Party or Subsidiary, and (y) promissory notes in a
principal amount of less than US$20,000,000 so long as the aggregate principal
amount of promissory notes not so pledged under the exclusion does not exceed
US$40,000,000 (the “Pledged Debt Securities”);
(vii) To the extent securing or supporting any of the items referred to in the
preceding clauses (i) through (v), all supporting obligations and letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing);






--------------------------------------------------------------------------------

159





 
Date
Registration N°
Parties
Summary of Charge and Information
 
 
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada S.E.C.
Fibrek Canada L.P.
Fibrek Canada S.E.C./Fibrek Canada L.P.
Fibrek Canada L.P./Fibrek Canada S.E.C.
3287647 Nova Scotia Company
RFPG LP
PFRC SEC
RFPG LP/PFRC SEC
PFRC SEC/ RFPG LP
RFPG Holding Inc./Gestion RFPG Inc.
RFPG Holding Inc.
Gestion RFPG Inc.
Gestion RFPG Inc./RFPG Holding Inc.


2. (viii) All books and records pertaining to the foregoing; and
(ix) All products and proceeds of the foregoing (including, without limitation,
all insurance and claims for insurance effected or held for the benefit of the
Debtor or the Secured Creditors in respect thereof and all collateral security
and guarantees given by any Person with respect to any of the foregoing).
Capitalized terms used above have the meanings set out in the registration.
Expiry date:May 20, 2021
Comments:
Amendment registered on July 3, 2015 to change business Debtors.
Amendment registered on July 22, 2015 to change business Debtors.
Amendment registered on July 29, 2015 to change business Debtors.
Amendment registered on October 5, 2015 to change business Debtors.












--------------------------------------------------------------------------------


160





Personal Property Security Register (Ontario)
(Certification date: August 28, 2016)
Resolute FP Canada Inc.
PF Resolu Canada Inc.
 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
Y)    
May 7, 1998
19980507 1842 1531 3441
840539943
Secured Party:
PHH Vehicle Management Services Inc.
Debtor:
Resolute FP Canada Inc.
[Abibow Canada Inc.]
[Abitibi-Consolidated Company of Canada]
[Compagnie Abitibi-Consolidated du Canada]
[Abitibi-Consolidated]
[Abitibi-Consolidated Inc.]
Collateral classification: Equipment, Other and Motor Vehicles Included.
General collateral description: All present and future motor vehicles
(including, without limitation, passenger automobiles, trucks, truck tractors,
truck trailers, truck chassis or truck bodies), automotive equipment (including,
without limitation, trailers, boxes and refrigeration units), and
materials-handling equipment leased from time to time by the Secured Party to
the Debtor, together with all present and future attachments, appurtenances,
accessories and replacement parts, and all proceeds of or relating to any of the
foregoing.
Registration period: 5 years
Comments:
Amendment registered under number 19991027 1841 1531 7016 to include additional
debtor names (Abitibi-Consolidated).
Various amendments to include serial numbered collateral (specifically described
motor vehicles).
Various amendments to partially discharge serial numbered collateral
(specifically described motor vehicles).
Amendment registered under number 20020221 1759 1531 3728 to include additional
debtors (Abitibi-Consolidated Company of Canada and Compagnie
Abitibi-Consolidated du Canada).
Renewal registered under number 20030403 1856 1531 9417 for 5 years.






--------------------------------------------------------------------------------

161





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
Amendment registered under number 20030721 1055 1529 5595 to amend the Secured
Party’s address.
Renewal registered under number 20080430 1448 1530 2332 for 5 years.
Amendment registered under number 20110721 1054 1529 6932 to amend the Debtor’s
name to Abibow Canada Inc.
Amendment registered under number 20120719 1951 1531 3835 to change the Debtor’s
name and add the French/English names and delete Debtors.
Renewal registered under number 2013 0410 1947 1531 1649 for 5 years.


Z)    
December 7, 2001
20011207 1824 1531 7236
878676255
Secured Party:
IBM Canada Limited-PPSA Administrator
Debtor:
Abibow Canada Inc.
[Abitibi-Consolidated Company of Canada]
[Abitibi-Consolidated Inc.]
Collateral classification: Equipment, Accounts and Other.
General collateral description: All present and after acquired personal property
supplied by the Secured Party.
Registration period: 4 years
Comments:
Amendment registered under number 20020220 1808 1531 1704 to amend the debtor’s
name to Abitibi-Consolidated Company of Canada.
Renewal registered under number 20051129 1947 1531 0077 for 2 years.
Amendment registered under number 20071127 1048 1529 0671 to amend the debtor’s
address and add the French/English versions.
Renewal registered under number 20071128 1452 1530 3770 for 1 year.
Renewal registered under number 20081120 1943 1531 7621 for 4 year.
Amendment registered under number 20110117 1454 1530 1157 to change the debtor’s
name to Abibow Canada Inc.
Renewal registered under number 20121109 1945 1531 1322 for 4 year.






--------------------------------------------------------------------------------

162





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
AA)    
June 25, 2002
20020625 1456 1530 4206
884709945
Secured Party:
IBM Canada Limited-PPSA Administrator
Debtor:
Bowater Canadian Forest Products Inc.
Bowater Produits Forestiers du Canada Inc.
Collateral classification: Equipment, Accounts and Other.
General collateral description: All present and after acquired personal property
supplied by the Secured Party.
Registration period: 4 years
Comments:
Renewal registered under number 20060530 1455 1530 0967 for 1 year.
Amendment registered under number 20070515 1950 1531 5594 to add the French
version of the debtor’s name.
Renewal registered under number 20070517 1459 1530 7570 for 4 years.
Renewal registered under number 20110510 1951 1531 1286 for 3 years.
Renewal registered under number 20140429 1936 1531 1967 for 1 year.
Renewal registered on May 20, 2015 under number 20150520 1945 1531 8736 for 1
year.
Renewal registered on May 25, 2016 under number 20160525 1045 1902 4245 for 1
year.






--------------------------------------------------------------------------------

163





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
BB)    
September 14, 2010
20100914 1603 1793 9921
664416153
Secured Party:
Praxair Canada Inc.
Debtor:
Resolute FP Canada Inc.
[Abibow Canada Inc.]
[Abitibi-Consolidated Inc.]
Collateral classification: Equipment.
General collateral description: Equipment supplied by the Secured Party,
consisting of bulk cyrogenic storage tanks used for the storage, filling and
delivery of industrial and medical gases including, without limitation, argon,
hydrogen, carbon dioxide, nitrogen, nitrous oxide, and oxygen and cryogenic
freezers, together with all related accessories, parts, components and
attachments, and all proceeds of or relating to any of the foregoing as well as
all present or after-acquired property that may be derived from the sale or
other disposition of the collateral described herein.
Registration period: 6 years
Comments:
Amendment registered under number 20110512 1241 2095 0710 to change the name of
the debtor to Abibow Canada Inc.
Amendment registered under number 20121010 1041 1862 9613 to change the name of
the debtor to Resolute FP Canada Inc.
CC)    
April 27, 2012
20120427 1705 1462 3333
677927412
Secured Party:
Toromont CAT. A div. of Toromont Industries Ltd.
Debtor:
Abibow Canada Inc.
Collateral classification: Motor Vehicles Included.
Registration period: 3 years
DD)    
June 12, 2014
20140602 1853 9266 0935
697080636
Secured Party:
A M truck Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Motor Vehicle included.
General collateral description: Complete with all present and future
attachments, accessories, exchanges, replacements, parts, repairs, additions and
all proceeds thereof inclusive of insurance disbursements. Repair order number
234013.
Registration period: 1 years






--------------------------------------------------------------------------------

164





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
EE)    
June 12, 2014
20140602 1857 9266 0936
697080654
Secured Party:
A M truck Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Motor Vehicle included.
General collateral description: Complete with all present and future
attachments, accessories, exchanges, replacements, parts, repairs, additions and
all proceeds thereof inclusive of insurance disbursements. Repair order number
234012.
Registration period: 1 years
FF)    
May 13, 2015
20150513 1016 1590 5527
706059756
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Resolute FP Canada Inc./PF Résolu Canada Inc.
PF Résolu Canada Inc./Resolute FP Canada Inc.
Resolute FP Canada Inc. PF Résolu Canada Inc.
PF Résolu Canada Inc. Resolute FP Canada Inc.
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Resolute Growth Canada Inc. Croissance Resolu Canada Inc.
Croissance Resolu Canada Inc. Resolute Growth Canada Inc.
AbitibiBowater Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Canadian Limited/Bowater Canadienne Limitée
Bowater Canadienne Limitée/Bowater Canadian Limited
Bowater Canadian Limited Bowater Canadienne Limitée
Bowater Canadienne Limitée Bowater Canadian Limited
Bowater Lahave Corporation
Fibrek Canada ULC
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
Collateral classification: Inventory, Accounts and Other
General collateral description: The security interest granted by the Debtor in
favour of the Secured Party does not extend, attach or apply to, and expressly
excludes any Excluded Collateral (as defined in the Canadian Security agreement
dated on or about the date hereof granted by the Debtor in favour of the Secured
Party (as may be amended, modified or replaced from time to time)).
Registration period: 6 years
Comments:
Amendment registered on May 15, 2015 under number 20150515 1534 1590 5749 to
amend to collateral description and to add Resolute Growth Canada
Inc./Croissance Resolu Canada Inc., as Debtor.
Amendment registered on May 19, 2015 under number 20150519 1639 1862 8426 to add
additional debtors.
Amendment registered on July 2, 2015 under number 20150702 1657 1590 9135 to add
additional Debtors.
Amendment registered on July 24, 2015 under number 20150724 1607 1862 4000 to
add Fibrek Canada ULC as additional Debtor.
Amendment registered on July 29, 2015 under number 20150729 1108 1862 4226 to
delete Fibrek Holding Inc./Gestion Fibrek Inc. and all versions of the names as
Debtors.
Amendment registered on October 5, 2015 under number 20151005 0928 1862 9474 to
add additional Debtors.








--------------------------------------------------------------------------------

165





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
[Fibrek Holding Inc./Gestion Fibrek Inc.]
[Gestion Fibrek Inc./Fibnrek Holding Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek General Partnership/ Fibrek S.E.N.C.
Fibrek S.E.N.C./Fibrek General Partnership
Fibrek General Partnership Fibrek S.E.N.C.
Fibrek S.E.N.C. Fibrek General Partnership
Fibrek International Inc.
3284649 Nova Scotia Company
9340963 Canada Inc.
9340939 Canada Inc.
3287647 Nova Scotia Company
Fibrek Canada L.P./Fibrek Canada S.E.C.
Fibrek Canada L.P.
Fibrek Canada S.E.C.
Fibrek Canada S.E.C./Fibrek Canada L.P.
RFPG L.P./PFRC S.E.C.
RFPG L.P.
PFRC S.E.C
PFRC S.E.C./RFPG L.P.
RFPG Holding Inc.
Gestion RFPG Inc.
RFPG Holding Inc./Gestion RFPG Inc.
Gestion RFPG Inc./RFPG Holding Inc.


Amendment registered on October 8, 2015 under number 20151008 1431 1862 9821 to
amend the Debtor name RFPG. L.P and its variations.








--------------------------------------------------------------------------------

166





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
GG)    
April 17, 2015
20150417 1410 1462 9554
705220578
Secured Party:
Xerox Canada Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Equipment and Other
Registration period: 3 years
HH)    
April 17, 2015
20150417 1410 1462 9555
705220587
Secured Party:
Xerox Canada Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Equipment and Other
Registration period: 3 years
II)    
April 17, 2015
20150417 1410 1462 9556
705220596
Secured Party:
Xerox Canada Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Equipment and Other
Registration period: 3 years
JJ)    
April 17, 2015
20150417 1410 1462 9557
705220605
Secured Party:
Xerox Canada Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Equipment and Other
Registration period: 3 years
KK)    
April 17, 2015
20150417 1410 1462 9558
705220614
Secured Party:
Xerox Canada Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Equipment and Other
Registration period: 3 years
LL)    
April 17, 2015
20150417 1410 1462 9559
705220623
Secured Party:
Xerox Canada Ltd.
Debtor:
Resolute FP Canada Inc.
Collateral classification: Equipment and Other
Registration period: 3 years






--------------------------------------------------------------------------------

167





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
MM)
August 13, 2015
20150813 1419 1862 5313
708965037
Secured Party:
Samuel Strapping Systems
Samuel, Son & Co., Limited /Samuel & Fils & Cie Ltée
Samuel, Son & Co., Limited
Samuel & Fils & Cie Ltée
Samuel & Fils & Cie Ltée/Samuel, Son & Co., Limited
Debtor:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Resolute FP Canada Inc./PF Resolu Canada Inc.
PF Resolu Canada Inc./Resolute FP Canada Inc.
Collateral classification: Equipment and Other
Registration period: 4 years
Expiry date: August 13, 2020
Comments:
Amendment registered on August 19, 2015 under number 20150819 0948 1862 5699 to
add the other variations of the Debtor’s name; to add Samuel, Son & Co., Limited
/Samuel & Fils & Cie Ltée as new Secured Party to add Other to the collateral
classification and delete all of the description under the general collateral
description.
Renewal registered on August 19, 2015 under number 20150819 0955 1862 5700.
NN)    
September 3, 2015
2015 0903 1401 1462 8285
709635474
(Discharge)
Secured Party:
Toromont CAT, a Div. of Toromont Industries Ltd.
Debtor:
Resolute FP Canada
Collateral classification: Motor vehicle included (Caterpillar, 2001, Dozer D7R
II).
Registration period: 1 year
Expiry date: July26, 2016
Comments: 
Discharge registered on July 26, 2016 under number 20160726 1711 1462 6552.
OO)    
August 17, 2016
20160817 1016 1862 3658
719679519
Secured Party:
Praxair Canada Inc.
Debtor:
Resolute FP Canada Inc.


Collateral classification: Other.
General collateral description: Equipment supplied by the Secured Party,
consisting of bulk cyrogenic storage tanks used for the storage, filling and
delivery of industrial and medical gases including, without limitation, argon,
hydrogen, carbon dioxide, nitrogen, nitrous oxide, and oxygen and cryogenic
freezers, together with all related accessories, parts, components and
attachments, and all proceeds of or relating to any of the foregoing as well as
all present or after-acquired property that may be derived from the sale or
other disposition of the collateral described herein.
Registration period: 6 years
Expiry date: August 17, 2022








--------------------------------------------------------------------------------

168





Resolute FP Canada Inc./PF Résolu Canada Inc.
PF Résolu Canada Inc./Resolute FP Canada Inc.
Resolute Growth Canada Inc. Croissance Resolu Canada Inc.
AbitibiBowater Canada Inc.
Bowater Canadian Limited/Bowater Canadienne Limitée
Bowater Lahave Corporation
Fibrek Canada ULC
Fibrek General Partnership/ Fibrek S.E.N.C.
Fibrek International Inc.
3284649 Nova Scotia Company
9340963 Canada Inc.
9340939 Canada Inc.
3287647 Nova Scotia Company
Fibrek Canada L.P./Fibrek Canada S.E.C.
RFPG L.P./PFRC S.E.C.
RFPG Holding Inc./Gestion RFPG Inc.


 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
PP)    
May 13, 2015
20150513 1016 1590 5527
706059756
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Résolu Canada Inc.
Resolute FP Canada Inc./PF Résolu Canada Inc.
PF Résolu Canada Inc./Resolute FP Canada Inc.
Resolute FP Canada Inc. PF Résolu Canada Inc.
PF Résolu Canada Inc. Resolute FP Canada Inc.
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Resolute Growth Canada Inc. Croissance Resolu Canada Inc.
Croissance Resolu Canada Inc. Resolute Growth Canada Inc.


Collateral classification: Inventory, Accounts and Other
General collateral description: The security interest granted by the Debtor in
favour of the Secured Party does not extend, attach or apply to, and expressly
excludes any Excluded Collateral (as defined in the Canadian Security agreement
dated on or about the date hereof granted by the Debtor in favour of the Secured
Party (as may be amended, modified or replaced from time to time)).
Registration period: 6 years
Comments:
Amendment registered on May 15, 2015 under number 20150515 1534 1590 5749 to
amend to collateral description and to add Resolute Growth Canada
Inc./Croissance Resolu Canada Inc., as Debtor.
Amendment registered on May 19, 2015 under number 20150519 1639 1862 8426 to add
additional debtors.






--------------------------------------------------------------------------------

169





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
AbitibiBowater Canada Inc.
Bowater Canadian Limited
Bowater Canadienne Limitée
Bowater Canadian Limited/Bowater Canadienne Limitée
Bowater Canadienne Limitée/Bowater Canadian Limited
Bowater Canadian Limited Bowater Canadienne Limitée
Bowater Canadienne Limitée Bowater Canadian Limited
Bowater Lahave Corporation
Fibrek Canada ULC
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]
[Fibrek Holding Inc./Gestion Fibrek Inc.]
[Gestion Fibrek Inc./Fibnrek Holding Inc.]
Fibrek General Partnership
Fibrek S.E.N.C.
Fibrek General Partnership/ Fibrek S.E.N.C.
Fibrek S.E.N.C./Fibrek General Partnership
Fibrek General Partnership Fibrek S.E.N.C.
Fibrek S.E.N.C. Fibrek General Partnership
Fibrek International Inc.
3284649 Nova Scotia Company
9340963 Canada Inc.
9340939 Canada Inc.
3287647 Nova Scotia Company
Fibrek Canada L.P./Fibrek Canada S.E.C.
Fibrek Canada L.P.
Fibrek Canada S.E.C.
Fibrek Canada S.E.C./Fibrek Canada L.P.
RFPG L.P./PFRC S.E.C.
RFPG L.P.
Amendment registered on July 2, 2015 under number 20150702 1657 1590 9135 to add
additional Debtors.
Amendment registered on July 24, 2015 under number 20150724 1607 1862 4000 to
add Fibrek Canada ULC as additional Debtor.
Amendment registered on July 29, 2015 under number 20150729 1108 1862 4226 to
delete Fibrek Holding Inc./Gestion Fibrek Inc. and all versions of the names as
Debtors.
Amendment registered on October 5, 2015 under number 20151005 0928 1862 9474 to
add additional Debtors.
Amendment registered on October 8, 2015 under number 20151008 1431 1862 9821 to
amend the Debtor name RFPG. L.P and its variations.








--------------------------------------------------------------------------------

170





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
PFRC S.E.C
PFRC S.E.C./RFPG L.P..
RFPG Holding Inc.
Gestion RFPG Inc.
RFPG Holding Inc./Gestion RFPG Inc.
Gestion RFPG Inc./RFPG Holding Inc.


 



No registrations to the other names listed in Schedule 1 were found.









--------------------------------------------------------------------------------


171





Personal Property Security Register (New Brunswick)
(Certification date: August 29, 2016)
 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
QQ)    
May 7, 1998
3475607
Secured Party:
PHH Vehicle Management Services Inc.
Debtor:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Collateral classification: All present and future motor vehicles (including,
without limitation, passenger automobiles, trucks, truck tractors, truck
trailers, truck chassis or truck bodies), automotive equipment (including,
without limitation, trailers, boxes and refrigeration units) and
materials-handling equipment leased from time to time by the Secured Party to
the Debtor, together with all present and future attachments, accessions,
appurtenances, accessories and replacement parts, and all proceeds of or
relating to any of the foregoing.
Expiry date: May 7, 2018
Comments:
Various amendments (to change the Secured Party name) and various renewals.
RR)    
May 13, 2015
25824814
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Bowater Lahave Corporation
Bowater Canadian Limited
Bowater Canadienne Limitée
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Abitibibowater Canada Inc.
Fibrek General Patnership
Fibrek S.E.N.C.
Collateral classification: All present or future right, title and interest of
the Debtors in, to or under any and all of the following assets and properties,
other than Excluded Collateral:
(i)all accounts and all other rights to payment of money or funds, whether or
not earned by performance, for inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of or for services rendered or to be
rendered, whether or not such rights to payment constitute "accounts" (as
defined below) or are evidenced in whole or in part by instruments, chattel
paper, general intangibles or documents;
(ii) all cash and all Deposit Accounts and all monies deposited therein;
(iii) all inventory;






--------------------------------------------------------------------------------

172





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
Fibrek International Inc.
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada L.P.
Fibrek Canada S.E.C.
3287647 Nova Scotia Company
Fibrek Canada ULC
RFPG L.P.
PFRC S.E.C.
RFPG Holding Inc.
Gestion RFPG Inc.
[Fibrek Holding Inc.]
[Gestion Fibrek Inc.]


(iv) all futures contracts, futures accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto);
(v) to the extent evidencing or governing any of the items referred to in the
preceding clauses (i) through (iv), (A) all documents, (B) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (C) all intangibles (excluding Intellectual Property), (D) all
contracts between any Debtor and one or more additional parties (including,
without limitation, any Hedging Agreements, and licensing agreements) (together
with rights of any Debtor under each contract, including, without limitation,
(i) any and all rights to receive and demand payments under any or all
contracts, (ii) any and all rights to receive and compel performance under any
or all contracts and (iii) any and all other rights, interests and claims now
existing or in the future arising in connection with any or all contracts
arising thereunder) and (E) all instruments;
(vi) each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the date of the Security Agreement of any
accounts receivable included in the preceding clause (i) or inventory included
in the preceding clause (iii), excluding in each case (x) promissory notes
executed in favour of a Debtor by any Credit Party or Subsidiary, and (y)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under this
exclusion does not exceed US$40,000,000);
(vii) to the extent securing or supporting any of the items referred to in the
preceding clauses (i) through
(v), all supporting obligations and letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing);






--------------------------------------------------------------------------------

173





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
(viii) all books and records pertaining to the foregoing; and
(ix) all products and proceeds of the foregoing of any nature and kind,
including, without limitation, all goods, documents of title, chattel paper,
instruments, securities, investment property, money and intangibles and all
insurance and claims for insurance effected or held for the benefit of the
Debtors or the Secured Party (or creditors on whose behalf the Secured Party
holds a security interest) in respect thereof and all collateral security and
guarantees given by any person with respect to any of the foregoing
In this general collateral description:
(a) the terms "accounts", "intangibles", "instruments", "inventory", "proceeds",
"securities" and "chattel paper" and other terms defined in such statutes shall
have the meaning given to such terms in the Personal Property Security Act (New
Brunswick) or the Securities Transfer Act (New Brunswick), as applicable, as
such statute may be amended from time to time unless context otherwise requires
PROVIDED THAT if any such term as defined in the Personal Property Security Act
(Ontario) or the Securities Transfer Act (Ontario), as amended from time to
time, includes any additional property the term as used herein shall also
include such additional property;
(b) "Credit Agreement" means a Credit Agreement, dated as of on or about May 21,
2015, among Resolute Forest Products Inc., Resolute FP Canada Inc. and each of
the other Borrowers (as therein defined) and Guarantors (as therein defined)
party thereto, the Lenders (as therein defined) party thereto from time to time,
Bank of America, N.A., as the Administrative Agent under the U.S. Subfacility
(as therein defined) and Collateral Agent (as therein defined) and Bank of
America, N.A., (acting through its Canada Branch), as the Administrative Agent
under the Canadian






--------------------------------------------------------------------------------

174





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
 Subfacility (as therein defined);
(c) "Credit Party" means each borrower and guarantor defined as a "Credit Party"
in the Credit Agreement;
(d) "Deposit Account" has the meaning given to that term in Article 9 of the
Uniform Commercial Code in effect in the State of New York from time to time;
(e) "Equity Interest" of any person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest;
(f) "Excluded Collateral" means, subject to the following sentence, (i) any
shares of capital stock or other Equity Interest of any person, (ii) any
Intellectual Property, (iii) fixtures or equipment, (iv) any property to the
extent that the grant of a security interest therein would violate applicable
law, require a consent not obtained of any of the government of the United
States of America, Canada, any other nation or any political subdivision
thereof, whether state, provincial, municipal or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, or constitute
a breach of or default under, or result in the termination of or require a
consent not obtained under, any contract, lease, license or other agreement
evidencing or giving rise to such property, or result in the invalidation
thereof or provide any party thereto with a right of termination (other than to
the extent that any such term would be rendered ineffective pursuant to Section
40(4) of the Personal Property Security Act (Ontario), as amended from time to
time, or any other applicable law or principles of equity), (v) a Deposit
Account, securities






--------------------------------------------------------------------------------

175





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
account or commodities account (A) which is used for the sole purpose of making
payroll and withholding tax payments related thereto and other employee wage and
benefit payments and accrued and unpaid employee compensation (including
salaries, wages, benefits and expense reimbursements), (B) which is used for the
sole purpose of paying or remitting taxes, including sales taxes, (C) which is
used solely as an escrow account or as a fiduciary or trust account, including,
but not limited to, any escrow account which is an Escrow Indebtedness Escrow
Account (as defined in the Credit Agreement), or (D) which is a zero balance
Deposit Account, (vi) promissory notes held by any Debtor issued by any Credit
Party or Subsidiary, and (vii) proceeds and products of any and all of the
foregoing Excluded Collateral described in clauses (i) through (vi) above only
to the extent such proceeds and products would constitute property or assets of
the type described in clauses (i) through (vi) of this definition; provided,
however, that the security interest granted to the Collateral Agent hereunder
shall attach immediately to any asset of any Grantor at such time as such asset
ceases to meet any of the criteria for "Excluded Collateral" described in any of
clauses (i) through (vii) of this definition or in the following sentence.
Notwithstanding the foregoing, "Excluded Collateral" shall not include any
property or assets that constitute Proceeds of property or assets described in
clauses (i) through (vii) of this General Collateral Description;
(g) "Hedging Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any






--------------------------------------------------------------------------------

176





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
similar transaction or any combination of these transaction. "person" includes
any individual, partnership, joint venture, firm, corporation, association,
limited liability company, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof;
(h) "intangibles" shall include any personal property, including things in
action, other than accounts, chattel paper, commercial tort claims, deposit
accounts, documents, goods, instruments, investment property, letter-of-credit
rights, letters of credit, money, and oil, gas, or other minerals before
extraction, payment intangibles and software;
(i) "Intellectual Property" means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by a Debtor including
inventions, Designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, moral rights, and all additions, improvements and accessions to, and
books and records describing or used in connection with, any of the foregoing;
(j) "Security Agreement" means the Canadian Security Agreement among, among
others, each of the Debtors and the Secured Party dated as of on or about May
21, 2015;
(k) "Subsidiary" shall mean, as to any person, (i) any corporation, more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency), which is at the time






--------------------------------------------------------------------------------

177





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
owned by such person and/or one or more Subsidiaries of such person and (ii) any
partnership, limited liability company, unlimited company, unlimited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such person has more than a 50% Equity Interest at
the time; and
(l) "Designs" "Patents", "Copyrights" "Licenses", "Trademarks" and other
capitalized terms used and not otherwise defined herein have the meanings set
out in the Security Agreement.
Expiry date: May 13, 2021
Comments:
Various amendments to change debtors and the description of the collateral.








--------------------------------------------------------------------------------

178





Personal Property Security Register (Nova Scotia)
(Certification date: August 29, 2016)
 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
SS)    
May 13, 2015
24270019
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Bowater Lahave Corporation
Bowater Canadian Limited
Bowater Canadienne Limitée
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Abitibibowater Canada Inc.
Fibrek General Patnership
Fibrek S.E.N.C.
Fibrek International Inc.
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada L.P.
Fibrek Canada S.E.C.
3287647 Nova Scotia Company
Fibrek Canada ULC
RFPG L.P.
PFRC S.E.C.
RFPG Holding Inc.
Gestion RFPG Inc.
[Fibrek Holding Inc.]
Collateral classification: All present or future right, title and interest of
the Debtors in, to or under any and all of the following assets and properties,
other than Excluded Collateral:
(i)all accounts and all other rights to payment of money or funds, whether or
not earned by performance, for inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of or for services rendered or to be
rendered, whether or not such rights to payment constitute "accounts" (as
defined below) or are evidenced in whole or in part by instruments, chattel
paper, general intangibles or documents;
(ii) all cash and all Deposit Accounts and all monies deposited therein;
(iii) all inventory;
(iv) all futures contracts, futures accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto);
(v) to the extent evidencing or governing any of the items referred to in the
preceding clauses (i) through (iv), (A) all documents, (B) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (C) all intangibles (excluding Intellectual Property), (D) all
contracts between any Debtor and one or more additional parties (including,
without limitation, any Hedging Agreements, and licensing agreements) (together
with rights of any Debtor under each contract, including, without limitation,
(i) any and all rights to receive and demand payments under any or all
contracts, (ii) any and all rights to receive and compel performance under any
or all contracts and (iii) any and all other rights, interests






--------------------------------------------------------------------------------

179





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
[Gestion Fibrek Inc.]
and claims now existing or in the future arising in connection with any or all
contracts arising thereunder) and (E) all instruments;
(vi) each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the date of the Security Agreement of any
accounts receivable included in the preceding clause (i) or inventory included
in the preceding clause (iii), excluding in each case (x) promissory notes
executed in favour of a Debtor by any Credit Party or Subsidiary, and (y)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under this
exclusion does not exceed US$40,000,000);
(vii) to the extent securing or supporting any of the items referred to in the
preceding clauses (i) through
(v), all supporting obligations and letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing);
(viii) all books and records pertaining to the foregoing; and
(ix) all products and proceeds of the foregoing of any nature and kind,
including, without limitation, all goods, documents of title, chattel paper,
instruments, securities, investment property, money and intangibles and all
insurance and claims for insurance effected or held for the benefit of the
Debtors or the Secured Party (or creditors on whose behalf the Secured Party
holds a security interest) in respect thereof and all collateral security and
guarantees given by any person with respect to any of the foregoing
In this general collateral description:
(a) the terms "accounts", "intangibles", "instruments", "inventory", "proceeds",
"securities" and "chattel paper" and other terms defined in such statutes shall
have the meaning given to such terms in the Personal






--------------------------------------------------------------------------------

180





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
Property Security Act (Nova Scotia) or the Securities Transfer Act (Nova
Scotia), as applicable, as such statute may be amended from time to time unless
context otherwise requires PROVIDED THAT if any such term as defined in the
Personal Property Security Act (Ontario) or the Securities Transfer Act
(Ontario), as amended from time to time, includes any additional property the
term as used herein shall also include such additional property;
(b) "Credit Agreement" means a Credit Agreement, dated as of on or about May 21,
2015, among Resolute Forest Products Inc., Resolute FP Canada Inc. and each of
the other Borrowers (as therein defined) and Guarantors (as therein defined)
party thereto, the Lenders (as therein defined) party thereto from time to time,
Bank of America, N.A., as the Administrative Agent under the U.S. Subfacility
(as therein defined) and Collateral Agent (as therein defined) and Bank of
America, N.A., (acting through its Canada Branch), as the Administrative Agent
under the Canadian Subfacility (as therein defined);
(c) "Credit Party" means each borrower and guarantor defined as a "Credit Party"
in the Credit Agreement;
(d) "Deposit Account" has the meaning given to that term in Article 9 of the
Uniform Commercial Code in effect in the State of New York from time to time;
(e) "Equity Interest" of any person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest;
(f) "Excluded Collateral" means, subject to the following sentence, (i) any
shares of capital stock or other Equity Interest of any person, (ii) any
Intellectual






--------------------------------------------------------------------------------

181





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
Property, (iii) fixtures or equipment, (iv) any property to the extent that the
grant of a security interest therein would violate applicable law, require a
consent not obtained of any of the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, or constitute a breach of or default under, or
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement evidencing or giving rise to such
property, or result in the invalidation thereof or provide any party thereto
with a right of termination (other than to the extent that any such term would
be rendered ineffective pursuant to Section 40(4) of the Personal Property
Security Act (Ontario), as amended from time to time, or any other applicable
law or principles of equity), (v) a Deposit Account, securities account or
commodities account (A) which is used for the sole purpose of making payroll and
withholding tax payments related thereto and other employee wage and benefit
payments and accrued and unpaid employee compensation (including salaries,
wages, benefits and expense reimbursements), (B) which is used for the sole
purpose of paying or remitting taxes, including sales taxes, (C) which is used
solely as an escrow account or as a fiduciary or trust account, including, but
not limited to, any escrow account which is an Escrow Indebtedness Escrow
Account (as defined in the Credit Agreement), or (D) which is a zero balance
Deposit Account, (vi) promissory notes held by any Debtor issued by any Credit
Party or Subsidiary, and (vii) proceeds and products of any and all of the
foregoing Excluded Collateral described in clauses (i) through (vi) above only
to the extent such proceeds and products






--------------------------------------------------------------------------------

182





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
would constitute property or assets of the type described in clauses (i) through
(vi) of this definition; provided, however, that the security interest granted
to the Collateral Agent hereunder shall attach immediately to any asset of any
Grantor at such time as such asset ceases to meet any of the criteria for
"Excluded Collateral" described in any of clauses (i) through (vii) of this
definition or in the following sentence. Notwithstanding the foregoing,
"Excluded Collateral" shall not include any property or assets that constitute
Proceeds of property or assets described in clauses (i) through (vii) of this
General Collateral Description;
(g) "Hedging Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transaction. "person" includes any
individual, partnership, joint venture, firm, corporation, association, limited
liability company, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof;
(h) "intangibles" shall include any personal property, including things in
action, other than accounts, chattel paper, commercial tort claims, deposit
accounts, documents, goods, instruments, investment property, letter-of-credit
rights, letters of credit, money, and oil, gas, or other minerals before
extraction, payment intangibles and software;
(i) "Intellectual Property" means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by a Debtor including
inventions, Designs, Patents, Copyrights, Licenses, Trademarks,






--------------------------------------------------------------------------------

183





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
 trade secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, moral rights, and all additions, improvements and accessions to, and
books and records describing or used in connection with, any of the foregoing;
(j) "Security Agreement" means the Canadian Security Agreement among, among
others, each of the Debtors and the Secured Party dated as of on or about May
21, 2015;
(k) "Subsidiary" shall mean, as to any person, (i) any corporation, more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency), which is at the time owned by such person and/or
one or more Subsidiaries of such person and (ii) any partnership, limited
liability company, unlimited company, unlimited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such person has more than a 50% Equity Interest at the time; and
(l) "Designs" "Patents", "Copyrights" "Licenses", "Trademarks" and other
capitalized terms used and not otherwise defined herein have the meanings set
out in the Security Agreement.
Expiry date: May 13, 2021
Comments:
Various amendments to change debtors and the description of the collateral.








--------------------------------------------------------------------------------

184





Personal Property Security Register (Prince Edward Island)
(Certification date: August 29, 2016)
 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
TT)    
May 19, 2015
3674562
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Bowater Lahave Corporation
Bowater Canadian Limited
Bowater Canadienne Limitée
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Abitibibowater Canada Inc.
Fibrek General Patnership
Fibrek S.E.N.C.
Fibrek International Inc.
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada L.P.
Fibrek Canada S.E.C.
3287647 Nova Scotia Company
Fibrek Canada ULC
RFPG L.P.
PFRC S.E.C.
RFPG Holding Inc.
Gestion RFPG Inc.
[Fibrek Holding Inc.]
Collateral classification: All present or future right, title and interest of
the Debtors in, to or under any and all of the following assets and properties,
other than Excluded Collateral:
(i)all accounts and all other rights to payment of money or funds, whether or
not earned by performance, for inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of or for services rendered or to be
rendered, whether or not such rights to payment constitute "accounts" (as
defined below) or are evidenced in whole or in part by instruments, chattel
paper, general intangibles or documents;
(ii) all cash and all Deposit Accounts and all monies deposited therein;
(iii) all inventory;
(iv) all futures contracts, futures accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto);
(v) to the extent evidencing or governing any of the items referred to in the
preceding clauses (i) through (iv), (A) all documents, (B) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (C) all intangibles (excluding Intellectual Property), (D) all
contracts between any Debtor and one or more additional parties (including,
without limitation, any Hedging Agreements, and licensing agreements) (together
with rights of any Debtor under each contract, including, without limitation,
(i) any and all rights to receive and demand payments under any or all
contracts, (ii) any and all rights to receive and compel performance under any
or all contracts and (iii) any and all other rights, interests






--------------------------------------------------------------------------------

185





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
[Gestion Fibrek Inc.]


and claims now existing or in the future arising in connection with any or all
contracts arising thereunder) and (E) all instruments;
(vi) each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the date of the Security Agreement of any
accounts receivable included in the preceding clause (i) or inventory included
in the preceding clause (iii), excluding in each case (x) promissory notes
executed in favour of a Debtor by any Credit Party or Subsidiary, and (y)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under this
exclusion does not exceed US$40,000,000);
(vii) to the extent securing or supporting any of the items referred to in the
preceding clauses (i) through
(v), all supporting obligations and letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing);
(viii) all books and records pertaining to the foregoing; and
(ix) all products and proceeds of the foregoing of any nature and kind,
including, without limitation, all goods, documents of title, chattel paper,
instruments, securities, investment property, money and intangibles and all
insurance and claims for insurance effected or held for the benefit of the
Debtors or the Secured Party (or creditors on whose behalf the Secured Party
holds a security interest) in respect thereof and all collateral security and
guarantees given by any person with respect to any of the foregoing
In this general collateral description:
(a) the terms "accounts", "intangibles", "instruments", "inventory", "proceeds",
"securities" and "chattel paper" and other terms defined in such statutes shall
have the meaning given to such terms in the Personal






--------------------------------------------------------------------------------

186





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
Property Security Act (Prince Edward Island) or the Securities Transfer Act
(Prince Edward Island), as applicable, as such statute may be amended from time
to time unless context otherwise requires PROVIDED THAT if any such term as
defined in the Personal Property Security Act (Ontario) or the Securities
Transfer Act (Ontario), as amended from time to time, includes any additional
property the term as used herein shall also include such additional property;
(b) "Credit Agreement" means a Credit Agreement, dated as of on or about May 21,
2015, among Resolute Forest Products Inc., Resolute FP Canada Inc. and each of
the other Borrowers (as therein defined) and Guarantors (as therein defined)
party thereto, the Lenders (as therein defined) party thereto from time to time,
Bank of America, N.A., as the Administrative Agent under the U.S. Subfacility
(as therein defined) and Collateral Agent (as therein defined) and Bank of
America, N.A., (acting through its Canada Branch), as the Administrative Agent
under the Canadian Subfacility (as therein defined);
(c) "Credit Party" means each borrower and guarantor defined as a "Credit Party"
in the Credit Agreement;
(d) "Deposit Account" has the meaning given to that term in Article 9 of the
Uniform Commercial Code in effect in the State of New York from time to time;
(e) "Equity Interest" of any person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest;
(f) "Excluded Collateral" means, subject to the following sentence, (i) any
shares of capital stock or other Equity Interest of any person, (ii) any
Intellectual






--------------------------------------------------------------------------------

187





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
Property, (iii) fixtures or equipment, (iv) any property to the extent that the
grant of a security interest therein would violate applicable law, require a
consent not obtained of any of the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, or constitute a breach of or default under, or
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement evidencing or giving rise to such
property, or result in the invalidation thereof or provide any party thereto
with a right of termination (other than to the extent that any such term would
be rendered ineffective pursuant to Section 40(4) of the Personal Property
Security Act (Ontario), as amended from time to time, or any other applicable
law or principles of equity), (v) a Deposit Account, securities account or
commodities account (A) which is used for the sole purpose of making payroll and
withholding tax payments related thereto and other employee wage and benefit
payments and accrued and unpaid employee compensation (including salaries,
wages, benefits and expense reimbursements), (B) which is used for the sole
purpose of paying or remitting taxes, including sales taxes, (C) which is used
solely as an escrow account or as a fiduciary or trust account, including, but
not limited to, any escrow account which is an Escrow Indebtedness Escrow
Account (as defined in the Credit Agreement), or (D) which is a zero balance
Deposit Account, (vi) promissory notes held by any Debtor issued by any Credit
Party or Subsidiary, and (vii) proceeds and products of any and all of the
foregoing Excluded Collateral described in clauses (i) through (vi) above only
to the extent such proceeds and products






--------------------------------------------------------------------------------

188





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
would constitute property or assets of the type described in clauses (i) through
(vi) of this definition; provided, however, that the security interest granted
to the Collateral Agent hereunder shall attach immediately to any asset of any
Grantor at such time as such asset ceases to meet any of the criteria for
"Excluded Collateral" described in any of clauses (i) through (vii) of this
definition or in the following sentence. Notwithstanding the foregoing,
"Excluded Collateral" shall not include any property or assets that constitute
Proceeds of property or assets described in clauses (i) through (vii) of this
General Collateral Description;
(g) "Hedging Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transaction. "person" includes any
individual, partnership, joint venture, firm, corporation, association, limited
liability company, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof;
(h) "intangibles" shall include any personal property, including things in
action, other than accounts, chattel paper, commercial tort claims, deposit
accounts, documents, goods, instruments, investment property, letter-of-credit
rights, letters of credit, money, and oil, gas, or other minerals before
extraction, payment intangibles and software;
(i) "Intellectual Property" means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by a Debtor including
inventions, Designs, Patents, Copyrights, Licenses, Trademarks,






--------------------------------------------------------------------------------

189





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
trade secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, moral rights, and all additions, improvements and accessions to, and
books and records describing or used in connection with, any of the foregoing;
(j) "Security Agreement" means the Canadian Security Agreement among, among
others, each of the Debtors and the Secured Party dated as of on or about May
21, 2015;
(k) "Subsidiary" shall mean, as to any person, (i) any corporation, more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency), which is at the time owned by such person and/or
one or more Subsidiaries of such person and (ii) any partnership, limited
liability company, unlimited company, unlimited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such person has more than a 50% Equity Interest at the time; and
(l) "Designs" "Patents", "Copyrights" "Licenses", "Trademarks" and other
capitalized terms used and not otherwise defined herein have the meanings set
out in the Security Agreement.
Expiry date: May 19, 2021
Comments:
Various amendments to change debtors and the description of the collateral.








--------------------------------------------------------------------------------

190





Personal Property Security Register (Newfoundland and Labrador)
(Certification date: August 29, 2016)
 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
UU)    
May 19, 2015
12909214
Secured Party:
Bank of America, N.A.
Debtors:
Resolute FP Canada Inc.
PF Resolu Canada Inc.
Bowater Lahave Corporation
Bowater Canadian Limited
Bowater Canadienne Limitée
3284649 Nova Scotia Company
Resolute Growth Canada Inc.
Croissance Resolu Canada Inc.
Abitibibowater Canada Inc.
Fibrek General Patnership
Fibrek S.E.N.C.
Fibrek International Inc.
9340963 Canada Inc.
9340939 Canada Inc.
Fibrek Canada L.P.
Fibrek Canada S.E.C.
3287647 Nova Scotia Company
Fibrek Canada ULC
RFPG L.P.
PFRC S.E.C.
RFPG Holding Inc.
Gestion RFPG Inc.
[Fibrek Holding Inc.]
Collateral classification: All present or future right, title and interest of
the Debtors in, to or under any and all of the following assets and properties,
other than Excluded Collateral:
(i)all accounts and all other rights to payment of money or funds, whether or
not earned by performance, for inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of or for services rendered or to be
rendered, whether or not such rights to payment constitute "accounts" (as
defined below) or are evidenced in whole or in part by instruments, chattel
paper, general intangibles or documents;
(ii) all cash and all Deposit Accounts and all monies deposited therein;
(iii) all inventory;
(iv) all futures contracts, futures accounts, securities and securities accounts
(and security entitlements or financial assets credited thereto);
(v) to the extent evidencing or governing any of the items referred to in the
preceding clauses (i) through (iv), (A) all documents, (B) all chattel paper
(including, without limitation, all tangible chattel paper and all electronic
chattel paper), (C) all intangibles (excluding Intellectual Property), (D) all
contracts between any Debtor and one or more additional parties (including,
without limitation, any Hedging Agreements, and licensing agreements) (together
with rights of any Debtor under each contract, including, without limitation,
(i) any and all rights to receive and demand payments under any or all
contracts, (ii) any and all rights to receive and compel performance under any
or all contracts and (iii) any and all other rights, interests






--------------------------------------------------------------------------------

191





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
[Gestion Fibrek Inc.]


and claims now existing or in the future arising in connection with any or all
contracts arising thereunder) and (E) all instruments;
(vi) each promissory note evidencing indebtedness that evidences, governs or
arises out of the disposition after the date of the Security Agreement of any
accounts receivable included in the preceding clause (i) or inventory included
in the preceding clause (iii), excluding in each case (x) promissory notes
executed in favour of a Debtor by any Credit Party or Subsidiary, and (y)
promissory notes in a principal amount of less than US$20,000,000, so long as
the aggregate principal amount of promissory notes not so pledged under this
exclusion does not exceed US$40,000,000);
(vii) to the extent securing or supporting any of the items referred to in the
preceding clauses (i) through
(v), all supporting obligations and letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing);
(viii) all books and records pertaining to the foregoing; and
(ix) all products and proceeds of the foregoing of any nature and kind,
including, without limitation, all goods, documents of title, chattel paper,
instruments, securities, investment property, money and intangibles and all
insurance and claims for insurance effected or held for the benefit of the
Debtors or the Secured Party (or creditors on whose behalf the Secured Party
holds a security interest) in respect thereof and all collateral security and
guarantees given by any person with respect to any of the foregoing
In this general collateral description:
(a) the terms "accounts", "intangibles", "instruments", "inventory", "proceeds",
"securities" and "chattel paper" and other terms defined in such statutes shall
have the meaning given to such terms in the Personal






--------------------------------------------------------------------------------

192





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
Property Security Act (Newfoundland) or the Securities Transfer Act
(Newfoundland), as applicable, as such statute may be amended from time to time
unless context otherwise requires PROVIDED THAT if any such term as defined in
the Personal Property Security Act (Ontario) or the Securities Transfer Act
(Ontario), as amended from time to time, includes any additional property the
term as used herein shall also include such additional property;
(b) "Credit Agreement" means a Credit Agreement, dated as of on or about May 21,
2015, among Resolute Forest Products Inc., Resolute FP Canada Inc. and each of
the other Borrowers (as therein defined) and Guarantors (as therein defined)
party thereto, the Lenders (as therein defined) party thereto from time to time,
Bank of America, N.A., as the Administrative Agent under the U.S. Subfacility
(as therein defined) and Collateral Agent (as therein defined) and Bank of
America, N.A., (acting through its Canada Branch), as the Administrative Agent
under the Canadian Subfacility (as therein defined);
(c) "Credit Party" means each borrower and guarantor defined as a "Credit Party"
in the Credit Agreement;
(d) "Deposit Account" has the meaning given to that term in Article 9 of the
Uniform Commercial Code in effect in the State of New York from time to time;
(e) "Equity Interest" of any person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest;
(f) "Excluded Collateral" means, subject to the following sentence, (i) any
shares of capital stock or other Equity Interest of any person, (ii) any
Intellectual






--------------------------------------------------------------------------------

193





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
Property, (iii) fixtures or equipment, (iv) any property to the extent that the
grant of a security interest therein would violate applicable law, require a
consent not obtained of any of the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, or constitute a breach of or default under, or
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement evidencing or giving rise to such
property, or result in the invalidation thereof or provide any party thereto
with a right of termination (other than to the extent that any such term would
be rendered ineffective pursuant to Section 40(4) of the Personal Property
Security Act (Ontario), as amended from time to time, or any other applicable
law or principles of equity), (v) a Deposit Account, securities account or
commodities account (A) which is used for the sole purpose of making payroll and
withholding tax payments related thereto and other employee wage and benefit
payments and accrued and unpaid employee compensation (including salaries,
wages, benefits and expense reimbursements), (B) which is used for the sole
purpose of paying or remitting taxes, including sales taxes, (C) which is used
solely as an escrow account or as a fiduciary or trust account, including, but
not limited to, any escrow account which is an Escrow Indebtedness Escrow
Account (as defined in the Credit Agreement), or (D) which is a zero balance
Deposit Account, (vi) promissory notes held by any Debtor issued by any Credit
Party or Subsidiary, and (vii) proceeds and products of any and all of the
foregoing Excluded Collateral described in clauses (i) through (vi) above only
to the extent such proceeds and products






--------------------------------------------------------------------------------

194





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
would constitute property or assets of the type described in clauses (i) through
(vi) of this definition; provided, however, that the security interest granted
to the Collateral Agent hereunder shall attach immediately to any asset of any
Grantor at such time as such asset ceases to meet any of the criteria for
"Excluded Collateral" described in any of clauses (i) through (vii) of this
definition or in the following sentence. Notwithstanding the foregoing,
"Excluded Collateral" shall not include any property or assets that constitute
Proceeds of property or assets described in clauses (i) through (vii) of this
General Collateral Description;
(g) "Hedging Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transaction. "person" includes any
individual, partnership, joint venture, firm, corporation, association, limited
liability company, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof;
(h) "intangibles" shall include any personal property, including things in
action, other than accounts, chattel paper, commercial tort claims, deposit
accounts, documents, goods, instruments, investment property, letter-of-credit
rights, letters of credit, money, and oil, gas, or other minerals before
extraction, payment intangibles and software;
(i) "Intellectual Property" means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by a Debtor including
inventions, Designs, Patents, Copyrights, Licenses, Trademarks,






--------------------------------------------------------------------------------

195





 
Date
Registration N°
File N°
Parties
Summary of Charge and Information
 
 
 
trade secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, moral rights, and all additions, improvements and accessions to, and
books and records describing or used in connection with, any of the foregoing;
(j) "Security Agreement" means the Canadian Security Agreement among, among
others, each of the Debtors and the Secured Party dated as of on or about May
21, 2015;
(k) "Subsidiary" shall mean, as to any person, (i) any corporation, more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency), which is at the time owned by such person and/or
one or more Subsidiaries of such person and (ii) any partnership, limited
liability company, unlimited company, unlimited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such person has more than a 50% Equity Interest at the time; and
(l) "Designs" "Patents", "Copyrights" "Licenses", "Trademarks" and other
capitalized terms used and not otherwise defined herein have the meanings set
out in the Security Agreement.
Expiry date: May 19, 2021
Comments:
Various amendments to change debtors and the description of the collateral.








--------------------------------------------------------------------------------






Schedule 10.04(vii)


Existing Indebtedness






--------------------------------------------------------------------------------

2





1.



Schedule 10.05(iii)


Existing Investments


1.
Investments consisting of Equity Interests of the following Subsidiaries:



Subsidiary
Jurisdiction
Owner(s)
% Ownership
U.S. Subsidiaries
Lake Superior Forest Products Inc.
Delaware
Resolute FP US Inc.
100%
Bowater South American Holdings Incorporated
Delaware
Resolute FP US Inc.
100%
Calhoun Note Holdings AT, LLC
Delaware
Calhoun Newsprint Company
100%
Calhoun Note Holdings TI, LLC
Delaware
Calhoun Newsprint Company
100%
Resolute Growth US LLC
Delaware
Resolute Forest Products Inc.
100%
Resolute FP Florida Inc.
Delaware
Resolute Growth US LLC
100%
Atlas Tissue Holdings, Inc.
Delaware
Resolute FP Florida Inc.
100%
Atlas Southeast Papers, Inc.
Delaware
Atlas Tissue Holdings, Inc.
100%
Accurate Paper Holdings, LLC
Delaware
Atlas Tissue Holdings, Inc.
100%
Atlas Paper Mills, LLC
Delaware
Atlas Tissue Holdings, Inc.
100%
Accurate Paper Fleet, LLC
Delaware
Accurate Paper Holdings, LLC
100%
Atlas Paper Management, LLC
Delaware
Atlas Paper Mills, LLC
100%
RFP Atlas Sales LLC
Delaware
Resolute Growth US LLC
100%
Canadian Subsidiaries






--------------------------------------------------------------------------------

3





Subsidiary
Jurisdiction
Owner(s)
% Ownership
RFPG Holding Inc.
Canada
Resolute Growth Canada Inc.
100%
RFPG L.P.
Quebec
Resolute Growth Canada Inc.
99.9%
RFPG L.P.
Quebec
RFPG Holding Inc.
0.1%
Bowater Canadian Holdings Incorporated
Nova Scotia
Resolute FP US Inc.
100%
Bowater Canada Finance Corporation
Nova Scotia
Resolute FP US Inc.
100%
SFK Pulp Finco Inc.
Canada
Fibrek Canada ULC
100%
The International Bridge and Terminal Company
Canada
Resolute FP Canada Inc.
100%
Donohue Malbaie Inc.
Québec
Resolute FP Canada Inc.
51%
9192-8515 Québec Inc.
Québec
Resolute FP Canada Inc.
93.18%
Produits Forestiers Mauricie S.E.C.
Québec
Resolute FP Canada Inc.
93.18%
9192-8515 Québec Inc.
0.01%
Other Foreign Subsidiaries
Bowater Asia Pte. Ltd.
Singapore
Resolute FP US Inc.
100%
Bowater S. America Ltda.
Brazil
Resolute FP US Inc.
99.9%
Bowater South American Holdings Incorporated
0.01%
Abitibi-Consolidated Europe
Belgium
Resolute FP Canada Inc.
99.9%
Bowater Korea Ltd.
Korea
Bowater LaHave Corporation
100%






--------------------------------------------------------------------------------

4







2.
Investments consisting of the following loans (including future advances of
unfunded commitments in respect thereof up to the principal amount thereof noted
below):





3.
Investments consisting of the following Equity Interests:

    
Holder
Issuer
Investment
Lake Superior Forest Products Inc.
Ponderay Newsprint Company
40%
Resolute FP Canada Inc.
Societe en Commandite Scierie Opitciwan
45%
Resolute FP Canada Inc.
Produits Forestiers Canbo Inc.
20%
Resolute FP Canada Inc.
Planfor Inc.


15%
Resolute FP Canada Inc.
9265-7030 Quebec Inc.
33 1/3%
Resolute FP Canada Inc.
Groupment Forestier de Portneuf Inc.
1 Common Share (less than 1%)
Resolute FP Canada Inc.
Abitibi River Forest Management Inc.
10%
Resolute FP Canada Inc.
Reboisement Mauricie Inc.
14.3%
Resolute FP Canada Inc.
Groupment Forestier de Champlain Inc.
1 Common Share Class A
25 Common Shares Class C (less than 1%)
Resolute FP Canada Inc.
3436900 Canada Inc.
45%
Resolute FP Canada Inc.
Bois d’ingenierie Abitibi-LP Inc.
50%
Resolute FP Canada Inc.
Cascapedia Booming Company Inc.
50%
Resolute FP Canada Inc.
Tradepak International S.A. de C.V.
36.75%
Resolute Growth Canada Inc.
Serres Toundra Inc.
49%
Resolute Growth Canada Inc.
Performance Biofilaments Inc.
50%








--------------------------------------------------------------------------------

5







Schedule 13.04(l)
Initial Voting Participants
Lender
Voting Participant
Initial Term Loan Commitment
Resulting Term Loan Commitment/ Participation
Initial Revolving Commitment
Resulting Revolving Commitment/ Participation
American AgCredit, ACA
 


$46,250,000.00




$8,750,000.00




$138,750,000.00




$26,250,000.00


 
AgFirst Farm Credit Bank
 


$8,225,000.00


 


$24,675,000.00


 
Farm Credit Services of America, PCA
 


$7,500,000.00


 


$22,500,000.00


 
Farm Credit Mid-America, FLCA
 


$6,250,000.00


 


$18,750,000.00


 
United FCS, PCA dba FCS Commercial Finance Group
 


$5,000,000.00


 


$15,000,000.00


 
CoBank, FCB
 


$4,900,000.00


 


$14,700,000.00


 
Farm Credit Bank of Texas
 


$3,750,000.00


 


$11,250,000.00


 
Greenstone Farm Credit Services, FLCA
 


$1,875,000.00


 


$5,625,000.00


TOTAL
 


$46,250,000.00




$46,250,000.00




$138,750,000.00




$138,750,000.00












